Exhibit 10.1

EXECUTION VERSION

CONTRIBUTION AGREEMENT

BY AND AMONG

THE WILLIAMS COMPANIES, INC.,

WILLIAMS GAS PIPELINE COMPANY, LLC

WILLIAMS PARTNERS GP LLC,

WILLIAMS PARTNERS L.P.,

WILLIAMS PARTNERS OPERATING LLC,

WILLIAMS FIELD SERVICES GROUP, LLC,

WILLIAMS OLEFINS, L.L.C.,

AND

WILLIAMS OLEFINS FEEDSTOCK PIPELINES, L.L.C.

February 24, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

     2   

1.1

   Definitions      2   

1.2

   Construction      10   

ARTICLE 2 CONVEYANCE AND CLOSING

     11   

2.1

   Conveyance      11   

2.2

   Consideration      11   

2.3

   Closing and Closing Deliveries      12   

2.4

   Purchase Price Adjustment      13   

2.5

   Suncor Arbitration Adjustment      16   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES

     18   

3.1

   Organization      18   

3.2

   Authority and Approval      19   

3.3

   No Conflict; Consents      20   

3.4

   Capitalization; Title to Contributed Interest      21   

3.5

   Financial Information; Undisclosed Liabilities      22   

3.6

   Internal Controls      23   

3.7

   Real Property; Rights-of-Way      23   

3.8

   Litigation; Laws and Regulations      24   

3.9

   No Adverse Changes      25   

3.10

   Taxes      25   

3.11

   Environmental Matters      26   

3.12

   Condition of Assets      26   

3.13

   Licenses; Permits      27   

3.14

   Contracts      27   

3.15

   Employees and Employee Benefits      29   

3.16

   Labor Matters      32   

3.17

   Transactions with Affiliates      32   

3.18

   Insurance      32   

3.19

   Intellectual Property Rights      32   

3.20

   Investment Company Act      33   

3.21

   Brokerage Arrangements      33   

3.22

   Books and Records      33   

3.23

   Investment Intent      33   

3.24

   Waivers and Disclaimers      34   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES

     35   

4.1

   Organization and Existence      35   

4.2

   Authority and Approval      35   

4.3

   No Conflict; Consents      36   

4.4

   Brokerage Arrangements      37   

4.5

   Litigation      37   

4.6

   Valid Issuance; Listing      37   

4.7

   Investment Intent      38   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

ARTICLE 5 ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

     38   

5.1

   Operation of the Contributed Entities      38   

5.2

   Access      40   

5.3

   Business Guaranties      40   

5.4

   Cooperation; Further Assurances      41   

5.5

   Indebtedness      42   

5.6

   Capital Contributions for Redwater Expansion Costs; Class D Unit Put Option
     42   

ARTICLE 6 CONDITIONS TO CLOSING

     45   

6.1

   Conditions to the Obligation of the Partnership Parties      45   

6.2

   Conditions to the Obligation of the Contributing Parties      46   

ARTICLE 7 TAX MATTERS

     47   

7.1

   Liability for Taxes      47   

7.2

   Tax Returns      49   

7.3

   Transfer Taxes      50   

7.4

   Tax Treatment of Indemnity Payments      50   

7.5

   Federal Income Tax Characterization of Transaction      50   

7.6

   Survival      50   

7.7

   Conflict      50   

ARTICLE 8 TERMINATION

     50   

8.1

   Events of Termination      50   

8.2

   Effect of Termination      51   

ARTICLE 9 INDEMNIFICATION UPON CLOSING

     52   

9.1

   Indemnification of the Partnership Parties      52   

9.2

   Indemnification of the Contributing Parties      52   

9.3

   Tax Indemnification      52   

9.4

   Survival      53   

9.5

   Demands      53   

9.6

   Right to Contest and Defend      54   

9.7

   Cooperation      54   

9.8

   Right to Participate      55   

9.9

   Payment of Damages      55   

9.10

   Limitations on Indemnification      55   

9.11

   Sole Remedy      56   

ARTICLE 10 MISCELLANEOUS

     56   

10.1

   Expenses      56   

10.2

   Notices      56   

10.3

   Governing Law      57   

10.4

   Public Statements      57   

10.5

   Entire Agreement; Amendments and Waivers      57   

10.6

   Conflicting Provisions      58   

10.7

   Binding Effect and Assignment      58   

10.8

   Severability      58   

10.9

   Interpretation      58   

10.10

   Headings and Disclosure Schedules      59   

10.11

   Multiple Counterparts      59   

10.12

   Action by Partnership Parties      59   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Exhibits

 

Exhibit A    –    Form of Conveyance, Contribution and Assumption Agreement
Exhibit B    –    Form of Amendment to Partnership Agreement Exhibit C    –   
Form of Master Facilities Development, Access, Use, and Services Agreement
Exhibit D    –    Form of Overhead Allocation Agreement Exhibit E    –    Form
of Pre-Contribution Assignment and Assumption Agreement – Horizon Exhibit F    –
   Form of Pre-Contribution Assignment and Assumption Agreement – Misc Exhibit G
   –    Form of Pre-Contribution Assignment and Assumption Agreement – Payroll
Exhibit H    –    Form of Pre-Contribution Assignment and Assumption Agreement –
PDH Exhibit I    –    Form of WCES Personnel Services Agreement Exhibit J    –
   Form of WECU Personnel Services and Allocation Agreements Exhibit K    –   
Form of Redwater Expansion Agreement

Schedules

Schedule 1.1(a)

Schedule 2.4

Schedule 2.5

Disclosure Schedules

Prepared by the Contributing Parties:

Disclosure Schedule 2.3(b)

Disclosure Schedule 3.3

Disclosure Schedule 3.5(a)

Disclosure Schedule 3.5(b)

Disclosure Schedule 3.7(a)

Disclosure Schedule 3.7(b)

Disclosure Schedule 3.7(c)

Disclosure Schedule 3.8

Disclosure Schedule 3.9

Disclosure Schedule 3.10

Disclosure Schedule 3.11

Disclosure Schedule 3.13

Disclosure Schedule 3.14

Disclosure Schedule 3.15(a)

Disclosure Schedule 3.17

Disclosure Schedule 3.18

Disclosure Schedule 5.1(b)

Disclosure Schedule 5.3

Disclosure Schedule 5.5

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is made and entered into as of
February 24, 2014, by and among The Williams Companies, Inc., a Delaware
corporation (“Williams”), Williams Partners GP LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”),
Williams Gas Pipeline Company, LLC, a Delaware limited liability company (“WGP”,
and together with Williams and the General Partner, the “Contributing Parties”),
Williams Partners L.P., a Delaware limited partnership (the “Partnership”),
Williams Partners Operating LLC, a Delaware limited liability company (the
“Operating Company”), Williams Field Services Group, LLC, a Delaware limited
liability company (“WFSG”),Williams Olefins, L.L.C., a Delaware limited
liability company and indirect wholly-owned subsidiary of the Partnership
(“WOL”), and Williams Olefins Feedstock Pipelines, L.L.C., a Delaware limited
liability company and wholly-owned subsidiary of WOL (“WOFP”, and together with
WOL, WFSG, the Partnership and the Operating Company, the “Partnership
Parties”).

RECITALS:

A. The Contributing Parties desire to contribute (1) 100% of the equity
interests in WECU PARENTCO (defined below) (such equity interest, the
“Contributed Equity Interest”) and (2) the WECU PARENTCO Debt (defined below)
(the “Contributed Debt Interest”) (the Contributed Equity Interest and the
Contributed Debt Interest being referred to herein collectively as the
“Contributed Interest”), to WOL and WOFP, to have, respectively, interests of
(i) 99.99% and 0.01% of the Contributed Equity Interest, and (ii) 100% and 0% of
the Contributed Debt Interest, both pursuant to the terms of this Agreement and
the CCA Agreement in return for the distribution and issuance of the Aggregate
Consideration, and WOL and WOFP desire to receive such respective interests in
the Contributed Interest in exchange for the distribution and issuance of the
Aggregate Consideration in accordance with the terms of this Agreement and the
CCA Agreement.

B. Each of WOL and WOFP is an entity that is disregarded as separate from the
Partnership for United States federal income tax purposes. In connection with
the transactions contemplated hereby, the General Partner and the Partnership
desire to amend certain provisions of the Partnership Agreement in the form of
the Partnership Agreement Amendment attached hereto as Exhibit B; and

C. The Conflicts Committee has previously (i) received an opinion of Robert W.
Baird & Co., Inc., the financial advisor to the Conflicts Committee, that the
consideration to be paid pursuant to the Transaction is fair, from a financial
point of view, to the unaffiliated public holders of Common Units of the
Partnership and (ii) found the Transaction to be fair and reasonable to the
Partnership and its public holders of Common Units, approved the Transaction
(thereby giving “Special Approval” under the Partnership Agreement) and
recommended that the board of directors of the General Partner (the “Board of
Directors”) approve the Transaction and, subsequently, the Board of Directors
approved the Transaction.



--------------------------------------------------------------------------------

A G R E E M E N T:

THEREFORE, in consideration of the premises and the respective representations,
warranties, covenants, agreements and conditions contained herein, the parties
hereto agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1 Definitions.

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:

“Accounting Firm” shall have the meaning ascribed to such term in Section
2.4(c).

“Additional General Partner Units” shall have the meaning ascribed to such term
in Section 2.2(a)(iii).

“Additional GP Interest” means $23,500,000.

“Adjusted Cash Consideration” means an amount equal to the Cash Consideration
(i) decreased by the sum of any prior cash payments to the Partnership Parties
in respect of the Final Consideration Adjustment Amount and/or the Suncor
Adjustment Amount, and (ii) increased by the sum of any prior cash payments to
the Contributing Parties in respect of the Final Consideration Adjustment Amount
and/or the Suncor Adjustment Amount.

“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such first Person; provided, however, that (i) with respect to the
Contributing Parties or Williams, the term “Affiliate” shall exclude each of the
Partnership Parties and their respective subsidiaries, (ii) with respect to the
Partnership Parties, the term “Affiliate” shall exclude each of the Contributing
Parties and their respective subsidiaries, with the exception of the Partnership
Parties, and (iii) the Contributed Entities shall be deemed to be “Affiliates”
(x) prior to the Closing, of the Contributing Parties and (y) on and after the
Closing, of the Partnership Parties. No Person shall be deemed an Affiliate of
any Person solely by reason of the exercise or existence of rights, interests or
remedies under this Agreement.

“Aggregate Consideration” shall have the meaning ascribed to such term in
Section 2.2(a).

“Agreement” has the meaning ascribed to such term in the preamble.

“Applicable Law” has the meaning ascribed to such term in Section 3.3(a).

“Associated Employees” has the meaning ascribed to such term in Section 3.15(a).

“Board of Directors” has the meaning ascribed to such term in the recitals.

 

2



--------------------------------------------------------------------------------

“Business Day” shall mean any day except a Saturday, a Sunday and any day which
in New York, New York, United States shall be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.

“Business Guaranties” and “Business Guaranty” shall have the respective meaning
ascribed to each such term in Section 5.3.

“CAD” means, in reference to dollars, Canadian dollars.

“Cash Consideration” shall have the meaning ascribed to such term in Section
2.2(a)(i).

“CCA Agreement” means the Conveyance, Contribution and Assumption Agreement
substantially in the form of Exhibit A attached hereto.

“Ceiling Amount” shall have the meaning ascribed to such term in Section
9.10(a).

“Class D Units” has the meaning assigned to such term in the Partnership
Agreement Amendment.

“Closing” shall have the meaning ascribed to such term in Section 2.3(a).

“Closing Date” shall have the meaning ascribed to such term in Section 2.3(a).

“Closing Documents” means the Contributing Parties Closing Documents and the
Partnership Parties Closing Documents.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Conflicts Committee” means the conflicts committee of the Board of Directors.

“Contributed Entities” means WECU PARENTCO and WECU.

“Contributed Entities’ Assets” means the assets owned on the Closing Date by the
Contributed Entities, excluding those assets, rights, and interests assigned or
otherwise conveyed or granted pursuant to the Pre-Contribution Agreements.

“Contributed Entity Material Adverse Effect” means a material adverse effect on
or material adverse change in (i) the business, assets, liabilities, properties,
financial condition or results of operations of the Contributed Entities or the
Contributed Entities’ Assets, other than any effect or change (x) in the natural
gas liquids and/or olefins processing, transportation, marketing and storage
industry generally (including any change in the prices of natural gas, natural
gas liquids, olefins products (including ethylene) or other hydrocarbon
products, industry margins or any regulatory changes or changes in Applicable
Law) or (y) in Canadian, United States or global economic conditions or
financial markets in general, provided, that in the case of clauses (x) and (y),
the impact on the Contributed Entities is not materially disproportionate to the
impact on similarly situated parties in the natural gas liquids, paraffins
and/or olefins processing, transportation, marketing and storage industry, or
(ii) the ability of any Contributing Party to perform its obligations under this
Agreement or to consummate the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

“Contributed Debt Interest” has the meaning ascribed to such term in the
recitals.

“Contributed Equity Interest” has the meaning ascribed to such term in the
recitals.

“Contributed Interest” has the meaning ascribed to such term in the recitals.

“Contributing Indemnified Parties” shall have the meaning ascribed to such term
in Section 9.2.

“Contributing Parties” has the meaning ascribed to such term in the preamble.

“Contributing Parties Aggregated Group” has the meaning ascribed to such term in
Section 3.15(d).

“Contributing Parties Closing Certificates” shall have the meaning ascribed to
such term in Section 6.1(a).

“Contributing Parties Closing Documents” means the CCA Agreement, as executed by
the Contributing Parties, and the Contributing Parties Closing Certificates.

“Contribution Transaction” means the contribution of the Contributed Interest in
exchange for the Aggregate Consideration.

“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Damages” means liabilities and obligations, including all losses, deficiencies,
costs, expenses, fines, interest, expenditures, claims, suits, proceedings,
judgments, damages, and reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation.

“Deductible Amount” shall have the meaning ascribed to such term in
Section 9.10(a).

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.

“Disclosure Schedules” shall have the meaning ascribed to such term in ARTICLE
3.

“Disputed Item” has the meaning ascribed to such term in Section 2.4(b).

“Disputed Suncor Item” has the meaning ascribed to such term in Section 2.5(b).

“Environmental Laws” means, as in effect as of the Closing Date, all federal,
provincial, state or local statutes, laws, ordinances, rules, regulations,
orders, codes, decisions, injunctions or decrees that regulate or otherwise
pertain to the protection of human health, safety or the environment, including,
but not limited to, the management, control, discharge, emission, treatment,
containment, handling, removal, use, generation, permitting, migration, storage,
release, transportation, disposal, remediation, manufacture, processing or
distribution of Hazardous Materials that are or may present a threat to human
health or the environment.

 

4



--------------------------------------------------------------------------------

“ERISA” has the meaning ascribed to such term in Section 3.15(b).

“Final Consideration Adjustment Amount” means an amount (whether a positive or
negative number) equal to (i) the sum of the Final Net Working Capital and the
Final Pre-Closing Capital Expenditures Amount, less (ii) the sum of the Target
Net Working Capital and the Target Pre-Closing Capital Expenditures Amount.

“Final Net Working Capital” has the meaning ascribed to such term in Section
2.4(a).

“Final Pre-Closing Capital Expenditures Amount” has the meaning ascribed to such
term in Section 2.4(a).

“Final Pre-Closing Capital Expenditures Worksheet” has the meaning ascribed to
such term in Section 2.4(a).

“Final Working Capital Worksheet” has the meaning ascribed to such term in
Section 2.4(a).

“Financial Statements” has the meaning ascribed to such term in Section 3.5(a).

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” has the meaning ascribed to such term in the preamble.

“General Partner Units” shall have the meaning ascribed to such term in the
Partnership Agreement.

“Governmental Authority” means any federal, state, provincial, municipal or
other government, governmental court, department, commission, board, bureau,
agency or instrumentality.

“Hazardous Materials” means any substance, whether solid, liquid or gaseous:
(i) which is listed, defined or regulated as a “hazardous material,” “hazardous
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant” or
“contaminant,” or words of similar meaning or import found in any applicable
Environmental Law; or (ii) which is or contains asbestos, polychlorinated
biphenyls, radon, urea formaldehyde foam insulation, explosives, or radioactive
materials; or (iii) any petroleum, petroleum hydrocarbons, petroleum substances,
petroleum or petrochemical products, natural gas, crude oil and any components,
fractions, or derivatives thereof, any oil or gas exploration or production
waste, and any natural gas, synthetic gas and any mixtures thereof; or
(iv) radioactive material, waste and pollutants, radiation, radionuclides and
their progeny, or nuclear waste including used nuclear fuel; or (v) which causes
or poses a threat to cause contamination or nuisance on any properties, or any
adjacent property or a hazard to the environment or to the health or safety of
persons on or about any properties.

 

5



--------------------------------------------------------------------------------

“HSR Act” shall have the meaning ascribed to such term in Section 3.3(b).

“Indemnity Claim” shall have the meaning ascribed to such term in Section 9.5.

“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including all patent applications, patents, trademarks, service marks, trade
styles or dress, mask works, copyrights (including copyrights in computer
programs, software, computer code, documentation, drawings, specifications and
data), works of authorship, moral rights of authorship, rights in designs, trade
secrets, technology, inventions, invention disclosures, discoveries,
improvements, know-how, proprietary rights, formulae, processes, methods,
technical and business information, and confidential and proprietary
information, and all other intellectual and industrial property rights, whether
or not subject to statutory registration or protection and, with respect to each
of the foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reexaminations, reissues, divisionals, improvements,
modifications, derivative works, goodwill, and common law rights, and causes of
action relating to any of the foregoing.

“Knowledge,” as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel, after reasonable inquiry.
The designated personnel for the Contributing Parties are David M. Chappell,
Paul V. Hunter, Curt Carmichael, and Kevin Westfall. The designated personnel
for the Partnership Parties are Ted T. Timmermans, Pete Burgess and Matthew
Morris

“Leased Real Property” has the meaning ascribed to such term in Section 3.7(a).

“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.

“Material Contract” has the meaning ascribed to such term in Section 3.14(a).

“Minimum Claim Amount” shall have the meaning ascribed to such term in
Section 9.10(a).

“Net Working Capital” means an amount equal to the current assets of WECU minus
the current liabilities of WECU, prepared on a consolidated basis in accordance
with Section 2.4, including Schedule 2.4.

“Notice” shall have the meaning ascribed to such term in Section 10.2.

“Objection Period” has the meaning ascribed to such term in Section 2.4(b).

“Operating Company” has the meaning ascribed to such term in the preamble.

“Owned Real Property” has the meaning ascribed to such term in Section 3.7(a).

“Partnership” has the meaning ascribed to such term in the preamble.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated August 23, 2005, as amended from time to
time.

 

6



--------------------------------------------------------------------------------

“Partnership Agreement Amendment” means Amendment No. 11 to the Partnership
Agreement, substantially in the form of Exhibit B attached hereto.

“Partnership Indemnified Parties” shall have the meaning ascribed to such term
in Section 9.1.

“Partnership Material Adverse Effect” means a material adverse effect on or
material adverse change in (i) the business, assets, liabilities, properties,
financial condition or results of operations of the Partnership or its assets,
other than any effect or change (x) in the industries in which it operates or
(y) in Canadian, United States or global economic conditions or financial
markets in general, provided, that in the case of clauses (x) and (y), the
impact on the Partnership is not materially disproportionate to the impact on
similarly situated parties in its industries, or (ii) the ability of the
Partnership to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement.

“Partnership Parties” shall have the meaning ascribed to such term in the
preamble.

“Partnership Parties Closing Certificates” shall have the meaning ascribed to
such term in Section 6.2(a).

“Partnership Parties Closing Documents” means the CCA Agreement, as executed by
the Partnership Parties, and the Partnership Parties Closing Certificates.

“Permits” shall have the meaning ascribed to such term in Section 3.13(a).

“Permitted Liens” means all: (i) mechanics’, materialmen’s, carriers’,
workmen’s, repairmen’s, vendors’, operators’ or other like Liens, if any, that
do not materially detract from the value of or materially interfere with the use
of the Contributed Entities’ Assets subject thereto; (ii) Liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business; (iii) title
defects or Liens (other than those constituting Liens for the payment of
indebtedness), if any, that, individually or in the aggregate, do not or would
not impair in any material respect the use or occupancy of the Contributed
Entities’ Assets, taken as a whole; (iv) Liens for Taxes that are not due and
payable or that may thereafter be paid without penalty; and (v) Liens supporting
surety bonds, performance bonds and similar obligations issued in connection
with the Contributed Entities’ business.

“Person” means an individual or entity, including any partnership, corporation,
unlimited liability corporation, cooperative, association, trust, limited
liability company, joint venture, unincorporated organization or other entity.

“Plans” has the meaning ascribed to such term in Section 3.15(b).

“Pre-Approved Capital Expenditures” means those capital expenditures set forth
on Schedule 1.1(a).

 

7



--------------------------------------------------------------------------------

“Pre-Closing Capital Expenditures Amount” means the dollar amount of gross
capital expenditures (as determined in accordance with GAAP but not including
capitalized interest) (a) incurred by WECU on Pre-Approved Capital Expenditures
prior to the Closing Date or (b) incurred by WECU prior to the Closing Date
occurs pursuant to any AFE (Approval for Expenditure) approved by WECU after the
date of this Agreement and consented to by the Conflicts Committee in its sole
discretion.

“Pre-Contribution Agreements” means:

 

  (a) the Master Facilities Development, Access, Use, and Services Agreement,

 

  (b) the Overhead Allocation Agreement,

 

  (c) the Pre-Contribution Assignment and Assumption Agreement – Horizon,

 

  (d) the Pre-Contribution Assignment and Assumption Agreement – Misc,

 

  (e) the Pre-Contribution Assignment and Assumption Agreement – Payroll,

 

  (f) the Pre-Contribution Assignment and Assumption Agreement – PDH,

 

  (g) the WCES Personnel Services Agreement,

 

  (h) the WECU Personnel Services and Allocation Agreements, and

 

  (i) the Redwater Expansion Agreement,

such agreements substantially in the forms set forth in Exhibits C, D, E, F, G,
H, I, J, and K, respectively, and executed by WECU and the applicable Affiliates
of Williams or Williams.

“Private Equity Placement” means the issuance of 25,577,521 Class D Units by the
Partnership to WGP as part of the Aggregate Consideration pursuant to
Section 2.2(a)(ii).

“Put Additional General Partner Units” has the meaning ascribed to such term in
Section 5.6(c).

“Put Additional GP Interest” has the meaning ascribed to such term in Section
5.6(c).

“Put Class D Units” has the meaning ascribed to such term in Section 5.6(b).

“Put Closing” has the meaning ascribed to such term in Section 5.6(d).

“Put Closing Date” has the meaning ascribed to such term in Section 5.6(d).

“Put Funded Amount” has the meaning ascribed to such term in Section 5.6(a).

“Put Option” has the meaning ascribed to such term in Section 5.6.

“Real Property” has the meaning ascribed to such term in Section 3.7(b).

“Redwater Expansion Costs” means the reasonable costs of expanding and modifying
WECU’s Redwater olefinic fractionation facility in order to accommodate
anticipated volumes from the CNRL Horizon project that is the subject of the
Pre-Contribution Assignment and Assumption Agreement – Horizon (the form of
which is set forth in Exhibit E) including costs incurred under the Redwater
Expansion Agreement (the form of which is set forth in Exhibit K).

“Representatives” means, with respect to any Person, the officers, directors,
managers, employees, agents, accountants, advisors, attorneys, bankers and other
representatives of such Person.

 

8



--------------------------------------------------------------------------------

“Resolution Period” has the meaning ascribed to such term in Section 2.4(b).

“Rights-of-Way” has the meaning ascribed to such term in Section 3.7(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Suncor” means Suncor Energy Inc.

“Suncor Agreement” means the Amended and Restated Processing and Transportation
of Offgas Agreement dated December 10, 1998 between Novagas Canada Limited
Partnership and Suncor Energy Inc., as amended to the date hereof.

“Suncor Adjustment Amount” means an amount (whether positive or negative) equal
to the present value, as of 11:59 p.m. Central time on the day immediately
preceding the Closing Date, of the impact of the Suncor Arbitration Resolution
on the expected aggregate future cash flows to be paid by WECU to Suncor under
the Suncor Agreement, all calculated in a manner consistent with Schedule 2.5.

“Suncor Arbitration” shall mean the pending arbitration matter between WECU and
Suncor with respect to the Suncor Agreement, as further described on Schedule
3.8.

“Suncor Arbitration Resolution” shall mean (a) the final binding decision of the
Suncor Arbitration or (b) the final written settlement agreement between WECU
and Suncor (or their respective Affiliates) with respect to the Suncor
Arbitration.

“Target Net Working Capital” means $CAD 20,278,000.

“Target Pre-Closing Capital Expenditures Amount” means $CAD 57,827,000.

“Tax” means all taxes, however denominated, including any interest, penalties or
other additions to tax that may become payable in respect thereof, imposed by
any Governmental Authority, which taxes shall include, without limiting the
generality of the foregoing, all income or profits taxes (including, but not
limited to, federal income taxes and state income taxes), gross receipts taxes,
net proceeds taxes, alternative or add-on minimum taxes, sales taxes, use taxes,
real property gains or transfer taxes, ad valorem taxes, property taxes,
value-added taxes, franchise taxes, production taxes, severance taxes, windfall
profit taxes, withholding taxes, payroll taxes, employment taxes, excise taxes
and other obligations of the same or similar nature to any of the foregoing.

“Tax Items” shall have the meaning ascribed to such term in Section 7.2(a).

“Tax Losses” shall have the meaning ascribed to such term in Section 7.1(a).

“Tax Return” means all reports, estimates, declarations of estimated Tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.

 

9



--------------------------------------------------------------------------------

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity or subdivision, including any governmental or
quasi-governmental entity or agency that imposes, or is charged with collecting,
social security or similar charges or premiums.

“Title IV Plan” has the meaning ascribed to such term in Section 3.15(e).

“Transaction” means the all of the transactions contemplated by this Agreement
and the Pre-Contribution Agreements, including the Contribution Transaction.

“Transfer Taxes” shall have the meaning ascribed to such term in Section 7.3.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as reported by Bloomberg, and adjusted for splits, combinations and other
similar transactions, of a Common Unit on the national securities exchange on
which the Common Units are listed or admitted to trading, calculated over the
consecutive 30-trading day period ending on the close of trading on the trading
day immediately prior to such date.

“WECU” means Williams Energy Canada ULC, an Alberta, Canada unlimited liability
corporation.

“WECU PARENTCO” means Williams Partners Coöperatief U.A., a Dutch cooperative,
the sole direct parent of WECU.

“WECU PARENTCO Debt” means the interest of the creditor counterparty to the
intercompany debt of WECU PARENTCO identified as such in Schedule 5.5 but
excluding any interest accrued thereunder prior to the Closing Date.

“WFSG” has the meaning ascribed to such term in the preamble.

“WGP” has the meaning ascribed to such term in the preamble.

“Williams” has the meaning ascribed to such term in the preamble.

“Williams Tax Group” means the affiliated group of corporations within the
meaning of Section 1504 of the Code which files a consolidated United States
federal income Tax Return and as to which Williams is the common parent, and, in
the case of any combined or unitary Tax Return, the group of corporations filing
such Tax Return that includes the Contributed Entities.

“WOFP” has the meaning ascribed to such term in the preamble.

“WOL” has the meaning ascribed to such term in the preamble.

 

1.2 Construction.

In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement

 

10



--------------------------------------------------------------------------------

refers to a number of days, such number shall refer to calendar days unless
Business Days are specified; (d) unless otherwise specified, all references in
this Agreement to “Article,” “Section,” “Schedule,” “Disclosure Schedule,”
“Exhibit,” “preamble” or “recitals” shall be references to an Article, Section,
Schedule, Disclosure Schedule, Exhibit, preamble or recitals hereto; and
(e) whenever the context requires, the words used in this Agreement shall
include the masculine, feminine and neuter and singular and the plural.

ARTICLE 2

CONVEYANCE AND CLOSING

 

2.1 Conveyance.

Upon the terms and subject to the conditions set forth in this Agreement and in
the CCA Agreement, on the Closing Date, the Contributing Parties shall grant,
contribute, transfer, assign and convey 99.99% of the Contributed Equity
Interest and 100% of the Contributed Debt Interest to WOL and 0.01% of the
Contributed Equity Interest to WOFP.

 

2.2 Consideration.

 

  (a) The aggregate consideration to be transferred by the Partnership to the
Contributing Parties for the Contributed Interest on the Closing Date (the
“Aggregate Consideration”) shall consist of:

 

  (i) a payment to WGP of an amount equal to $25,000,000 (the “Cash
Consideration”);

 

  (ii) 25,577,521 Class D Units issued in the Private Equity Placement for the
account of WGP; and

 

  (iii) (A) the increase in the capital account of the General Partner by an
amount equal to the Additional GP Interest and (B) the issuance of 521,990
General Partner Units to the General Partner, which is an amount equal to
2/98ths of the aggregate number of the Class D Units issued by the Partnership
in the Private Equity Placement (the “Additional General Partner Units”) in
consideration for a contribution on behalf of the General Partner of the
applicable portion of the Contributed Interest.

 

  (b) The Cash Consideration shall be paid by the Partnership to the
Contributing Parties as provided herein at the Closing by separate wire or
interbank transfer of immediately available funds to the account(s) specified at
least two (2) Business Days prior to the Closing by the Contributing Parties.
The Class D Units issued in the Private Equity Placement shall be issued subject
to the rights, preferences and privileges set forth in the Partnership
Agreement, the Delaware LP Act and federal and state securities laws.

 

11



--------------------------------------------------------------------------------

2.3 Closing and Closing Deliveries.

 

  (a) The closing (the “Closing”) of the contribution of the Contributed
Interest pursuant to this Agreement and the CCA Agreement will be held at the
offices of Williams, One Williams Center, Tulsa, OK 74172 on the later of
February 28, 2014 or the third Business Day following satisfaction or waiver of
the conditions to closing set forth in ARTICLE 6, commencing at 10:00 a.m.,
Tulsa time, or such other place, date and time as may be mutually agreed upon by
the parties hereto. The “Closing Date,” as referred to herein, shall mean the
date of the Closing.

 

  (b) At the Closing, the Contributing Parties shall deliver, or cause to be
delivered, to the Partnership Parties the following:

 

  (i) A counterpart of each of the Pre-Contribution Agreements, duly executed by
Williams or Affiliates of Williams (as applicable) and WECU;

 

  (ii) A counterpart of the CCA Agreement, duly executed by the Contributing
Parties, as applicable;

 

  (iii) A counterpart of the Partnership Agreement Amendment, duly executed by
the General Partner;

 

  (iv) One or more instruction letters in respect of the Contributed Interest
directing WECU PARENTCO to reflect the transfers of (A) the Contributed Equity
Interest 99.99% to WOL and 0.01% WOFP and (B) the Contributed Debt Interest 100%
to WOL;

 

  (v) A certificate of good standing of recent date of each of the Contributing
Parties and each Contributed Entity;

 

  (vi) Foreign qualification certificates of recent date of each Contributed
Entity for each of the jurisdictions listed opposite its name in Disclosure
Schedule 2.3(b); and

 

  (vii) Such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Partnership Parties at least two (2) Business
Days prior to the Closing Date to carry out the intent and purposes of this
Agreement.

 

  (c) At the Closing, the Partnership Parties shall deliver, or cause to be
delivered, to the Contributing Parties the following, or shall take the
following actions:

 

  (i) A counterpart of the CCA Agreement, duly executed by each Partnership
Party, as applicable;

 

12



--------------------------------------------------------------------------------

  (ii) The Cash Consideration as provided in Section 2.2(a);

 

  (iii) An aggregate of 25,577,521 Class D Units issued in the Private Equity
Placement in book entry form for the account of WGP;

 

  (iv) The Additional General Partner Units issued in book entry form;

 

  (v) The capital account of the General Partner shall be increased by the
amount of the Additional GP Interest;

 

  (vi) Guaranties from the Partnership for the benefit of Williams and Williams’
Affiliates as required pursuant to the provisions of Section 5.3;

 

  (vii) Such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Contributing Parties at least two (2) Business
Days prior to the Closing Date to carry out the intent and purposes of this
Agreement; and

 

  (viii) A certificate of good standing of recent date of the Partnership.

 

2.4 Purchase Price Adjustment.

 

  (a)

Within ninety (90) days after the Closing Date, the Contributing Parties shall
prepare and deliver, or cause to be prepared and delivered, to the Partnership:
(i) a worksheet showing the components of Net Working Capital as of 11:59 p.m.
Central time on the day immediately preceding the Closing Date (or, if the
Closing Date is February 28, 2014, as of 11:59 p.m. Central time on that date)
(the “Final Working Capital Worksheet”) (provided that, such calculation
(x) shall take into account effects on the assets or liabilities of the
Contributed Entities as a result of the transactions contemplated by the
Pre-Closing Agreements to the extent such transactions occurred prior to Closing
and (y) shall not take into account any other effects on the assets or
liabilities of the Contributed Entities (other than the elimination of debt as a
result of Section 5.5 so that such debt shall not be treated as outstanding on
the Final Working Capital Worksheet)); (ii) the Contributing Parties’
calculation of the Net Working Capital based on the Final Working Capital
Worksheet (the “Final Net Working Capital”); (iii) a schedule (the “Final
Pre-Closing Capital Expenditures Worksheet”) setting forth the Contributing
Parties’ calculation of the Pre-Closing Capital Expenditures Amount (the “Final
Pre-Closing Capital Expenditures Amount”) and (iv) the Contributing Parties’
calculation of the Final Consideration Adjustment Amount. In connection with the
Contributing Parties’ preparation and delivery of the Final Working Capital
Worksheet, the Final Net Working Capital, the Final Pre-Closing Capital
Expenditures Worksheet and the calculation of the Final Consideration Adjustment
Amount, the Partnership shall, and shall cause the Contributed Entities to,
(x) permit the Contributing Parties

 

13



--------------------------------------------------------------------------------

  and their Representatives to have reasonable access to the books, records and
other documents (including internal work papers, schedules, financial statements
and memoranda) of the Contributed Entities, (y) cooperate with the Contributing
Parties and their Representatives in seeking to obtain work papers from the
Partnership and the Contributed Entities pertaining to the calculation of the
Final Consideration Adjustment Amount and provide the Contributing Parties with
copies thereof (as reasonably requested by the Contributing Parties) and
(z) provide the Contributing Parties and their Representatives reasonable access
to the Partnership’s Representatives as reasonably requested by the Contributing
Parties.

 

  (b) The Partnership on behalf of itself and the other Partnership Parties and
acting through the Conflicts Committee may provide a written notice accepting
the Final Consideration Adjustment Amount at any time after receipt of the Final
Consideration Adjustment Amount. If the Partnership does not send such an
acceptance, and unless the Partnership on behalf of itself and the other
Partnership Parties and acting through the Conflicts Committee delivers to the
Contributing Parties written notice setting forth in reasonable detail any
specific items in the Contributing Parties’ calculation of the Final
Consideration Adjustment Amount disputed by the Partnership (each, a “Disputed
Item”) and a written statement setting forth the Partnership’s calculation of
each such Disputed Item on or prior to the thirtieth (30th) day after the
Partnership’s receipt of the Final Working Capital Worksheet, the Final Net
Working Capital and the Final Pre-Closing Capital Expenditures Worksheet (such
period, the “Objection Period”), the Partnership will be deemed to have accepted
and agreed to the Contributing Parties’ calculation of the Final Consideration
Adjustment Amount and such agreement will be final, binding and conclusive. Any
items in the Contributing Parties’ calculation of the Final Consideration
Adjustment Amount to which the Partnership has not given notice of objection
within the Objection Period will be deemed to have been agreed upon by the
Parties. If the Partnership so notifies the Contributing Parties of its
objections to the Contributing Parties’ calculation of the Final Consideration
Adjustment Amount within the Objection Period, the Partnership on behalf of
itself and the other Partnership Parties and acting through the Conflicts
Committee and the Contributing Parties shall, within thirty (30) days following
such notice (the “Resolution Period”), attempt to resolve the Disputed Items.
Any resolution by the Partnership and the Contributing Parties during the
Resolution Period as to any Disputed Items will be final, binding and
conclusive.

 

  (c)

If the Partnership and the Contributing Parties do not resolve all Disputed
Items by the end of the Resolution Period, then the Partnership, on behalf of
itself and the other Partnership Parties and acting through the Conflicts
Committee, and the Contributing Parties shall submit all unresolved Disputed
Items to the firm of KPMG LLC, or such other public

 

14



--------------------------------------------------------------------------------

  accounting firm to which the parties hereto may agree (the “Accounting Firm”)
as soon as practicable following the expiration of the Resolution Period. In
such event, each of the Partnership, on behalf of itself and the other
Partnership Parties and acting through the Conflicts Committee, and the
Contributing Parties shall submit to the Accounting Firm its calculation of the
Final Consideration Adjustment Amount together with detailed supporting
documentation as it deems appropriate. The Accounting Firm shall consider only
those items and amounts in the Partnership’s and the Contributing Parties’
respective calculations of the Final Consideration Adjustment Amount that are
identified as Disputed Items. The scope of the Disputed Items to be resolved by
the Accounting Firm shall be limited to correcting mathematical errors and
determining whether the items and amounts in dispute were determined in
compliance with this Section 2.4 and Schedule 2.4, and the Accounting Firm is
not to make any other determination. In resolving any Disputed Item, the
Accounting Firm may not assign a value to any item greater than the greatest
value for such item claimed by either Party or less than the smallest value for
such item claimed by either Party. The Partnership and the Contributing Parties
shall use their respective commercially reasonable efforts to cause the
Accounting Firm to resolve such dispute within thirty (30) days after the date
on which the Accounting Firm receives the calculations of the Final
Consideration Adjustment Amount submitted by the Partnership and the
Contributing Parties. The determination of the Accounting Firm shall be
conclusive and binding upon the Parties and shall not be subject to appeal or
further review absent manifest error. The costs and expenses of the Accounting
Firm will be shared equally by the Parties. The Parties agree that the
procedures set forth in this Section 2.4 shall be the sole and exclusive method
for resolving disputes regarding the determination of the Final Consideration
Adjustment Amount.

 

  (d) Within five (5) Business Days after the Final Consideration Adjustment
Amount is finally determined pursuant to this Section 2.4:

 

  (i) if the Final Consideration Adjustment Amount as finally determined
pursuant to this Section 2.4 is a positive amount, the Partnership shall
promptly deliver to the Contributing Parties, by wire transfer of immediately
available funds to the account designated by the Contributing Parties, an amount
equal to the Final Consideration Adjustment Amount;

 

  (ii) if the Final Consideration Adjustment Amount as finally determined
pursuant to this Section 2.4 is a negative number, then the Contributing Parties
shall promptly deliver to the Partnership Parties, by wire transfer of
immediately available funds to the account designated by the Partnership Parties
an amount equal to the lesser of the absolute value of the Final Consideration
Adjustment Amount or the Adjusted Cash Consideration. If the absolute value of
the Final Consideration Adjustment Amount is greater than the Adjusted Cash
Consideration, then the Partnership Agreement Amendment will address the
satisfaction of such difference; and

 

15



--------------------------------------------------------------------------------

  (iii) if the Final Consideration Adjustment Amount as finally determined
pursuant to this Section 2.4 is equal to zero, neither the Partnership nor the
Contributing Parties shall have any further obligation under this Section 2.4.

 

2.5 Suncor Arbitration Adjustment.

 

  (a) Within the later of (i) ninety (90) days after the Closing Date and
(ii) ten (10) Business Days of the effectiveness of the Suncor Arbitration
Resolution, the Contributing Parties shall prepare and deliver, or cause to be
prepared and delivered, to the Partnership Parties (A) a copy of such Suncor
Arbitration Resolution and (B) the Contributing Parties’ calculation of the
Suncor Adjustment Amount based on the Suncor Arbitration Resolution.

 

  (b) The Partnership on behalf of itself and the other Partnership Parties and
acting through the Conflicts Committee may provide a written notice accepting
the Suncor Adjustment Amount at any time after receipt of the Suncor Adjustment
Amount. If the Partnership does not send such an acceptance, and unless the
Partnership on behalf of itself and the other Partnership Parties and acting
through the Conflicts Committee delivers to the Contributing Parties written
notice setting forth in reasonable detail any specific items in the Contributing
Parties’ calculation of the Suncor Adjustment Amount disputed by the Partnership
(each, a “Disputed Suncor Item”) and a written statement setting forth the
Partnership’s calculation of each such Disputed Suncor Item on or prior to the
thirtieth (30th) day after the Partnership’s receipt of the Suncor Arbitration
Resolution and the Suncor Adjustment Amount, the Partnership will be deemed to
have accepted and agreed to the Contributing Parties’ calculation of the Suncor
Adjustment Amount and such agreement will be final, binding and conclusive. Any
items in the Contributing Parties’ calculation of the Suncor Adjustment Amount
to which the Partnership has not given notice of objection within such 30-day
period will be deemed to have been agreed upon by the Parties. If the
Partnership so notifies the Contributing Parties of its objections to the
Contributing Parties’ calculation of the Suncor Adjustment Amount within such
30-day period, the Partnership on behalf of itself and the other Partnership
Parties and acting through the Conflicts Committee and the Contributing Parties
shall, within thirty (30) days following such notice (the “Suncor Resolution
Period”), attempt to resolve the Disputed Suncor Items. Any resolution by the
Partnership and the Contributing Parties during the Suncor Resolution Period as
to any Disputed Suncor Items will be final, binding and conclusive.

 

16



--------------------------------------------------------------------------------

  (c) If the Partnership and the Contributing Parties do not resolve all
Disputed Suncor Items by the end of the Suncor Resolution Period, then the
Partnership, on behalf of itself and the other Partnership Parties and acting
through the Conflicts Committee, and the Contributing Parties shall submit all
unresolved Disputed Suncor Items to the Accounting Firm as soon as practicable
following the expiration of the Suncor Resolution Period. In such event, each of
the Partnership, on behalf of itself and the other Partnership Parties and
acting through the Conflicts Committee, and the Contributing Parties shall
submit to the Accounting Firm its calculation of the Suncor Adjustment Amount
together with detailed supporting documentation as it deems appropriate. The
Accounting Firm shall consider only those items and amounts in the Partnership’s
and the Contributing Parties’ respective calculations of the Suncor Adjustment
Amount that are identified as Disputed Suncor Items. The scope of the Disputed
Suncor Items to be resolved by the Accounting Firm shall be limited to
correcting mathematical errors and determining whether the items and amounts in
dispute were determined in compliance with this Section 2.5 and the Suncor
Arbitration Resolution, and the Accounting Firm is not to make any other
determination. In resolving any Disputed Suncor Item, the Accounting Firm may
not assign a value to any item greater than the greatest value for such item
claimed by either Party or less than the smallest value for such item claimed by
either Party. The Partnership and the Contributing Parties shall use their
respective commercially reasonable efforts to cause the Accounting Firm to
resolve such dispute within thirty (30) days after the date on which the
Accounting Firm receives the calculations of the Suncor Adjustment Amount
submitted by the Partnership and the Contributing Parties. The determination of
the Accounting Firm shall be conclusive and binding upon the Parties and shall
not be subject to appeal or further review absent manifest error. The costs and
expenses of the Accounting Firm will be shared equally by the Parties. The
Parties agree that the procedures set forth in this Section 2.5 shall be the
sole and exclusive method for resolving disputes regarding the determination of
the Suncor Adjustment Amount.

 

  (d) Within five (5) Business Days after the Suncor Adjustment Amount is
finally determined pursuant to this Section 2.5:

 

  (i) if the Suncor Adjustment Amount as finally determined pursuant to this
Section 2.5 is a positive amount, the Partnership shall promptly deliver to the
Contributing Parties, by wire transfer of immediately available funds to the
account designated by the Contributing Parties, an amount equal to the Suncor
Adjustment Amount;

 

17



--------------------------------------------------------------------------------

  (ii) if the Suncor Adjustment Amount as finally determined pursuant to this
Section 2.5 is a negative number, the Contributing Parties shall promptly
deliver to the Partnership Parties, by wire transfer of immediately available
funds to the account designated by the Partnership Parties, an amount equal to
the lesser of the absolute value of the Suncor Adjustment Amount or the Adjusted
Cash Consideration. If the absolute value of the Suncor Adjustment Amount is
greater than the Adjusted Cash Consideration, then the Partnership Agreement
Amendment will address the satisfaction of such difference; and

 

  (iii) if the Suncor Adjustment Amount as finally determined pursuant to this
Section 2.5 is equal to zero, neither the Partnership nor the Contributing
Parties shall have any further obligation under this Section 2.5.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES

The Contributing Parties hereby represent and warrant to the Partnership Parties
that, except as disclosed in the disclosure schedules delivered to the
Partnership on the date of this Agreement (“Disclosure Schedules”) (it being
understood that any information set forth on any Disclosure Schedule shall be
deemed to apply and qualify the section or subsection of this Agreement to which
it corresponds in number and each other section or subsection of this Agreement
to the extent that it is reasonably apparent on its face that such information
is relevant to such other section or subsection):

 

3.1 Organization.

 

  (a) Each of the Contributing Parties and each of their Affiliates that is
party to any of the Pre-Contribution Agreements is a limited liability company
or corporation duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation and has all requisite limited liability
company or corporate power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

 

  (b) WECU PARENTCO is a Dutch cooperative duly formed, validly existing and in
good standing under the laws of the Netherlands and has all requisite power and
authority to own, operate and lease its properties and assets and to carry on
its business as now conducted.

 

  (c) WECU is an unlimited liability corporation duly formed, validly existing
and in good standing under the laws of the Province of Alberta, Canada and has
all requisite corporate power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

 

18



--------------------------------------------------------------------------------

  (d) Each Contributed Entity is duly licensed or qualified to do business and
is in good standing in the provinces and jurisdictions in which the character of
the properties and assets owned or held by it or the nature of the business
conducted by it requires it to be so licensed or qualified, except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Contributed Entity Material Adverse
Effect.

 

  (e) The Contributing Parties have made available to the Partnership Parties
true and complete copies of the relevant organizational documents of the
Contributed Entities in effect as of the date of this Agreement.

 

3.2 Authority and Approval.

 

  (a) Each of the Contributing Parties has full limited liability company or
corporate power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to perform all of the terms
and conditions hereof to be performed by it. The execution and delivery by the
Contributing Parties of this Agreement, the consummation of the transactions
contemplated hereby and the performance of all of the terms and conditions
hereof to be performed by the Contributing Parties have been duly authorized and
approved by all requisite limited liability company or corporate action on the
part of each of the Contributing Parties. This Agreement has been duly executed
and delivered by the Contributing Parties and constitutes the valid and legally
binding obligation of each of them, enforceable against each of the Contributing
Parties in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

 

  (b)

Each of the Contributing Parties and each of their Affiliates that is party to
the CCA Agreement or any of the Pre-Contribution Agreements has full limited
liability company or corporate power and authority to execute and deliver such
agreements, to consummate the transactions contemplated thereby and to perform
all of the terms and conditions thereof to be performed by it. The execution and
delivery of the CCA Agreement and each of the Pre-Contribution Agreements by
each of the Contributing Parties and each of their Affiliates that is party to
such agreements, the consummation of the transactions contemplated thereby and
the performance of all of the terms and conditions thereof to be performed by it
have been duly authorized and approved by all requisite limited liability
company or corporate action on the part of each Contributing Party and such
Affiliates. When executed and delivered by each of the parties party thereto,
the CCA Agreement and each of the Pre-Contribution Agreements will constitute a
valid and legally binding obligation of each of the

 

19



--------------------------------------------------------------------------------

  Contributing Parties and each of their Affiliates that is party thereto,
enforceable against each such Contributing Party or Affiliate in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights and remedies generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

 

3.3 No Conflict; Consents.

Except as set forth on Disclosure Schedule 3.3:

 

  (a) the execution, delivery and performance of this Agreement by the
Contributing Parties does not, and the execution, delivery and performance of
the CCA Agreement and each of the Pre-Contribution Agreements by the
Contributing Parties or each of their Affiliates that is a party thereto will
not, and the fulfillment and compliance with the terms and conditions hereof and
thereof and the consummation of the transactions contemplated hereby and thereby
will not, (i) violate, conflict with any of, result in any breach of, or require
the consent of any Person under, the terms, conditions or provisions of the
charter documents, bylaws, certificates of formation, limited liability company
agreements, limited partnership agreements or equivalent governing instruments
of any Contributing Party or any Contributed Entity or such Affiliates;
(ii) conflict with or violate any provision of any law or administrative rule or
regulation or any judicial, administrative or arbitration order, award,
judgment, writ, injunction or decree applicable to any Contributing Party or any
Contributed Entity or such Affiliates (“Applicable Law”); (iii) conflict with,
result in a breach of, constitute a default under (whether with notice or the
lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, or result in the suspension, termination or cancellation of, or in a
right of suspension, termination or cancellation of, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other instrument to which any of the Contributing Parties, any
Contributed Entity or their Affiliates is a party or by which it or any of the
Contributed Entities’ Assets are bound; or (iv) result in the creation of any
Lien (other than Permitted Liens) on any of the Contributed Entities’ Assets
under any such indenture, mortgage, agreement, contract, commitment, license,
concession, permit, lease, joint venture or other instrument, except in the case
of clauses (ii), (iii) and (iv) for those items which, individually or in the
aggregate, would not reasonably be expected to have a Contributed Entity
Material Adverse Effect; and

 

20



--------------------------------------------------------------------------------

  (b) no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by any
of the Contributing Parties or their Affiliates, or the Contributed Entities
with respect to the Contributed Interest, in connection with the execution,
delivery and performance of this Agreement, the CCA Agreement or any of the
Pre-Contribution Agreements or the consummation of the transactions contemplated
hereby or thereby, except (i) as have been waived or obtained or with respect to
which the time for asserting such right has expired, (ii) for those which
individually or in the aggregate would not reasonably be expected to have a
Contributed Entity Material Adverse Effect (including such consents, approvals,
licenses, permits, orders or authorizations that are not customarily obtained
prior to the Closing and are reasonably expected to be obtained in the ordinary
course of business following the Closing), or (iii) pursuant to the applicable
requirements, if any, of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”).

 

3.4 Capitalization; Title to Contributed Interest.

 

  (a) WGP will on the Closing Date own, beneficially and of record, all of the
Contributed Interest free and clear of all Liens and will convey good and
marketable title to the Contributed Interest to WOL and WOFP as contemplated by
this Agreement and the CCA. The Contributed Interest is not subject to any
agreements or understandings with respect to the voting or transfer of any of
the Contributed Interest (except the contribution of the Contributed Interest
contemplated by this Agreement and restrictions under applicable federal and
state securities laws). The Contributed Equity Interest has been duly authorized
and is validly issued, fully paid (to the extent required under the
organizational documents of WECU PARENTCO) and nonassessable (except as such
nonassessability may be affected by Applicable Law of the Netherlands with
respect to cooperatives).

 

  (b) WECU PARENTCO will on the Closing Date own, of record and beneficially,
the outstanding equity interests of WECU free and clear of any Liens. These
equity interests are not subject to any agreements or understandings with
respect to the voting or transfer of such equity interests (other than
restrictions under applicable federal and state securities laws). All the
outstanding equity interests of WECU have been duly authorized and are validly
issued, fully paid (to the extent required by the organizational documents of
WECU) and nonassessable (except as provided under Applicable Law governing the
Contributed Entities). WECU will on the Closing Date be the only legal entity or
other Person in which WECU PARENTCO owns, directly or indirectly, an equity
interest. WECU PARENTCO is a holding company and has no assets, other than its
equity interest in WECU, and has no liabilities (except as set forth on
Disclosure Schedule 5.5) or operations of its own.

 

21



--------------------------------------------------------------------------------

  (c) There are no outstanding subscriptions, options, warrants, preemptive
rights, preferential purchase rights, rights of first refusal or any similar
rights issued or granted by, or binding upon, any of the Contributing Parties or
the Contributed Entities to purchase or otherwise acquire or to sell or
otherwise dispose of the Contributed Interest or the equity interests of WECU or
WECU PARENTCO, except as contemplated by the organizational documents of the
Contributed Entities, this Agreement or the CCA Agreement.

 

3.5 Financial Information; Undisclosed Liabilities.

 

  (a) Disclosure Schedule 3.5(a) sets forth a true and complete copy of the
unaudited balance sheets as of December 31, 2011, 2012 and 2013, and statements
of income for the fiscal years ended December 31, 2011, 2012 and 2013 for WECU,
after reflecting the adjustments set forth on Disclosure Schedule 3.5(a)
(collectively referred to as the “Financial Statements”). The Financial
Statements present fairly in all material respects the financial position of
WECU as of the dates thereof and the results of operations of WECU for the
periods presented. Except as set forth in Disclosure Schedule 3.5(a), there are
no off-balance sheet arrangements that have or are reasonably likely to have a
Contributed Entity Material Adverse Effect. The Financial Statements have been
prepared in accordance with GAAP consistently applied throughout the periods
presented, except that the Financial Statements reflect the transactions set
forth on Disclosure Schedule 3.5(a) and do not include any notes. Except as
required by GAAP, there were no changes in the method of application of WECU’s
accounting policies or changes in the method of applying WECU’s use of estimates
in the preparation of the Financial Statements as compared with past practice.

 

  (b) There are no liabilities or obligations of the Contributed Entities of any
nature (whether known or unknown and whether accrued, absolute, contingent or
otherwise) and there are no facts or circumstances that would reasonably be
expected to result in any such liabilities or obligations, whether arising in
the context of federal, state or local judicial, regulatory, administrative or
permitting agency proceedings, other than (i) liabilities or obligations accrued
in the Financial Statements, (ii) current liabilities incurred in the ordinary
course of business since November 30, 2013, (iii) liabilities or obligations set
forth on Disclosure Schedule 3.5(b), and (iv) liabilities or obligations
(whether known or unknown and whether accrued, absolute, contingent or
otherwise) that would not, individually or in the aggregate, reasonably be
expected to have a Contributed Entity Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

3.6 Internal Controls.

The system of internal controls over financial reporting to which the
Contributed Entities are subject is sufficient to provide reasonable assurance
(a) that transactions are recorded as necessary to permit preparation of the
financial statements in conformity with GAAP consistently applied throughout the
periods presented, (b) that transactions are executed only in accordance with
the authorization of management, and (c) regarding the prevention or timely
detection of the unauthorized acquisition, use or disposition of the assets of
such Contributed Entities.

 

3.7 Real Property; Rights-of-Way.

 

  (a) Each of the Contributed Entities has (i) good and marketable title to all
real property it owns in fee simple and the improvements located thereon (the
“Owned Real Property”), (ii) valid leasehold estate in all real property and
buildings held under lease by any of the Contributed Entities (the “Leased Real
Property”) and (iii) good title to all tangible personal property that comprises
the Contributed Entities’ Assets, all of which Owned Real Property, Leased Real
Property and personal property are sufficient for the operation of such
Contributed Entities’ business as presently conducted, free and clear of all
Liens except Permitted Liens, except as would not reasonably be expected to have
a Contributed Entity Material Adverse Effect; provided, that, with respect to
any real property and buildings held under lease by any Contributed Entity, such
real property and buildings are held under valid and subsisting and enforceable
leases with such exceptions as do not materially interfere with the use of the
properties of the Contributed Entities taken as a whole as they have been used
consistent with past practice of the Contributed Entities. With respect to the
Leased Real Property, except to the extent described to the contrary on
Disclosure Schedule 3.7(a), all leases and subleases are in full force and
effect and the Contributed Entities have not received any written notice of a
breach or default thereunder, whether actual or alleged and, to the Knowledge of
the Contributing Parties, no event has occurred that, with notice or lapse of
time or both, would constitute a breach or default under any such lease or
sublease, except for any such breaches or defaults that would not, individually
or in the aggregate, reasonably be expected to have a Contributed Entity
Material Adverse Effect.

 

  (b)

Each of the Contributed Entities has such consents, easements, rights-of-way,
permits and licenses from each Person, including Governmental Authorities
(collectively, the “Rights-of-Way” and together with the Owned Real Property and
Leased Real Property, the “Real Property”) as are sufficient to conduct the
Contributed Entities’ business substantially in accordance with past practice,
except for such Rights-of-Way the absence of which have not had, and would not
reasonably be expected to have, individually or in the aggregate, a Contributed
Entity Material Adverse Effect. With respect to the Rights-of-Way, except to the
extent described to the contrary on Disclosure Schedule 3.7(b), (i) each of the
Contributed Entities has fulfilled and performed all its material obligations
thereunder and no default or other event has occurred that allows, or after
notice or

 

23



--------------------------------------------------------------------------------

  lapse of time would allow, revocation or termination thereof or would result
in any impairment of the rights of the holder of any of the Rights-of-Way,
except for such revocations, terminations and impairments that have not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Contributed Entity Material Adverse Effect; and (ii) none of the Rights-of-Way
contains any restriction that is materially burdensome to the Contributed
Entities, taken as a whole.

 

  (c) Except as set forth on Disclosure Schedule 3.7(c), (i) (A) there are no
pending proceedings or actions to modify the zoning classification of, or to
condemn or take by power of eminent domain or other similar proceeding, all or
any of the Contributed Entities’ Assets and (B) neither Contributing Party has
any Knowledge of any such threatened proceeding or action, which (in either
case), if pursued, would reasonably be expected to have a Contributed Entity
Material Adverse Effect, (ii) to the extent located in jurisdictions subject to
zoning, the Real Property is properly zoned for the existence, occupancy and use
of all of the improvements located thereon, except as would not reasonably be
expected to have a Contributed Entity Material Adverse Effect, and (iii) none of
such improvements are subject to any conditional use permits or “permitted
non-conforming use” or “permitted non-conforming structure” classifications or
similar permits or classifications, except as would not, either currently or in
the case of a rebuilding of or additional construction of improvements,
reasonably be expected to have a Contributed Entity Material Adverse Effect.

 

3.8 Litigation; Laws and Regulations.

Except as set forth on Disclosure Schedule 3.8:

 

  (a) There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations or proceedings pending or, to the Contributing Parties’
Knowledge, threatened against the Contributed Entities, (ii) judgments, orders,
decrees or injunctions of any Governmental Authority, whether at law or in
equity, against the Contributed Entities or (iii) to the Contributing Parties’
Knowledge, pending or threatened investigations by any Governmental Authority
against the Contributed Entities, except in each case, for those items that
would not, individually or in the aggregate, reasonably be expected to have a
Contributed Entity Material Adverse Effect.

 

  (b) None of the Contributing Parties or the Contributed Entities is in
violation of or in default under any Applicable Law, except as would not,
individually or in the aggregate, reasonably be expected to have a Contributed
Entity Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

3.9 No Adverse Changes.

Except as set forth on Disclosure Schedule 3.9, since November 30, 2013, to the
Knowledge of the Contributing Parties:

 

  (a) there has not been a Contributed Entity Material Adverse Effect;

 

  (b) the Contributed Entities’ Assets and business have been operated and
maintained consistent with the standard set forth in Section 5.1(a);

 

  (c) there has not been any material damage, destruction or loss to any
material portion of the Contributed Entities’ Assets, whether or not covered by
insurance;

 

  (d) there has been no delay in, or postponement of, the payment of any
liabilities related to the Contributed Entities, the Contributed Entities’
Assets or business, individually or in the aggregate, in excess of $2,500,000;

 

  (e) none of the items described in Section 5.1(b), but excluding the items
described in Section 5.1(b)(xiv), has occurred; and

 

  (f) there is no contract, commitment or agreement to do any of the foregoing.

 

3.10 Taxes.

 

  (a) To the Knowledge of the Contributing Parties, except as would not
reasonably be expected to have a Contributed Entity Material Adverse Effect,
(i) all Tax Returns required to be filed by or with respect to the Contributed
Entities, the Contributed Entities’ Assets or operations of the Contributed
Entities have been filed on a timely basis (taking into account all extensions
of due dates); (ii) all Taxes owed by the Contributed Entities or the
Contributing Parties or any of their Affiliates with respect to the Contributed
Entities, the Contributed Entities’ Assets or operations of the Contributed
Entities, which are or have become due, have been timely paid in full;
(iii) there are no Liens on any of the Contributed Entities’ Assets that arose
in connection with any failure (or alleged failure) to pay any Tax on any
Contributed Entity or its assets or operations, other than Liens for Taxes not
yet due and payable or the amount or validity of which is being contested in
good faith by appropriate proceedings for which an adequate reserve has been
established therefor; (iv) Disclosure Schedule 3.10 sets forth the respective
entity classification and the applicable dates for such classification for each
of the Contributed Entities for United States federal income tax purposes,
Canadian income tax purposes, as applicable, and Netherlands income tax
purposes, as applicable; and (v) there is no pending action, proceeding, audit
or investigation for assessment or collection of Taxes and no Tax assessment,
deficiency or adjustment has been asserted or proposed with respect to the
Contributed Entities, the Contributed Entities’ Assets or the operations of the
Contributed Entities.

 

25



--------------------------------------------------------------------------------

  (b) For the period beginning January 1, 2013 up to and including the Closing
Date, more than 90% of the gross income of the Contributed Entities will be
income from the exploration, development, mining or production, processing,
refining, transportation (including pipelines transporting gas, oil or products
thereof), storage or marketing of any mineral or natural resource, including
oil, gas or products thereof which come from either a crude oil refinery or a
natural gas processing facility as to which counsel has opined or will opine are
“qualifying income” within the meaning of Section 7704(d) of the Code, or other
items of income as to which counsel has opined or will opine are “qualifying
income” within the meaning of Section 7704(d) of the Code.

 

3.11 Environmental Matters.

Except as disclosed in Disclosure Schedule 3.11, or as would not reasonably be
expected, individually or in the aggregate, to have a Contributed Entity
Material Adverse Effect: (a) the Contributed Entities and the Contributed
Entities’ Assets, operations and business are in compliance with applicable
Environmental Laws; (b) no circumstances exist with respect to any Contributed
Entity or its assets, operations and business that give rise to an obligation by
any Contributed Entity or any Contributing Party to investigate, remediate,
monitor or otherwise address the presence, on-site or offsite, of Hazardous
Materials under any applicable Environmental Laws; (c) the Contributed Entities
and the Contributed Entities’ Assets, operations and business are not subject to
any pending or, to the Knowledge of any Contributing Party, threatened, claim,
action, suit, investigation, inquiry or proceeding under any Environmental Law
(including designation as a “person responsible for a contaminated site” as
defined in section 107 of the Alberta Environmental Protection and Enhancement
Act, a potentially responsible party under the U.S. Comprehensive Environmental
Response, Compensation, and Liability Act, or a similar designation under
similar laws); (d) all notices, permits, permit exemptions, licenses or similar
authorizations, if any, required to be obtained or filed by any Contributed
Entity under any Environmental Law in connection with its assets, operations and
business have been duly obtained or filed and are valid and currently in effect;
and (e) there has been no release of any Hazardous Material into the environment
by the Contributed Entities or the Contributed Entities’ Assets, operations and
business except in compliance with applicable Environmental Law.

 

3.12 Condition of Assets.

The Contributed Entities’ Assets have been maintained and repaired in the same
manner as a prudent operator would maintain and repair such assets and have been
used by the Contributed Entities in the ordinary course of business and remain
as of the date hereof in suitable and adequate condition for such continued use
excluding normal wear and tear. The Contributed Entities’ Assets are adequate to
conduct the business of the Contributed Entities substantially in accordance
with past practice.

 

26



--------------------------------------------------------------------------------

3.13 Licenses; Permits.

 

  (a) As of the date of this Agreement, except as set forth in Disclosure
Schedule 3.13, the Contributed Entities have all licenses, permits and
authorizations issued or granted or waived by Governmental Authorities that are
necessary for the conduct of the Contributed Entities’ business as now being
conducted (collectively, “Permits”), except, in each case, for such items for
which the failure to obtain or have waived would not result in a Contributed
Entity Material Adverse Effect.

 

  (b) All Permits are validly held by the Contributed Entities and are in full
force and effect, except as would not reasonably be expected to have a
Contributed Entity Material Adverse Effect.

 

  (c) The Contributed Entities have complied with all terms and conditions of
the Permits, except as would not reasonably be expected to have a Contributed
Entity Material Adverse Effect.

 

  (d) The Permits (including such Permits that are not customarily obtained
prior to the Closing and are reasonably expected to be obtained in the ordinary
course of business following the Closing) will not be subject to suspension,
modification, revocation or non-renewal as a result of the execution and
delivery of this Agreement and the CCA Agreement or the consummation of the
transactions contemplated hereby or thereby, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Contributed
Entity Material Adverse Effect.

 

  (e) No proceeding is pending or, to any Contributing Party’s Knowledge,
threatened with respect to any alleged failure by the Contributed Entities to
have any material Permit necessary for the operation of any of their assets or
the conduct of their business or to be in compliance therewith.

 

3.14 Contracts.

 

  (a) Disclosure Schedule 3.14 contains a true and complete listing of the
following contracts and other agreements with respect to the Contributed
Entities’ Assets, operations and business, to which (i) any Contributing Party
or (ii) any of the Contributed Entities is, or immediately after the Closing
will be, a party (each such contract or agreement being referred to herein as a
“Material Contract”):

 

  (i) any natural gas liquids processing, transportation, storage, purchase or
other agreement (or group of related agreements with the same Person or group of
Affiliates) that involves annual revenues or payments in excess of $5,000,000;

 

27



--------------------------------------------------------------------------------

  (ii) any olefins or paraffins extraction, processing, transportation, storage,
purchase or other agreement (or group of related agreements with the same Person
or group of Affiliates) that involves annual revenues or payments in excess of
$5,000,000;

 

  (iii) any agreement (or group of related agreements with the same Person or
group of Affiliates) for the lease of personal property to or from any Person
providing for lease payments in excess of $5,000,000 per annum;

 

  (iv) any agreement (or group of related agreements with the same Person) for
the purchase or sale of raw materials, commodities, supplies, products or other
personal property, or for the furnishing or receipt of services, the performance
of which is reasonably expected to involve annual consideration in excess of
$10,000,000;

 

  (v) any agreement concerning a partnership, joint venture, investment or other
arrangement (A) involving a sharing of profits or losses relating to all or any
portion of the business of any Contributed Entity, or (B) requiring any
Contributed Entity to invest funds in or make loans to, or purchase any
securities of, another Person, venture or other business enterprise, in each
case, that could reasonably be expected to be in excess of $5,000,000;

 

  (vi) any agreement (or group of related agreements with the same Person) with
respect to the creation, incurrence, assumption, or guaranteeing of any
indebtedness for borrowed money, or any capitalized lease obligation;

 

  (vii) any agreement that prohibits or otherwise materially limits the ability
of such Contributing Party (to the extent applicable to the Contributed
Entities’ business) or any Contributed Entity to compete in any material respect
in any line of business or with any Person or in any material geographic area
during any period of time after the Closing;

 

  (viii) any agreement with any Contributing Party (to the extent applicable to
the Contributed Entities’ business) that individually involves annual revenues
or payments in excess of $5,000,000;

 

  (ix) any collective bargaining agreement;

 

  (x) any lease under which any Contributed Entity is the lessor or lessee of
real property that provides for an annual base rental to or from such
Contributed Entity of more than $5,000,000;

 

  (xi) any easement agreement, right-of-way agreement, license or permit
involving an annual payment of more than $5,000,000;

 

28



--------------------------------------------------------------------------------

  (xii) any agreement that governs the use or development of Intellectual
Property (other than off-the-shelf software license agreements);

 

  (xiii) any agreement under which the consequences of a default or termination
would reasonably be expected to have a Contributed Entity Material Adverse
Effect;

 

  (xiv) any guaranty, letter of credit, letter of comfort or performance bond;
or

 

  (xv) any other agreement (or group of related agreements with the same Person)
not enumerated in this Section 3.14, the performance of which by any party
thereto involves consideration in excess of $5,000,000 (other than any
agreements that could be subject to sub-clause (iv), which shall be subject to
the limits in sub-clause (iv)).

 

  (b) The Contributing Parties have made available to the Partnership Parties a
correct and complete copy of each Material Contract listed in Disclosure
Schedule 3.14.

 

  (c) With respect to each relevant Contributed Entity: (i) each Material
Contract is legal, valid and binding on and enforceable against such Contributed
Entity and in full force and effect; (ii) each Material Contract will continue
to be legal, valid and binding on and enforceable against such Contributed
Entity, and in full force and effect on identical terms following the
consummation of the transactions contemplated by this Agreement; (iii) such
Contributed Entity is not in breach or default, and no event has occurred which
with notice or lapse of time would constitute a breach or default by any such
party, or permit termination, modification or acceleration, under the Material
Contract; and (iv) to the Contributing Parties’ Knowledge, no other party to any
Material Contract is in breach or default, and no event has occurred which with
notice or lapse of time would constitute a breach or default by such other
party, or permit termination, modification or acceleration under any Material
Contract other than in accordance with its terms, nor has any other party
repudiated any provision of the Material Contract.

 

3.15 Employees and Employee Benefits.

 

  (a) None of the employees of the Contributing Parties or their Affiliates who
provide exclusive or shared services to the Contributed Entities (collectively,
the “Associated Employees”) are covered by a collective bargaining agreement,
except as set forth on Disclosure Schedule 3.15(a). Except as would not result
in any liability to the Partnership Parties or the Contributed Entities or as
set forth on Disclosure Schedule 3.15(a), there are no facts or circumstances
that have resulted or would reasonably be expected to result in a claim on
behalf of an individual or a class in excess of $250,000 for unlawful
discrimination, unpaid overtime or any other violation of Applicable Law
relating to employment of the Associated Employees.

 

29



--------------------------------------------------------------------------------

  (b) As of the Closing Date, except with respect to the Partnership Agreement,
the Contributed Entities do not sponsor, maintain or contribute to, or have any
legal or equitable obligation to establish, any compensation or benefit plan,
agreement, program or policy (whether written or oral, formal or informal) for
the benefit of any present or former directors, officers, employees, agents,
consultants or other similar representatives, including, but not limited to, any
“employee benefit plan” as defined in section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (the foregoing are hereinafter
collectively referred to as “Plans”). All Plans in which Associated Employees
participate are sponsored or maintained by a Contributing Party or its
Affiliate.

 

  (c) Except as would not result in any liability to the Partnership Parties or
the Contributed Entities, (i) each Plan in which Associated Employees
participate and that is intended to be qualified under Section 401(a) of the
Code is and has been so qualified in form, and (ii) each Plan in which
Associated Employees participate is and has been operated and maintained in
material compliance with its terms and the provisions of all Applicable Laws,
rules and regulations, including, without limitation, ERISA and the Code.

 

  (d)

With respect to any Plan that the Contributing Parties (or any entity treated as
a single employer with a Contributing Party for purposes of Section 414 of the
Code or Section 4001(a)(14) of ERISA (the “Contributing Parties Aggregated
Group”)) has maintained within the last six years or has had any obligation to
contribute to within the past six years, (i) except for an event described in
Section 4043(c)(3) of ERISA and except for an event that would not impose any
liability on the Partnership Parties or the Contributed Entities, there has been
no “reportable event,” as that term is defined in Section 4043 of ERISA, for
which the thirty (30) day reporting requirement has not been waived, and the
transactions contemplated by this Agreement will not result in such a
“reportable event” for which a waiver does not apply, (ii) none of the
Contributed Entities, the Contributing Parties or any member of the Contributing
Parties Aggregated Group has incurred any direct or indirect liability under
Title IV of ERISA other than liability for premiums to the Pension Benefit
Guaranty Corporation that have been timely paid and other than any liabilities
for which the Contributed Entities have no direct or indirect responsibility or
obligation, and (iii) there does not exist any accumulated funding deficiency
within the meaning of Section 412 of the Code or Section 302 of ERISA, whether
or not waived that, in either case, would give rise to a Lien on any of the
Contributed Entities’ Assets or that would

 

30



--------------------------------------------------------------------------------

  reasonably be expected to result in a Contributed Entity Material Adverse
Effect. None of the Contributed Entities, the Contributing Parties or any member
of the Contributing Parties Aggregated Group contributes to, or has an
obligation to contribute to, and has not within six years prior to the Closing
Date contributed to, or had an obligation to contribute to, a “multiemployer
plan” within the meaning of Section 3(37) of ERISA (x) that is, or is reasonably
expected to be in “critical” or “endangered” status as defined in Section 432 of
the Code or Section 305 of ERISA, or (y) in respect of which a Contributed
Entity, a Contributing Party or any member of the Contributing Parties
Aggregated Group has or may reasonably be expected to incur any withdrawal
liability (as defined in Section 4201 of ERISA).

 

  (e) The present value of the aggregate benefit liabilities under all of the
Plans of Williams or its Affiliates subject to Title IV of ERISA (other than
multiemployer plans) (the “Title IV Plans”), determined as of the end of such
Title IV Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Title IV Plan’s actuarial
valuation report for such plan year, did not exceed by more than $300 million
the aggregate current value of the assets of all such Title IV Plans allocable
to such benefit liabilities. No Title IV Plan is, or is reasonably expected to
be within one year immediately following the Closing, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code). The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

  (f) Except as would not result in any liability to the Contributed Entities,
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement will not (either alone or upon the
occurrence of any subsequent employment-related event) result in any payment
becoming due, result in the acceleration of the time of payment or vesting of
any benefits under the Plans, result in the incurrence or acceleration of any
other obligation related to the Plans or to any employee or former employee of
any Contributing Party or any of its Affiliates.

 

  (g) All costs and liabilities associated with Associated Employees and any
former employees who have provided services with respect to the Contributed
Entities have been allocated in good faith among the Contributing Parties and
their Affiliates and the Contributed Entities.

 

31



--------------------------------------------------------------------------------

3.16 Labor Matters.

There is no labor strike, or other material dispute, slowdown or stoppage
pending or, to the Knowledge of the Contributing Parties, threatened against any
Contributing Party or any Contributed Entity with respect to any employee that
will be providing services to such Contributed Entities.

 

3.17 Transactions with Affiliates.

Except as otherwise contemplated in this Agreement or as set forth on Disclosure
Schedule 3.17, none of the Contributed Entities is a party to, and immediately
after Closing will not be party to, any agreement, contract or arrangement
between such Contributed Entity, on the one hand, and any of its Affiliates, on
the other hand, other than those entered into (i) in the ordinary course of
business relating to the provision of offgas, natural gas liquids, paraffins
and/or olefins extraction, processing, transportation, marketing or storage
service, the interconnection of the respective pipeline systems of WECU and its
Affiliates, the provision of construction, operating and management services to
the Contributed Entities, or the purchase or sale of natural gas for fuel or
system requirements and (ii) among the Contributed Entities with respect to
transactions or arrangements among Contributed Entities.

 

3.18 Insurance.

Except as set forth in Disclosure Schedule 3.18, the Contributed Entities’
Assets are covered by, and immediately after the Closing will be insured under,
insurance policies underwritten by reputable insurers that include coverages and
related limits and deductibles that are customary for companies of similar size
and complexity as the Contributing Parties in the offgas, natural gas liquids,
paraffins and/or olefins extraction, transportation, processing, marketing and
storage industry, and consistent with past practice. All such insurance policies
are in full force and effect, and all premiums due and payable on such policies
will be paid through the date of Closing. No notice of cancellation of, or
indication of an intention not to renew, any such insurance policy has been
received by any Contributing Party other than in the ordinary course of
business.

 

3.19 Intellectual Property Rights.

Each Contributed Entity owns or has the right to use all Intellectual Property
necessary for or used in the conduct of its business as currently conducted by
it, and its products and services do not infringe upon, misappropriate or
otherwise violate any Intellectual Property of any third party. All Intellectual
Property owned by any Contributed Entity, if any, is free and clear of all Liens
(other than Permitted Liens). Neither the execution or delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will,
with or without notice or lapse of time, result in, or give any other Person the
right or option to cause or declare, a breach or termination of, or cancellation
or reduction in, rights of any Contributed Entity under any contract providing
for the license of any Intellectual Property to such Contributed Entity, except
for any such terminations, cancellations or reductions that, individually or in
the aggregate, would not have a Contributed Entity Material Adverse Effect.
There is no Intellectual Property-related action, suit, proceeding, hearing,
investigation, notice or complaint pending or threatened by any third party
before any court or tribunal (including, without limitation, the United States
Patent and Trademark Office or equivalent authority anywhere in the world)
relating to any Contributed Entity or its operations, nor has any claim or
demand been made by any third party that alleges any infringement,
misappropriation or violation of any Intellectual Property of any third party,
or unfair competition or trade practices by any of the Contributed Entities.
Except as would not result in a Contributed Entity Material Adverse Effect, the
Contributed Entities have taken reasonable measures to protect the
confidentiality of all material trade secrets.

 

32



--------------------------------------------------------------------------------

3.20 Investment Company Act.

None of the Contributing Parties or the Contributed Entities is, nor immediately
after the Closing will be, subject to regulation under the Investment Company
Act of 1940, as amended.

 

3.21 Brokerage Arrangements.

The Contributing Parties have not entered (directly or indirectly) into any
agreement with any Person that would obligate any Contributing Party to pay any
commission, brokerage or “finder’s fee” or other similar fee in connection with
this Agreement, the CCA Agreement or the transactions contemplated hereby or
thereby.

 

3.22 Books and Records.

Accurate copies of the respective books of account, minute books, stock or other
equity record books of each Contributed Entity have been made available for
inspection to the Partnership Parties.

 

3.23 Investment Intent.

The Contributing Parties have substantial experience in analyzing and investing
in entities like the Partnership and are capable of evaluating the merits and
risks of their investment in the Partnership. The Contributing Parties are being
issued the Class D Units in the Private Equity Placement and the Additional
General Partner Units solely for the purpose of investment and not with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or state securities laws. The Contributing
Parties acknowledge that the Class D Units issued in the Private Equity
Placement and the Additional General Partner Units will not be registered under
the Securities Act or any applicable state securities law, and that such Class D
Units issued in the Private Equity Placement and the Additional General Partner
Units may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to state securities laws and regulations as applicable.
The Contributing Parties acknowledge that each certificate representing the
Class D Units issued in the Private Equity Placement shall bear a legend in
substantially the following form:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WILLIAMS PARTNERS
L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WILLIAMS PARTNERS L.P. UNDER THE LAWS OF THE STATE OF DELAWARE,
OR (C) CAUSE WILLIAMS PARTNERS L.P. TO BE

 

33



--------------------------------------------------------------------------------

TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR UNITED STATES FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT
ALREADY SO TREATED OR TAXED). WILLIAMS PARTNERS GP LLC, THE GENERAL PARTNER OF
WILLIAMS PARTNERS L.P., MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF
THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO AVOID A SIGNIFICANT RISK OF WILLIAMS PARTNERS L.P. BECOMING TAXABLE
AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

 

3.24 Waivers and Disclaimers.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT AND THE
CONTRIBUTING PARTIES CLOSING DOCUMENTS, EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE CONTRIBUTING
PARTIES IN THIS AGREEMENT, THE CONTRIBUTING PARTIES HAVE NOT MADE, DO NOT MAKE,
AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE CONTRIBUTED INTEREST, THE
CONTRIBUTED ENTITIES OR SUCH CONTRIBUTED ENTITIES’ ASSETS, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE
CONTRIBUTED ENTITIES’ ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF
HAZARDOUS SUBSTANCES OR OTHER MATTERS ON OR WITH RESPECT TO THE CONTRIBUTED
ENTITIES’ ASSETS, (B) THE INCOME TO BE DERIVED FROM THE CONTRIBUTED INTEREST,
THE CONTRIBUTED ENTITIES OR SUCH CONTRIBUTED ENTITIES’ ASSETS, (C) THE
SUITABILITY OF THE CONTRIBUTED ENTITIES’ ASSETS FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE CONTRIBUTED
ENTITIES’ ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE CONTRIBUTED ENTITIES’ ASSETS. EXCEPT TO THE EXTENT PROVIDED IN
THIS AGREEMENT OR IN THE CONTRIBUTING PARTIES CLOSING DOCUMENTS, NEITHER THE
CONTRIBUTING PARTIES NOR ANY OF THEIR AFFILIATES SHALL BE LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO ANY CONTRIBUTING PARTY, ANY CONTRIBUTED ENTITY OR SUCH CONTRIBUTED
ENTITY’S ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. THE

 

34



--------------------------------------------------------------------------------

PROVISIONS OF THIS SECTION 3.24 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE
CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH
RESPECT TO THE CONTRIBUTING PARTIES, THE CONTRIBUTED ENTITIES OR SUCH
CONTRIBUTED ENTITIES’ ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER
IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR THE
CONTRIBUTING PARTIES CLOSING DOCUMENTS.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES

The Partnership Parties hereby represent and warrant to the Contributing Parties
as follows:

 

4.1 Organization and Existence.

The Partnership is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted. Each of the Operating
Company, WFSG, WOL, and WOFP is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, operate and
lease its properties and assets and to carry on its business as now conducted.

 

4.2 Authority and Approval.

 

  (a) Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform all of the terms and conditions hereof to be performed by it. The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and the performance of all of the terms and conditions
hereof to be performed by the Partnership Parties have been duly authorized and
approved by all requisite limited partnership action or limited liability
company action, as applicable, of each of the Partnership Parties. This
Agreement has been duly executed and delivered by each of the Partnership
Parties and constitutes the valid and legally binding obligation of each of
them, enforceable against each of them in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 

35



--------------------------------------------------------------------------------

  (b) Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver the
CCA Agreement and each of the Pre-Contribution Agreements, to consummate the
transactions contemplated thereby and to perform all of the terms and conditions
thereof to be performed by it. The execution and delivery by each of the
Partnership Parties of the CCA Agreement and each of the Pre-Contribution
Agreements, the consummation of the transactions contemplated thereby and the
performance of all of the terms and conditions thereof to be performed by it
have been duly authorized and approved by all requisite limited partnership
action or limited liability company action, as applicable, of each of the
Partnership Parties. When executed and delivered by each of the parties party
thereto, the CCA Agreement and each of the Pre-Contribution Agreements will
constitute a valid and legally binding obligation of each of the Partnership
Parties that is a party thereto, enforceable against each such Partnership Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

 

4.3 No Conflict; Consents.

 

  (a) The execution, delivery and performance of this Agreement by the
Partnership Parties does not, and the execution, delivery and performance of the
CCA Agreement and each of the Pre-Contribution Agreements by the Partnership
Parties will not, and the fulfillment and compliance with the terms and
conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with any of,
result in any breach of, or require the consent of any Person under, the terms,
conditions or provisions of the certificates of formation, limited liability
company agreements, limited partnership agreements or equivalent governing
instruments of any Partnership Party; (ii) conflict with or violate any
provision of any law or administrative rule or regulation or any judicial,
administrative or arbitration order, award, judgment, writ, injunction or decree
applicable to any of such Partnership Parties or any property or asset of such
Partnership Parties; (iii) conflict with, result in a breach of, constitute a
default under (whether with notice or the lapse of time or both), or accelerate
or permit the acceleration of the performance required by, or require any
consent, authorization or approval under, any indenture, mortgage, agreement,
contract, commitment, license, concession, permit, lease, joint venture or other
instrument to which any of such Partnership Parties is a party or by which any
of them is bound or to which any of their property is subject, except in the
case of clauses (ii) or (iii), for those items which individually or in the
aggregate would not reasonably be expected to have a Partnership Material
Adverse Effect; and

 

36



--------------------------------------------------------------------------------

  (b) No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to the Partnership Parties in connection with the execution,
delivery, and performance of this Agreement, the CCA Agreement or any of the
Pre-Contribution Agreements, or the consummation of the transactions
contemplated hereby and thereby, except (i) as have been waived or obtained or
with respect to which the time for asserting such right has expired, (ii) for
those which individually or in the aggregate would not reasonably be expected to
have a Partnership Material Adverse Effect (including such consents, approvals,
licenses, permits, orders or authorizations that are not customarily obtained
prior to the Closing and are reasonably expected to be obtained in the ordinary
course of business following the Closing), or (iii) pursuant to the applicable
requirements, if any, of the HSR Act.

 

4.4 Brokerage Arrangements.

None of the Partnership Parties has entered (directly or indirectly) into any
agreement with any Person that would obligate the Partnership Parties or any of
their Affiliates to pay any commission, brokerage or “finder’s fee” or other
similar fee in connection with this Agreement, the CCA Agreement or the
transactions contemplated hereby or thereby.

 

4.5 Litigation.

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, or to the Partnership
Parties’ Knowledge, threatened that (a) question or involve the validity or
enforceability of any of the Partnership Parties’ obligations under this
Agreement or the CCA Agreement or (b) seek (or reasonably might be expected to
seek) (i) to prevent or delay the consummation by the Partnership Parties of the
transactions contemplated by this Agreement or the CCA Agreement or (ii) damages
in connection with any such consummation.

 

4.6 Valid Issuance; Listing.

 

  (a) The offer and sale of the Class D Units in the Private Equity Placement
and the limited partner interests represented thereby have been duly authorized
by the Partnership pursuant to the Partnership Agreement and, when issued and
delivered to the Contributing Parties in accordance with the terms of this
Agreement and the Partnership Agreement, will be validly issued, fully paid (to
the extent required by the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act), and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities laws.

 

  (b) The Partnership’s currently outstanding Common Units are listed on the New
York Stock Exchange, and the Partnership has not received any notice of
delisting.

 

37



--------------------------------------------------------------------------------

4.7 Investment Intent.

The Partnership Parties are purchasing the Contributed Interest for their own
account with the present intention of holding the Contributed Interest for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act or state
securities laws. The Partnership Parties acknowledge that the Contributed Equity
Interest will not be registered under the Securities Act or any applicable state
securities law, and that such Contributed Equity Interest may not be transferred
or sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and pursuant to state securities
laws and regulations as applicable.

ARTICLE 5

ADDITIONAL AGREEMENTS,

COVENANTS, RIGHTS AND OBLIGATIONS

 

5.1 Operation of the Contributed Entities.

 

  (a) Except as provided by this Agreement, the Pre-Contribution Agreements or
the CCA Agreement or as consented to by the Partnership Parties, during the
period from the date of this Agreement through the Closing Date, the
Contributing Parties shall and shall cause the Contributed Entities to:

 

  (i) conduct the business and operations of the Contributed Entities in the
usual and ordinary course thereof; and

 

  (ii) preserve, maintain and protect the assets and operations of the
Contributed Entities related thereto as are now being conducted;

provided, however, the Contributing Parties shall not, to the extent
commercially unreasonable, be required to make any payments or enter into any
contractual arrangements or understandings to satisfy the foregoing obligations
in this Section 5.1.

 

  (b) Except (i) as provided by this Agreement, the Pre-Contribution Agreements
or the CCA Agreement, (ii) as set forth in Disclosure Schedule 5.1(b), or
(iii) as consented to by the Partnership Parties, during the period from the
date of this Agreement through the Closing Date, the Contributing Parties shall
not (to the extent such action would affect the Contributed Entities), and shall
not permit any of the Contributed Entities to:

 

  (i) amend its organizational documents;

 

  (ii) liquidate, dissolve, recapitalize or otherwise wind up its business;

 

38



--------------------------------------------------------------------------------

  (iii) make any material change in any method of accounting or accounting
principles, practices or policies, other than those required by GAAP or
Applicable Law;

 

  (iv) make, amend or revoke any material election with respect to Taxes;

 

  (v) enter into any Material Contract, or terminate any Material Contract or
amend any Material Contract in any material respect, in each case, other than in
the ordinary course of business;

 

  (vi) purchase or otherwise acquire (including by lease) any asset or business
of, or any equity interest in, any Person for consideration in excess of
$5,000,000 other than in the ordinary course of business;

 

  (vii) sell, lease or otherwise dispose of any asset for consideration in
excess of $5,000,000 other than in the ordinary course of business;

 

  (viii) take any action, refrain from taking any action, or enter into any
agreement or contract that would result in the imposition of any Lien (other
than Permitted Liens) on any of such Contributed Entity’s assets;

 

  (ix) file any material lawsuit;

 

  (x) cancel, compromise, waive, release or settle any right, claim or lawsuit
other than immaterial rights and claims in the ordinary course of business
consistent with past practice;

 

  (xi) undertake any capital project in excess of $5,000,000, other than
reasonable capital expenditures in connection with any emergency, force majeure
events or capital expenditures set forth on Schedule 1.1(a);

 

  (xii) merge or consolidate with any Person;

 

  (xiii) make any loan to any Person (other than extensions of credit to
customers in the ordinary course of business and intercompany loans under
Williams’ cash management system in accordance with past practice);

 

  (xiv) enter into any transactions with any Contributing Party or its
Affiliates, except as contemplated by this Agreement or, in the ordinary course
of business, for the provision of offgas, natural gas liquids, paraffins and/or
olefins extraction, transportation, purchase, marketing or storage services or
for the purchase or sale of offgas, natural gas, paraffins or natural gas
liquids for fuel or system requirements, in each case, on commercially
reasonable terms;

 

39



--------------------------------------------------------------------------------

  (xv) issue or sell any equity interests, notes, bonds or other securities, or
any option, warrant or right to acquire the same or incur, assume or guarantee
any indebtedness for borrowed money;

 

  (xvi) make any distribution with respect to its equity interests or redeem,
purchase, or otherwise acquire any of its equity interests;

 

  (xvii) fail to maintain in full force and effect its current insurance
policies covering the Contributed Entities, the Contributed Entities’ Assets and
business;

 

  (xviii) acquire, commence or conduct any activity or business that may
generate income for United States federal income tax purposes that may not be
“qualifying income” (as such term is defined pursuant to Section 7704 of the
Code), except to the extent such activity or business is being conducted on the
date of this Agreement;

 

  (xix) take any action that would reasonably be expected to result in any
representation and warranty of the Contributing Parties set forth in this
Agreement becoming untrue in any material respect;

 

  (xx) fail to make any minimum required contributions to a Title IV Plan or
fail to use commercially reasonable efforts to ensure that no Title IV Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); or

 

  (xxi) agree, whether in writing or otherwise, to do any of the foregoing.

 

5.2 Access.

The Contributing Parties shall afford the Partnership Parties and their
authorized representatives reasonable access during normal business hours to
management personnel and financial, title, tax, corporate and legal materials
and operating data and information relating to the Contributed Entities and the
Contributed Entities’ Assets, operations and business and shall furnish to the
Partnership Parties such other information as they may reasonably request,
unless any such access and disclosure would violate the terms of any agreement
to which any of the Contributing Parties or any of their respective Affiliates
or any of the Contributed Entities is bound or any Applicable Law.

 

5.3 Business Guaranties.

The Contributing Parties and the Partnership shall use commercially reasonable
efforts to replace effective as of the Closing, each of the guaranties, letters
of credit, letters of comfort, and performance bonds set forth in Disclosure
Schedule 5.3 (each a “Business Guaranty” and collectively the “Business
Guaranties”) with a guaranty, replacement letter of credit, letter of

 

40



--------------------------------------------------------------------------------

comfort, or performance bond, as applicable, issued by the Partnership or its
any of Affiliates. The Contributing Parties shall use commercially reasonable
efforts to obtain, and the Partnership shall use commercially reasonable efforts
to assist the Contributing Parties in obtaining, a permanent release effective
as of the Closing of all obligations of Williams and any Affiliate of Williams
under the Business Guaranties. If the Partnership is unable to so replace any
Business Guaranty, or Williams or any Affiliate of Williams is not so released,
as of the Closing, the Partnership shall provide to Williams at Closing and
maintain in full force and effect in respect of each such Business Guaranty, a
guaranty from the Partnership in form and substance substantially similar to
such Business Guaranty or otherwise acceptable to Williams, with respect to the
obligations covered by each Business Guaranty for which the Partnership does not
effect at the Closing such replacement or for which a permanent release of
Williams or any Affiliate of Williams is not obtained.

 

5.4 Cooperation; Further Assurances.

 

  (a) The Contributing Parties shall cooperate with the Partnership Parties to
assist in identifying all licenses, authorizations or permits necessary to
conduct the Contributed Entities business and own and operate its assets from
and after the Closing Date and, where permissible and necessary in connection
with the transfer of the Contributed Interest contemplated hereby, transfer
existing licenses, authorizations and permits to the Partnership Parties and,
where not permissible, assist the Partnership Parties in obtaining new licenses,
authorizations or permits at no cost, fee or liability to the Partnership
Parties.

 

  (b) The Contributing Parties and the Partnership Parties shall use their
respective commercially reasonable efforts (i) to obtain all approvals and
consents required by or necessary for the transactions contemplated by this
Agreement and the CCA Agreement, including any approvals and consents required
by the HSR Act, and (ii) to ensure that all of the conditions to the respective
obligations of such parties contained in Sections 6.1 and 6.2, respectively, are
satisfied timely. Each of the parties acknowledges that certain actions may be
necessary with respect to the matters and actions contemplated by this Agreement
and the CCA Agreement such as making notifications and obtaining consents or
approvals or other clearances that are material to the consummation of the
transactions contemplated hereby, and each agrees to take all appropriate action
and to do all things necessary, proper or advisable under Applicable Laws and
regulations to make effective the transactions contemplated by this Agreement
and the CCA Agreement; provided, however, that nothing in this Agreement will
require any party hereto to hold separate or make any divestiture not expressly
contemplated herein of any asset or otherwise agree to any restriction on its
operations or other burdensome condition which would in any such case be
material to its assets, liabilities or business in order to obtain any consent
or approval or other clearance required by this Agreement or the CCA Agreement.

 

41



--------------------------------------------------------------------------------

5.5 Indebtedness

Except as set forth on Disclosure Schedule 5.5, prior to the Closing Date, the
Contributing Parties shall eliminate all existing intercompany notes,
intercompany balances and auto intercompany balances by means of a capital
contribution to WECU or WECU PARENTCO.

 

5.6 Capital Contributions for Redwater Expansion Costs; Class D Unit Put Option

 

  (a) From time to time during 2014 and 2015, not more frequently than once per
quarter, the Partnership shall have the right to cause the Contributing Parties
to contribute cash, in immediately available funds, to the Partnership in order
to fund Redwater Expansion Costs, in an amount not to exceed $200,000,000 in the
aggregate, as follows (the “Put Option”):

 

  (i) The Partnership must provide Williams not less than ten (10) Business Days
prior written notice of each exercise of the Put Option, which notice shall
include (i) the total amount of the capital contribution to be funded by the
Contributing Parties (the “Put Funded Amount”) and (ii) the desired closing date
for such Put Option, but in no event within the period starting five
(5) Business Days before, and ending thirty (30) Business Days after, a Record
Date (as defined in the Partnership Agreement);

 

  (ii) in consideration of the Put Option and the contribution at the Put
Closing by the Contributing Parties to the Partnership of an amount equal to the
Put Funded Amount multiplied by 0.98, the Partnership shall issue Class D Units
(“Put Class D Units”) to WGP in an amount equal to the Put Funded Amount
multiplied by 0.98 divided by 90% of the VWAP Price as of the Put Closing Date,
such number of Class D Units rounded to the nearest whole number;

 

  (iii) in consideration of the Put Option and the contribution at the Put
Closing by the General Partner to the Partnership of an amount equal to the Put
Funded Amount multiplied by 0.02 (“Put Additional GP Interest”), the Partnership
shall (A) increase the capital account of the General Partner by an amount equal
to the Put Additional GP Interest and (B) issue General Partner Units to the
General Partner, in an amount equal to 2/98ths of the aggregate number of the
Put Class D Units issued by the Partnership in the Put Closing (the “Put
Additional General Partner Units”).

 

  (b)

The closing (the “Put Closing”) of each exercise of the Put Option will be held
at the offices of Williams, One Williams Center, Tulsa, OK 74172 on the third
Business Day following satisfaction or waiver of the conditions to closing set
forth in Section 5.6(c) and Section 5.6(d), but in no event

 

42



--------------------------------------------------------------------------------

  within the period starting five (5) Business Days before, and ending thirty
(30) Business Days after, a Record Date (as defined in the Partnership
Agreement), commencing at 10:00 a.m., Tulsa time, or such other place, date and
time as may be mutually agreed upon by the parties hereto. The “Put Closing
Date,” as referred to herein, shall mean each date on which a Put Closing
occurs.

 

  (c) The obligation of the Contributing Parties to proceed with the Put Closing
contemplated hereby is subject to the satisfaction on or prior to the Put
Closing Date of all of the following conditions, any one or more of which may be
waived in writing, in whole or in part, by the Contributing Parties:

 

  (i) All necessary consents of any Person not a party hereto, required for the
consummation of the transactions contemplated in this Section 5.6 shall have
been made and obtained.

 

  (ii) The representations and warranties of the Partnership Parties set forth
in Section 4.6 (mutatis mutandis) shall be true and correct with respect to the
Put Class D Units and Common Units as of the date of notice of exercise of the
Put Option and on the Put Closing Date as if made with respect to such Put Class
D Units and the Common Units on such dates.

 

  (iii) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or to recover
damages in connection therewith.

 

  (iv) Since the date of this Agreement, there shall not have occurred a
Partnership Material Adverse Effect and since the date of notice of the
Partnership’s exercise of the Put Option, there shall not have occurred a
Contributed Entity Material Adverse Effect.

 

  (d) The obligation of the Partnership Parties to proceed with the Put Closing
contemplated hereby is subject to the satisfaction on or prior to the Put
Closing date of all of the following conditions, any one or more of which may be
waived, in whole or in part, by the Partnership Parties:

 

  (i) All necessary consents of any Person not a party hereto, required for the
consummation of the transactions contemplated in this Section 5.6 shall have
been made and obtained.

 

43



--------------------------------------------------------------------------------

  (ii) The representations and warranties of the Contributing Parties set forth
in Section 3.23 (mutatis mutandis) shall be true and correct with respect to the
Put Class D Units as of the date of notice of exercise of the Put Option and on
the Put Closing Date as if made with respect to such Put Class D Units on such
dates.

 

  (iii) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or to recover
damages in connection therewith.

 

  (iv) Since the date of notice of the Partnership’s exercise of the Put Option,
there shall not have occurred a Contributed Entity Material Adverse Effect.

 

  (e) At the Put Closing, the Contributing Parties shall deliver, or cause to be
delivered, to the Partnership Parties the Put Funded Amount.

 

  (f) At the Put Closing, the Partnership Parties shall deliver, or cause to be
delivered, to the Contributing Parties the following, or shall take the
following actions:

 

  (i) An aggregate of the number of Put Class D Units issued in the exercise of
the Put Option in book entry form for the account(s) specified in advance by the
Contributing Parties;

 

  (ii) The Put Additional General Partner Units issued in book entry form;

 

  (iii) The capital account of the General Partner shall be increased by the
amount of the Put Additional GP Interest; and

 

  (iv) Such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Contributing Parties at least two (2) Business
Days prior to the Put Closing date to carry out the intent and purposes of this
Agreement with respect to the Put Option.

 

44



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS TO CLOSING

 

6.1 Conditions to the Obligation of the Partnership Parties.

The obligation of the Partnership Parties to proceed with the Closing
contemplated hereby is subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived,
in whole or in part, by the Partnership Parties:

 

  (a) The representations and warranties of the Contributing Parties set forth
in this Agreement shall be true and correct (without giving effect to any
materiality standard or Contributed Entity Material Adverse Effect
qualification) as of the date of this Agreement and on the Closing Date as if
made on such date, or in the case of representations and warranties that are
made as of a specified date, such representations and warranties shall be true
and correct (without giving effect to any materiality standard or Contributed
Entity Material Adverse Effect qualification) as of such specified date, except,
in each case, to the extent that failure of such representations and warranties
to be true and correct would not, individually or in the aggregate, result in a
Contributed Entity Material Adverse Effect. The Contributing Parties shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by it by
the time of the Closing. Each of the Contributing Parties shall have delivered
to the Partnership Parties a certificate, dated as of the Closing Date and
signed by an authorized officer of such Contributing Party, confirming the
foregoing matters set forth in this Section 6.1(a) (collectively, the
“Contributing Parties Closing Certificates”).

 

  (b) All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act) shall have been made and obtained, and all waiting
periods with respect to filings made with Governmental Authorities in
contemplation of the consummation of the transactions described herein shall
have expired or been terminated.

 

  (c) All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, including any
consents set forth on Disclosure Schedule 3.3.

 

  (d)

No statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction, judgment or other order shall have
been enacted, entered, promulgated, enforced or issued by any Governmental
Authority, or other legal restraint or prohibition preventing the consummation
of the transactions contemplated hereby shall be in

 

45



--------------------------------------------------------------------------------

  effect, and no investigation, action or proceeding before a Governmental
Authority shall have been instituted or threatened challenging or seeking to
restrain or prohibit the consummation of the transactions contemplated hereby or
to recover damages in connection therewith.

 

  (e) Since the date of this Agreement, there shall not have occurred a
Contributed Entity Material Adverse Effect.

 

  (f) The Contributing Parties shall have delivered, or caused to be delivered,
to the Partnership Parties all of the documents, certificates and other
instruments required to be delivered under, and otherwise complied with the
provisions of, Section 2.3(b).

 

6.2 Conditions to the Obligation of the Contributing Parties.

The obligation of the Contributing Parties to proceed with the Closing
contemplated hereby is subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived
in writing, in whole or in part, by the Contributing Parties:

 

  (a) The representations and warranties of the Partnership Parties set forth in
this Agreement shall be true and correct (without giving effect to any
materiality standard or Partnership Material Adverse Effect qualification) as of
the date of this Agreement and on the Closing Date as if made on such date, or
in the case of representations and warranties that are made as of a specified
date, such representations and warranties shall be true and correct (without
giving effect to any materiality standard or Partnership Material Adverse Effect
qualification) as of such specified date, except, in each case, to the extent
that failure of such representations and warranties to be true and correct would
not, individually or in the aggregate, result in a Partnership Material Adverse
Effect. The Partnership Parties shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by them by the time of the Closing. Each of the
Partnership Parties shall have delivered to the Contributing Parties a
certificate, dated as of the Closing Date and signed by an authorized officer of
such Partnership Party or its general partner confirming the foregoing matters
set forth in this Section 6.2(a) (together, the “Partnership Parties Closing
Certificates”).

 

  (b) All necessary filings with and consents, approvals, licenses, permits,
orders and authorizations of any Governmental Authority required for the
consummation of the transactions contemplated in this Agreement (including any
required by the HSR Act) shall have been made and obtained, and all waiting
periods with respect to filings made with Governmental Authorities in
contemplation of the consummation of the transactions described herein shall
have expired or been terminated.

 

46



--------------------------------------------------------------------------------

  (c) All necessary consents of any Person not a party hereto, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained.

 

  (d) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or to recover
damages in connection therewith.

 

  (e) Since the date of this Agreement, there shall not have occurred a
Partnership Material Adverse Effect.

 

  (f) The Partnership Parties shall have delivered, or caused to be delivered,
to the Contributing Parties all of the documents, certificates and other
instruments required to be delivered under, and otherwise complied with the
provisions of, Section 2.3(c).

ARTICLE 7

TAX MATTERS

 

7.1 Liability for Taxes.

 

  (a) The Contributing Parties shall be liable for, and shall indemnify and hold
the Partnership Parties and their respective subsidiaries harmless from any
Taxes, together with any costs, expenses, losses or damages, including
reasonable expenses of investigation and attorneys’ and accountants’ fees and
expenses, arising out of or incident to the determination, assessment or
collection of such Taxes (“Tax Losses”), (i) imposed on or incurred by the
Contributed Entities by reason of Treasury Regulations Section 1.1502-6 or any
analogous state, local or foreign law or regulation which is attributable to
having been a member of any consolidated, combined or unitary group on or prior
to and including the Closing Date, (ii) any Tax Losses (other than Tax Losses
described in clause (i) above) imposed on or incurred by or with respect to the
Contributed Entities or the Contributed Entities’ Assets with respect to the
period prior to and including the Closing Date, or (iii) attributable to a
breach by any Contributing Party of any representation (other than those
contained in Section 3.10, to which ARTICLE 9 shall be applicable), warranty or
covenant with respect to Taxes in this Agreement; provided, however, the
Contributing Parties’ liability for Tax Losses hereunder shall be reduced by the
amount of any Taxes included in such Tax Losses to the extent taken into account
in determining Final Net Working Capital.

 

47



--------------------------------------------------------------------------------

  (b) The Partnership Parties shall be liable for, and shall indemnify and hold
the Contributing Parties and their Affiliates (other than the Partnership
Parties and their subsidiaries) harmless from, any Tax Losses (i) imposed on or
incurred by or with respect to the Contributed Entities or the Contributed
Entities’ Assets with respect to the period after the Closing Date, or
(ii) attributable to a breach by the Partnership Parties of any covenant with
respect to Taxes in this Agreement.

 

  (c) Whenever it is necessary for purposes of this ARTICLE 7 to determine the
amount of any Taxes imposed on or incurred by or with respect to the Contributed
Entities or the Contributed Entities’ Assets for a taxable period beginning
before and ending after the Closing Date which is allocable to the period prior
to and including the Closing Date, the determination shall be made, in the case
of property or ad valorem taxes or franchise taxes (which are measured by, or
based solely upon capital, debt or a combination of capital and debt), on a per
diem basis and, in the case of other Taxes, by assuming that such pre-Closing
Date period constitutes a separate taxable period applicable to the Contributed
Entities and by taking into account the actual taxable events occurring during
such period (except that exemptions, allowances and deductions for a taxable
period beginning before and ending after the Closing Date that are calculated on
an annual or periodic basis, such as the deduction for depreciation, shall be
apportioned to the period prior to and including the Closing Date ratably on a
per diem basis). Notwithstanding anything to the contrary herein, any franchise
tax paid or payable with respect to the Contributed Entities or the Contributed
Entities’ Assets shall be allocated to the taxable period during which the
income, operations, assets or capital comprising the base of such tax is
measured, regardless of whether the right to do business for another taxable
period is obtained by the payment of such franchise tax.

 

  (d) If any of the Partnership Parties or their Affiliates receives a refund of
any Taxes that any of the Contributing Parties are responsible for hereunder, or
if the Contributing Parties or their Affiliates receive a refund of any Taxes
that any of the Partnership Parties is responsible for hereunder, the party
receiving such refund shall, within ninety (90) days after receipt of such
refund, remit it to the party who has responsibility for such Taxes hereunder;
provided, however, the Partnership Parties’ obligation to remit a refund to the
Contributing Parties hereunder shall be reduced by the amount of any Taxes
included in such refund to the extent taken into account in determining Final
Net Working Capital. The parties shall cooperate in order to take all necessary
steps to claim any such refund.

 

48



--------------------------------------------------------------------------------

7.2 Tax Returns.

 

  (a) The Contributing Parties shall cause to be included in the consolidated
United States federal income Tax Returns (and the state, local or foreign income
Tax Returns of any jurisdiction that permits consolidated, combined or unitary
income Tax Returns, if any) of the Williams Tax Group for all periods ending on
or before the Closing Date, all the items of income, gain, loss, deduction and
credit (“Tax Items”) with respect to the Contributed Entities or the Contributed
Entities’ Assets which are required to be included therein, shall cause such Tax
Returns to be timely filed with the appropriate Taxing Authorities, and shall be
responsible for the timely payment (and entitled to any refund) of all Taxes due
with respect to the periods covered by such Tax Returns.

 

  (b) With respect to any Tax Return covering a taxable period ending on or
before the Closing Date that is required to be filed after the Closing Date with
respect to the Contributed Entities or the Contributed Entities’ Assets that is
not described in Section 7.2(a) above, the Contributing Parties shall cause such
Tax Return to be prepared, cause to be included in such Tax Return all Tax Items
required to be included therein, cause such Tax Return to be filed timely with
the appropriate Taxing Authority, and be responsible for the timely payment (and
entitled to any refund) of all Taxes due with respect to the period covered by
such Tax Return.

 

  (c) With respect to any Tax Return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to the Contributed Entities or the
Contributed Entities’ Assets, the Contributing Parties shall cause such Tax
Return to be prepared, cause to be included in such Tax Return all Tax Items
required to be included therein, furnish a copy of such Tax Return to the
Partnership Parties, cause such Tax Return to be filed timely with the
appropriate Taxing Authority, and be responsible for the timely payment of all
Taxes due with respect to the period covered by such Tax Return (but shall have
a right to recover the amount of Tax Losses attributable to the portion of the
taxable period occurring after the Closing Date pursuant to Section 7.1(b)).

 

  (d) With regard to any Tax Return not yet filed for any taxable period that
begins before the Closing Date with respect to the Contributed Entities or the
Contributed Entities’ Assets, the Contributing Parties shall use commercially
reasonable efforts to cause such Tax Return to be prepared in accordance with
past Tax accounting practices used with respect to the Tax Returns in question
(unless such past practices are no longer permissible under the Applicable Law),
and to the extent any items are not covered by past practices, in accordance
with reasonable tax accounting practices selected by the filing party with
respect to such Tax Return under this Agreement with the consent (not to be
unreasonably withheld or delayed) of the non-filing party.

 

49



--------------------------------------------------------------------------------

7.3 Transfer Taxes.

The Contributing Parties shall file all necessary Tax Returns and other
documentation with respect to all transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees arising out of or in connection
with the transactions effected pursuant to this Agreement (the “Transfer Taxes”)
and shall be liable for and shall timely pay such Transfer Taxes. If required by
applicable Law, the Partnership Parties shall, and shall cause their Affiliates
to, join in the execution of any such Tax Returns and other documentation.

 

7.4 Tax Treatment of Indemnity Payments.

All indemnification payments made under this Agreement, including any payment
made under this Article 7, shall be treated as increases or decreases to the
Aggregate Consideration for Tax purposes.

 

7.5 Federal Income Tax Characterization of Transaction.

The Parties acknowledge and agree that the Contribution Transaction is properly
characterized for United States federal income tax purposes as a contribution of
the Contributed Interest to the Partnership (the indirect parent of each of WOL
and WOFP, each of which is an entity that is disregarded from the Partnership
for United States federal tax purposes) in exchange for the Aggregate
Consideration.

 

7.6 Survival.

Anything to the contrary in this Agreement notwithstanding, the representations,
warranties, covenants, agreements, rights and obligations of the parties hereto
with respect to any Tax matter covered by this Agreement shall survive the
Closing and shall not terminate until thirty (30) days after the expiration of
the applicable statutes of limitations (including all periods of extension and
tolling) applicable to such Tax matter.

 

7.7 Conflict.

In the event of a conflict between the provisions of this ARTICLE 7 and any
other provisions of this Agreement, the provisions of this ARTICLE 7 shall
control.

ARTICLE 8

TERMINATION

 

8.1 Events of Termination.

This Agreement may be terminated at any time prior to the Closing Date:

 

  (a) by mutual written consent of all parties hereto;

 

50



--------------------------------------------------------------------------------

  (b) by the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing after April 30, 2014, if the Closing has not
occurred by such date, provided that as of such date the terminating party is
not in default under this Agreement;

 

  (c) by the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing without prejudice to other rights and remedies
that the terminating party or its Affiliates may have (provided the terminating
party and its Affiliates are not otherwise in material default or breach of this
Agreement, or have not failed or refused to close without justification
hereunder), if the other party has breached or failed to perform in any respect
any of its representations, warranties, covenants or agreements contained herein
and such breach or failure to perform (i) would give rise to the failure of any
condition specified in ARTICLE 6, (ii) cannot be cured or has not been cured
within ten (10) days following delivery of written notice from the
non-defaulting party of such breach of this Agreement and (iii) has not been
waived by the non-defaulting party;

 

  (d) by the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing, without liability, if there shall be any order,
writ, injunction or decree of any Governmental Authority binding on any of the
parties, which prohibits or restrains them from consummating the transactions
contemplated hereby, provided that the parties shall have used their
commercially reasonable efforts to have any such order, writ, injunction or
decree lifted and the same shall not have been lifted within thirty (30) days
after entry by any such Governmental Authority;

 

  (e) by the Contributing Parties if any of the conditions set forth in
Section 6.2 have become incapable of fulfillment, and have not been waived in
writing by the Contributing Parties; or

 

  (f) by the Partnership Parties if any of the conditions set forth in
Section 6.1 have become incapable of fulfillment, and have not been waived in
writing by the Partnership Parties.

 

8.2 Effect of Termination.

If a party terminates this Agreement as provided in Section 8.1 above, such
termination shall be without liability and none of the provisions of this
Agreement shall remain effective or enforceable, except for those contained in
this Section 8.2 and ARTICLE 10. Notwithstanding and in addition to the
foregoing, in the event that this Agreement is terminated pursuant to
Section 8.1(c) or if any party is otherwise in breach of this Agreement,
(a) such breaching party or parties shall remain liable for its or their
obligations under ARTICLE 7 and/or ARTICLE 9, and (b) such termination shall not
relieve such breaching party of any liability for a willful breach of any
covenant or agreement under this Agreement or be deemed a waiver of any
available remedy (including specific performance, if available) for any such
breach.

 

51



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION UPON CLOSING

 

9.1 Indemnification of the Partnership Parties.

Subject to the limitations set forth in this Agreement, the Contributing
Parties, from and after the Closing Date, shall indemnify, defend and hold the
Partnership Parties, their subsidiaries and their respective securityholders,
directors, officers, and employees, and the officers, directors and employees of
the General Partner, but otherwise excluding the Contributing Parties and its
Affiliates (the “Partnership Indemnified Parties”) harmless from and against any
and all Damages suffered or incurred by any Partnership Indemnified Party as a
result of or arising out of (i) any breach or inaccuracy of a representation or
warranty of the Contributing Parties in this Agreement or any Contributing
Parties Closing Document, (ii) any breach of any agreement or covenant on the
part of the Contributing Parties made under this Agreement or any Contributing
Parties Closing Document or in connection with the transaction contemplated
hereby or thereby, or (iii) any breach or violation of any Environmental Laws by
the Contributed Entities that occurs prior to Closing; provided, however, that
with regard to subsection (iii), the Contributing Parties shall only be required
to indemnify the Partnership Indemnified Parties for Damages attributable to the
Contributed Interest. For purposes of this Section 9.1, whether the Contributing
Parties have breached any of their representations and warranties herein shall
be determined without giving effect to any qualification as to “materiality”
(including the word “material” or “Contributed Entity Material Adverse Effect”).

 

9.2 Indemnification of the Contributing Parties.

Subject to the limitations set forth in this Agreement, the Partnership Parties
shall indemnify, defend and hold the Contributing Parties, their Affiliates
(other than any of the Partnership Indemnified Parties) and their respective
securityholders, directors, officers, and employees (the “Contributing
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by the Contributing Indemnified Parties as a result of or arising out
of (i) any breach or inaccuracy of a representation or warranty of the
Partnership Parties in this Agreement or any Partnership Parties Closing
Document, or (ii) any breach of any agreement or covenant on the part of the
Partnership Parties made under this Agreement or any Partnership Parties Closing
Document or in connection with the transaction contemplated hereby or thereby.
For purposes of this Section 9.2, whether the Partnership Parties have breached
any of their representations and warranties herein shall be determined without
giving effect to any qualification as to “materiality” (including the word
“material” or “Partnership Material Adverse Effect”).

 

9.3 Tax Indemnification.

With the exception of a breach or inaccuracy of the representations and
warranties of the Contributing Parties contained in Section 3.10, nothing in
this ARTICLE 9 shall apply to liability with respect to Taxes, the liability
with respect to which shall be as set forth in ARTICLE 7.

 

52



--------------------------------------------------------------------------------

9.4 Survival.

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in ARTICLE 3 and ARTICLE 4 and
in any certificate delivered in connection herewith with respect to any of those
representations and warranties shall terminate and expire on the first day of
the 18th month following the month in which Closing occurs, except (a) the
representations and warranties of the Contributing Parties set forth in
Section 3.10 shall survive until 30 days after the expiration of the applicable
statutes of limitations (including all periods of extension and tolling),
(b) the representations and warranties of the Contributing Parties set forth in
Section 3.11 and Section 3.15 shall terminate and expire on the third
anniversary of the Closing Date, (c) the representations and warranties of the
Contributing Parties set forth in Section 3.1, Section 3.2 and Section 3.4 shall
survive forever and (d) the representations and warranties of the Partnership
Parties set forth in Section 4.1 and Section 4.2 shall survive forever. After a
representation and warranty has terminated and expired, no indemnification shall
or may be sought pursuant to this ARTICLE 9 on the basis of that representation
and warranty by any Person who would have been entitled pursuant to this ARTICLE
9 to indemnification on the basis of that representation and warranty prior to
its termination and expiration, provided that in the case of each representation
and warranty that shall terminate and expire as provided in this Section 9.4, no
claim presented in writing for indemnification pursuant to this ARTICLE 9 on the
basis of that representation and warranty prior to its termination and
expiration shall be affected in any way by that termination and expiration. The
indemnification obligations under this ARTICLE 9 or elsewhere in this Agreement
shall apply regardless of whether any suit or action results solely or in part
from the active, passive or concurrent negligence or strict liability of the
indemnified party. The covenants and agreements entered into pursuant to this
Agreement to be performed after the Closing shall survive the Closing.

 

9.5 Demands.

Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third-party claims being collectively referred to herein as
the “Indemnity Claim”), with respect to any matter as to which it claims to be
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party, together with a
statement of such information respecting any of the foregoing as it shall have.
Such notice shall include a formal demand for indemnification under this
Agreement.

If the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against an Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the indemnifying party with
respect to that Indemnity Claim.

 

53



--------------------------------------------------------------------------------

9.6 Right to Contest and Defend.

The indemnifying party shall be entitled, at its cost and expense, to contest
and defend by all appropriate legal proceedings any Indemnity Claim for which it
is called upon to indemnify the indemnified party under the provisions of this
Agreement; provided, that notice of the intention to so contest shall be
delivered by the indemnifying party to the indemnified party within twenty
(20) days from the date of receipt by the indemnifying party of notice by the
indemnified party of the assertion of the Indemnity Claim. Any such contest may
be conducted in the name and on behalf of the indemnifying party or the
indemnified party as may be appropriate. Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.

The indemnifying party shall have full authority to determine all action to be
taken with respect thereto; provided, however, that the indemnifying party will
not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense or injunctive relief. If the
indemnifying party does not elect to contest any such Indemnity Claim, the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party. If the indemnifying party assumes the defense of an
Indemnity Claim, the indemnified party shall agree to any settlement, compromise
or discharge of an Indemnity Claim that the indemnifying party may recommend and
that by its terms obligates the indemnifying party to pay the full amount of the
liability in connection with such Indemnity Claim, which releases the
indemnified party completely in connection with such Indemnity Claim and which
would not otherwise adversely affect the indemnified party as determined by the
indemnified party in its sole discretion.

Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.

 

9.7 Cooperation.

If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in contesting any
Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating. At no cost or expense to the indemnified party, the indemnifying
party shall cooperate with the indemnified party and its counsel in contesting
any Indemnity Claim.

 

54



--------------------------------------------------------------------------------

9.8 Right to Participate.

The indemnified party agrees to afford the indemnifying party and its counsel
the opportunity to be present at, and to participate in, conferences with all
Persons, including Governmental Authorities, asserting any Indemnity Claim
against the indemnified party or conferences with representatives of or counsel
for such Persons.

 

9.9 Payment of Damages.

The indemnification required hereunder in respect of Indemnity Claims shall be
made by periodic payments of the amount of Damages in connection therewith,
within ten (10) days as and when reasonably specific bills are received by, or
Damages are incurred and reasonable evidence thereof is delivered to, the
indemnifying party. In calculating any amount to be paid by an indemnifying
party by reason of the provisions of this Agreement, the amount shall be reduced
by all insurance proceeds and any indemnification reimbursement proceeds
received from third parties credited to or received by the indemnified party
related to the Damages.

 

9.10 Limitations on Indemnification.

 

  (a) To the extent that the Partnership Indemnified Parties would otherwise be
entitled to indemnification for Damages pursuant to Section 9.1, the
Contributing Parties shall be liable only if (i) the Damages with respect to a
claim exceed $415,000 (the “Minimum Claim Amount”) and (ii) the Damages for all
claims that exceed the Minimum Claim Amount exceed, in the aggregate,
$12,000,000 (the “Deductible Amount”), and then the Contributing Parties shall
be liable only for Damages to the extent of any excess over the Deductible
Amount. In no event shall the Contributing Parties’ aggregate liability to the
Partnership Indemnified Parties under Section 9.1 exceed $140,000,000 (the
“Ceiling Amount”). Notwithstanding the foregoing, (i) the Deductible Amount
shall not apply to breaches or inaccuracies of representations and warranties
contained in Section 3.1, Section 3.2, Section 3.4, Section 3.21 and
Section 3.22 and (ii) the Ceiling Amount shall not apply to breaches or
inaccuracies of representations and warranties contained in Section 3.4;
provided, that the Contributing Parties’ aggregate liability for a breach or
inaccuracy of such Section 3.4 shall not exceed an amount equal to the Aggregate
Consideration minus the amount of all other Damages payable by the Contributing
Parties hereunder.

 

  (b) To the extent the Contributing Indemnified Parties would otherwise be
entitled to indemnification for Damages pursuant to Section 9.2, the Partnership
Parties shall be liable only if (i) the Damages with respect to a claim exceed
the Minimum Claim Amount and (ii) the Damages for all claims that exceed the
Minimum Claim Amount exceed, in the aggregate, the Deductible Amount, and then
the Partnership Parties shall be liable only for Damages to the extent of any
excess over the Deductible Amount. In no event shall the Partnership Parties’
aggregate liability to the Contributing Indemnified Parties under Section 9.2
exceed the Ceiling Amount. Notwithstanding the foregoing, the Deductible Amount
shall not apply to breaches or inaccuracies of representations and warranties
contained in Section 4.1, Section 4.2 and Section 4.4.

 

55



--------------------------------------------------------------------------------

  (c) Additionally, neither the Partnership Parties, on the one hand, nor the
Contributing Parties, on the other hand, will be liable as an indemnitor under
this Agreement for any consequential, incidental, special, indirect or exemplary
damages suffered or incurred by the indemnified party or parties except to the
extent resulting pursuant to Indemnity Claims.

 

9.11 Sole Remedy.

Should the Closing occur, no party shall have liability under this Agreement,
any of the Closing Documents or the transactions contemplated hereby or thereby
except as is provided in ARTICLE 7 or this ARTICLE 9 (other than claims or
causes of action arising from intentional fraud).

ARTICLE 10

MISCELLANEOUS

 

10.1 Expenses.

Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and all action taken in preparation for carrying this
Agreement into effect.

 

10.2 Notices.

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and delivered in person or by courier
service requiring acknowledgment of receipt of delivery or by telecopier, as
follows:

If to the Contributing Parties, addressed to:

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Telecopy: (918) 573-5942

and, with respect to communications related to the Put Option, to:

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Chief Financial Officer

Telecopy: (918) 573-0871

 

56



--------------------------------------------------------------------------------

If to the Partnership Parties, addressed to:

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Chief Financial Officer

Telecopy: (918) 573-0871

with copies to:

Williams Partners L.P.

One Williams Center, Suite 4900

Tulsa, Oklahoma 74172-0172

Attention: General Counsel and Conflicts Committee Chair

Telecopy: (918) 573-5942

and (other than with respect to the Put Option):

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention: Joshua Davidson

Telecopy: (713) 229 2727

Notice given by personal delivery or courier service shall be effective upon
actual receipt. Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

 

10.3 Governing Law.

This Agreement shall be governed and construed in accordance with the
substantive laws of the State of New York without reference to principles of
conflicts of law.

 

10.4 Public Statements.

The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party, unless
the party desiring to make such announcement or statement, after seeking such
consent from the other parties, obtains advice from legal counsel that a public
announcement or statement is required by Applicable Law or stock exchange
regulations.

 

10.5 Entire Agreement; Amendments and Waivers.

 

  (a)

This Agreement and the Closing Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral,

 

57



--------------------------------------------------------------------------------

  among the parties with respect to the subject matter hereof. Each party to
this Agreement agrees that no other party to this Agreement (including its
agents and representatives) has made any representation, warranty, covenant or
agreement to or with such party relating to this Agreement or the transactions
contemplated hereby, other than those expressly set forth herein and in the
Closing Documents.

 

  (b) No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by each party to be bound thereby. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.

 

10.6 Conflicting Provisions.

This Agreement and the Closing Documents, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the Closing
Documents, and as between them, specific provisions prevail over general
provisions. In the event of a conflict between this Agreement and the Closing
Documents, this Agreement shall control.

 

10.7 Binding Effect and Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party. Nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the parties hereto and their respective permitted successors and
assigns, any rights, benefits or obligations hereunder.

 

10.8 Severability.

If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the Partnership Parties and the
Contributing Parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable, but all of the remaining
provisions of this Agreement shall remain in full force and effect.

 

10.9 Interpretation.

It is expressly agreed by the parties that neither this Agreement nor any of the
Closing Documents shall be construed against any party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement,
any Closing Document or any provision hereof or thereof or who supplied the form
of this Agreement or any of the Closing Documents. Each party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transactions contemplated by this Agreement and, therefore, waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

58



--------------------------------------------------------------------------------

10.10 Headings and Disclosure Schedules.

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Schedules and
the Exhibits referred to herein are attached hereto and incorporated herein by
this reference, and unless the context expressly requires otherwise, the
Disclosure Schedules and such Exhibits are incorporated in the definition of
“Agreement.”

 

10.11 Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

10.12 Action by Partnership Parties.

With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership Parties on
or prior to the Closing Date, such action, notice, consent, approval or waiver
shall be taken or given by the Conflicts Committee on behalf of the Partnership
Parties.

*     *     *     *     *

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE WILLIAMS COMPANIES, INC. By:  

/s/ Donald R. Chappel

Name: Donald R. Chappel

Title: Chief Financial Officer

WILLIAMS PARTNERS GP LLC By:  

/s/ Donald R. Chappel

Name: Donald R. Chappel

Title: Chief Financial Officer

WILLIAMS GAS PIPELINE COMPANY, LLC By:  

/s/ Donald R. Chappel

Name: Donald R. Chappel

Title: Chief Financial Officer

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC, its general partner By:  

/s/ John R. Dearborn

Name: John R. Dearborn

Title: Senior Vice President

WILLIAMS PARTNERS OPERATING LLC By: Williams Partners L.P., its managing member
By: Williams Partners GP LLC, its general partner By:  

/s/ John R. Dearborn

Name: John R. Dearborn

Title: Senior Vice President

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

WILLIAMS FIELD SERVICES GROUP, LLC By:  

/s/ John R. Dearborn

Name: John R. Dearborn

Title: Senior Vice President

WILLIAMS OLEFINS, L.L.C. By:  

/s/ John R. Dearborn

Name: John R. Dearborn

Title: Senior Vice President

WILLIAMS OLEFINS FEEDSTOCK PIPELINES, L.L.C. By:  

/s/ John R. Dearborn

Name: John R. Dearborn

Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT

THIS CONVEYANCE, CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”) dated
[ ** ] [**], 2014, is made and entered into by and among The Williams Companies,
Inc., a Delaware corporation (“Williams”), Williams Partners GP LLC, a Delaware
limited liability company and the general partner of the Partnership (defined
below) (the “General Partner”), Williams Gas Pipeline Company, LLC, a Delaware
limited liability company (“WGP”, and together with Williams and the General
Partner, the “Contributing Parties”), Williams Olefins, L.L.C., a Delaware
limited liability company (“WOL”), and Williams Olefins Feedstock Pipelines,
L.L.C., a Delaware limited liability company and wholly-owned subsidiary of WOL
(“WOFP”). The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.” Certain capitalized terms
used herein are defined in Article I hereof.

R E C I T A L S:

A. The Contributing Parties desire to contribute (1) 100% of the equity
interests in WECU PARENTCO (defined below) (such equity interest, the
“Contributed Equity Interest” and (2) the WECU PARENTCO Debt (defined below)
(the “Contributed Debt Interest”) (the Contributed Equity Interest and the
Contributed Debt Interest being referred to herein collectively as the
“Contributed Interest”), to WOL and WOFP, to have, respectively, interests of
(i) 99.99% and 0.01% of the Contributed Equity Interest, and (ii) 100% and 0% of
the Contributed Debt Interest, both pursuant to the terms of that certain
Contribution Agreement, dated February 24, 2014 (the “Contribution Agreement”)
and this Agreement, in return for the distribution and issuance of the Aggregate
Consideration (as defined below), and WOL and WOFP desire to receive all of the
Contributed Interest in exchange for the distribution and issuance of the
Aggregate Consideration in accordance with the terms of this Agreement and the
Contribution Agreement; and

B. Prior to or contemporaneously with the closing of the Contribution Agreement,
and prior to the consummation of the transactions contemplated hereby, WECU
(defined below) and Williams and Affiliates of Williams intend to enter into the
Pre-Contribution Agreements (defined below).

C. Concurrently with the consummation of the transactions contemplated hereby,
the Parties desire each of the following to occur:

1. As consideration for contribution of the Contributed Interest, Williams
Partners L.P., a Delaware limited partnership and indirect parent of WOL and
WOFP (the “Partnership”) would (i) distribute cash in the amount of $25,000,000
(the “Cash Consideration”) to the Contributing Parties, (ii) issue 25,577,521
Class D Units to WGP (the “Private Equity Placement”), and (iii) increase the
capital account of the General Partner by an amount equal to the Additional GP
Interest and issue 521,990 additional General Partner Units (which number of
Units is equal to 2/98ths of the number of Class D Units issued in the Private
Equity Placement) to the General Partner (the “Additional General Partner
Units”), each in consideration for the contribution to WOL and WOFP of the
Contributed Interest, with the aggregate of each form of consideration set forth
in clauses (i), (ii) and (iii) being collectively referred to as the “Aggregate
Consideration.”

 

1



--------------------------------------------------------------------------------

2. The Contributing Parties would grant, contribute, transfer, assign, and
convey the Contributed Interest to WOL and WOFP, respectively, as follows:
(i) 99.99% and 0.01% of the Contributed Equity Interest, and (ii) 100% and 0% of
the Contributed Debt Interest, and WOL and WOFP will accept their respective
percentage interests of the Contributed Interest.

3. Each Party would pay its transaction expenses associated with the
transactions contemplated by this Agreement.

A G R E E M E N T:

NOW THEREFORE, in consideration of their mutual undertakings and agreements set
forth herein and in the Contribution Agreement, the Parties undertake and agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following capitalized terms have the meanings given below.
Capitalized terms used in this Agreement but not defined have the meaning
ascribed to such terms in the Contribution Agreement.

“Additional General Partner Units” has the meaning assigned to such term in the
recitals.

“Additional GP Interest” means $23,500,000.

“Affiliate” when used with respect to a person or entity, means any other person
or entity that directly or indirectly Controls, is Controlled by or is under
common Control with such first person or entity; provided, however, that
(i) with respect to the Contributing Parties, the term “Affiliate” shall exclude
each of the Partnership Parties, (ii) with respect to the Partnership Parties,
the term “Affiliate” shall exclude each of the Contributing Parties, and
(iii) the Contributed Entities shall be deemed to be “Affiliates” (x) prior to
the Closing, of the Contributing Parties and (y) on and after the Closing, of
the Partnership Parties. No person or entity shall be deemed an Affiliate of any
person solely by reason of the exercise or existence of rights, interests or
remedies under this Agreement.

“Aggregate Consideration” has the meaning assigned to such term in the recitals.

“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Cash Consideration” has the meaning assigned to such term in the recitals.

“Class D Units” has the meaning assigned to such term in the Partnership
Agreement Amendment.

 

2



--------------------------------------------------------------------------------

“Contributed Debt Interest” has the meaning ascribed to such term in the
recitals.

“Contributed Equity Interest” has the meaning ascribed to such term in the
recitals.

“Contributed Interest” has the meaning assigned to such term in the recitals.

“Contributing Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.

“Contribution Agreement” has the meaning assigned to such term in the recitals.

“Control” and its derivatives, mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise.

“General Partner” has the meaning assigned to such term in the first paragraph
of this Agreement.

“General Partner Units” has the meaning assigned to such term in the Partnership
Agreement.

“Laws” means any and all laws, statutes, ordinances, rules or regulations
promulgated by a governmental authority, orders of a governmental authority,
judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.

“Partnership” has the meaning assigned to such term in the recitals.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of August 23, 2005, of the Partnership, as amended from
time to time.

“Partnership Parties” means the Partnership, Williams Partners Operating LLC, a
Delaware limited liability company, Williams Field Services Group, LLC, WOL, and
WOFP.

“Party” and “Parties” have the meanings assigned to such terms in the first
paragraph of this Agreement.

“Pre-Contribution Agreements” means:

 

  (a) the Master Facilities Development, Access, Use, and Services Agreement,

 

  (b) the Overhead Allocation Agreement,

 

  (c) the Pre-Contribution Assignment and Assumption Agreement – Horizon,

 

  (d) the Pre-Contribution Assignment and Assumption Agreement – Misc,

 

  (e) the Pre-Contribution Assignment and Assumption Agreement – Payroll,

 

  (f) the Pre-Contribution Assignment and Assumption Agreement – PDH,

 

  (g) the WCES Personnel Services Agreement,

 

  (h) the WECU Personnel Services and Allocation Agreements, and

 

  (i) the Redwater Expansion Agreement,

 

3



--------------------------------------------------------------------------------

such agreements substantially in the forms set forth in Exhibits C, D, E, F, G,
H, I, J, and K, respectively, of the Contribution Agreement, and executed by
WECU and the applicable Affiliates of Williams or Williams.

“Private Equity Placement” has the meaning assigned to such term in the
recitals.

“WECU” means Williams Energy Canada ULC, an Alberta Canada unlimited liability
corporation.

“WECU PARENTCO” means Williams Partners Coöperatief U.A., a Dutch cooperative,
the sole direct parent of WECU.

“WECU PARENTCO Debt” means the interest of the creditor counterparty to the
intercompany debt of WECU PARENTCO identified as such in Schedule 5.5 of the
Contribution Agreement, but excluding any interest accrued thereunder prior to
the Closing Date.

“WGP” has the meaning ascribed to such term in the first paragraph of this
Agreement.

“Williams” has the meaning ascribed to such term in the first paragraph of this
Agreement.

“WOFP” has the meaning ascribed to such term in the first paragraph of this
Agreement.

“WOL” has the meaning ascribed to such term in the first paragraph of this
Agreement.

ARTICLE II

CONCURRENT TRANSACTIONS

2.1 Prior Effectiveness of Pre-Contribution Agreements. The Parties acknowledge
and agree that on or prior to the contributions as set forth in Sections 2.2 and
2.3, the Pre-Contribution Agreements were, and continue to be, in full force and
effect, and the contributions set forth in Sections 2.2 and 2.3 are subject to
effectiveness of the Pre-Contribution Agreements.

2.2 Contribution by Contributing Parties of the Contributed Equity Interest.

(a) The Contributing Parties hereby grant, contribute, transfer, assign and
convey to WOL, its successors and assigns, for its and their own use forever,
99.99% of the Contributed Equity Interest, with a member account of CAD
147,465,252 (one hundred forty-eight million four hundred sixty-five thousand
two hundred and fifty two Canadian Dollars), together with the membership
attached thereto, and WOL hereby accepts 99.99% of the Contributed Equity
Interest together with the membership attached thereto as a contribution to the
capital of WOL.

TO HAVE AND TO HOLD 99.99% of the Contributed Equity Interest together with the
membership attached thereto unto WOL, its successors and assigns, together with
all and singular the rights and appurtenances thereto in anywise belonging,
subject, however, to the terms and conditions stated in this Agreement, forever.

 

4



--------------------------------------------------------------------------------

The Contributing Parties and WOL hereby request and instruct the board of
directors of WECU PARENTCO to register said grant, contribution, transfer,
assignment and conveyance in the books of WECU PARENTCO and transfer the member
account into the name of WOL.

(b) The Contributing Parties hereby, grant, contribute, transfer, assign and
convey to WOFP, its successors and assigns, for its and their own use forever,
0.01% of the Contributed Equity Interest, with a member account of CAD 14,748
(fourteen thousand seven hundred forty-eight Canadian Dollars), together with
the membership attached thereto, and WOFP hereby accepts 0.01% of the
Contributed Equity Interest together with the membership attached thereto as a
contribution to the capital of WOFP.

TO HAVE AND TO HOLD the 0.01% of the Contributed Equity Interest unto WOFP, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.

The Contributing Parties and WOFP hereby request and instruct the board of
directors of WECU PARENTCO to register said grant, contribution, transfer,
assignment and conveyance in the books of WECU PARENTCO and transfer the member
account into the name of WOFP.

2.3 Contribution by Contributing Parties of the Contributed Debt Interest.

The Contributing Parties hereby grant, contribute, transfer, assign and convey
to WOL, its successors and assigns, for its and their own use forever, 100% of
the Contributed Debt Interest, and WOL hereby accepts 100% of the Contributed
Debt Interest as a contribution to the capital of WOL.

TO HAVE AND TO HOLD 100% of the Contributed Debt Interest unto WOL, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.

2.4 Distribution of the Cash Consideration; Issuance of the Class D Units. The
Parties acknowledge that the Partnership has (a) distributed the Cash
Consideration to the Contributing Parties and (b) issued the Class D Units to
WGP pursuant to the Private Equity Placement. The Contributing Parties hereby
acknowledge receipt of the Cash Consideration and the Class D Units.

2.5 Increase in Capital Account of the General Partner. The Parties acknowledge
that the capital account of the General Partner has been increased by an amount
equal to the amount of the Additional GP Interest in consideration for a
contribution on behalf of the General Partner of a portion of the Contributed
Interest corresponding to the Additional General Partner Units.

 

5



--------------------------------------------------------------------------------

2.6 Issuance of the Additional General Partner Units. The Parties acknowledge
that the Partnership has issued the Additional General Partner Units to the
General Partner. The General Partner hereby acknowledges the receipt of the
Additional General Partner Units.

ARTICLE III

FURTHER ASSURANCES

3.1 Further Assurances. From time to time after the date hereof, and without any
further consideration, the Parties agree to execute, acknowledge and deliver all
such additional deeds, assignments, bills of sale, conveyance, instruments,
notices, releases, acquittances and other documents, and will do all such other
acts and things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted and (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interest contributed
and assigned by this Agreement or intended so to be.

3.2 Other Assurances. From time to time after the date hereof, and without any
further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement.

ARTICLE IV

MISCELLANEOUS

4.1 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles,
Sections and Schedules shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of, and
Schedules to, this Agreement, respectively. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

4.2 Successors and Assigns. The Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

 

6



--------------------------------------------------------------------------------

4.3 No Third-Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or entity or confer upon any other person or entity any
benefit, rights or remedies and no person or entity is or is intended to be a
third-party beneficiary of any of the provisions of this Agreement.

4.4 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the Parties.

4.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
Law of some other jurisdiction shall apply.

4.6 Assignment of Agreement. Any purported assignment of this Agreement or any
of the rights or obligations hereunder by any Party shall be void without the
prior written consent of each of the Parties. Except as provided herein, nothing
in this Agreement is intended to or shall confer upon any person or entity other
than the Parties, and their respective successors and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

4.7 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties.

4.8 Director and Officer Liability. Except to the extent that they are a party
hereto, the directors, managers, officers, partners, members and securityholders
of the Parties and their respective Affiliates shall not have any personal
liability or obligation arising under this Agreement (including any claims that
another party may assert).

4.9 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced under applicable Law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner adverse to any
Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

4.10 Integration. This Agreement, the Contribution Agreement and the instruments
referenced herein supersede any and all previous understandings or agreements
among the Parties, whether oral or written, with respect to their subject
matter. This Agreement, the Contribution Agreement and such instruments contain
the entire understanding of the Parties with respect to the subject matter
hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement, the Contribution Agreement or any such instrument unless it
is contained in a written amendment hereto or thereto and executed by the
Parties hereto or thereto after the date of this Agreement or such instrument.

 

7



--------------------------------------------------------------------------------

4.11 Effect of Amendment. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with any instrument of conveyance covering the Contributed Interest
(other than the Contribution Agreement, which will control in the event of any
conflict with this Agreement), the terms and provisions of this Agreement shall
control.

*    *    *    *    *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties on the
date first above written.

 

THE WILLIAMS COMPANIES, INC. By:     

Name: Donald R. Chappel

Title: Chief Financial Officer

WILLIAMS PARTNERS GP LLC By:    

Name: Donald R. Chappel

Title: Chief Financial Officer

WILLIAMS GAS PIPELINE COMPANY, LLC By:    

Name: Donald R. Chappel

Title: Chief Financial Officer

WILLIAMS OLEFINS, L.L.C. By:    

Name: John R. Dearborn

Title: Senior Vice President

WILLIAMS OLEFINS FEEDSTOCK PIPELINES, L.L.C. By:    

Name: John R. Dearborn

Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDMENT TO PARTNERSHIP AGREEMENT

(Attached)



--------------------------------------------------------------------------------

Amendment No. 11

to

Amended and Restated Agreement of Limited Partnership

of Williams Partners L.P.

This Amendment No. 11, dated February 28, 2014, (this “Amendment”) to the
Amended and Restated Agreement of Limited Partnership, dated as of August 23,
2005, as amended (the “Partnership Agreement”), of Williams Partners L.P., a
Delaware limited partnership (the “Partnership”), is entered into and
effectuated by Williams Partners GP LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), pursuant to
authority granted to it in Article XIII of the Partnership Agreement. Unless
otherwise indicated, capitalized terms used but not defined herein are used as
defined in the Partnership Agreement.

WHEREAS, Section 5.6(a) of the Partnership Agreement provides that the
Partnership, without the approval of any Limited Partner, may, for any
Partnership purpose, at any time or from time to time, issue additional
Partnership Securities for such consideration and on such terms and conditions
as determined by the General Partner; and

WHEREAS, Section 5.6(b) of the Partnership Agreement provides that each
additional Partnership Security authorized to be issued by the Partnership
pursuant to Section 5.6(a) of the Partnership Agreement may be issued in one or
more classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties as shall be fixed by the General Partner;

WHEREAS, Section 13.1(d) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement to reflect a change that the General Partner determines
does not adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to other classes of Partnership Interests)
in any material respect; and

WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement to reflect an amendment that the General Partner
determines to be necessary or appropriate in connection with the authorization
of the issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Partnership Agreement;

WHEREAS, the Partnership and Williams and certain of their respective affiliates
entered into that certain Contribution Agreement (the “WECU Contribution
Agreement”) dated February 24, 2014, pursuant to which Williams’ wholly-owned
subsidiary, Williams Gas Pipeline Company, LLC (the “Unit Purchaser”) will
contribute all ownership interests in Williams Partners Coöperatief U.A., a
Dutch cooperative, the sole direct parent of Williams Energy Canada ULC, an
Alberta Canada unlimited liability corporation, in exchange for consideration
that includes the issuance of a new class of Partnership Securities to be
designated as “Class D Units,” with such terms as are set forth in this
Amendment;



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Class D Unit put option set forth in
Section 5.6 of the WECU Contribution Agreement (the “Class D Unit Put Option”),
the Partnership may issue and sell additional Class D Units to the Unit
Purchaser; and

WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment to provide for (i) the creation of a new class of Units to
be designated as Class D Units and to fix the preferences and the relative
participating, optional and other special rights, powers and duties pertaining
to the Class D Units, including without limitation the conversion of the Class D
Units into Common Units in accordance with the terms described herein and
(ii) such other matters as are provided herein.

NOW, THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

A. Amendment. The Partnership Agreement is hereby amended as follows:

1. Section 1.1 is hereby amended to add or restate, as applicable, the following
definitions:

“Adjusted Cash Consideration” shall have the meaning ascribed to such term in
the WECU Contribution Agreement.

“Cash Consideration” shall have the meaning ascribed to such term in the WECU
Contribution Agreement.

“Class D Conversion Date” has the meaning assigned to such term in Section
5.13(d)(i).

“Class D Unit” means a Partnership Security representing a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to a Class D Unit in this Agreement. A Class
D Unit that is convertible into a Common Unit shall not constitute a Common Unit
until such conversion occurs.

“Class D Unit Distribution” has the meaning assigned to such term in Section
5.13(f)(i).

“Class D Unit Put Option” means that certain Put Option set forth in Section 5.6
of the WECU Contribution Agreement.

“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not refer to or include any Subordinated Unit, Class B Unit
or Class C Unit prior to its conversion into a Common Unit pursuant to the terms
hereof. A Class D Unit will not constitute a Common Unit until the Class D
Conversion Date.

“Excess Distribution” is defined in Section 6.1(d)(iii)(A).

“Excess Distribution Unit” is defined in Section 6.1(d)(iii)(A).



--------------------------------------------------------------------------------

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including without
limitation, Common Units, Class B Units, Class C Units, Class D Units,
Subordinated Units and Incentive Distribution Rights.

“Suncor Adjustment Amount” shall have the meaning ascribed such term in the WECU
Contribution Agreement.

“Suncor Adjustment Amount Difference” means the amount, if any, that the
absolute value of the Suncor Adjustment Amount as finally determined, if it is a
negative number, is greater than the Adjusted Cash Consideration as provided in
Section 2.5(d)(ii) of the WECU Contribution Agreement.

“Suncor Adjustment Annual Reduction Amount” means an amount equal to the product
obtained by multiplying the Suncor Adjustment Amount Difference by 1.022.

“Suncor Adjustment Quarterly Reduction Amount” means an amount equal to the
quotient obtained by dividing the Suncor Adjustment Annual Reduction Amount by
four.

“Suncor Adjustment Reduction Extended Waiver Period” means the period of four
consecutive Quarters commencing with the Suncor Adjustment Reduction Quarter.

“Suncor Adjustment Reduction Quarter” means the Quarter with respect to which
the first Record Date occurs following the date on which the Suncor Adjustment
Amount is finally determined.

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Class B Units, Class C Units, Class D Units and
Subordinated Units but shall not include (i) General Partner Units (or the
General Partner Interest represented thereby) or (ii) Incentive Distribution
Rights.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit on the national securities exchange on which the Common Units are
listed or admitted to trading, calculated over the consecutive 30-trading day
period ending on the close of trading on the trading day immediately prior to
such date.

“WECU Contribution Agreement” means that Contribution Agreement, dated as of
February 24, 2014 among the Partnership and Williams and certain of their
affiliates.

“WECU Final Consideration Adjustment Amount” shall have the meaning ascribed to
the term “Final Consideration Adjustment Amount” in the WECU Contribution
Agreement.

“WECU Final Consideration Adjustment Amount Difference” means the amount, if
any, that the absolute value of the WECU Final Consideration Adjustment Amount
as finally determined, if it is a negative number, is greater than the Adjusted
Cash Consideration as provided in Section 2.4(d)(ii) of the WECU Contribution
Agreement.



--------------------------------------------------------------------------------

“WECU Final Consideration Adjustment Annual Reduction Amount” means an amount
equal to the product obtained by multiplying the WECU Final Consideration
Adjustment Amount Difference by 1.022.

“WECU Final Consideration Adjustment Quarterly Reduction Amount” means an amount
equal to the quotient obtained by dividing the WECU Final Consideration
Adjustment Annual Reduction Amount by four.

“WECU Final Consideration Adjustment Reduction Extended Waiver Period” means the
period of four consecutive Quarters commencing with the WECU Final Consideration
Adjustment Reduction Quarter.

“WECU Final Consideration Adjustment Reduction Quarter” means the Quarter with
respect to which the first Record Date occurs following the date on which the
WECU Final Consideration Adjustment Amount is finally determined.

2. Section 4.8(c) is hereby amended to add the following sentence to the end of
Section 4.8(c):

“The transfer of a Class D Unit that has converted into a Common Unit shall be
subject to the restrictions imposed by Section 6.11.”

3. Article V is hereby amended to add a new Section 5.13 as follows:

“Section 5.13 Establishment of Class D Units

(a) The General Partner hereby designates and creates a series of Units to be
designated as “Class D Units,” having the terms and conditions set forth herein.

(b) The holders of the Class D Units shall have rights upon dissolution and
liquidation of the Partnership, including the right to share in any liquidating
distributions pursuant to Section 12.4, in accordance with Article XII.

(c) Issuance of Class D Units. Class D Units shall initially be issued as
contemplated by Article 2 of the WECU Contribution Agreement pursuant to the
terms and conditions thereof. Additional Class D Units shall be issued either in
accordance with the terms and conditions of the Class D Unit Put Option or
pursuant to a Class D Unit Distribution.

(i) Upon the initial issuance of Class D Units as provided in Article 2 of the
WECU Contribution Agreement, the General Partner’s capital account shall be
adjusted and General Partner Units shall be issued to the General Partner
pursuant to the terms and conditions thereof.

(ii) Upon the issuance of Class D Units pursuant to the Class D Unit Put Option,
the General Partner’s capital account shall be adjusted and General Partner
Units shall be issued to the General Partner pursuant to the terms and
conditions of Section 5.6(a) of the WECU Contribution Agreement.



--------------------------------------------------------------------------------

(iii) Upon the issuance of Class D Units pursuant to a Class D Unit
Distribution, the General Partner may, in exchange for a proportionate number of
General Partner Units to maintain its Percentage Interest as of such date, make
an additional Capital Contribution in an amount equal to the product obtained by
multiplying (x) the quotient obtained by dividing (1) the Percentage Interest of
the General Partner immediately prior to such issuance, by (2) a percentage
equal to 100%, less such Percentage Interest and (y) the amount contributed to
the Partnership by the holders of Class D Units in exchange for such issuance of
Class D Units. Class D Unit Distributions will be treated solely for purposes of
this Section 5.13(c)(iii) as if the cash equivalent of such Class D Units had
been distributed to the holder of the Class D Units and thereafter recontributed
by such holder to the Partnership in exchange for such issuance of Class D
Units.

(d) Conversion of Class D Units

(i) Effective on the business day after the record date for the distribution on
Common Units for the fiscal quarter ending December 31, 2015, each Class D Unit
shall become convertible at the election of the holder thereof or the
Partnership into a Common Unit on a one-for-one basis by delivery of written
notice to the Partnership or the holder thereof, as applicable, setting forth
the number of Class D Units held by the holder, the number of Class D Units it
is electing to convert, and other applicable information as may be reasonably
requested by the Partnership or the holder thereof, as applicable (such date on
which a holder or the Partnership elects to convert a Class D Unit, a “Class D
Conversion Date”). If such Class D Units are Certificated, a Class D Unit
Certificate shall be delivered by the holder to the Transfer Agent representing
an amount of Class D Units at least equal to the amount such holder or the
Partnership, as applicable, is electing to convert (or an instruction letter
shall be delivered by the holder to the Transfer Agent if the Class D Units are
in book-entry form), together with such additional information as may be
requested by the Transfer Agent. Thereafter, the Partnership shall take
commercially reasonable steps to complete the conversion in accordance with this
Section 5.13(d). In the case of any Certificate representing Class D Units which
are converted in part only, upon such conversion the Transfer Agent shall
authenticate and deliver to the holder of Class D Units thereof, at the expense
of the Partnership, a new Certificate representing the number of Class D Units
not so converted.

(ii) Upon conversion, the rights of a holder of converted Class D Units as
holder of Class D Units shall cease with respect to such converted Class D
Units, including any rights under this Agreement with respect to holders of
Class D Units, and such Person shall continue to be a Limited Partner and have
the rights of a holder of Common Units under this Agreement with respect to the
Common Units received in such conversion. Each Class D Unit shall, upon its
Class D Conversion Date, be deemed to be transferred to, and cancelled by, the
Partnership in exchange for the issuance of the Common Unit into which such
Class D Unit converted.



--------------------------------------------------------------------------------

(iii) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class D Units. However, the holder shall pay any tax or
duty that may be payable relating to any transfer involving the issuance or
delivery of Common Units in a name other than the holder’s name. The Transfer
Agent may refuse to deliver the Certificate representing Common Units (or
notation of book entry) being issued in a name other than the holder’s name
until the Transfer Agent receives a sum sufficient to pay any tax or duties
which will be due because the Common Units are to be issued in a name other than
the holder’s name. Nothing herein shall preclude any tax withholding required by
law or regulation.

(iv)(A) The Partnership shall keep free from preemptive rights a sufficient
number of Common Units to permit the conversion of all Outstanding Class D Units
into Common Units to the extent provided in, and in accordance with, this
Section 5.13(d).

(B) All Common Units delivered upon conversion of the Class D Units shall be
newly issued, shall be duly authorized and validly issued, and shall be free
from preemptive rights and free of any lien or adverse claim.

(C) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Common Units upon conversion of Class D Units and,
if the Common Units are then listed or quoted on the New York Stock Exchange, or
any other National Securities Exchange or other market, shall list or cause to
have quoted and keep listed and quoted the Common Units issuable upon conversion
of the Class D Units to the extent permitted or required by the rules of such
exchange or market.

(D) Notwithstanding anything herein to the contrary, nothing herein shall give
to any holder of Class D Units any rights as a creditor in respect of its right
to conversion.

(e) Allocations. Except as otherwise provided in this Agreement, during the
period commencing upon issuance of the Class D Units and ending on the Class D
Conversion Date, all items of Partnership income, gain, loss, deduction and
credit, including Unrealized Gain or Unrealized Loss to be allocated to the
Partners pursuant to Section 6.1(c), shall be allocated to the Class D Units to
the same extent as such items would be so allocated if such Class D Units were
Common Units that were then Outstanding.



--------------------------------------------------------------------------------

(f) Distributions.

(i) Prior to the Class D Conversion Date, the Class D Units shall not be
entitled to receive distributions of Available Cash pursuant to Section 6.3(a).
Class D Units shall receive distributions of paid-in-kind additional Class D
Units (such distribution, a “Class D Unit Distribution”) for each distribution
period that distributions are made with respect to Common Units, including
distributions for Common Unit Arrearages.

(ii) The number of Class D Units to be issued with respect to each Class D Unit
in connection with a Class D Unit Distribution shall be the quotient of (A) the
amount of the distribution declared for a Common Unit for the applicable
distribution period divided by (B) the VWAP Price calculated as of the date such
quarterly distribution on all Units is declared; provided that instead of
issuing any fractional Class D Units to a holder of Class D Units, the
Partnership shall round the aggregate number of Class D Units issued to such
holder down to the next lower whole Class D Unit and pay cash in lieu of such
fractional units, or at the Partnership’s option, the Partnership may round the
number of Class D Units issued up to the next higher whole Class D Unit. Any
Class D Units issued pursuant to this Section 5.13(f) shall have all rights of a
Class D Unit, including rights to distributions in any period subsequent to such
Class D Unit issuance.

(iii) Notwithstanding anything in this Section 5.13(f) to the contrary, with
respect to Class D Units that are converted into Common Units, the holder
thereof shall not be entitled to a Class D Unit Distribution and a Common Unit
distribution with respect to the same distribution period, but shall be entitled
only to the distribution to be paid based upon the class of Units held as of the
close of business on the applicable Record Date.

(iv) For each Class D Unit Distribution, the Partnership shall issue the Class D
Units to such holder no later than the date the corresponding distributions are
made on the Common Units for such distribution period. The Partnership shall
issue to such holder of Class D Units by notation in book entry form in the
books of the Transfer Agent, or at the election of such holder, a physical
certificate.

(v) Subject to and without limiting the other provisions of this Section 5.13,
and subject to Section 12.4(c), each Class D Unit shall have the right to share
in distributions of cash, securities or other property and in the form of such
cash, securities or other property (other than distributions pursuant to
Section 6.3(a)) on a Pro Rata basis with the Common Units as if the Class D
Units had converted to Common Units.

(g) Voting Rights. The Class D Units will have such voting rights pursuant to
the Agreement as such Class D Units would have if they were Common Units that
were then Outstanding and shall vote together with the Common Units as a single
class, except that the Class D Units shall be entitled to vote as a separate
class on any matter on which Unitholders are entitled to vote that adversely
affects the rights or preferences of the Class D Units in relation to other
classes of Partnership Interests in any material respect or as required by law.
The approval of a majority of the Class D Units shall be required to approve any
matter for which the holders of the Class D Units are entitled to vote as a
separate class.



--------------------------------------------------------------------------------

(h) Merger and other Extraordinary Transactions. Subject to Section 12.4(c), if
(1) there shall be (a) a statutory unit exchange, consolidation, merger or
combination involving the Partnership, other than a merger in which the
Partnership is the continuing partnership and which does not result in any
change (other than as a result of a subdivision or combination pursuant
Section 6.3(e)) in Outstanding Common Units; or (b) a sale or conveyance as an
entirety or substantially as an entirety of the property and assets of the
Partnership, directly or indirectly, to another Person; and (2) pursuant to such
statutory unit exchange, consolidation, merger, combination, sale or conveyance,
Outstanding Common Units are converted or exchanged into or for stock (other
than Common Units), other securities, other property, assets or cash, then each
Class D Unit (including the Class D Units issued as a distribution) shall, as a
condition precedent to such statutory unit exchange, consolidation, merger,
combination, sale or conveyance, be converted into a Common Unit on a
one-for-one basis; provided, however, notwithstanding the foregoing, no
Unitholder shall receive consideration which is greater in amount than the
balance of such Unitholder’s Capital Account after taking into account all
adjustments, including allocations of income, gain, loss and deduction through
the date of such merger or other extraordinary transaction.”

4. Article V is hereby amended to add a new Section 5.14 as follows:

“Section 5.14 Transfers of Class D Units. The transfer of a Class D Unit shall
be subject to Section 4.8, Section 6.1(d)(x)(B) and Section 6.11.”

5. Section 6.1(d) is hereby amended to amend and restate Section 6.1(d)(iii)(A)
and to add new Sections 6.1(d)(iii)(C) and (D) as follows:

“(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 5.13 or Section 12.4)
with respect to a Unit (other than a Class D Unit) exceeds the amount of cash or
the Net Agreed Value of property distributed with respect to another Unit (the
amount of the excess, an “Excess Distribution” and the Unit with respect to
which the greater distribution is paid, an “Excess Distribution Unit”), then
(1) there shall be allocated gross income and gain to each Unitholder receiving
an Excess Distribution with respect to the Excess Distribution Unit until the
aggregate amount of such items allocated with respect to such Excess
Distribution Unit pursuant to this Section 6.1(d)(iii)(A) for the current
taxable period and all previous taxable periods is equal to the amount of the
Excess Distribution; and (2) the General Partner shall be allocated gross income
and gain with respect to each such Excess Distribution in an amount equal to the
product obtained by multiplying (aa) the quotient determined by dividing (x) the
General Partner’s Percentage Interest at the time when the Excess Distribution
occurs by (y) a percentage equal to 100% less the General Partner’s Percentage
Interest at the time when the Excess Distribution occurs, times (bb) the total
amount allocated in clause (1) above with respect to such Excess Distribution.



--------------------------------------------------------------------------------

(C) With respect to the first taxable period of the Partnership ending upon, or
after, the date of issuance of the Class D Units, and each taxable period of the
Partnership thereafter, items of gross income, gain, loss or deduction for such
taxable period shall be allocated among the Partners in such a manner as to
cause the Per Unit Capital Amount of each Partner with respect to its Class D
Units outstanding as of the time of such event to equal, as closely as possible,
the Per Unit Capital Amount for a then outstanding Common Unit.

(D) With respect to any taxable period of the Partnership ending upon, or after,
a Class D Conversion Date, and after the application of Section 6.1(d)(iii)(A),
(B) and (C), Net Income or Net Loss for such taxable period shall be allocated
among the Partners in such a manner as to cause the Per Unit Capital Amount of
each Partner with respect to a Common Unit converted from a Class D Unit that is
outstanding as of the time of such event to equal, as closely as possible, the
Per Unit Capital Amount for a then outstanding Common Unit.”

6. Section 6.1(d) is hereby amended to add the reference “(A)” following the
heading “Economic Uniformity” appearing therein and to add a new
Section 6.1(d)(x)(B) as follows:

“(B) For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (ii) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.1(d)(x)(B) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.”

7. Article VI is hereby amended to add a new Section 6.3(e) as follows:

“(e) For the avoidance of doubt, upon any pro rata distribution of Partnership
Interests to all Record Holders of Common Units or any subdivision or
combination (or reclassified into a greater or smaller number) of Common Units,
the Partnership will proportionately adjust the number of Class D Units as
follows: (a) if the Partnership issues Partnership Interests as a distribution
on its Common Units or subdivides the



--------------------------------------------------------------------------------

Common Units (or reclassifies them into a greater number of Common Units) then
the Class D Units shall be subdivided into a number of Class D Units equal to
the result of multiplying the number of Class D Units by a fraction, (A) the
numerator of which shall be the sum of the number of Common Units Outstanding
immediately prior to such distribution or subdivision plus the total number of
Partnership Interests constituting such distribution or newly created by such
subdivision; and (B) the denominator of which shall be the number of Common
Units Outstanding immediately prior to such distribution or subdivision; and
(b) if the Partnership combines the Common Units (or reclassifies them into a
smaller number of Common Units) then the Class D Units shall be combined into a
number of Class D Units equal to the result of multiplying the number of Class D
Units by a fraction, (A) the numerator of which shall be the sum of the number
of Common Units Outstanding immediately following such combination; and (B) the
denominator of which shall be the number of Common Units Outstanding immediately
prior to such combination.”

8. Article VI is hereby amended to add new Sections 6.4 (i) and (j) as follows:

“(i) Reduction in Certain Distributions with respect to the WECU Final
Consideration Adjustment Amount Difference. Notwithstanding any other provision
of this Agreement and without limiting the other reductions described in this
Section 6.4, the amount of Available Cash otherwise distributable to the holder
of the Incentive Distribution Rights pursuant to Section 6.4 shall be reduced
by:

(i) an amount equal to the WECU Final Consideration Adjustment Amount Difference
with respect to the WECU Final Consideration Adjustment Reduction Quarter; or

(ii) in lieu of the reduction described in clause (i) of this Section 6.4(i),
(A) upon the election of the holder of Incentive Distribution Rights in its sole
discretion pursuant to written notice delivered to the Partnership prior to the
Record Date with respect to the WECU Final Consideration Adjustment Reduction
Quarter or (B) if the amount of Available Cash otherwise distributable to the
holder of the Incentive Distribution Rights pursuant to Section 6.4 with respect
to the WECU Final Consideration Adjustment Reduction Quarter is less than the
sum of (x) the WECU Final Consideration Adjustment Amount Difference and (y) the
Suncor Adjustment Amount Difference, an amount equal to the WECU Final
Consideration Adjustment Quarterly Reduction Amount with respect to each Quarter
within the WECU Final Consideration Adjustment Reduction Extended Waiver Period.

(j) Reduction in Certain Distributions with respect to the Suncor Adjustment
Amount Difference. Notwithstanding any other provision of this Agreement and
without limiting the other reductions described in this Section 6.4, the amount
of Available Cash otherwise distributable to the holder of the Incentive
Distribution Rights pursuant to Section 6.4 shall be reduced by:

(i) an amount equal to the Suncor Adjustment Amount Difference with respect to
the Suncor Adjustment Reduction Quarter; or



--------------------------------------------------------------------------------

(ii) in lieu of the reduction described in clause (i) of this Section 6.4(j),
(A) upon the election of the holder of Incentive Distribution Rights in its sole
discretion pursuant to written notice delivered to the Partnership prior to the
Record Date with respect to the Suncor Adjustment Reduction Quarter or (B) if
the amount of Available Cash otherwise distributable to the holder of the
Incentive Distribution Rights pursuant to Section 6.4 with respect to the Suncor
Adjustment Reduction Quarter is less than the sum of (x) the WECU Final
Consideration Adjustment Amount Difference and (y) the Suncor Adjustment Amount
Difference, an amount equal to the Suncor Adjustment Quarterly Reduction Amount
with respect to each Quarter within the Suncor Adjustment Reduction Extended
Waiver Period.”

9. Article VI is hereby amended to add a new Section 6.11 as follows:

Section 6.11 Special Provisions Relating to the Holders of Class D Units.

(a) Except as otherwise provided in this Agreement, the holder of a Class D Unit
shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of any
Class D Unit into Common Units pursuant to Section 5.13(d), the Unitholder
holding a Class D Unit that is to be converted shall possess all of the rights
and obligations of a Unitholder holding Common Units hereunder, including the
right to vote as a Common Unitholder and the right to participate in allocations
of income, gain, loss and deduction and distributions made with respect to
Common Units; provided, however, that such converted Class D shall remain
subject to the provisions of Section 6.1(d)(iii)(C) and Section 6.11(c).

(b) Subject to the transfer restrictions in Section 4.8, a Unitholder holding a
Class D Unit shall be required to provide notice to the General Partner of the
transfer of the Class D Unit at any time during the earlier of (i) thirty
(30) days following such transfer and (ii) the last Business Day of the calendar
year during which such transfer occurred, unless the transfer is to an Affiliate
of the holder.

(c) A Unitholder holding a Common Unit that has resulted from the conversion of
a Class D Unit pursuant to Section 5.13(d) shall not be issued a Common Unit
Certificate pursuant to Section 4.1, if the Common Units are evidenced by
Certificates, and shall not be permitted to transfer such Common Unit to a
Person that is not an Affiliate of the holder until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an Initial Common Unit. In connection with
the condition imposed by this Section 6.11(c), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units including the application of
Section 6.1(d)(iii)(C) and Section 6.1(d)(iii)(D); provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units.



--------------------------------------------------------------------------------

B. Agreement in Effect. Except as hereby amended, the Partnership Agreement
shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

D. Severability. Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: Williams Partners GP LLC By:     Name:   Donald R. Chappel
Title:   Chief Financial Officer

SIGNATURE PAGE TO AMENDMENT NO. 11 TO AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

WILLIAMS PARTNERS, L.P.



--------------------------------------------------------------------------------

EXHIBIT C

MASTER FACILITIES DEVELOPMENT, ACCESS, USE AND SERVICES AGREEMENT

BOREAL PIPELINE AND REDWATER FRACTIONATION AND STORAGE FACILITIES

February 1, 2014

Between:

WILLIAMS ENERGY CANADA ULC

and

WILLIAMS ENERGY CANADA DEVELOPMENT ULC



--------------------------------------------------------------------------------

I.

  INTERPRETATION      4   

1.1

  Definitions      4   

1.2

  Industry Usage of Terms      9   

1.3

  Severability      9   

1.4

  Headings      9   

1.5

  Number and Gender      10   

1.6

  Currency      10   

1.7

  References      10   

1.8

  Project Affiliates      10   

1.9

  Relationship of Parties      10   

1.10

  Loss of Publications      11   

II.

  TERM AND TERMINATION      11   

2.1

  Term of Agreement      11   

2.2

  Rights and Obligations on Termination      11   

III.

  USE OF WECU FACILITIES      11   

3.1

  Capacity for Suncor Liquids and Horizon Liquids      11   

3.2

  Rights to Cavern 7 Capacity      11   

3.3

  Rights to Expansion Capacity      12   

3.4

  Rights to Surplus Capacity      12   

3.5

  Cooperation for Additional Storage Rights      12   

3.6

  Curtailments      13   

3.7

  Development Projects      13   

IV.

  SERVICES PROVIDED BY WECU      14   

4.1

  Handling Services      14   

4.2

  Propane Sales and Storage      14   

4.3

  Propylene Sales      14   

4.4

  Allocation and Delivery of Sales Products      15   

4.5

  Blending Gains      15   

4.6

  Volume Losses      15   

4.7

  Measurement      15   

V.

  CNRL AND NOVA AGREEMENTS      16   

5.1

  CNRL Agreement      16   

5.2

  NOVA Agreement      16   

VI.

  OPERATION, MODIFICATION AND EXPANSION OF FACILITIES      17   

6.1

  Operations      17   

6.2

  Expansions      17   

6.3

  Regulatory Applications and Approvals      17   

VII.

  FEES FOR SERVICE      18   

7.1

  Capital Fees Payable by Williams Horizon (ROF)      18   

7.2

  Capital Fees Payable by Project Group – Expansions (ROF)      18   

7.3

  Capital Fees Payable by Project Group – Cavern 7      19   

7.4

  Payment of Capital Fees      19   

7.5

  Operating Costs Payable by Project Group (ROF)      20   

7.6

  Sustaining Capital Costs Payable by Project Group (ROF)      20   

7.7

  Fees Payable by Project Group (Boreal Pipeline)      20   

VIII.

  CURTAILMENTS AND INTERRUPTIONS      20   

8.1

  Remedy of Unscheduled Outages      20   

8.2

  Force Majeure      21   

 

2



--------------------------------------------------------------------------------

IX.

  BILLING AND PAYMENT      22   

9.1

  Monthly Statements      22   

9.2

  Payment      22   

9.3

  Use of Estimates      22   

9.4

  Taxes      22   

X.

  LIABILITY AND INSURANCE      23   

10.1

  Liability of WECU      23   

10.2

  Liability of Project Group      23   

10.3

  Insurance Coverage      24   

10.4

  Limitation of Liability and Remedies      24   

10.5

  Mitigation of Damages      24   

XI.

  ASSIGNMENT      24   

11.1

  Assignment by WECU      24   

11.2

  Assignment by Project Group      24   

11.3

  Exceptions      25   

XII.

  MISCELLANEOUS      25   

12.1

  Further Assurances      25   

12.2

  Entire Agreement      25   

12.3

  Successors and Assigns      25   

12.4

  Law of Contract      25   

12.5

  Waivers      25   

12.6

  Supercedence      25   

12.7

  Time of Essence      26   

12.8

  Limitations Act      26   

12.9

  Counterpart Execution      26   

 

3



--------------------------------------------------------------------------------

MASTER FACILITIES DEVELOPMENT, ACCESS, USE AND SERVICES

AGREEMENT

BOREAL PIPELINE AND REDWATER FRACTIONATION AND STORAGE FACILITIES

This Agreement, made this 1st day of February, 2014.

BETWEEN:

WILLIAMS ENERGY CANADA ULC, a corporation having an office in the City of
Calgary, in the Province of Alberta (“WECU”)

- and -

WILLIAMS ENERGY CANADA DEVELOPMENT ULC, a corporation having an office in the
City of Calgary, in the Province of Alberta (“Williams Development”)

WHEREAS:

 

A. WECU is the owner of the WECU Facilities, which transport and fractionate a
hydrocarbon liquids mixture into certain sales products and provide for the
storage and delivery of such sales products to various markets;

 

B. Williams Development manages the interests of the Project Affiliates that are
developing projects and require access to the WECU Facilities to transport,
process and handle streams of hydrocarbon liquids resulting from such projects
and for other purposes set forth herein; and

 

C. The Parties wish to provide for the provision by WECU of the services
required by the Project Affiliates in respect of the WECU Facilities on the
basis set forth herein;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the covenants and agreements herein contained, the Parties covenant and agree
as follows:

 

I. INTERPRETATION

 

1.1 Definitions

In this Agreement, including the recitals, the following capitalized terms, and
the capitalized derivatives thereof, shall have the following meanings:

“Affiliate” means, with respect to a Party, any other Person that is affiliated
with such Party, and for the purposes hereof:

 

  (a) two Persons will be considered to be affiliated with one another if one of
them controls the other, or if both of them are controlled by a common third
Person;

 

4



--------------------------------------------------------------------------------

  (b) one Person will be considered to control another Person if it has the
power to direct or cause direction of the management and policies of the other
Person, whether directly or indirectly, through one or more intermediaries or
otherwise, and whether by virtue of the ownership of shares or other equity
interests, the holding of voting rights or contractual rights, or otherwise; and

 

  (c) a partnership which is a Party will be considered to be an Affiliate of
each of its partners and their other Affiliates and vice versa;

provided that:

 

  (i) with respect to the Project Group, the term “Affiliate” shall exclude
WECU;

 

  (ii) with respect to WECU, the term “Affiliate” shall exclude the Project
Group;

 

  (iii) from and after the closing of the contribution transaction contemplated
by the Contribution Agreement by and among The Williams Companies, Inc. and
Williams Partners L.P., and certain of their respective affiliates, anticipated
to be signed in February 2014 (the “Contribution Agreement”):

 

  A. with respect to the Project Group, the term “Affiliate” shall also exclude
all of the “Partnership Parties” and their respective “Affiliates” as defined in
the Contribution Agreement (collectively, the “Partnership Group”); and

 

  B. with respect to WECU, the term “Affiliate” shall also exclude all of the
“Contributing Parties” (as defined in the Contribution Agreement) and their
respective Affiliates; and

 

  (iv) no Person shall be deemed an Affiliate of any Person solely by reason of
the exercise or existence of rights, interests or remedies under this Agreement;

“Base Volume of Horizon Liquids” means the volume of Horizon Liquids extracted
from the upgrader offgas dedicated to Williams Horizon pursuant to the CNRL
Agreement as of the date of this Agreement;

“Base Volume of Suncor Liquids” means the volume of Suncor Liquids extracted
from the upgrader offgas dedicated to WECU pursuant to the Suncor Agreement as
of the date of this Agreeement;

“Boreal Extension Line” means the pipeline and related facilities to be
constructed by Williams Horizon which shall transport Liquids Mix to a point of
interconnection with the Boreal Pipeline located at or near the North West
Quarter of Section 33, Township 91, Range 11, W4M;

“Boreal Pipeline” means the pipeline and related facilities which transport
Liquids Mix from the Suncor LEP to ROF, which shall include the Boreal Extension
Line in the event that Williams Horizon becomes a subsidiary of or amalgamates
with WECU;

 

5



--------------------------------------------------------------------------------

“Boreal Pipeline Fee” means $13.01/ M3 in 2014, escalated at 2% per Year for
each Year following 2014;

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
the Province of Alberta;

“Capital Costs” means expenditures incurred by WECU hereunder pursuant to an
Expansion or Sustaining Capital Project which are permitted to be capitalized
under GAAP;

“Capital Fees” means those fees payable pursuant to clauses 7.1, 7.2 and 7.3;

“Cavern 7” means the liquids storage cavern at ROF designated as cavern 7,
including all equipment and facilities required for the operation thereof;

“CNRL” means Canadian Natural Resources Limited and its successors and assigns;

“CNRL Agreement” means the SGL Purchase and Sale Agreement dated September 13,
2012 between Williams Energy (Canada), Inc. and CNRL;

“Disposition” means any sale, assignment, trade, transfer, lease, sublease,
conveyance, parting with possession or any transaction of a similar nature
whether by trust or otherwise, excluding an amalgamation;

“Expansion” means any modification, reconfiguration, addition or expansion of
the WECU Facilities which results in one or more new facilities or increases the
capacity or performance capability of one or more existing facilities, excluding
the ROF Horizon Debottleneck;

“Expansion Capital” means the Capital Costs incurred by WECU in respect of an
Expansion conducted pursuant to clause 6.2(b);

“Force Majeure” has the meaning ascribed thereto in clause 8.2(a);

“GAAP” means generally accepted accounting principles as utilized by chartered
accountants in Canada and applied in accordance with the policies and procedures
utilized by WECU and its Affiliates;

“Governmental Authority” means any and all federal, provincial, municipal or
other Canadian government or government department, agency, or authority
(including the courts) having jurisdiction over any of the Parties or the WECU
Facilities;

“GST” means the goods and services tax administered pursuant to the Excise Tax
Act (Canada), 1985, R.S.C., c.E-15, as amended and the regulations thereunder or
under any successor or parallel federal or provincial legislation that imposes a
tax on the recipient of goods and services;

“Handle” means to transport, process, store, terminal or otherwise handle
Liquids Mix and any products derived therefrom, as the context requires;

 

6



--------------------------------------------------------------------------------

“Handling Services” means all services at the WECU Facilities required
transport, process, store, terminal or otherwise handle Project Group
Substances, as the context requires;

“Horizon LEP” means the liquids extraction plant being constructed by Williams
Horizon adjacent to the CNRL bitumen upgrader in the Fort McMurray area of
Alberta;

“Horizon Liquids” means the Liquids Mix extracted at the Horizon LEP;

“Horizon Start Up Date” means the date that the ROF Horizon Debottleneck, the
Horizon LEP and the Boreal Extension Line are all completed and commissioned for
service;

“Interruptible Access” means the right to utilize capacity at the WECU
Facilities on an interruptible, non-exclusive basis;

“Liquids Mix” means a mixture of hydrocarbon liquids comprised primarily of
ethane, ethylene, propane, propylene, butane, butylene and olefinic condensate;

“Losses” means all losses, damages, claims, expenses, liabilities, injuries,
fines, penalties, settlements, awards, judgements, actions or other costs
whatsoever (including costs as between a solicitor and his client);

“M3” means a cubic metre as defined in the Weights and Measures Act (Canada);

“Month” means a calendar month;

“NOVA” means NOVA Chemicals Corporation and its successors and assigns;

“NOVA Agreement” means the OC2 Supply Agreement dated March 25, 2011 between
Williams Energy (Canada), Inc. and NOVA;

“OC2” means the ethane-ethylene product produced at ROF;

“Operating Costs” means the “Operating Costs” as defined in the Redwater O&O
Agreement which are charged to WECU by Pembina pursuant to that agreement on an
as-billed basis, subject to any subsequent adjustments;

“Partnership Group” has the meaning ascribed thereto in paragraph (d)(iii)A of
the definition of Affiliate;

“Party” means WECU or Williams Development (for and on behalf of Project Group)
individually and “Parties” means WECU and Williams Development (for and on
behalf of Project Group) collectively;

“Pembina” means Pembina NGL Corporation and its successors and assigns;

“Person” means an individual, firm, body corporate, partnership or other legal
entity, as the case may be;

 

7



--------------------------------------------------------------------------------

“Priority Access” means the exclusive right to utilize (including the right to
utilize to the exclusion of any Interruptible Access) that amount of capacity in
the WECU Facilities or component thereof required to Handle Liquids Mix, the
products derived therefrom, or any other liquid hydrocarbons, as the context
requires;

“Project Affiliate” means Williams Propylene, Williams Horizon and any other
Affiliate of Williams Development so designated by Williams Development at any
time, provided in no event shall a Person that is a member of the Partnership
Group be deemed to be a Project Affiliate;

“Project Group” means Williams Development and the Project Affiliates or any of
them, as applicable;

“Project Group Substances” means any hydrocarbon substances delivered to the
WECU Facilities by Project Group, including the Horizon Liquids and any products
derived therefrom, whether owned or controlled by Project Group;

“Propane Price” means, for a Month, the price for propane published by OPIS
Pricing, News & Analysis as the “OPIS Simple Month Average Edmonton ANY C3”,
converted to Canadian dollars;

“Redwater O&O Agreement” means the Redwater Ownership and Operating Agreement
dated September 30, 2003 between Provident Energy Ltd. and Williams Energy
(Canada), Inc.;

“Regulations” means all laws, statutes, rules, orders, regulations, judgments,
injunctions, directives or other instruments (including permits and licenses)
and all application requirements thereunder, of any Governmental Authority
having jurisdiction over any of the Parties or the facilities subject to this
Agreement;

“Regulatory Approval” means any approval required from time to time pursuant to
applicable Regulations in order to proceed with the construction or operation of
any facilities referenced hereunder;

“ROF” means the olefinic liquids fractionation, storage and distribution
facilities located near Redwater, Alberta which are owned by WECU and currently
operated by Pembina;

“ROF Horizon Debottleneck” means all necessary modifications or additions to ROF
which are currently being executed by WECU to accommodate the Base Volume of
Horizon Liquids;

“Suncor Agreement” means the Amended and Restated Processing and Transportation
of Offgas Agreement dated December 10, 1998 between Novagas Canada Limited
Partnership and Suncor Energy Inc., as amended to the date hereof;

“Suncor LEP” means the liquids extraction plant owned by WECU and located
adjacent to the Suncor Energy Inc. bitumen upgrader in the Fort McMurray area of
Alberta;

“Suncor Liquids” means the Liquids Mix extracted at the Suncor LEP;

 

8



--------------------------------------------------------------------------------

“Surplus Capacity” means any operational Handling capacity in the WECU
Facilities or component thereof not being utilized on a Priority Access basis at
a particular time;

“Sustaining Capital Costs” means those Capital Costs incurred by WECU in
connection with the design, engineering, construction and commissioning of any
facility comprising the WECU Facilities with respect to the implementation of a
Sustaining Capital Project, excluding any such Capital Costs that are reimbursed
by the insurance required to be carried by WECU hereunder;

“Sustaining Capital Project” means the addition, replacement or installation of
equipment, machinery, facilities or other capital items forming part of the WECU
Facilities and which are added, installed, utilized or commissioned for the
purposes of complying with the Regulations (including occupational, health,
safety and environment) or of servicing, replacing, repairing or refurbishing
such existing WECU Facilities and related equipment, or components thereof, or
installing and commissioning additional facilities for the purposes of replacing
worn, damaged or spare equipment or facilities, including replacements with
improved technology where the installation of the original technology is
unavailable or not commercially reasonable, changes in facility vendors or
changes in the availability of replacement parts and facilities, which addition,
replacement or installation is not intended to change the capacity, performance
capability or functionality of such facility;

“WECU Facilities” means, collectively, the Boreal Pipeline and ROF;

“Williams Horizon” means Williams Horizon Offgas ULC and its successors and
assigns;

“Williams Propylene” means Williams Canada Propylene ULC and its successors and
assigns; and

“Year” means a calendar year.

 

1.2 Industry Usage of Terms

Words, phrases and abbreviations used and not defined herein, but which have an
accepted meaning in the custom and usage of the Canadian oil and gas industry,
shall be given such accepted meaning.

 

1.3 Severability

Should any provision of this Agreement be illegal or not enforceable under the
laws of the Province of Alberta, it or they shall be severable and the balance
of this Agreement shall remain in full force and effect and be binding upon the
Parties as though such illegal or unenforceable provisions had never been
included herein.

 

1.4 Headings

The captions or headings used in this Agreement are inserted solely for
convenience and shall not be considered or given any effect in interpreting the
Agreement or in ascertaining the intent of the Parties.

 

9



--------------------------------------------------------------------------------

1.5 Number and Gender

In this Agreement words importing the singular include the plural and vice
versa; words importing the masculine gender include the feminine and neuter
genders.

 

1.6 Currency

 

  (a) Any reference to a monetary amount in this Agreement, including the use of
the term “Dollar” or the symbol “$”, shall mean the lawful currency of Canada
unless the contrary is specified or provided for elsewhere in this Agreement.

 

  (b) In the event that US dollars need to be converted into Canadian dollars,
any required conversions shall be done using the Bank of Canada monthly Average
Noon Day Rate for the Month of activity.

 

1.7 References

The words “this Agreement”, “herein”, “hereof”, “hereinafter” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. All references in this Agreement to an
Article, clause, subclause or other subdivision refer to an Article, clause,
subclause or other subdivision of this Agreement unless expressly provided
otherwise. Whenever the words “include”, “includes” and “including” are used in
this Agreement, such words shall be deemed to be followed by the words “without
limitation”. A reference to a statute shall be deemed to be a reference to both
the statute and all associated regulations, all amendments made thereto and in
force from time to time and any statute or regulation that may be passed which
has the effect of supplementing or superseding the aforesaid statute or
regulations.

 

1.8 Project Affiliates

 

  (a) Williams Development has entered into this Agreement on its own behalf and
on behalf of the Project Affiliates and has the right and authority to
(i) represent the Project Group in all matters hereunder and (ii) bind the
Project Affiliates to the terms and conditions of this Agreement. Subject to
clause 1.9(b), all of the rights and obligations of Williams Development
hereunder may be assigned to or enforced by any member of the Project Group
without restriction.

 

  (b) Where a right or obligation is specified hereunder to be held by Williams
Horizon, such right or obligation applies in respect of Williams Horizon only.

 

  (c) In the event that Williams Horizon becomes a subsidiary of or amalgamates
with WECU, any rights and obligations hereunder which apply specifically to
Williams Horizon shall, upon no further action by either Party, become the
rights and obligations of WECU.

 

1.9 Relationship of Parties

Nothing in or arising from this Agreement shall be construed as creating a
partnership, joint venture, agency, trust or fiduciary arrangement between the
Parties or as creating any partnership, joint venture, agency, trust or
fiduciary liabilities, duties or rights on the part of one Party to the other.

 

10



--------------------------------------------------------------------------------

1.10 Loss of Publications

In the event that the Propane Price ceases to be published, the method of
calculation upon which the Propane Price index changes in any material respect
or, in the reasonable opinion of a Party, the Propane Price ceases to reference
a fair monthly average price of HD5 propane in the Edmonton area, the Propane
Price shall reference an equivalent price published by a market maker or
independent organization, which posted price shall reasonably reference the
monthly average price of HD5 propane in the Edmonton area, as agreed by the
Parties, acting reasonably.

 

II. TERM AND TERMINATION

 

2.1 Term of Agreement

This Agreement shall be and remain in full force and effect until terminated by
the Project Group pursuant to thirty (30) days’ written notice to WECU. Project
Group shall be responsible to continue to pay all Capital Fees regardless of the
termination of this Agreement.

 

2.2 Rights and Obligations on Termination

Notwithstanding the termination of this Agreement, the Parties shall remain
liable for all obligations arising or accruing under this Agreement prior to
such termination, including the payment of any fees, charges or other amounts
hereunder, until all such obligations have been satisfied in full.

 

III. USE OF WECU FACILITIES

 

3.1 Capacity for Suncor Liquids and Horizon Liquids

 

  (a) WECU has Priority Access to all Handling capacity in respect of the Base
Volume of Suncor Liquids, provided that in the event that a material change in
composition of the Suncor Liquids causes a reduction in Handling capacity for
the Base Volume of Horizon Liquids, the amount of Handling capacity available in
respect of the Base Volume of Suncor Liquids shall be reduced to the extent
necessary to accommodate the entire Base Volume of Horizon Liquids.

 

  (b) Williams Horizon has Priority Access to all Handling capacity in respect
of the Base Volume of Horizon Liquids, provided that in the event that a
material change in composition of the Horizon Liquids causes a reduction in
Handling capacity for the Base Volume of Suncor Liquids, the amount of Handling
capacity available in respect of the Base Volume of Horizon Liquids shall be
reduced to the extent necessary to accommodate the entire Base Volume of Suncor
Liquids.

 

3.2 Rights to Cavern 7 Capacity

Notwithstanding the allocation of Handling capacity pursuant to clause 3.1,
Project Group (excluding Williams Horizon) has Priority Access to all Handling
capacity in Cavern 7 provided that the propane dehydrogenation project has not
been discontinued by Williams Propylene prior to the Horizon Start Up Date.

 

11



--------------------------------------------------------------------------------

3.3 Rights to Expansion Capacity

 

  (a) WECU has Priority Access to all Handling capacity resulting from an
Expansion of the WECU Facilities undertaken at its own discretion pursuant to
clause 6.2(a).

 

  (b) The Project Group has Priority Access to all Handling capacity resulting
from an Expansion of the WECU Facilities undertaken by WECU pursuant to a
request made pursuant to clause 6.2(b).

 

  (c) In the event that more than one member of Project Group utilizes the
Priority Access Handling capacity created by an Expansion of the WECU Facilities
undertaken by WECU pursuant to a request made pursuant to clause 6.2(b) and a
member of Project Group becomes a subsidiary of or amalgamates with WECU:

 

  (i) the amount of Priority Access Handling capacity held by the remainder of
the Project Group with respect to such Expansion shall, from and after such
event, be multiplied by a fraction, the numerator of which is the amount of
Priority Access Handling capacity relating to such Expansion reasonably expected
to be utilized by the remaining members of Project Group following such event
and the denominator of which is the total Priority Access Handling capacity
relating to such Expansion; and

 

  (ii) the amount of Priority Access Handling capacity held by WECU with respect
to such Expansion shall, from and after such event, be increased by the amount
that the remainder of the Project Group’s Priority Access Handling capacity was
reduced pursuant to clause 3.3(c)(i).

 

3.4 Rights to Surplus Capacity

WECU and the Project Group shall each have Interruptible Access to any Surplus
Capacity on a first come, first serve basis, provided that Interruptible Access
to Surplus Capacity being utilized by a Party shall be curtailed to the extent
that Interruptible Access to such Surplus Capacity is required by the other
Party to support a project or contract with a longer term.

 

3.5 Cooperation for Additional Storage Rights

WECU will cooperate in good faith with Project Group in respect of any requests
by Project Group to Pembina for the right of Project Group to store or otherwise
Handle third party substances and Project Group Substances at ROF which are not
permitted to be stored or otherwise Handled pursuant to the terms of the
Redwater O&O Agreement, including acquiring any waivers or amendments that may
be required to accommodate such requests.

 

12



--------------------------------------------------------------------------------

3.6 Curtailments

 

  (a) Any curtailments of Handling capacity at the WECU Facilities:

 

  (i) shall be applied first to Handling Services provided on an Interruptible
Access basis; and

 

  (ii) shall be applied secondly to Handling Services provided on a Priority
Access basis.

 

  WECU shall use reasonable efforts to allocate available Handling capacity on
the basis set forth in clauses 3.6(b) and (c).

 

  (b) Curtailments of Interruptible Access Handling Services shall be allocated
among the holders of such Interruptible Access capacity on a pro rata basis,
based on the relative average Interruptible Access capacity utilized by each
such capacity holder during the 90 day period prior to the curtailment.

 

  (c) Curtailments of Priority Access Handling Services shall be allocated among
the holders of such Priority Access capacity hereunder based upon the capacity
reserved for the customers of such capacity holders on a firm capacity basis at
the applicable WECU Facilities during the 90 day period prior to the curtailment
on a pro rata basis during such period, excluding from such calculation any days
during that 90 day period that any such customer was unable to utilize the
normal daily volume of such capacity due to an event of force majeure, a
turnaround or facilities maintenance or repair which causes such customer’s
facilities upstream of the Boreal Pipeline to not operate under normal operating
conditions.

 

3.7 Development Projects

 

  (a) WECU may only pursue development projects in respect of ROF that:

 

  (i) are reasonably expected to incur Capital Costs at ROF less than
$30,000,000;

 

  (ii) are Sustaining Capital Projects;

 

  (iii) would result in an Expansion of ROF required to accommodate additional
inlet volumes of Liquids Mix produced from the Suncor LEP or any other liquids
extraction plant owned by a member of Project Group that becomes a subsidiary of
or amalgamates with WECU (in this clause 3.7, a “WECU Project”); or

 

  (iv) the Project Group, in its sole discretion, has elected not to pursue.

 

  (b) Project Group may, in its sole discretion, pursue any development project
related to ROF other than a WECU Project.

 

  (c) WECU may not grant any Handling capacity in the WECU Facilities to any
Person other than a Project Affiliate without obtaining Project Group’s prior
consent.

 

13



--------------------------------------------------------------------------------

IV. SERVICES PROVIDED BY WECU

 

4.1 Handling Services

WECU shall provide all Handling Services required by the Project Group, provided
that:

 

  (a) subject to the provisions of Article III above, the Project Group has
sufficient Priority Access to Handling capacity at the WECU Facilities or there
is adequate Surplus Capacity available to accommodate the Handling Services
required;

 

  (b) the Handling Services are not prohibited by the Redwater O&O Agreement;
and

 

  (c) the applicable Project Group Substances meet the inlet specifications of
the particular WECU Facilities.

 

4.2 Propane Sales and Storage

 

  (a) Following the completion of the propane dehydrogenation facility by
Williams Propylene, Project Group shall have a call on all propane product
produced and owned by WECU at ROF and WECU shall deliver to the ROF plant gate
all such propane product requested by Project Group.

 

  (b) Project Group shall, in respect of all propane product delivered to
Project Group pursuant to clause 4.2(a) during any Month, pay WECU the Propane
Price for such volumes of propane product delivered for such Month.

 

  (c) In the event that Project Group requires propane product with ethane
content lower than the standard HD5 propane produced at ROF, and therefore
quantities of OC2 are not blended into the propane, WECU shall produce and
deliver such propane pursuant to clause 4.2(a) and Project Group shall reimburse
WECU with respect to the quantities of OC2 not blended as a result of such
request, for the positive difference in value (if any) of (i) Propane Price over
(ii) the price received by WECU for the sale of that volume of OC2 not blended
into the propane due to the request of the Project Group.

 

  (d) WECU shall use reasonable efforts to manage propane storage operations at
ROF for the benefit of Project Group for the optimization of the propane
dehydrogenation projects.

 

4.3 Propylene Sales

 

  (a) Following the completion of the propane dehydrogenation facility by
Williams Propylene, Project Group shall have a call on all polymer grade
propylene product produced and owned by WECU at ROF and WECU shall deliver to
the ROF plant gate all such polymer grade propylene product requested by Project
Group.

 

  (b) Project Group shall, in respect of all polymer grade propylene delivered
to Project Group pursuant to clause 4.3(a) during a Month, pay WECU an amount in
US dollars equal to the weighted average price received by Williams Olefins LLC
for polymer grade propylene sales in the United States for that Month net of the
transportation costs that would have been incurred by WECU to deliver such
product to such markets.

 

14



--------------------------------------------------------------------------------

4.4 Allocation and Delivery of Sales Products

 

  (a) All sales products comprising Project Group Substances shall be available
at the ROF plant gate and loaded or delivered for transportation on the
reasonable basis nominated by Project Group.

 

  (b) Project Group shall, at its sole cost, risk and expense, take in kind or
separately dispose of all sales products comprising Project Group Substances
nominated and made available for delivery at the WECU Facilities other than any
OC2 to be delivered to NOVA pursuant to the NOVA Agreement.

 

  (c) WECU shall manage the WECU Facilities in such a manner that the sales
products allocable to WECU and Project Group for storage, loading and delivery
are Handled on a fair and non-preferential basis.

 

4.5 Blending Gains

In the event that Project Group Substances are blended to produce higher value
sales products, such as blending OC2 into propane to produce HD5 propane,
Project Group shall be entitled to any such increase in value on the same basis
that such value increases are realized by WECU in respect of its own sales
products.

 

4.6 Volume Losses

 

  (a) WECU shall have the right at any time, acting reasonably in accordance
with good industry practice, to flare Project Group Substances free of charge.

 

  (b) Project Group shall bear its share of any losses suffered during a Month
due to operational losses, evaporation, flaring, cavern loss or Force Majeure on
a fair and non-preferential basis and in accordance with customary industry
practices and standards.

 

  (c) If and when it cannot be determined to whom a loss should be allocated,
any such loss shall be borne by Project Group in the proportion to the volume of
Project Group Substances Handled through the particular WECU Facility during the
appropriate prior period as compared to the total volume of substances handled
through that facility during such period.

 

4.7 Measurement

All measurement required for the purposes of this Agreement shall be conducted
pursuant to the measurement procedures of WECU, acting reasonably and in
accordance with good industry practice.

 

15



--------------------------------------------------------------------------------

V. CNRL AND NOVA AGREEMENTS

 

5.1 CNRL Agreement

 

  (a) The CNRL Agreement has been assigned to Williams Horizon pursuant to an
Assignment and Assumption Agreement dated January 31, 2014 between WECU and
Williams Horizon, but given that certain facilities subject to that agreement
remain with WECU, each of WECU and Williams Horizon are jointly and severally
liable to CNRL thereunder.

 

  (b) Notwithstanding such joint and several liability under such Assignment and
Assumption Agreement, Williams Horizon shall be liable for all obligations
relating to the CNRL Agreement and shall indemnify WECU from all Losses suffered
as a result of any failures of Williams Horizon to comply with its obligations
under the CNRL Agreement provided that such Losses are not incurred due to a
breach by WECU of its obligations hereunder.

 

5.2 NOVA Agreement

 

  (a) A portion of the NOVA Agreement has been assigned to Williams Horizon
pursuant to an Assignment and Assumption Agreement dated January 31, 2014
between WECU and Williams Horizon (in this clause 5.2, the “Assigned
Obligations”) and each of WECU and Williams Horizon are jointly and severally
liable to NOVA thereunder.

 

  (b) Notwithstanding such joint and several liability under such Assignment and
Assumption Agreement:

 

  (i) Williams Horizon shall be liable for all obligations relating to the
Assigned Obligations and shall indemnify WECU from all Losses suffered as a
result of any failures of Williams Horizon to comply with such Assigned
Obligations; and

 

  (ii) WECU shall be liable for all obligations under the NOVA Agreement other
than the Assigned Obligations and shall indemnify Williams Horizon from all
Losses suffered as a result of any failures of WECU to comply with such
obligations.

 

  (c) WECU shall deliver the OC2 sourced from the Horizon LEP to NOVA as
required pursuant to the NOVA Agreement and WECU shall receive on behalf of and
pay to Williams Horizon the purchase consideration received for such product. In
the event that NOVA fails to pay any invoices related to the delivery of OC2
pursuant to the NOVA Agreement, WECU and Williams Horizon shall share:

 

  (i) any losses relating to such failures; and

 

  (ii) any proceeds from the realization of any credit support provided under
such Agreement;

on a pro rata basis, based on the relative amount of OC2 that was delivered and
not paid for.

 

16



--------------------------------------------------------------------------------

VI. OPERATION, MODIFICATION AND EXPANSION OF FACILITIES

 

6.1 Operations

 

  (a) WECU shall operate the WECU Facilities in accordance with good industry
practice.

 

  (b) In the event that third parties operate any of the WECU facilities, WECU
shall remain directly responsible to Project Group for all of its obligations
hereunder.

 

  (c) WECU may implement any modification to the operation of the WECU
Facilities in its sole discretion provided that such modification does not have
a material and adverse effect on the projects being developed by the Project
Group or the business of the Project Group.

 

(a) 6.2 Expansions

 

  (a) Subject to clause 3.7, WECU may implement any Expansion of the WECU
Facilities in its sole discretion provided that such Expansion does not have a
material and adverse effect on the projects being developed by the Project Group
or the business of the Project Group.

 

  (b) Project Group may request that WECU implement an Expansion and WECU shall,
subject to Regulatory Approval and to any notices or approvals required under
the Redwater O&O Agreement (but not otherwise subject to any other approvals or
conditions whatsoever), implement such Expansion provided that such Expansion
does not have a material and adverse effect on the projects being developed by
WECU or the business of WECU.

 

  (c) WECU will cooperate in good faith to assist the Project Group in respect
of any requests by the Project Group to Pembina for ability of the Project Group
to build and own its own facilities at the ROF site, which facilities would not
be subject to this Agreement (including providing assistance in acquiring any
waivers or amendments that may be required under the Redwater O&O Agreement).

 

6.3 Regulatory Applications and Approvals

 

  (a) WECU (or the nominee thereof) shall proceed diligently and in good faith
make application for all necessary Regulatory Approvals required to be made in
respect of all WECU Facilities to be constructed or modified hereunder.

 

  (b) WECU shall not be required to construct or modify any WECU Facilities on
the basis required hereunder unless and to the extent it has received Regulatory
Approval in respect thereof on terms and conditions satisfactory to WECU.

 

  (c) WECU shall hold and maintain, or cause to be held and maintained, all
Regulatory Approvals required in respect of the operation of the WECU Facilities
in good standing.

 

17



--------------------------------------------------------------------------------

VII. FEES FOR SERVICE

 

7.1 Capital Fees Payable by Williams Horizon (ROF)

As consideration for the Handling Services provided in respect of the Priority
Access Handling capacity granted to Williams Horizon in clause 3.1(b), following
the Horizon Start Up Date, Williams Horizon shall each Month (excluding the
Month that the Horizon Start Up Date occurred) pay to WECU an amount equal to:

 

  (a) the Horizon Depreciation Amount applicable to such Month, where:

“Horizon Depreciation Amount” means the amount of depreciation booked by WECU
during that Month in respect of the 36% of the net book value of each of the
facilities comprising ROF as of the Month the Horizon Start Up Date occurs (the
“Horizon Capital Rate Base”), which Horizon Capital Rate Base shall:

 

  (i) include all Capital Costs incurred by WECU in respect of the ROF Horizon
Debottleneck; and

 

  (ii) exclude:

 

  A. the net book value of Cavern 7 provided that the propane dehydrogenation
project has not been discontinued by Williams Propylene prior to the Horizon
Start Up Date; and

 

  B. any Sustaining Capital Costs incurred at ROF following the date of this
Agreement and prior to the Horizon Start Up Date;

until such assets are fully depreciated, which depreciation shall be determined
Monthly on an asset by asset basis pursuant to GAAP;

plus

 

  (b) a Monthly pre-tax rate of return of 0.833% on the Horizon Capital Rate
Base, as depreciated by the Horizon Depreciation Amount applicable to such
Month.

 

7.2 Capital Fees Payable by Project Group – Expansions (ROF)

In the event of an Expansion of ROF conducted pursuant to clause 6.2(b), as
consideration for the Handling Services provided in respect of the Priority
Access Handling capacity provided in respect of the applicable facilities at ROF
comprising such Expansion, following the date that the Expansion is complete and
commissioned for service Project Group shall each Month (excluding the Month
that such commissioning occurred) pay to WECU an amount equal to:

 

  (a) the Expansion Depreciation Amount applicable to such Month, where:

“Expansion Depreciation Amount” means the amount of depreciation booked by WECU
during that Month in respect of the Expansion Capital of each of the facilities
comprising the Expansion (“Expansion Capital Rate Base”) until such assets are
fully depreciated, which depreciation shall be determined Monthly on

 

18



--------------------------------------------------------------------------------

an asset by asset basis pursuant to GAAP, provided that in the event that more
than one member of Project Group utilizes the Priority Access Handling capacity
created by such Expansion and a member of Project Group becomes a subsidiary of
or amalgamates with WECU, the depreciated Expansion Capital Rate Base shall,
from and after such event, be multiplied by a fraction, the numerator of which
is the amount of Priority Access Handling capacity relating to such Expansion
reasonably expected to be utilized by the remaining members of Project Group
following such event and the denominator of which is the total Priority Access
Handling capacity relating to such Expansion;

plus

 

  (b) a Monthly pre-tax rate of return of 0.833% on the Expansion Capital Rate
Base, as depreciated by the Expansion Depreciation Amount applicable to such
Month.

 

7.3 Capital Fees Payable by Project Group – Cavern 7

As consideration for the Handling Services provided in respect of the Priority
Access Handling capacity granted to Project Group in respect of Cavern 7,
following the date that Project Group first utilizes Cavern 7 for the storage of
propylene Project Group shall each Month (excluding the Month that such first
use commences) pay to WECU an amount equal to:

 

  (a) the Cavern Depreciation Amount applicable to such Month, where:

“Cavern Depreciation Amount” means the amount of depreciation booked by WECU
during that Month in respect of the net book value of Cavern 7 as of the Month
that such first use commences (the “Cavern Capital Rate Base”) until such assets
are fully depreciated, which depreciation shall be determined Monthly on an
asset by asset basis pursuant to GAAP, provided that in the event that more than
one member of Project Group utilizes Cavern 7 and a member of Project Group
becomes a subsidiary of or amalgamates with WECU, the depreciated Cavern Capital
Rate Base shall, from and after such event, be multiplied by a fraction, the
numerator of which is the amount of Priority Access Capacity reasonably expected
to be utilized by the remaining members of Project Group following such event
and the denominator of which is the total capacity of Cavern 7;

plus

 

  (b) a Monthly pre-tax rate of return of 0.833% on the Cavern Capital Rate
Base, as depreciated by the Cavern Depreciation Amount applicable to such Month.

 

7.4 Payment of Capital Fees

 

  (a) The Capital Fees shall be payable in all events and regardless of whether
Project Group is utilizing the particular WECU Facilities to which such Capital
Fees apply, provided however that if the WECU Facilities are rendered completely
incapable of accepting any Project Group Substances for Handling for a period
lasting more than 90 consecutive days due to any cause whatsoever, including
Force Majeure, then the obligation to pay the Capital Fees shall be suspended
until the month that the WECU Facilities are capable of providing all of the
Handling Services required to be provided hereunder in respect of Project Group
Substances.

 

19



--------------------------------------------------------------------------------

  (b) There shall be no reduction in Capital Fees in the event that WECU
utilizes Surplus Capacity in any WECU Facilities to which such Capital Fees
apply.

 

7.5 Operating Costs Payable by Project Group (ROF)

As consideration for the Handling Services provided in respect of any
Interruptible Access or Priority Access Handling capacity utilized by the
Project Group in respect of ROF, Project Group shall each Month pay to WECU an
amount equal to the Project Group’s pro rata share of the Operating Costs of
each such facility at ROF based on the percentage share of each such facility
utilized during that Month in respect of Project Group Substances or the
components thereof.

 

7.6 Sustaining Capital Costs Payable by Project Group (ROF)

As consideration for the Handling Services provided in respect of any
Interruptible Access or Priority Access Handling capacity utilized or projected
to be utilized by the Project Group in respect of ROF, Project Group shall pay
to WECU an amount equal to the Sustaining Capital Costs incurred in respect of
each Sustaining Capital Project completed at ROF upon the completion thereof,
multiplied by a fraction, the numerator of which is the amount of Handling
capacity of the particular facility subject to the Sustaining Capital Project
which is reasonably expected to be utilized by Project Group for a 2 year period
following the completion of such Sustaining Capital Project and the denominator
of which is the total Handling capacity of such facility which is reasonably
expected to be utilized by both WECU and Project Group for such 2 year period.

 

7.7 Fees Payable by Project Group (Boreal Pipeline)

 

  (a) As consideration for the Handling Services provided in respect of any
Interruptible Access or Priority Access Handling capacity utilized by the
Project Group in respect of the Boreal Pipeline, Project Group shall each Month
pay to WECU the Boreal Pipeline Fee in respect of each M3 of Project Group
Substances delivered to the Boreal Pipeline during such Month.

 

  (b) The Boreal Pipeline Fee is inclusive of all capital and operating costs
incurred by WECU in respect of the Boreal Pipeline and no charges whatsoever
shall be payable in respect of Handling Services on the Boreal Pipeline other
than the Boreal Pipeline Fee regardless of any Expansion, Sustaining Capital
Project or change in operating expenses related to the Boreal Pipeline.

VIII. CURTAILMENTS AND INTERRUPTIONS

 

8.1 Remedy of Unscheduled Outages

Should an unplanned outage or curtailment occur at the WECU Facilities, WECU
shall, subject to the Regulations, promptly and diligently remedy the cause and
effect of any such event insofar as it is reasonably able to do so.

 

20



--------------------------------------------------------------------------------

8.2 Force Majeure

 

  (a) For the purposes of this Agreement, “Force Majeure” means an occurrence
beyond the reasonable control of a Party claiming suspension of an obligation
hereunder, which has not been caused by such Party’s negligence, willful
misconduct or fraud and which such Party was unable to prevent or provide
against by the exercise of reasonable diligence at a reasonable cost and
includes, without limiting the generality of the foregoing, an act of God, war,
revolution, insurrection, act of terrorism, blockage, riot, strike, a lockout or
other industrial disturbance, fire, lightning, unusually severe weather, storms,
floods, explosion, accident, shortage of labour or materials, unplanned outages
or curtailments, power or fuel interruptions or government restraint, action,
delay or inaction, whether or not such curtailment or suspension constitutes a
“force majeure” pursuant to the particular documents governing or otherwise
pertaining to such facilities.

 

  (b) If a Party is prevented by Force Majeure from fulfilling any obligations
hereunder, the obligations of that Party, insofar as its obligations are
affected by the Force Majeure, shall be suspended while the Force Majeure
continues to prevent the performance of such obligation and for that time
thereafter as that Party may reasonably require to commence to fulfil such
obligation.

 

  (c) The Party claiming suspension of an obligation as aforesaid shall, subject
to the Regulations, promptly remedy the cause and effect of the applicable Force
Majeure, insofar as it is reasonably able to do so. However, the terms of
settlement of any strike, lockout or other industrial disturbance shall be
wholly at the discretion of such Party, notwithstanding clause 8.2(a), and that
Party shall not be required to accede to the demands of its opponents in any
strike, lockout or industrial disturbance solely to remedy promptly the Force
Majeure thereby constituted.

 

  (d) Notwithstanding anything contained in this clause 8.2, lack of finances
and adverse market conditions shall not be considered an event of Force Majeure
nor shall any Force Majeure suspend any obligation for the payment of money
hereunder except as set forth in clause 7.4(a).

 

  (e) Should any of the WECU Facilities be destroyed or damaged due to an event
of Force Majeure or otherwise such that they are unable to accept or process
Project Group Substances, WECU shall conduct a Sustaining Capital Project to
rebuild or repair such WECU Facilities after such event to the specifications
necessary to meet its obligations hereunder and clause 7.6 shall apply in
respect of the Sustaining Capital Costs incurred in respect thereof.

 

 

21



--------------------------------------------------------------------------------

IX. BILLING AND PAYMENT

 

9.1 Monthly Statements

WECU shall each Month provide to Williams Development:

 

  (a) an invoice detailing all amounts owing by each member of Project Group to
WECU hereunder during the prior Month; and

 

  (b) a statement detailing all amounts owing by WECU to Williams Horizon
pursuant to clause 5.2(c) in respect of the prior Month.

 

9.2 Payment

 

  (a) Williams Development shall on its own behalf and on behalf of each Project
Affiliate, as applicable, remit to WECU the amounts owing to WECU under each
invoice provided pursuant to clause 9.1(a) no later than the later of:

 

  (i) the 25th day of the Month in which such invoice was received by Williams
Development or the first Business Day following the 25th day if such day is not
a Business Day; and

 

  (ii) the 10th Business Day following receipt of such invoice.

 

  (b) WECU shall remit to Williams Horizon the amounts owing to Williams Horizon
under each statement provided pursuant to clause 9.1(b) no later than 25th day
of the Month in which such statement was delivered to Williams Horizon or the
first Business Day following the 25th day if such day is not a Business Day.

 

  (c) In the event of late payment, the unpaid amount shall bear interest
following the Payment Date at the annual rate of interest announced from time to
time by the Toronto-Dominion Bank as its reference rate for the determination of
interest charged on Canadian Dollar commercial loans made in Canada and referred
to by it as its prime rate, plus 2% per annum, calculated and compounded on a
monthly basis.

 

9.3 Use of Estimates

WECU may calculate the amounts owing hereunder based on its good faith
estimates, and in the event that it invoices any amounts hereunder based on its
good faith estimates, following the end of each Year WECU shall recalculate such
amounts based on actual data and make any adjustments to the amounts paid
pursuant to clause 9.2 for that Year by providing a statement to Project Group
indicating the amount and nature of the adjustments along with reasonable back
up information. If the adjustment results in an amount owing to Project Group,
WECU shall pay such amount to Project Group within 10 Business Days of the
statement of adjustments and if the adjustment results in an amount owing to
WECU, Project Group shall pay such amount to WECU within 10 Business Days of the
statement of adjustments. WECU shall use reasonable efforts to make the final
calculations and determine a statement of adjustments within 90 days of the end
of the relevant Year.

 

9.4 Taxes

 

  (a)

WECU shall pay or cause to be paid all taxes, duties, charges, levies or fees,
lawfully levied on WECU by a Governmental Authority (all such amounts being
referred to herein as “taxes”) applicable to amounts paid to WECU under this
Agreement. Project Group shall pay all taxes lawfully levied on Williams Project

 

22



--------------------------------------------------------------------------------

  Group applicable to amounts payable to Project Group under this Agreement. In
the event that WECU is legally obligated to collect such taxes from Project
Group, WECU shall have full authority to do so. Where Project Group is legally
obligated to collect from WECU any taxes applicable to payments arising under
this Agreement, Project Group shall have full authority to do so. In the event
that either Party (the “Exempt Party”) is exempt from any such taxes, the Exempt
Party shall furnish the other Party with a valid and properly completed resale
or other exemption certificate and the other Party agrees to cooperate with the
Exempt Party in filing such certificate with the applicable Government
Authority.

 

  (b) Amounts payable hereunder are exclusive of GST. Applicable GST amounts
shall be added as a separate charge to amounts payable hereunder. WECU and
Project Group shall each file with any applicable Governmental Authority any
remittances or other materials required to be filed by it pursuant to the
Regulations within the time periods specified therein.

 

  (c) Notwithstanding any other provision in this Agreement, if any amount
becomes payable by either Party as a result of a breach, modification or
termination of this Agreement and if Section 182 of Part IX of the Excise Tax
Act (Canada) applies to the amount payable, then said amount payable shall be
increased by an amount equal to the tax rate payable under Section 165 of Part
IX of the Excise Tax Act (Canada), multiplied by the amount otherwise payable
and the payor shall pay the increased amount.

 

X. LIABILITY AND INSURANCE

 

10.1 Liability of WECU

 

  (a) WECU shall not be liable to Project Group for any Losses suffered or
incurred by Project Group resulting from or in any way attributable to or
arising out of any act or omission, whether negligent or otherwise, of WECU in
the Handling of Project Group Substances except when and to the extent that such
Losses are a direct result of, or are directly attributable to the gross
negligence or wilful misconduct of WECU in operating the Boreal Pipeline.

 

  (b) WECU shall be liable for and shall indemnify the Project Group from and
against any Losses suffered or incurred by Project Group as a direct result of,
or which are directly attributable to, the gross negligence or wilful misconduct
of WECU in the Handling of Project Group Substances on the Boreal Pipeline.

 

  (c) In the event that Losses are incurred by Project Group relating to the
operation of ROF which are reimbursed to WECU under the Redwater O&O Agreement,
including any Profit Losses as defined thereunder, WECU shall reimburse Project
Group in respect of such Losses to the extent that the amount of Losses
reimbursed to WECU are attributable to the use of ROF by Project Group.

 

10.2 Liability of Project Group

Project Group shall be liable for and shall indemnify WECU from and against any
Losses incurred by WECU caused as a direct result of, or which are directly
attributable to, any Project Group Substances delivered to the WECU Facilities
that do not meet the inlet specifications therefor or which were delivered in
violation of the applicable Regulations.

 

23



--------------------------------------------------------------------------------

10.3 Insurance Coverage

 

  (a) WECU shall maintain or cause to be maintained the insurance in respect of
the WECU Facilities in accordance with its applicable risk management policies.

 

  (b) For the purposes of clause 10.2, Losses shall be deemed not to have been
incurred to the extent that they are reimbursed by the insurance required to be
carried by WECU hereunder.

 

10.4 Limitation of Liability and Remedies

 

  (a) Notwithstanding any other provision hereof, no Party shall be liable to
the other Party under this Agreement for loss of, delayed or foregone profits or
indirect, consequential or punitive damages, except to the extent specifically
permitted by this Agreement provided, however, that nothing in this Agreement
shall limit either Party’s express liability as an indemnitor with respect to
third party claims or either Party’s liability arising from such Party’s gross
negligence, willful misconduct or fraud.

 

  (b) In addition to any remedy that has been expressly set out in this
Agreement for a breach thereof, all rights, remedies, counterclaims, defences
and related procedures at law or in equity for such breach, including specific
performance and monetary damages, remain available except to the extent
specifically limited by this Agreement.

 

10.5 Mitigation of Damages

Each Party shall have the right and duty to mitigate the damages, to the extent
reasonably practicable, it may suffer as a result of the default of the other
Party in its obligations under this Agreement.

 

XI. ASSIGNMENT

 

11.1 Assignment by WECU

Subject to clause 11.3, WECU shall not effect a Disposition of the WECU
Facilities, this Agreement or any of its rights and obligations hereunder in
whole or in part to any other Person without the prior consent of Project Group.

 

11.2 Assignment by Project Group

Subject to clause 11.3, Project Group shall not effect a Disposition of this
Agreement or any of its rights and obligations hereunder in whole or in part to
any other Person without the prior consent of WECU.

 

24



--------------------------------------------------------------------------------

11.3 Exceptions

Clauses 11.1 and 11.2 shall not apply to Dispositions to an Affiliate of the
assigning Party.

 

XII. MISCELLANEOUS

 

12.1 Further Assurances

Each Party shall, at its cost, from time to time, at the request of the other
Party, acting reasonably, execute and deliver all such other and additional
instruments, notices, releases and other documents and shall do all such other
acts and things as may be necessary to more fully give effect to this Agreement.
The Parties agree to meet from time to time to discuss in good faith any
potential amendments to this Agreement that may mutually benefit the Parties
hereto (which amendments (if any) shall not become effective unless agreed to in
writing by all of the Parties hereto).

 

12.2 Entire Agreement

This Agreement sets forth the entire agreement between the Parties pertaining to
the transactions and operations contemplated hereby, shall not be changed orally
and no implied covenant, condition, term or reservation shall be read into this
Agreement relating to or concerning such subject matter.

 

12.3 Successors and Assigns

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns, as set out herein.

 

12.4 Law of Contract

This Agreement shall be interpreted, construed and enforced in accordance with
the laws in force in the Province of Alberta and the Parties hereby irrevocably
attorn and submit to the exclusive jurisdiction of the courts of the Province of
Alberta and all courts of appeal therefrom.

 

12.5 Waivers

A waiver of a provision of this Agreement, whether for future or past actions,
shall not be binding upon a Party unless it is in writing and signed by its duly
authorized representative(s), and such a waiver shall not operate as a waiver in
the future of any provision, whether of a like or different character.

 

12.6 Supercedence

This Agreement shall govern the relationship of the Parties and supersedes all
other agreements, documents, writings and verbal understandings and
representations between the Parties in relation to the subject matter hereof.

 

25



--------------------------------------------------------------------------------

12.7 Time of Essence

Time is of the essence in this Agreement. Notwithstanding any deadline for
payment, performance, notice or election under this Agreement, if such deadline
falls on a date that is not a Business Day, then the deadline for such payment,
performance, notice or election will be extended to the next succeeding Business
Day.

 

12.8 Limitations Act

The 2 year period for seeking a remedial order under section 3(1)(a) of the
Limitations Act, R.S.A. 2000 c. L-12, including any amendments thereto or
replacements thereof, for any claim (as defined in that Act) arising in
connection with this Agreement is extended to 4 years.

 

12.9 Counterpart Execution

This Agreement may be executed and delivered in counterpart and may be delivered
by facsimile, all of which executed counterparts when taken together shall
constitute an original executed agreement.

IN WITNESS WHEREOF the Parties have executed this Agreement each as of the date
set forth above.

 

WILLIAMS ENERGY CANADA ULC Per:       

 

WILLIAMS ENERGY CANADA DEVELOPMENT ULC Per:     

 

26



--------------------------------------------------------------------------------

Exhibit D

ALLOCATION AGREEMENT

This Allocation Agreement (“Agreement”) is effective as of January 1, 2013,
12:01 AM Mountain Standard Time (the “Effective Date”), by and between The
Williams Companies, Inc. (“WMB”), a Delaware corporation and Williams Energy
Canada ULC (“WECU”), an Alberta unlimited liability corporation.

RECITALS

 

  A. WECU is in the business of extracting, fractionating, storing and
transporting natural gas liquids and olefins (the “Business”).

 

  B. WECU requires certain general and administrative services relating to the
operation of its Business (the “Services”).

 

  C. WMB has agreed to provide such Services and allocate these costs to WECU in
accordance with the terms of this Agreement, and WECU agrees to reimburse WMB
subject to the terms and conditions of this Agreement.

NOW, THEREFORE in consideration of the foregoing recitals, which are
incorporated herein by this reference, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

  1. Costs. WMB shall be reimbursed on a monthly basis, subject to terms of
Section 2 below, for all direct and indirect expenses it incurs or payments it
makes on behalf of WECU (including but not limited to, information technology
services, facilities and administrative costs and stock compensation expenses)
in connection with the Services (the “Payment Amount”). The allocation
methodology WMB uses to allocate expenses to WECU shall satisfy US Internal
Revenue Code Section 482 and Section 247 of Canada’s Income Tax Act. As deemed
necessary by WMB, the Payment Amount may include an additional arm’s length fee
or mark-up as required under US Internal Revenue Code Section 482 and
Section 247 of Canada’s Income Tax Act.

 

  2. Payment Terms: (a) On or before the 10th calendar day of each month, WMB
shall notify WECU, in a mutually agreeable electronic format (e.g., e-mail,
fax), of the Payment Amount due. WECU shall pay WMB such amount on or before the
last day of the month of notification. Any payments not received by this date
shall bear interest at an arm’s length rate of interest (as determined under US
Internal Revenue Code Section 482 or Section 247 of Canada’s Income Tax Act)
from the date due until the date of payment. The Payment Amount shall be in US
dollars and all payments shall be remitted in US dollars. (b) Notwithstanding
Section 2(a) above, solely with respect to Payment Amounts for Services provided
in calendar year 2013, no interest shall be charged provided the Payment Amount
is remitted by WECU and received by WMB on or before January 31, 2014.



--------------------------------------------------------------------------------

  3. Term. This Agreement shall remain in full force and effect except that
(a) each party may terminate this Agreement upon 60 days’ advance written notice
to the other party, and (b) WMB or WECU may terminate this Agreement immediately
upon written notice to the other party at such time as neither WMB nor its
successor in interest is an affiliate of WECU or its successor in interest.

 

  4. Books and Records. WMB shall maintain accurate books and records regarding
the performance of the Services and its calculation of the Payment Amount, and
shall maintain such books and records for the period required by applicable
accounting practices or law. Each party shall at all reasonable times have
access to the other party’s books, records, files and other statements,
documents or instruments reasonably relating to the Services to be provided
hereunder and the calculation of the Payment Amount.

 

  5. Assignment; Amendment. Except as otherwise provided herein, neither party
shall sell, assign, or transfer any of its rights, or delegate any of its
obligations, under this Agreement without the prior consent of the other party
except that such prior consent shall not be required if such sale, assignment,
or transfer is to an affiliate of a party or in connection with a merger,
consolidation, or the sale of substantially all of its assets. This Agreement
may be amended in a writing signed by both parties hereunder.

 

  6. Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

 

  If to WECU:         Attention: Kevin Westfall, Non-regulated Controller     
Facsimile: (918) 573-9377      E-Mail: Kevin.Westfall@Williams.com   If to WMB:
        Attention: Paul Reynolds, General Accounting Director      Facsimile:  
   E-Mail: Paul.Reynolds@Williams.com

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.

 

  7. Further Assurances. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

-2-



--------------------------------------------------------------------------------

  8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.

 

  9. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

  10. Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of, or shall be enforceable by, any Person not a party to
this Agreement.

 

  11. Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.

 

  12. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oklahoma, without regard to the principles
of conflicts of law. The proper venue for any lawsuit shall only exist in Tulsa,
Oklahoma.

 

  13. Integration; Amendments. This Agreement constitutes the entire Agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. This Agreement may
be amended or restated only by a written instrument executed by both parties.

 

  14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A facsimile or electronic signature to this Agreement
shall be deemed an original and binding upon the party against whom enforcement
is sought.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

The parties have executed this Agreement effective as of the Effective Date.

 

THE WILLIAMS COMPANIES, INC. By:     Name: John R. Dearborn Title:   Sr. Vice
President WILLIAMS ENERGY CANADA ULC By:     Name: David M. Chappell Title:
  Vice President

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Agreement dated as of 11:59 p.m. (Mountain Time) January 31, 2014 between

WILLIAMS ENERGY CANADA ULC

a corporation existing under the laws of Alberta

(“WECU”)

and

WILLIAMS HORIZON OFFGAS ULC

a corporation existing under the laws of Alberta

(“Williams Horizon”)

RECITALS

A. WECU is the owner of the Horizon LEP and the Boreal Extension Line
(collectively, the “Projects”), is a party to the CNRL Agreement and the NOVA
Agreement, and is the owner of the ACMLP Interests, and is willing to assign the
Transferred Assets to Williams Horizon.

B. Williams Horizon is willing to purchase the Transferred Assets and to assume
the Assumed Liabilities on the terms and subject to the conditions of this
Agreement.

FOR VALUE RECEIVED, the parties agree as follows:

ARTICLE 1 – INTERPRETATION

Section 1.1 Definitions

In this Agreement:

(1) “ACMLP Interests” means 3,651 Class A Units of Alliance Canada Marketing
L.P. and 36.51 Common Shares of Alliance Canada Marketing Ltd.

(2) “Agreement” means this agreement and all schedules to this agreement.

(3) “Assumed Liabilities” has the meaning given to it in Section 2.2.

(4) “Boreal Extension Line” means the pipeline and related facilities to be
constructed to transport Liquids Mix to a point of interconnection with the
Boreal Pipeline, located at or near the North West Quarter of Section 33,
Township 91, Range 11, W4M.

(5) “Boreal Pipeline” means the pipeline and related facilities which transport
Liquids Mix from the Suncor LEP to ROF.

(6) “CNRL” means Canadian Natural Resources Limited and its successors and
assigns.



--------------------------------------------------------------------------------

(7) “CNRL Agreement” means the SGL Purchase and Sale Agreement dated
September 13, 2012 between Williams Energy (Canada), Inc. and Canadian Natural
Resources Limited.

(8) “Elected Amount” has the meaning given to it in Section 3.1.

(9) “Horizon LEP” means the liquids extraction plant being constructed adjacent
to the Canadian Natural Resources Limited bitumen upgrader in the Fort McMurray
area of Alberta.

(10) “Horizon Liquids” means the Liquids Mix extracted at the Horizon LEP.

(11) “Liquids Mix” means a mixture of synthetic natural gas liquids comprised
primarily of ethane, ethylene, propane, propylene, butane, butylenes and
olefinic condensate.

(12) “NOVA” means NOVA Chemicals Corporation and its successors and assigns.

(13) “NOVA Agreement” means the OC2 Supply Agreement dated March 25, 2011
between Williams Energy (Canada), Inc. and NOVA Chemicals Corporation.

(14) “OC2” means the ethane-ethylene product produced at ROF.

(15) “Projects” has the meaning given to it in Recital A.

(16) “Purchase Price” has the meaning given to it in Section 2.4.

(17) “ROF” means the olefinic liquids fractionation, storage and distribution
facilities located near Redwater, Alberta which are owned by WECU and currently
operated by Pembina NGL Corporation;

(18) “Share Consideration” has the meaning given to it in Section 2.5(b).

(19) “Stated Capital” has the meaning given to it in Section 2.6.

(20) “Suncor LEP” means the liquids extraction plant owned by WECU and located
adjacent to the Suncor Energy Inc. bitumen upgrader in the Fort McMurray area of
Alberta.

(21) “Transfer” means the transfer of the Transferred Assets contemplated by
this Agreement.

(22) “Transferred Assets” has the meaning given to it in Section 2.1.

Section 1.2 Currency and Payment Obligations

All dollar amounts referred to in this Agreement are stated in Canadian Dollars.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.3 Additional Rules of Interpretation

The inclusion in this Agreement of headings of Articles and Sections and the
provision of a table of contents are for convenience of reference only and are
not intended to be full or precise descriptions of the text to which they refer.
Unless the context requires otherwise, references in this Agreement to Sections
or Schedules are to Sections or Schedules of this Agreement. Wherever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” and the words following
“include”, “includes” or “including” shall not be considered to set forth an
exhaustive list. The words “hereof”, “herein”, “hereto”, “hereunder”, “hereby”
and similar expressions shall be construed as referring to this Agreement in its
entirety and not to any particular Section or portion of it. Unless otherwise
indicated, all references in this Agreement to any statute include the
regulations thereunder, in each case as amended, re-enacted, consolidated or
replaced from time to time and in the case of any such amendment, re-enactment,
consolidation or replacement, reference herein to a particular provision shall
be read as referring to such amended, re-enacted, consolidated or replaced
provision and also include, unless the context otherwise requires, all
applicable guidelines, bulletins or policies made in connection therewith and
which are legally binding. All references herein to any agreement (including
this Agreement), document or instrument mean such agreement, document or
instrument as amended, supplemented, modified, varied, restated or replaced from
time to time in accordance with the terms thereof and, unless otherwise
specified therein, includes all schedules and exhibits attached thereto.

Section 1.4 Schedules

The following are the schedules annexed to this Agreement and incorporated by
reference and deemed to be part hereof:

Schedule 2.1(1)(c) – Contracts and Agreements

ARTICLE 2 – PURCHASE AND SALE

Section 2.1 Transferred Assets

Upon and subject to the terms and conditions of this Agreement, WECU hereby
assigns and transfers to Williams Horizon, and Williams Horizon hereby accepts
the assignment and transfer from WECU of the following properties, assets
interests and rights (collectively, the “Transferred Assets”):

(1) all right, title and interest in and to all of WECU’s properties, assets,
interests and rights pertaining directly and exclusively to the Projects,
including the following:

 

  (a) all materials, equipment, machinery, motor vehicles, supplies, accessories
and other chattels pertaining directly and exclusively to the Projects,
including any materials, equipment, machinery, motor vehicles, supplies,
accessories and other chattels ordered by WECU for use in the Projects but not
yet received;

 

  (b) all licences, permits, authorizations, regulatory approvals or other
evidence of authority pertaining directly and exclusively to the Projects or the
properties, assets, interests and rights pertaining directly and exclusively
thereto issued or granted to, conferred upon, or otherwise created for WECU;

 

- 3 -



--------------------------------------------------------------------------------

  (c) all contracts and agreements pertaining directly and exclusively to the
Projects to which WECU is a party, including (i) all leases, subleases,
rights-of-way, easements, surface access agreements or other instruments
pertaining directly and exclusively to the Projects, including all purchase
options, prepaid rents, security deposits, licences, permits and regulatory
approvals pertaining directly and exclusively thereto and all leasehold
improvements thereon, (ii) all licenses granted to WECU of rights and interests
in and to technology, engineering data, design and engineering specifications
pertaining directly and exclusively to the Projects; (iii) all construction
contracts, engineering contracts and other service agreements pertaining
directly and exclusively to the design and construction of the Projects;
(iv) all leases of personal property pertaining directly and exclusively to the
Projects, including all purchase options, prepaid rents, security deposits,
licences and permits relating thereto and all leasehold improvements thereon;
and (v) all other contracts and agreements pertaining directly and exclusively
to the Projects, in each case including any contracts and agreements described
in Schedule 2.1(1)(c), but excluding the NOVA Agreement, which is addressed in
Section 2.1(3) below;

 

  (d) all books, records, files, papers, reports and data of WECU pertaining
directly and exclusively to the Projects or the properties, assets, interests
and rights pertaining directly and exclusively thereto, including books of
account and other financial data and information, engineering studies and work
product, drawings, reports and data that pertain to seismic, geological or
geophysical matters, including all records, data and information stored
electronically, digitally or on computer-related media;

 

  (e) all trade-marks and trade-mark applications, trade names, certification
marks, patents and patent applications, copyrights, domain names, industrial
designs, trade secrets, know-how, formulae, processes, inventions, technical
expertise, research data and other similar property, all associated
registrations and applications for registration owned or used by WECU directly
and exclusively in the Projects, and all associated rights, including moral
rights, associated with any of the foregoing;

 

  (f) all accounts receivable, notes receivable, loans receivable and other
evidences of indebtedness and rights to receive payments pertaining directly and
exclusively to the Projects or the properties, assets, interests and rights
pertaining directly and exclusively thereto and any security arrangements and
collateral securing the repayment and satisfaction of the foregoing; and

 

  (g) all prepayments, prepaid charges, deposits, sums and fees pertaining
directly and exclusively to the Projects or held in respect of any of the
properties, assets, interests and rights pertaining directly and exclusively
thereto;

 

- 4 -



--------------------------------------------------------------------------------

(2) all of WECU’s right, title and interest in and to the CNRL Agreement;

(3) all of WECU’s dedication obligations under Section 4.1(b) of the NOVA
Agreement which relate to OC2 derived from Horizon Liquids and the right to be
paid for OC2 derived from Horizon Liquids in accordance with the NOVA Agreement;
and

(4) all of WECU’s right, title and interest in and to the ACMLP Interests and
all properties, assets, interests and rights pertaining directly and exclusively
thereto.

Section 2.2 Assumed Liabilities

Per the terms of the CNRL Agreement and the NOVA Agreement, WECU shall remain
jointly and severally liable to CNRL and NOVA, respectively, under such
agreements. Notwithstanding the foregoing, on the terms and subject to the
conditions contained in this Agreement, Williams Horizon hereby assumes and
agrees to pay, perform, discharge when due, and indemnify and hold harmless WECU
from and against, all obligations and liabilities of WECU (whether absolute,
accrued, contingent, fixed or otherwise, or whether due or to become due) which
relate directly and exclusively to or are directly and exclusively associated
with the Transferred Assets (collectively, the “Assumed Liabilities”).

Section 2.3 Excluded Assets and Retained Liabilities

(1) Except for the Transferred Assets sold, assigned and transferred to Williams
Horizon hereunder, nothing in this Agreement shall convey unto Williams Horizon
any assets, properties, rights or interests of WECU. Without limiting the
generality of the foregoing, the Boreal Pipeline, the ROF, WECU’s office
equipment, workstations, computer hardware and supplies, and all other
properties, assets, interests and rights not specifically included in the
Transferred Assets and not pertaining directly and exclusively to the Projects
shall not be conveyed unto Williams Horizon hereunder.

(2) Except for the Assumed Liabilities, Williams Horizon shall not assume and
shall not be obliged to pay, perform or discharge any obligations or liabilities
of WECU.

Section 2.4 Purchase Price

The purchase price payable by Williams Horizon to WECU for the Transferred
Assets (the “Purchase Price”) will be equal to the aggregate fair market value
of the Transferred Assets at the date hereof. WECU and Williams Horizon will
determine such fair market value forthwith following the finalization of the
financial statements of WECU for the period ending on the date hereof.

Section 2.5 Payment of the Purchase Price

The Purchase Price shall be paid and satisfied by Williams Horizon as follows:

 

  (a) by the assumption by Williams Horizon of the Assumed Liabilities as
provided in accordance with Section 2.2; and

 

  (b) by the issue to WECU of 900 fully paid and non-assessable common shares in
the capital of Williams Horizon (the “Share Consideration”).

 

- 5 -



--------------------------------------------------------------------------------

Section 2.6 Addition to Stated Capital Account

Pursuant to subsection 28(3) of the Business Corporations Act (Alberta),
Williams Horizon will add an amount equal to the Elected Amount net of the
amount of the Assumed Liabilities (the “Stated Capital”) to the stated capital
account of Williams Horizon in respect of the Share Consideration.

Section 2.7 Allocation of Purchase Price

WECU and Williams Horizon agree to allocate the Purchase Price among the
Transferred Assets in proportion to the respective fair market values thereof.
Each of WECU and Williams Horizon shall file in mutually agreeable form all
returns and elections required or desirable under the Income Tax Act (Canada) in
a manner consistent with the foregoing allocations.

ARTICLE 3 – TAX MATTERS

Section 3.1 Income Tax Act Election

WECU and Williams Horizon shall execute jointly and file an election pursuant to
subsection 85(1) of the Income Tax Act (Canada) within the prescribed time under
subsection 85(6) of the Income Tax Act (Canada) electing to transfer each of the
Transferred Assets at an elected transfer amount (the “Elected Amount”) as WECU
may determine, subject to the several limitations of subsection 85(1) of the
Income Tax Act (Canada).

Section 3.2 Provincial Income Tax Elections

WECU and Williams Horizon agree that in connection with the joint election filed
pursuant to subsection 85(1) of the Income Tax Act (Canada) they shall also file
such provincial election forms as may be required in respect of all provincial
taxes that may apply to them so that the Elected Amounts shall also be
applicable for all provincial tax returns of both WECU and Williams Horizon.

Section 3.3 Price Readjustment

It is intended by the parties hereto that the Purchase Price shall be the fair
market value of the Transferred Assets, the Elected Amount shall be the lower of
the fair market value or the cost amount (as defined in Section 248(1) of the
Income Tax Act (Canada)) of the Transferred Assets to WECU and the Stated
Capital shall be the paid-up-capital of the Share Consideration on the date
hereof. The parties hereto have made a reasonable effort to determine these
values. In the event that any taxing authority disputes the fair market value,
the Elected Amount or the Stated Capital, the parties hereto agree to adjust
these amounts and the Share Consideration or any or all of the foregoing to
amounts that are mutually agreeable to both the parties hereto and to the taxing
authority or authorities and, failing agreement, to amounts determined by a
court of law with competent jurisdiction, and to adjust the accounts of WECU and
Williams Horizon accordingly. The parties hereto further agree to file any
amended election form and pay any penalty as may be necessary to give full force
and effect to the foregoing.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.4 Goods and Services Tax

Williams Horizon shall be liable for and shall pay all goods and services tax
imposed pursuant to Part IX of the Excise Tax Act (Canada) (“GST”) properly
applicable in connection with the transfer of the Transferred Assets pursuant to
this Agreement. WECU declares that it is duly registered for the purpose of the
GST as 86119 3126. Williams Horizon declares that it is duly registered for the
purposes of the GST as 82276 6838. Williams Horizon declares that it is
acquiring under this Agreement all or substantially all of the property that can
reasonably be regarded as being necessary for it to carry on the Projects, the
CNRL Agreement and the interest in the NOVA Agreement assigned hereunder as a
business. WECU and Williams Horizon shall jointly make the election provided for
under subsection 167(1.1) of the Excise Tax Act (Canada) so that no GST will be
payable in respect of the transactions contemplated by this Agreement. Williams
Horizon and WECU shall jointly complete the election form (more particularly
described as form GST-44) in respect of such election Williams Horizon
irrevocably appoints WECU (or its authorized representatives) as its agent to
file the said election form no later than the due date for the Williams
Horizon’s GST return for the first reporting period in which GST would, in the
absence of such election, become payable in connection with the transactions
contemplated by this Agreement.

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF WECU

WECU represents and warrants to Williams Horizon as stated below and
acknowledges that Williams Horizon is relying on the accuracy of each such
representation and warranty in entering into this Agreement and completing the
transactions contemplated by this Agreement.

Section 4.1 Status and Capacity of WECU

WECU is a subsisting corporation in good standing under the laws of Alberta, and
has the corporate power and capacity and is duly qualified to own or lease its
property, including the Projects, its interest in the CNRL Agreement, its
interest in the NOVA Agreement and the ACMLP Interests, and to carry on business
as now conducted by it in each jurisdiction in which it owns or leases property
or carries on business. WECU has full corporate power and capacity to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement and otherwise perform its obligations under this Agreement.

Section 4.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of WECU and its shareholders and no other
corporate proceedings on the part of WECU are necessary to authorize this
Agreement or the transactions contemplated hereby.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.3 Enforceability

This Agreement has been duly and validly executed and delivered by WECU and is a
valid and legally binding obligation of WECU enforceable against WECU in
accordance with its terms, subject, as to enforcement, to bankruptcy, insolvency
and other laws affecting creditors’ rights generally and to general principles
of equity.

Section 4.4 Title to Transferred Assets

The Transferred Assets are owned by WECU as the beneficial owner thereof with a
good and marketable title thereto, subject however to certain charges,
mortgages, liens, pledges, security interests and encumbrances which have been
disclosed to Williams Horizon.

Section 4.5 No Other Transfer Agreements

No person has any agreement, option, understanding or commitment, or any right
or privilege (whether by law, or by any pre-emptive or other contractual right)
capable of becoming an agreement, option or commitment for the purchase or other
acquisition from WECU of any of the Transferred Assets.

Section 4.6 Residence

WECU is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada).

Section 4.7 Solvency

WECU is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt, taken any proceeding to have a receiver appointed over any
part of its assets, had any encumbrancer take possession of any of its property,
or had any execution or distress become enforceable or become levied upon any of
its property.

ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF WILLIAMS HORIZON

Williams Horizon represents and warrants to WECU as stated below and
acknowledges that WECU is relying on the accuracy of each such representation
and warranty in entering into this Agreement and completing the transactions
contemplated by this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 5.1 Status

Williams Horizon is a subsisting corporation in good standing under the laws of
Alberta and has full corporate power and capacity to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement and
otherwise perform its obligations under this Agreement.

Section 5.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by
Williams Horizon and no other corporate proceedings on the part of Williams
Horizon are necessary to authorize this Agreement or the transactions
contemplated hereby.

Section 5.3 Enforceability

This Agreement has been duly and validly executed and delivered by Williams
Horizon and is a valid and legally binding agreement of Williams Horizon
enforceable against Williams Horizon in accordance with its terms, subject, as
to enforcement, to bankruptcy, insolvency and other laws affecting creditors’
rights generally and to general principles of equity.

Section 5.4 Solvency

Williams Horizon is not insolvent, has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, taken any
proceeding with respect to a compromise or arrangement, taken any proceeding to
have itself declared bankrupt or to wind-up, taken any proceeding to have a
receiver appointed over any part of its assets, had any encumbrancer take
possession of any of its property, or had any execution or distress become
enforceable or become levied upon any of its property.

ARTICLE 6 – COVENANTS

Section 6.1 Registered Title Held In Trust

If the conveyance of legal title and registered ownership in and to any of the
Transferred Assets is not recorded with the applicable governmental authority or
other person contemporaneously with the execution and delivery of this
Agreement, WECU shall, pending the effective recording of the conveyance of
title in and to such Transferred Assets, hold all rights or entitlements that
WECU has in such Transferred Assets in trust for the exclusive benefit of
Williams Horizon, with full beneficial ownership therein being that of Williams
Horizon, provided that Williams Horizon shall pay, perform and discharge all
obligations arising or accruing with respect thereto as of the date hereof. WECU
covenants in favour of Williams Horizon that (a) it shall deal with any such
Transferred Assets only as specifically directed by Williams Horizon and shall
do no act relating to any such Transferred Assets without the express
authorization and direction of Williams Horizon, (b) at the request of Williams
Horizon it shall confirm to any specified third parties that it is only a bare
trustee, nominee and agent with respect to any such Transferred Assets, and
(c) at the request of Williams Horizon it shall execute and register any
documents or instruments required to transfer legal title to and registered
ownership of any such Transferred Assets to Williams

 

- 9 -



--------------------------------------------------------------------------------

Horizon or to such other party as Williams Horizon may direct and WECU shall
file all applications and materials, apply for all consents and approvals and
pay all required fees, if any, in connection with all of the foregoing; provided
that Williams Horizon shall be responsible for filing and paying any land
transfer tax payable in connection with all of the foregoing.

Section 6.2 Non-Assignable Transferred Assets Held In Trust

If any of the Transferred Assets shall not be assignable, or shall only be
assignable with the consent of a third party, WECU shall, pending the effective
transfer of such Transferred Assets, hold all rights or entitlements that WECU
has in such Transferred Assets in trust for the exclusive benefit of Williams
Horizon, provided that Williams Horizon shall pay, perform and discharge all
obligations arising or accruing with respect thereto as of the date hereof.

ARTICLE 7 – CLOSING

Section 7.1 Closing

The closing of the transactions contemplated by this Agreement shall take place
at the offices of WECU, Suite 600, 604-1st Street S.W., Calgary, Alberta,
contemporaneously with the execution and delivery of this Agreement.

Section 7.2 Closing Procedures

WECU and Williams Horizon intend that this Agreement shall constitute the actual
conveyance from WECU to Williams Horizon of all right, title and interest in, to
and under the Transferred Assets and the actual assumption by Williams Horizon
from WECU of the Assumed Liabilities. Contemporaneously with the execution and
delivery of this Agreement:

 

  (a) WECU shall deliver to Williams Horizon:

 

  (i) transfer documentation in proper form for recording the conveyance of
title to any Transferred Assets which are recorded against title to any real or
immovable property or are otherwise registered with a governmental authority or
other person;

 

  (ii) the unit and share certificates representing the ACMLP Interests,
accompanied by duly executed transfer documentation in the form required by the
amended and restated limited partnership agreement dated October 15, 2002
relating to Alliance Canada Marketing L.P. and the amended and restated
shareholders agreement dated October 15, 2002 relating to Alliance Canada
Marketing Ltd.; and

 

  (iii) any other instruments of conveyance, assignment and transfer as may be
required to vest in Williams Horizon all of WECU’s right, title and interest in,
to and under the Transferred Assets;

 

- 10 -



--------------------------------------------------------------------------------

  (b) Williams Horizon shall deliver to WECU:

 

  (i) any other instruments of assumption as may be required to cause Williams
Horizon to assume the Assumed Liabilities to the extent contemplated by
Section 2.2; and

 

  (c) Williams Horizon shall pay and satisfy the Purchase Price as contemplated
by Section 2.5.

ARTICLE 8 – MISCELLANEOUS

Section 8.1 Survival

The covenants, representations and warranties of WECU and of Williams Horizon
contained in this Agreement shall survive the completion of the purchase and
sale of the Transferred Assets.

Section 8.2 Further Assurances

Each party shall from time to time promptly execute and deliver all further
documents and take all further action necessary or appropriate to give effect to
the provisions and intent of this Agreement and to complete the Transfer.

Section 8.3 Time

Time shall be of the essence in all respects of this Agreement.

Section 8.4 Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta, and each of the parties irrevocably attorns to the
non-exclusive jurisdiction of the courts of Alberta.

Section 8.5 Entire Agreement

This Agreement and the attached Schedules constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
agreements, negotiations discussions, undertakings, representations, warranties
and understandings, whether written or oral. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the parties in connection with the
subject matter of this Agreement, except as specifically set forth herein. The
parties are not relying on any other information, discussion or understanding in
entering into this Agreement and completing the Transfer.

 

- 11 -



--------------------------------------------------------------------------------

Section 8.6 Amendment

No amendment, supplement, restatement or termination of any provision of this
Agreement is binding unless it is in writing and signed by each person that is a
party to this Agreement at the time of the amendment, supplement, restatement or
termination.

Section 8.7 Waiver

No waiver of any provision of this Agreement is binding unless it is in writing
and signed by all the parties to this Agreement entitled to grant the waiver. No
failure to exercise, and no delay in exercising, any right or remedy, under this
Agreement will be deemed to be a waiver of that right or remedy. No waiver of
any breach of any provision of this Agreement will be deemed to be a waiver of
any subsequent breach of that provision.

Section 8.8 Assignment and Enurement

No party may assign this Agreement without the prior written consent of the
other party. This Agreement enures to the benefit of and binds the parties and
their respective successors and permitted assigns.

Section 8.9 Counterparts and Facsimile

This Agreement may be executed and delivered in any number of counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument. To evidence its execution of an
original counterpart of this Agreement, a party may send a copy of its original
signature on the execution page hereof to the other party by facsimile or
electronic transmission and such transmissions shall constitute delivery of an
executed copy of this Agreement to the receiving party.

[Signature Page Follows]

 

- 12 -



--------------------------------------------------------------------------------

The parties have executed this Agreement.

 

WILLIAMS ENERGY CANADA ULC By:       Name: David M. Chappell   Title: Vice
President WILLIAMS HORIZON OFFGAS ULC By:       Name: John R. Dearborn   Title:
Sr. Vice President

 

- 13 -



--------------------------------------------------------------------------------

Schedule 2.1(1)(c)

Contracts

Horizon LEP

 

Contract Title

 

Date

 

Parties

Confidentiality Agreements       NDA for Prico- NGL   July 19th 2013  
Williams Energy
Canada ULC   Dresser- Rand Company NDA for Prico- NGL   Dec. 9th 2013  
Williams Energy
Canada ULC   Puffer Sweiven LP NDA for Prico- NGL   Aug 29th 2013  
Williams Energy
Canada ULC   Chart Energy & Chemicals Inc. NDA for Prico- NGL   Nov. 18th 2013  
Williams Energy
Canada ULC   Thermon Heat Tracing Services Inc. Material POs       5700 -
Electric Power Centre   Oct 15th 2013   Williams Energy
Canada ULC   Powell Canada Inc. 5620 - Feed gas Compressor   Sept 18th 2013  
Williams Energy
Canada ULC   Dresser-Rand Company 5625 - Refrigerant Gas Compressor   Sept 17th
2013   Williams Energy
Canada ULC   Dresser-Rand Company Subleases       Interim Authorization for
Sublease - MSL 033406   December 20th 2013   Williams Energy
Canada ULC   Alberta Energy Regulator Rights of Way       Note that numerous
Right of Way agreements exist for the HLPL but a list of which is not yet
available.       Licences/Permits/Regulatory Approvals       Alberta Environment
and Sustainable Resource Development (EPEA) - Approval No. 329148-00-00  
December 30th 2013   Williams Energy
Canada ULC   Alberta Environment and Sustainable Resource Development (AESRD)
Alberta Energy Regulator - Approval No. 12161   December 24th 2013  
Williams Energy
Canada ULC   Alberta Energy Regulator (AER) Nav Canada - 13-2630   October 9th
2013   Williams Energy
Canada ULC   Nav Canada Regional Municipality of Wood Buffalo Development Permit
- 2013-DP-01745   February 1st 2014   Williams Energy
Canada ULC   The Regional Municipality of Wood Buffalo Alberta Energy Regulator
– Licence No. 52321   October 11th 2013   Williams Energy
Canada ULC   Alberta Energy Regulator (AER) Alberta Culture Historical Resource
Act – 4780-12-0018   September 18th 2013   Williams Energy
Canada ULC   Alberta Culture



--------------------------------------------------------------------------------

Alberta Government Water Act – Licence to Temporarily Divert Water No. 00333945
  September 1st 2013   Williams Energy
Canada ULC   Alberta Government Technology Licenses       Prico-NGL License  
December 12th 2012   Williams Energy
Canada ULC   Black & Veatch Construction/Engineering/Service Contracts      
Detailed Engineering and Procurement   November 6th 2012   Williams Energy
Canada ULC   Technip USA, Inc. Manpower Contract   July 23rd 2013  
Williams Energy
Canada ULC   Exergy Engineers and Constructors Early Work Contract   August 20th
2013   Williams Energy
Canada ULC   IDL Projects Support for Regulatory Application   February 24th
2012   Williams Energy
Canada ULC   Tera Environmental Design and Engineering for Pipeline   September
23rd 2012   Williams Energy
Canada ULC   Integrated Pipeline Project Mainline Pipeline Construction   July
31st 2013   Williams Energy
Canada ULC   Parkland Pipeline Contractors Ltd.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Agreement dated as of 11:59 p.m. (Mountain Time) January 31, 2014 between

WILLIAMS ENERGY CANADA ULC

a corporation existing under the laws of Alberta

(“WECU”)

and

WILLIAMS ENERGY CANADA DEVELOPMENT ULC

a corporation existing under the laws of Alberta

(“Development ULC”)

RECITALS

A. WECU is the owner of major projects being developed as of date hereof
respecting (i) a second propane dehydrogenation facility to be constructed near
Redwater, Alberta, (ii) Syncrude offgas, and (iii) opportunities with Shell
(Groundbirch gathering and processing, ethane cracker, PP splitter purchase)
(collectively, the “Projects”) and is willing to assign the Transferred Assets
to Development ULC.

B. Development ULC is willing to purchase the Transferred Assets and to assume
the Assumed Liabilities on the terms and subject to the conditions of this
Agreement.

FOR VALUE RECEIVED, the parties agree as follows:

ARTICLE 1 – INTERPRETATION

Section 1.1 Definitions

In this Agreement:

(1) “Agreement” means this agreement and all schedules to this agreement.

(2) “Assumed Liabilities” has the meaning given to it in Section 2.2.

(3) “Elected Amount” has the meaning given to it in Section 3.1.

(4) “Projects” has the meaning given to it in Recital A.

(5) “Purchase Price” has the meaning given to it in Section 2.4.

(6) “Real Property” has the meaning given to it in Section 2.1(1)(a)

(7) “Share Consideration” has the meaning given to it in Section 2.5(b).



--------------------------------------------------------------------------------

(8) “Stated Capital” has the meaning given to it in Section 2.6.

(9) “Transfer” means the transfer of the Transferred Assets contemplated by this
Agreement.

(10) “Transferred Assets” has the meaning given to it in Section 2.1.

Section 1.2 Currency and Payment Obligations

All dollar amounts referred to in this Agreement are stated in Canadian Dollars.

Section 1.3 Additional Rules of Interpretation

The inclusion in this Agreement of headings of Articles and Sections and the
provision of a table of contents are for convenience of reference only and are
not intended to be full or precise descriptions of the text to which they refer.
Unless the context requires otherwise, references in this Agreement to Sections
or Schedules are to Sections or Schedules of this Agreement. Wherever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” and the words following
“include”, “includes” or “including” shall not be considered to set forth an
exhaustive list. The words “hereof”, “herein”, “hereto”, “hereunder”, “hereby”
and similar expressions shall be construed as referring to this Agreement in its
entirety and not to any particular Section or portion of it. Unless otherwise
indicated, all references in this Agreement to any statute include the
regulations thereunder, in each case as amended, re-enacted, consolidated or
replaced from time to time and in the case of any such amendment, re-enactment,
consolidation or replacement, reference herein to a particular provision shall
be read as referring to such amended, re-enacted, consolidated or replaced
provision and also include, unless the context otherwise requires, all
applicable guidelines, bulletins or policies made in connection therewith and
which are legally binding. All references herein to any agreement (including
this Agreement), document or instrument mean such agreement, document or
instrument as amended, supplemented, modified, varied, restated or replaced from
time to time in accordance with the terms thereof and, unless otherwise
specified therein, includes all schedules and exhibits attached thereto.

Section 1.4 Schedules

The following are the schedules annexed to this Agreement and incorporated by
reference and deemed to be part hereof:

Schedule 2.1(1)(a) – Contracts and Agreements

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2 – PURCHASE AND SALE

Section 2.1 Transferred Assets

Upon and subject to the terms and conditions of this Agreement, WECU hereby
assigns and transfers to Development ULC, and Development ULC hereby accepts the
assignment and transfer from WECU of the following properties, assets, interests
and rights (collectively, the “Transferred Assets”):

(1) all right, title and interest in and to all of WECU’s properties, assets,
interests and rights pertaining directly and exclusively to the Projects,
including the following

 

  (a) all contracts and agreements pertaining directly and exclusively to the
Projects to which WECU is a party, including (i) all licenses granted to WECU of
rights and interests in and to technology, engineering data, design and
engineering specifications pertaining directly and exclusively to the Projects;
(ii) all construction contracts, engineering contracts and other service
agreements pertaining directly and exclusively to the design and construction of
the Projects; and (iii) all other contracts and agreements pertaining directly
and exclusively to the Projects; in each case including any contracts and
agreements described in Schedule 2.1(1)(a);

 

  (b) all books, records, files, papers, reports and data of WECU pertaining
directly and exclusively to the Projects or the properties, assets, interests
and rights pertaining directly and exclusively thereto, including books of
account and other financial data and information, engineering studies and work
product, drawings, reports and data that pertain to seismic, geological or
geophysical matters, including all records, data and information stored
electronically, digitally or on computer-related media;

 

  (c) all trade-marks and trade-mark applications, trade names, certification
marks, patents and patent applications, copyrights, domain names, industrial
designs, trade secrets, know-how, formulae, processes, inventions, technical
expertise, research data and other similar property, all associated
registrations and applications for registration owned or used by WECU directly
and exclusively in the Projects, and all associated rights, including moral
rights, associated with any of the foregoing; and

 

  (d) all prepayments, prepaid charges, deposits, sums and fees pertaining
directly and exclusively to the Projects or held in respect of any of the
properties, assets, interests and rights pertaining directly and exclusively
thereto.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.2 Assumed Liabilities

On the terms and subject to the conditions contained in this Agreement,
Development ULC hereby assumes and agrees to pay, perform, discharge when due,
and indemnify and hold harmless WECU from and against, all obligations and
liabilities of WECU (whether absolute, accrued, contingent, fixed or otherwise,
or whether due or to become due) which relate directly and exclusively to or are
directly and exclusively associated with the Transferred Assets (collectively,
the “Assumed Liabilities”).

Section 2.3 Excluded Assets and Retained Liabilities

 

  (1) Except for the Transferred Assets sold, assigned and transferred to
Development ULC hereunder, nothing in this Agreement shall convey unto
Development ULC any assets, properties, rights or interests of WECU. Without
limiting the generality of the foregoing, WECU’s office equipment, workstations,
computer hardware and supplies, and all other properties, assets, interests and
rights not specifically included in the Transferred Assets and not pertaining
directly and exclusively to the Projects shall not be conveyed unto Development
ULC hereunder.

 

  (2) Except for the Assumed Liabilities, Development ULC shall not assume and
shall not be obliged to pay, perform or discharge any obligations or liabilities
of WECU.

Section 2.4 Purchase Price

The purchase price payable by Development ULC to WECU for the Transferred Assets
(the “Purchase Price”) will be equal to the aggregate fair market value of the
Transferred Assets at the date hereof. WECU and Development ULC will determine
such fair market value forthwith following the finalization of the financial
statements of WECU for the period ending on the date hereof.

Section 2.5 Payment of the Purchase Price

The Purchase Price shall be paid and satisfied by Development ULC as follows:

 

  (a) by the assumption by Development ULC of the Assumed Liabilities as
provided in accordance with Section 2.2; and

 

  (b) by the issue to WECU of 900 fully paid and non-assessable common shares in
the capital of Development ULC (the “Share Consideration”).

Section 2.6 Addition to Stated Capital Account

Pursuant to subsection 28(3) of the Business Corporations Act (Alberta),
Development ULC will add an amount equal to the Elected Amount net of the amount
of the Assumed Liabilities (the “Stated Capital”) to the stated capital account
of Development ULC in respect of the Share Consideration.

 

- 4 -



--------------------------------------------------------------------------------

Section 2.7 Allocation of Purchase Price

WECU and Development ULC agree to allocate the Purchase Price among the
Transferred Assets in proportion to the respective fair market values thereof.
Each of WECU and Development ULC shall file in mutually agreeable form all
returns and elections required or desirable under the Income Tax Act (Canada) in
a manner consistent with the foregoing allocations.

ARTICLE 3 – TAX MATTERS

Section 3.1 Income Tax Act Election

WECU and Development ULC shall execute jointly and file an election pursuant to
subsection 85(1) of the Income Tax Act (Canada) within the prescribed time under
subsection 85(6) of the Income Tax Act (Canada) electing to transfer each of the
Transferred Assets at an elected transfer amount (the “Elected Amount”) as WECU
may determine, subject to the several limitations of subsection 85(1) of the
Income Tax Act (Canada).

Section 3.2 Provincial Income Tax Elections

WECU and Development ULC agree that in connection with the joint election filed
pursuant to subsection 85(1) of the Income Tax Act (Canada) they shall also file
such provincial election forms as may be required in respect of all provincial
taxes that may apply to them so that the Elected Amounts shall also be
applicable for all provincial tax returns of both WECU and Development ULC.

Section 3.3 Price Readjustment

It is intended by the parties hereto that the Purchase Price shall be the fair
market value of the Transferred Assets, the Elected Amount shall be the lower of
the fair market value or the cost amount (as defined in Section 248(1) of the
Income Tax Act (Canada)) of the Transferred Assets to WECU and the Stated
Capital shall be the paid-up-capital of the Share Consideration on the date
hereof. The parties hereto have made a reasonable effort to determine these
values. In the event that any taxing authority disputes the fair market value,
the Elected Amount or the Stated Capital, the parties hereto agree to adjust
these amounts and the Share Consideration or any or all of the foregoing to
amounts that are mutually agreeable to both the parties hereto and to the taxing
authority or authorities and, failing agreement, to amounts determined by a
court of law with competent jurisdiction, and to adjust the accounts of WECU and
Development ULC accordingly. The parties hereto further agree to file any
amended election form and pay any penalty as may be necessary to give full force
and effect to the foregoing.

Section 3.4 Goods and Services Tax

Development ULC shall be liable for and shall pay all goods and services tax
imposed pursuant to Part IX of the Excise Tax Act (Canada) (“GST”) properly
applicable in connection with the transfer of the Transferred Assets pursuant to
this Agreement. WECU declares that it is duly registered for the purpose of the
GST as 86119 3126. Development ULC declares that it is duly registered for the
purposes of the GST as 82276 2639. Development ULC declares that it is acquiring
under this Agreement all or substantially all of the property that can

 

- 5 -



--------------------------------------------------------------------------------

reasonably be regarded as being necessary for it to carry on the Projects as a
business. WECU and Development ULC shall jointly make the election provided for
under subsection 167(1.1) of the Excise Tax Act (Canada) so that no GST will be
payable in respect of the transactions contemplated by this Agreement.
Development ULC and WECU shall jointly complete the election form (more
particularly described as form GST-44) in respect of such election Development
ULC irrevocably appoints WECU (or its authorized representatives) as its agent
to file the said election form no later than the due date for the Development
ULC’s GST return for the first reporting period in which GST would, in the
absence of such election, become payable in connection with the transactions
contemplated by this Agreement.

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF WECU

WECU represents and warrants to Development ULC as stated below and acknowledges
that Development ULC is relying on the accuracy of each such representation and
warranty in entering into this Agreement and completing the transactions
contemplated by this Agreement.

Section 4.1 Status and Capacity of WECU

WECU is a subsisting corporation in good standing under the laws of Alberta, and
has the corporate power and capacity and is duly qualified to own or lease its
property, including the Projects, and to carry on business as now conducted by
it in each jurisdiction in which it owns or leases property or carries on
business. WECU has full corporate power and capacity to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement and
otherwise perform its obligations under this Agreement.

Section 4.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of WECU and its shareholders and no other
corporate proceedings on the part of WECU are necessary to authorize this
Agreement or the transactions contemplated hereby.

Section 4.3 Enforceability

This Agreement has been duly and validly executed and delivered by WECU and is a
valid and legally binding obligation of WECU enforceable against WECU in
accordance with its terms, subject, as to enforcement, to bankruptcy, insolvency
and other laws affecting creditors’ rights generally and to general principles
of equity.

 

- 6 -



--------------------------------------------------------------------------------

Section 4.4 Title to Transferred Assets

The Transferred Assets are owned by WECU as the beneficial owner thereof with a
good and marketable title thereto, subject however to certain charges,
mortgages, liens, pledges, security interests and encumbrances which have been
disclosed to Development ULC.

Section 4.5 No Other Transfer Agreements

No person has any agreement, option, understanding or commitment, or any right
or privilege (whether by law, or by any pre-emptive or other contractual right)
capable of becoming an agreement, option or commitment for the purchase or other
acquisition from WECU of any of the Transferred Assets.

Section 4.6 Residence

WECU is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada).

Section 4.7 Solvency

WECU is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt, taken any proceeding to have a receiver appointed over any
part of its assets, had any encumbrancer take possession of any of its property,
or had any execution or distress become enforceable or become levied upon any of
its property.

ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF DEVELOPMENT ULC

Development ULC represents and warrants to WECU as stated below and acknowledges
that WECU is relying on the accuracy of each such representation and warranty in
entering into this Agreement and completing the transactions contemplated by
this Agreement.

Section 5.1 Status

Development ULC is a subsisting corporation in good standing under the laws of
Alberta and has full corporate power and capacity to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement and
otherwise perform its obligations under this Agreement.

Section 5.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by
Development ULC and no other corporate proceedings on the part of Development
ULC are necessary to authorize this Agreement or the transactions contemplated
hereby.

 

- 7 -



--------------------------------------------------------------------------------

Section 5.3 Enforceability

This Agreement has been duly and validly executed and delivered by Development
ULC and is a valid and legally binding agreement of Development ULC enforceable
against Development ULC in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency and other laws affecting creditors’
rights generally and to general principles of equity.

Section 5.4 Solvency

Development ULC is not insolvent, has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, taken any
proceeding with respect to a compromise or arrangement, taken any proceeding to
have itself declared bankrupt or to wind-up, taken any proceeding to have a
receiver appointed over any part of its assets, had any encumbrancer take
possession of any of its property, or had any execution or distress become
enforceable or become levied upon any of its property.

ARTICLE 6 – COVENANTS

Section 6.1 Registered Title Held In Trust

If the conveyance of legal title and registered ownership in and to any of the
Transferred Assets is not recorded with the applicable governmental authority or
other person contemporaneously with the execution and delivery of this
Agreement, WECU shall, pending the effective recording of the conveyance of
title in and to such Transferred Assets, hold all rights or entitlements that
WECU has in such Transferred Assets in trust for the exclusive benefit of
Development ULC, with full beneficial ownership therein being that of
Development ULC, provided that Development ULC shall pay, perform and discharge
all obligations arising or accruing with respect thereto as of the date hereof.
WECU covenants in favour of Development ULC that (a) it shall deal with any such
Transferred Assets only as specifically directed by Development ULC and shall do
no act relating to any such Transferred Assets without the express authorization
and direction of Development ULC, (b) at the request of Development ULC it shall
confirm to any specified third parties that it is only a bare trustee, nominee
and agent with respect to any such Transferred Assets, and (c) at the request of
Development ULC it shall execute and register any documents or instruments
required to transfer legal title to and registered ownership of any such
Transferred Assets to Development ULC or to such other party as Development ULC
may direct and WECU shall file all applications and materials, apply for all
consents and approvals and pay all required fees, if any, in connection with all
of the foregoing; provided that Development ULC shall be responsible for filing
and paying any land transfer tax payable in connection with all of the
foregoing.

 

- 8 -



--------------------------------------------------------------------------------

Section 6.2 Non-Assignable Transferred Assets Held In Trust

If any of the Transferred Assets shall not be assignable, or shall only be
assignable with the consent of a third party, WECU shall, pending the effective
transfer of such Transferred Assets, hold all rights or entitlements that WECU
has in such Transferred Assets in trust for the exclusive benefit of Development
ULC, provided that Development ULC shall pay, perform and discharge all
obligations arising or accruing with respect thereto as of the date hereof.

ARTICLE 7 – CLOSING

Section 7.1 Closing

The closing of the transactions contemplated by this Agreement shall take place
at the offices of WECU, Suite 600, 604-1st Street S.W., Calgary, Alberta,
contemporaneously with the execution and delivery of this Agreement.

Section 7.2 Closing Procedures

WECU and Development ULC intend that this Agreement shall constitute the actual
conveyance from WECU to Development ULC of all right, title and interest in, to
and under the Transferred Assets and the actual assumption by Development ULC
from WECU of the Assumed Liabilities. Contemporaneously with the execution and
delivery of this Agreement:

 

  (a) WECU shall deliver to Development ULC:

 

  (i) transfer documentation in proper form for recording the conveyance of
title to any Transferred Assets which are recorded against title to any real or
immovable property or are otherwise registered with a governmental authority or
other person; and

 

  (ii) any other instruments of conveyance, assignment and transfer as may be
required to vest in Development ULC all of WECU’s right, title and interest in,
to and under the Transferred Assets;

 

  (b) Development ULC shall deliver to WECU:

 

  (i) any other instruments of assumption as may be required to cause
Development ULC to assume the Assumed Liabilities to the extent contemplated by
Section 2.2; and

 

  (c) Development ULC shall pay and satisfy the Purchase Price as contemplated
by Section 2.5.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 8 – MISCELLANEOUS

Section 8.1 Survival

The covenants, representations and warranties of WECU and of Development ULC
contained in this Agreement shall survive the completion of the purchase and
sale of the Transferred Assets.

Section 8.2 Further Assurances

Each party shall from time to time promptly execute and deliver all further
documents and take all further action necessary or appropriate to give effect to
the provisions and intent of this Agreement and to complete the Transfer.

Section 8.3 Time

Time shall be of the essence in all respects of this Agreement.

Section 8.4 Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta, and each of the parties irrevocably attorns to the
non-exclusive jurisdiction of the courts of Alberta.

Section 8.5 Entire Agreement

This Agreement and the attached Schedules constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
agreements, negotiations discussions, undertakings, representations, warranties
and understandings, whether written or oral. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the parties in connection with the
subject matter of this Agreement, except as specifically set forth herein. The
parties are not relying on any other information, discussion or understanding in
entering into this Agreement and completing the Transfer.

Section 8.6 Amendment

No amendment, supplement, restatement or termination of any provision of this
Agreement is binding unless it is in writing and signed by each person that is a
party to this Agreement at the time of the amendment, supplement, restatement or
termination.

Section 8.7 Waiver

No waiver of any provision of this Agreement is binding unless it is in writing
and signed by all the parties to this Agreement entitled to grant the waiver. No
failure to exercise, and no delay in exercising, any right or remedy, under this
Agreement will be deemed to be a waiver of that right or remedy. No waiver of
any breach of any provision of this Agreement will be deemed to be a waiver of
any subsequent breach of that provision.

 

- 10 -



--------------------------------------------------------------------------------

Section 8.8 Assignment and Enurement

No party may assign this Agreement without the prior written consent of the
other party. This Agreement enures to the benefit of and binds the parties and
their respective successors and permitted assigns.

Section 8.9 Counterparts and Facsimile

This Agreement may be executed and delivered in any number of counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument. To evidence its execution of an
original counterpart of this Agreement, a party may send a copy of its original
signature on the execution page hereof to the other party by facsimile or
electronic transmission and such transmissions shall constitute delivery of an
executed copy of this Agreement to the receiving party.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

The parties have executed this Agreement.

 

WILLIAMS ENERGY CANADA ULC By:       Name: David M. Chappell   Title: Vice
President

 

WILLIAMS ENERGY CANADA DEVELOPMENT ULC By:       Name: John R. Dearborn   Title:
Sr. Vice President

 

- 12 -



--------------------------------------------------------------------------------

Schedule 2.1(1)(a)

Contracts

 

Contract Title                

  

Date

  

Parties

NDA    February 1, 2013                Williams Energy Canada ULC    Hyosung
Corporation NDA    April 24, 2013    Williams Energy Canada ULC    NA Industries
Inc NDA    June 7, 2013    Williams Energy Canada ULC    Mitsubishi Corporation
NDA    October 31, 2013    Williams Energy Canada ULC    LCY Chemical Corp NDA
   October 10, 2012    Williams Energy (Canada), Inc.    KH Neochem Co. Ltd. NDA
   September 16, 2013    Williams Energy Canada ULC    Evonik Corporation NDA   
March 11, 2012    Williams Energy Canada ULC    Cargill Limited NDA    April 4,
2013    Williams Energy Canada ULC    Summit Petrochemical Trading Inc. NDA   
October 29, 2013    Williams Energy Canada ULC    Sojitz Corporation of America
NDA    May 8, 2013    Williams Energy Canada ULC    Braskem America Inc. NDA   
November 22, 2013    Williams Energy Canada ULC   
Pembina Infrastructure and Logistics LP NDA    November 18, 2013    Williams
Energy Canada ULC    Mercuria Investments US, Inc. NDA    December 17, 2013   
Williams Energy Canada ULC    Repsol Quimica SA NDA    February 10, 2014   
Williams Energy Development ULC    Berry Plastics Corporation NDA    December
17, 2013    Williams Energy Development ULC    Shell Canada Energy NDA      
Williams Energy Canada ULC    Shell Chemicals Canada Ltd. NDA    December 7,
2013    Williams Energy (Canada), Inc.    Syncrude Canada Ltd

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Agreement dated as of January 1, 2014 between

WILLIAMS ENERGY CANADA ULC

a corporation existing under the laws of Alberta

(“WECU”)

and

WILLIAMS CANADA EMPLOYEE SERVICES INC.

a corporation existing under the laws of Alberta

(“Payroll Corp.”)

RECITALS

A. WECU has agreed to transfer the employment of its employees to Payroll Corp.,
and Payroll Corp. has agreed to accept the transfer of such employees, with
effect as of the date of this Agreement.

B. In connection with such transfer, WECU has agreed to transfer the Net
Employee Liabilities to Payroll Corp., and Payroll Corp. has agreed to accept
such transfer and assume the Net Employee Liabilities, on the terms and subject
to the conditions of this Agreement.

FOR VALUE RECEIVED, the parties agree as follows:

ARTICLE 1 – INTERPRETATION

Section 1.1 Definitions

In this Agreement:

(1) “Agreement” means this agreement and all schedules to this agreement.

(2) “Net Employee Liabilities” means: (a) the aggregate obligations and
liabilities of WECU to or in respect of its employees on the date of this
Agreement, including (i) in respect of accrued and unpaid wages, salary,
overtime pay, and other compensation, (ii) in respect of accrued and unpaid
obligations pertaining to or in connection with employee benefit plans and
fringe benefits, (iii) in respect of accrued and unpaid vacation pay, sick pay
and other paid time off, (iv) in respect of retention agreements with its
employees, and (v) in respect of accrued and unpaid bonus entitlements; net of
(b) the aggregate amounts recoverable by WECU from its employees by way of
authorized payroll deduction, including (i) in respect of the exercise by
employees of options or other rights under stock option, stock purchase or
similar plans, and (ii) in respect of other all advances, prepayments, sums and
other amounts recoverable by WECU from its employees by way of authorized
payroll deduction.



--------------------------------------------------------------------------------

(3) “Payroll Contribution” has the meaning given to it in Section 2.3.

(4) “Transfer” means the assignment and assumption of the Net Employee
Liabilities contemplated by this Agreement.

Section 1.2 Currency and Payment Obligations

All dollar amounts referred to in this Agreement are stated in Canadian Dollars.

Section 1.3 Additional Rules of Interpretation

The inclusion in this Agreement of headings of Articles and Sections and the
provision of a table of contents are for convenience of reference only and are
not intended to be full or precise descriptions of the text to which they refer.
Unless the context requires otherwise, references in this Agreement to Sections
or Schedules are to Sections or Schedules of this Agreement. Wherever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” and the words following
“include”, “includes” or “including” shall not be considered to set forth an
exhaustive list. The words “hereof”, “herein”, “hereto”, “hereunder”, “hereby”
and similar expressions shall be construed as referring to this Agreement in its
entirety and not to any particular Section or portion of it. Unless otherwise
indicated, all references in this Agreement to any statute include the
regulations thereunder, in each case as amended, re-enacted, consolidated or
replaced from time to time and in the case of any such amendment, re-enactment,
consolidation or replacement, reference herein to a particular provision shall
be read as referring to such amended, re-enacted, consolidated or replaced
provision and also include, unless the context otherwise requires, all
applicable guidelines, bulletins or policies made in connection therewith and
which are legally binding. All references herein to any agreement (including
this Agreement), document or instrument mean such agreement, document or
instrument as amended, supplemented, modified, varied, restated or replaced from
time to time in accordance with the terms thereof and, unless otherwise
specified therein, includes all schedules and exhibits attached thereto.

Section 1.4 Schedules

The following are the schedules annexed to this Agreement and incorporated by
reference and deemed to be part hereof:

Schedule 2.1(2)(b) – Contracts and Agreements

ARTICLE 2 – ASSIGNMENT AND ASSUMPTION

Section 2.1 Assignment and Assumption

(1) Upon and subject to the terms and conditions of this Agreement, WECU hereby
assigns to Payroll Corp., and Payroll Corp. hereby accepts such assignment and
assumes and agrees to pay, perform, discharge when due, and indemnify and hold
harmless WECU from and against, the Net Employee Liabilities.

 

- 2 -



--------------------------------------------------------------------------------

(2) Without limiting the generality of the foregoing, the assignment and
assumption provided in Section 2.1(1) shall include:

 

  (a) all of WECU’s right, title and interest in and to all amounts recoverable
by WECU from its employees by way of authorized payroll deduction pertaining
directly and exclusively to the Net Employee Liabilities;

 

  (b) all of WECU’s right, title and interest in and to, and all of WECU’s
obligations and liabilities under, all contracts and agreements to which WECU is
a party pertaining directly and exclusively to the Net Employee Liabilities,
including (i) all retention agreements with its employees, (ii) all agreements
in respect of employee benefit plans and fringe benefits, and (iii) all other
contracts and agreements pertaining directly and exclusively to the Net Employee
Liabilities, in each case including any contracts and agreements described in
Schedule 2.1(2)(b);

 

  (c) all of WECU’s right, title and interests in and to all books, records,
files, papers, and data pertaining directly and exclusively to the Net Employee
Liabilities, including all records, data and information stored electronically,
digitally or on computer-related media.

Section 2.2 Retained Liabilities

Except for the Net Employee Liabilities, Payroll Corp. shall not assume and
shall not be obliged to pay, perform or discharge any obligations or liabilities
of WECU.

Section 2.3 Payroll Contribution

The consideration payable by WECU to Payroll Corp. for the assumption of the Net
Employee Liabilities (the “Payroll Contribution”) will be an amount equal to the
aggregate amount of the Net Employee Liabilities as at the date hereof, which
the parties have determined to be $3,714,356.78.

Section 2.4 Payment of the Payroll Contribution

WECU shall pay and satisfy the Payroll Contribution by way of electronic
transfer of immediately available funds to such bank account as Payroll Corp.
may specify.

Section 2.5 Allocation of Payroll Contribution

WECU and Payroll Corp. agree to allocate the Payroll Contribution among the Net
Employee Liabilities in proportion to the respective amounts thereof. Each of
WECU and Payroll Corp. shall file in mutually agreeable form all returns and
elections required or desirable under the Income Tax Act (Canada) in a manner
consistent with the foregoing allocations.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES OF WECU

WECU represents and warrants to Payroll Corp. as stated below and acknowledges
that Payroll Corp. is relying on the accuracy of each such representation and
warranty in entering into this Agreement and completing the transactions
contemplated by this Agreement.

Section 3.1 Status and Capacity of WECU

WECU is a subsisting corporation in good standing under the laws of Alberta and
has full corporate power and capacity to execute and deliver this Agreement and
to consummate the transactions contemplated by this Agreement and otherwise
perform its obligations under this Agreement.

Section 3.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by
Payroll Corp. and no other corporate proceedings on the part of Payroll Corp.
are necessary to authorize this Agreement or the transactions contemplated
hereby.

Section 3.3 Enforceability

This Agreement has been duly and validly executed and delivered by WECU and is a
valid and legally binding obligation of WECU enforceable against WECU in
accordance with its terms, subject, as to enforcement, to bankruptcy, insolvency
and other laws affecting creditors’ rights generally and to general principles
of equity.

Section 3.4 Solvency

WECU is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt, taken any proceeding to have a receiver appointed over any
part of its assets, had any encumbrancer take possession of any of its property,
or had any execution or distress become enforceable or become levied upon any of
its property.

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF PAYROLL CORP.

Payroll Corp. represents and warrants to WECU as stated below and acknowledges
that WECU is relying on the accuracy of each such representation and warranty in
entering into this Agreement and completing the transactions contemplated by
this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Section 4.1 Status

Payroll Corp. is a subsisting corporation in good standing under the laws of
Alberta and has full corporate power and capacity to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement and
otherwise perform its obligations under this Agreement.

Section 4.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by
Payroll Corp. and no other corporate proceedings on the part of Payroll Corp.
are necessary to authorize this Agreement or the transactions contemplated
hereby.

Section 4.3 Enforceability

This Agreement has been duly and validly executed and delivered by Payroll Corp.
and is a valid and legally binding agreement of Payroll Corp. enforceable
against Payroll Corp. in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency and other laws affecting creditors’ rights generally
and to general principles of equity.

Section 4.4 Solvency

Payroll Corp. is not insolvent, has not committed an act of bankruptcy, proposed
a compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt or to wind-up, taken any proceeding to have a receiver
appointed over any part of its assets, had any encumbrancer take possession of
any of its property, or had any execution or distress become enforceable or
become levied upon any of its property.

ARTICLE 5 – CLOSING

Section 5.1 Closing

The closing of the transactions contemplated by this Agreement shall take place
at the offices of WECU, Suite 600, 604-1st Street S.W., Calgary, Alberta,
contemporaneously with the execution and delivery of this Agreement.

Section 5.2 Closing Procedures

WECU and Payroll Corp. intend that this Agreement shall constitute the actual
assignment of the Net Employee Liabilities from WECU to Payroll Corp., and the
actual assumption of the Net Employee Liabilities by Payroll Corp. from WECU.
Contemporaneously with the execution and delivery of this Agreement:

 

- 5 -



--------------------------------------------------------------------------------

  (a) WECU shall pay and satisfy the Payroll Contribution as contemplated by
Section 2.4; and

 

  (b) each of WECU and Payroll Corp. shall deliver to the other any other
instruments of assignment and assumption as may be required for WECU to assign
the Net Employee Liabilities to Payroll Corp. and for Payroll Corp. to accept
such assignment and assume the Net Employee Liabilities from WECU.

ARTICLE 6 – MISCELLANEOUS

Section 6.1 Survival

The covenants, representations and warranties of WECU and of Payroll Corp.
contained in this Agreement shall survive the completion of the Transfer.

Section 6.2 Further Assurances

Each party shall from time to time promptly execute and deliver all further
documents and take all further action necessary or appropriate to give effect to
the provisions and intent of this Agreement and to complete the Transfer.

Section 6.3 Time

Time shall be of the essence in all respects of this Agreement.

Section 6.4 Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta, and each of the parties irrevocably attorns to the
non-exclusive jurisdiction of the courts of Alberta.

Section 6.5 Entire Agreement

This Agreement and the attached Schedules constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
agreements, negotiations discussions, undertakings, representations, warranties
and understandings, whether written or oral. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the parties in connection with the
subject matter of this Agreement, except as specifically set forth herein. The
parties are not relying on any other information, discussion or understanding in
entering into this Agreement and completing the Transfer.

Section 6.6 Amendment

No amendment, supplement, restatement or termination of any provision of this
Agreement is binding unless it is in writing and signed by each person that is a
party to this Agreement at the time of the amendment, supplement, restatement or
termination.

 

- 6 -



--------------------------------------------------------------------------------

Section 6.7 Waiver

No waiver of any provision of this Agreement is binding unless it is in writing
and signed by all the parties to this Agreement entitled to grant the waiver. No
failure to exercise, and no delay in exercising, any right or remedy, under this
Agreement will be deemed to be a waiver of that right or remedy. No waiver of
any breach of any provision of this Agreement will be deemed to be a waiver of
any subsequent breach of that provision.

Section 6.8 Assignment and Enurement

No party may assign this Agreement without the prior written consent of the
other party. This Agreement enures to the benefit of and binds the parties and
their respective successors and permitted assigns.

Section 6.9 Counterparts and Facsimile

This Agreement may be executed and delivered in any number of counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument. To evidence its execution of an
original counterpart of this Agreement, a party may send a copy of its original
signature on the execution page hereof to the other party by facsimile or
electronic transmission and such transmissions shall constitute delivery of an
executed copy of this Agreement to the receiving party.

[Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

The parties have executed this Agreement.

 

WILLIAMS ENERGY CANADA ULC By:       Name: David M. Chappell   Title: Vice
President

 

WILLIAMS CANADA EMPLOYEE

SERVICES INC.

By:       Name: John R. Dearborn   Title: Sr. Vice President

 

 

- 8 -



--------------------------------------------------------------------------------

Schedule 2.1(2)(b)

Contracts and Agreements

Retention and Non-Solicitation Agreements

 

  1. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Jorge Castillo dated October 21, 2013.

 

  2. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Kelli Johnston dated October 21, 2013

 

  3. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Tim Schmidt dated October 8, 2013.

 

  4. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Josh Fedorchuk dated July 31, 2013.

 

  5. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Steven Rutherford dated April 24, 2013.

 

  6. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Simone Houghton dated March 19, 2013.

 

  7. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Carl Pike dated April 19, 2013.

 

  8. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Catherine Ashmann dated March 8, 2013.

 

  9. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Gregory Waskiewich dated June 20, 2013.

 

  10. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Carmen Lazzer dated March 8, 2013.

 

  11. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Craig Sheardown dated October 21, 2013.

 

  12. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Jeff Riou dated March 8, 2013.

 

  13. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Edson Hamilton dated May 31, 2012.

 

  14. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Michael Stringile dated October 11, 2012.

 

  15. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Travis Denslow dated May 31, 2012.

 

  16. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Brian Bulley dated November 4, 2011.

 

  17. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Chris Speager dated August 22, 2011.

 

  18. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Phillip Watson dated November 1, 2011.

 

  19. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Rodney Marche dated November 4, 2011.

 

  20. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Ronald Bird dated April 26, 2011.



--------------------------------------------------------------------------------

  21. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Gavin Corcoran dated February 28, 2011.

 

  22. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Leanne Hass dated February 28, 2011.

 

  23. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Michael Oliveria dated February 28, 2011.

 

  24. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Ronald Locke dated February 28, 2011.

 

  25. Retention and Non-Solicitation Agreement by and between Williams Energy
Canada ULC and Todd Sopczak dated February 28, 2011.

Benefits Agreements

 

  1. Arrangements with Shepell•fgi relating to provision of Employee Assistance
Plan benefits.

 

  2. Agreements with Sun Life Assurance Company of Canada relating to (i) life,
accidental death and dismemberment and long-term disability benefits (contract
or policy 56331), (ii) extended health care, dental care and health spending
account benefits and emergency travel assistance (contract or policy 25331), and
(iii) stop-loss pooling with respect to extended health care benefits (contract
or policy 51331).

 

  3. Arrangements with Great West entities with respect to RRSP and pension
plan.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Agreement dated as of 11:59 p.m. (Mountain Time) January 31, 2014 between

WILLIAMS ENERGY CANADA ULC

a corporation existing under the laws of Alberta

(“WECU”)

and

WILLIAMS CANADA PROPYLENE ULC

a corporation existing under the laws of Alberta

(“PDH ULC”)

RECITALS

A. WECU is the owner of a project to produce polymer grade propylene from
propane in a new propane dehydrogenation facility to be constructed on the Real
Property (the “Project”) and is willing to assign the Transferred Assets to PDH
ULC.

B. PDH ULC is willing to purchase the Transferred Assets and to assume the
Assumed Liabilities on the terms and subject to the conditions of this
Agreement.

FOR VALUE RECEIVED, the parties agree as follows:

ARTICLE 1 – INTERPRETATION

Section 1.1 Definitions

In this Agreement:

(1) “Agreement” means this agreement and all schedules to this agreement.

(2) “Assumed Liabilities” has the meaning given to it in Section 2.2.

(3) “Elected Amount” has the meaning given to it in Section 3.1.

(4) “Project” has the meaning given to it in Recital A.

(5) “Purchase Price” has the meaning given to it in Section 2.4.

(6) “Real Property” has the meaning given to it in Section 2.1(1)(a).

(7) “Share Consideration” has the meaning given to it in Section 2.5(b).

(8) “Stated Capital” has the meaning given to it in Section 2.6.



--------------------------------------------------------------------------------

(9) “Transfer” means the transfer of the Transferred Assets contemplated by this
Agreement.

(10) “Transferred Assets” has the meaning given to it in Section 2.1.

Section 1.2 Currency and Payment Obligations

All dollar amounts referred to in this Agreement are stated in Canadian Dollars.

Section 1.3 Additional Rules of Interpretation

The inclusion in this Agreement of headings of Articles and Sections and the
provision of a table of contents are for convenience of reference only and are
not intended to be full or precise descriptions of the text to which they refer.
Unless the context requires otherwise, references in this Agreement to Sections
or Schedules are to Sections or Schedules of this Agreement. Wherever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” and the words following
“include”, “includes” or “including” shall not be considered to set forth an
exhaustive list. The words “hereof”, “herein”, “hereto”, “hereunder”, “hereby”
and similar expressions shall be construed as referring to this Agreement in its
entirety and not to any particular Section or portion of it. Unless otherwise
indicated, all references in this Agreement to any statute include the
regulations thereunder, in each case as amended, re-enacted, consolidated or
replaced from time to time and in the case of any such amendment, re-enactment,
consolidation or replacement, reference herein to a particular provision shall
be read as referring to such amended, re-enacted, consolidated or replaced
provision and also include, unless the context otherwise requires, all
applicable guidelines, bulletins or policies made in connection therewith and
which are legally binding. All references herein to any agreement (including
this Agreement), document or instrument mean such agreement, document or
instrument as amended, supplemented, modified, varied, restated or replaced from
time to time in accordance with the terms thereof and, unless otherwise
specified therein, includes all schedules and exhibits attached thereto.

Section 1.4 Schedules

The following are the schedules annexed to this Agreement and incorporated by
reference and deemed to be part hereof:

Schedule 2.1(1)(a) – Real Property

Schedule 2.1(1)(d) – Contracts and Agreements

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2 – PURCHASE AND SALE

Section 2.1 Transferred Assets

Upon and subject to the terms and conditions of this Agreement, WECU hereby
assigns and transfers to PDH ULC, and PDH ULC hereby accepts the assignment and
transfer from WECU of the following properties, assets, interests and rights
(collectively, the “Transferred Assets”):

(1) all right, title and interest in and to all of WECU’s properties, assets,
interests and rights pertaining directly and exclusively to the Project,
including the following

 

  (a) the real or immovable property described in Schedule 2.1(1)(a) and all
plant, buildings, structures, improvements, appurtenances and fixtures
(including fixed machinery and fixed equipment) thereon or forming part thereof
pertaining directly and exclusively to the Project (the “Real Property”);

 

  (b) all materials, equipment, machinery, motor vehicles, supplies, accessories
and other chattels pertaining directly and exclusively to the Project, including
any materials, equipment, machinery, motor vehicles, supplies, accessories and
other chattels ordered by WECU for use in the Project but not yet received;

 

  (c) all licences, permits, authorizations, regulatory approvals or other
evidence of authority pertaining directly and exclusively to the Project or the
properties, assets, interests and rights pertaining directly and exclusively
thereto issued or granted to, conferred upon, or otherwise created for WECU;

 

  (d) all contracts and agreements pertaining directly and exclusively to the
Project to which WECU is a party, including (i) all leases, subleases,
rights-of-way, easements, surface access agreements or other instruments
pertaining directly and exclusively to the Project, including all purchase
options, prepaid rents, security deposits, licences, permits and regulatory
approvals pertaining directly and exclusively thereto and all leasehold
improvements thereon, (ii) all licenses granted to WECU of rights and interests
in and to technology, engineering data, design and engineering specifications
pertaining directly and exclusively to the Project; (iii) all construction
contracts, engineering contracts and other service agreements pertaining
directly and exclusively to the design and construction of the Project; (iv) all
leases of personal property pertaining directly and exclusively to the Project,
including all purchase options, prepaid rents, security deposits, licences and
permits relating thereto and all leasehold improvements thereon; and (v) all
other contracts and agreements pertaining directly and exclusively to the
Project, in each case including any contracts and agreements described in
Schedule 2.1(1)(d);

 

  (e) all books, records, files, papers, reports and data of WECU pertaining
directly and exclusively to the Project or the properties, assets, interests and
rights pertaining directly and exclusively thereto, including books of account
and other financial data and information, engineering studies and work product,
drawings, reports and data that pertain to seismic, geological or geophysical
matters, including all records, data and information stored electronically,
digitally or on computer-related media;

 

- 3 -



--------------------------------------------------------------------------------

  (f) all trade-marks and trade-mark applications, trade names, certification
marks, patents and patent applications, copyrights, domain names, industrial
designs, trade secrets, know-how, formulae, processes, inventions, technical
expertise, research data and other similar property, all associated
registrations and applications for registration owned or used by WECU directly
and exclusively in the Project, and all associated rights, including moral
rights, associated with any of the foregoing;

 

  (g) all accounts receivable, notes receivable, loans receivable and other
evidences of indebtedness and rights to receive payments pertaining directly and
exclusively to the Project or the properties, assets, interests and rights
pertaining directly and exclusively thereto and any security arrangements and
collateral securing the repayment and satisfaction of the foregoing; and

 

  (h) all prepayments, prepaid charges, deposits, sums and fees pertaining
directly and exclusively to the Project or held in respect of any of the
properties, assets, interests and rights pertaining directly and exclusively
thereto.

Section 2.2 Assumed Liabilities

On the terms and subject to the conditions contained in this Agreement, PDH ULC
hereby assumes and agrees to pay, perform, discharge when due, and indemnify and
hold harmless WECU from and against, all obligations and liabilities of WECU
(whether absolute, accrued, contingent, fixed or otherwise, or whether due or to
become due) which relate directly and exclusively to or are directly and
exclusively associated with the Transferred Assets (collectively, the “Assumed
Liabilities”).

Section 2.3 Excluded Assets and Retained Liabilities

(1) Except for the Transferred Assets sold, assigned and transferred to PDH ULC
hereunder, nothing in this Agreement shall convey unto PDH ULC any assets,
properties, rights or interests of WECU. Without limiting the generality of the
foregoing, WECU’s office equipment, workstations, computer hardware and
supplies, and all other properties, assets, interests and rights not
specifically included in the Transferred Assets and not pertaining directly and
exclusively to the Project shall not be conveyed unto PDH ULC hereunder.

(2) Except for the Assumed Liabilities, PDH ULC shall not assume and shall not
be obliged to pay, perform or discharge any obligations or liabilities of WECU.

Section 2.4 Purchase Price

The purchase price payable by PDH ULC to WECU for the Transferred Assets (the
“Purchase Price”) will be equal to the aggregate fair market value of the
Transferred Assets at the date hereof. WECU and PDH ULC will determine such fair
market value forthwith following the finalization of the financial statements of
WECU for the period ending on the date hereof.

 

- 4 -



--------------------------------------------------------------------------------

Section 2.5 Payment of the Purchase Price

The Purchase Price shall be paid and satisfied by PDH ULC as follows:

 

  (a) by the assumption by PDH ULC of the Assumed Liabilities as provided in
accordance with Section 2.2; and

 

  (b) by the issue to WECU of 900 fully paid and non-assessable common shares in
the capital of PDH ULC (the “Share Consideration”).

Section 2.6 Addition to Stated Capital Account

Pursuant to subsection 28(3) of the Business Corporations Act (Alberta), PDH ULC
will add an amount equal to the Elected Amount net of the amount of the Assumed
Liabilities (the “Stated Capital”) to the stated capital account of PDH ULC in
respect of the Share Consideration.

Section 2.7 Allocation of Purchase Price

WECU and PDH ULC agree to allocate the Purchase Price among the Transferred
Assets in proportion to the respective fair market values thereof. Each of WECU
and PDH ULC shall file in mutually agreeable form all returns and elections
required or desirable under the Income Tax Act (Canada) in a manner consistent
with the foregoing allocations.

ARTICLE 3 – TAX MATTERS

Section 3.1 Income Tax Act Election

WECU and PDH ULC shall execute jointly and file an election pursuant to
subsection 85(1) of the Income Tax Act (Canada) within the prescribed time under
subsection 85(6) of the Income Tax Act (Canada) electing to transfer each of the
Transferred Assets at an elected transfer amount (the “Elected Amount”) as WECU
may determine, subject to the several limitations of subsection 85(1) of the
Income Tax Act (Canada).

Section 3.2 Provincial Income Tax Elections

WECU and PDH ULC agree that in connection with the joint election filed pursuant
to subsection 85(1) of the Income Tax Act (Canada) they shall also file such
provincial election forms as may be required in respect of all provincial taxes
that may apply to them so that the Elected Amounts shall also be applicable for
all provincial tax returns of both WECU and PDH ULC.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.3 Price Readjustment

It is intended by the parties hereto that the Purchase Price shall be the fair
market value of the Transferred Assets, the Elected Amount shall be the lower of
the fair market value or the cost amount (as defined in Section 248(1) of the
Income Tax Act (Canada)) of the Transferred Assets to WECU and the Stated
Capital shall be the paid-up-capital of the Share Consideration on the date
hereof. The parties hereto have made a reasonable effort to determine these
values. In the event that any taxing authority disputes the fair market value,
the Elected Amount or the Stated Capital, the parties hereto agree to adjust
these amounts and the Share Consideration or any or all of the foregoing to
amounts that are mutually agreeable to both the parties hereto and to the taxing
authority or authorities and, failing agreement, to amounts determined by a
court of law with competent jurisdiction, and to adjust the accounts of WECU and
PDH ULC accordingly. The parties hereto further agree to file any amended
election form and pay any penalty as may be necessary to give full force and
effect to the foregoing.

Section 3.4 Goods and Services Tax

PDH ULC shall be liable for and shall pay all goods and services tax imposed
pursuant to Part IX of the Excise Tax Act (Canada) (“GST”) properly applicable
in connection with the transfer of the Transferred Assets pursuant to this
Agreement. WECU declares that it is duly registered for the purpose of the GST
as 86119 3126. PDH ULC declares that it is duly registered for the purposes of
the GST as 83116 0775. PDH ULC declares that it is acquiring under this
Agreement all or substantially all of the property that can reasonably be
regarded as being necessary for it to carry on the Project as a business. WECU
and PDH ULC shall jointly make the election provided for under subsection
167(1.1) of the Excise Tax Act (Canada) so that no GST will be payable in
respect of the transactions contemplated by this Agreement. PDH ULC and WECU
shall jointly complete the election form (more particularly described as form
GST-44) in respect of such election PDH ULC irrevocably appoints WECU (or its
authorized representatives) as its agent to file the said election form no later
than the due date for the PDH ULC’s GST return for the first reporting period in
which GST would, in the absence of such election, become payable in connection
with the transactions contemplated by this Agreement.

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF WECU

WECU represents and warrants to PDH ULC as stated below and acknowledges that
PDH ULC is relying on the accuracy of each such representation and warranty in
entering into this Agreement and completing the transactions contemplated by
this Agreement.

Section 4.1 Status and Capacity of WECU

WECU is a subsisting corporation in good standing under the laws of Alberta, and
has the corporate power and capacity and is duly qualified to own or lease its
property, including the Project, and to carry on business as now conducted by it
in each jurisdiction in which it owns or leases property or carries on business.
WECU has full corporate power and capacity to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement and otherwise
perform its obligations under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

Section 4.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of WECU and its shareholders and no other
corporate proceedings on the part of WECU are necessary to authorize this
Agreement or the transactions contemplated hereby.

Section 4.3 Enforceability

This Agreement has been duly and validly executed and delivered by WECU and is a
valid and legally binding obligation of WECU enforceable against WECU in
accordance with its terms, subject, as to enforcement, to bankruptcy, insolvency
and other laws affecting creditors’ rights generally and to general principles
of equity.

Section 4.4 Title to Transferred Assets

The Transferred Assets are owned by WECU as the beneficial owner thereof with a
good and marketable title thereto, subject however to certain charges,
mortgages, liens, pledges, security interests and encumbrances which have been
disclosed to PDH ULC.

Section 4.5 No Other Transfer Agreements

No person has any agreement, option, understanding or commitment, or any right
or privilege (whether by law, or by any pre-emptive or other contractual right)
capable of becoming an agreement, option or commitment for the purchase or other
acquisition from WECU of any of the Transferred Assets.

Section 4.6 Residence

WECU is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada).

Section 4.7 Solvency

WECU is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt, taken any proceeding to have a receiver appointed over any
part of its assets, had any encumbrancer take possession of any of its property,
or had any execution or distress become enforceable or become levied upon any of
its property.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF PDH ULC

PDH ULC represents and warrants to WECU as stated below and acknowledges that
WECU is relying on the accuracy of each such representation and warranty in
entering into this Agreement and completing the transactions contemplated by
this Agreement.

Section 5.1 Status

PDH ULC is a subsisting corporation in good standing under the laws of Alberta
and has full corporate power and capacity to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement and otherwise
perform its obligations under this Agreement.

Section 5.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by PDH
ULC and no other corporate proceedings on the part of PDH ULC are necessary to
authorize this Agreement or the transactions contemplated hereby.

Section 5.3 Enforceability

This Agreement has been duly and validly executed and delivered by PDH ULC and
is a valid and legally binding agreement of PDH ULC enforceable against PDH ULC
in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency and other laws affecting creditors’ rights generally and to general
principles of equity.

Section 5.4 Solvency

PDH ULC is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt or to wind-up, taken any proceeding to have a receiver
appointed over any part of its assets, had any encumbrancer take possession of
any of its property, or had any execution or distress become enforceable or
become levied upon any of its property.

ARTICLE 6 – COVENANTS

Section 6.1 Registered Title Held In Trust

If the conveyance of legal title and registered ownership in and to any of the
Transferred Assets is not recorded with the applicable governmental authority or
other person contemporaneously with the execution and delivery of this
Agreement, WECU shall, pending the effective recording of the conveyance of
title in and to such Transferred Assets, hold all rights or entitlements that
WECU has in such Transferred Assets in trust for the exclusive

 

- 8 -



--------------------------------------------------------------------------------

benefit of PDH ULC, with full beneficial ownership therein being that of PDH
ULC, provided that PDH ULC shall pay, perform and discharge all obligations
arising or accruing with respect thereto as of the date hereof. WECU covenants
in favour of PDH ULC that (a) it shall deal with any such Transferred Assets
only as specifically directed by PDH ULC and shall do no act relating to any
such Transferred Assets without the express authorization and direction of PDH
ULC, (b) at the request of PDH ULC it shall confirm to any specified third
parties that it is only a bare trustee, nominee and agent with respect to any
such Transferred Assets, and (c) at the request of PDH ULC it shall execute and
register any documents or instruments required to transfer legal title to and
registered ownership of any such Transferred Assets to PDH ULC or to such other
party as PDH ULC may direct and WECU shall file all applications and materials,
apply for all consents and approvals and pay all required fees, if any, in
connection with all of the foregoing; provided that PDH ULC shall be responsible
for filing and paying any land transfer tax payable in connection with all of
the foregoing.

Section 6.2 Non-Assignable Transferred Assets Held In Trust

If any of the Transferred Assets shall not be assignable, or shall only be
assignable with the consent of a third party, WECU shall, pending the effective
transfer of such Transferred Assets, hold all rights or entitlements that WECU
has in such Transferred Assets in trust for the exclusive benefit of PDH ULC,
provided that PDH ULC shall pay, perform and discharge all obligations arising
or accruing with respect thereto as of the date hereof.

ARTICLE 7 – CLOSING

Section 7.1 Closing

The closing of the transactions contemplated by this Agreement shall take place
at the offices of WECU, Suite 600, 604-1st Street S.W., Calgary, Alberta,
contemporaneously with the execution and delivery of this Agreement.

Section 7.2 Closing Procedures

WECU and PDH ULC intend that this Agreement shall constitute the actual
conveyance from WECU to PDH ULC of all right, title and interest in, to and
under the Transferred Assets and the actual assumption by PDH ULC from WECU of
the Assumed Liabilities. Contemporaneously with the execution and delivery of
this Agreement:

 

  (a) WECU shall deliver to PDH ULC:

 

  (i) transfer documentation in proper form for recording the conveyance of
title to the Real Property and any other Transferred Assets which are recorded
against title to any real or immovable property or are otherwise registered with
a governmental authority or other person; and

 

- 9 -



--------------------------------------------------------------------------------

  (ii) any other instruments of conveyance, assignment and transfer as may be
required to vest in PDH ULC all of WECU’s right, title and interest in, to and
under the Transferred Assets;

 

  (b) PDH ULC shall deliver to WECU:

 

  (i) any other instruments of assumption as may be required to cause PDH ULC to
assume the Assumed Liabilities to the extent contemplated by Section 2.2; and

 

  (c) PDH ULC shall pay and satisfy the Purchase Price as contemplated by
Section 2.5.

ARTICLE 8 – MISCELLANEOUS

Section 8.1 Survival

The covenants, representations and warranties of WECU and of PDH ULC contained
in this Agreement shall survive the completion of the purchase and sale of the
Transferred Assets.

Section 8.2 Further Assurances

Each party shall from time to time promptly execute and deliver all further
documents and take all further action necessary or appropriate to give effect to
the provisions and intent of this Agreement and to complete the Transfer.

Section 8.3 Time

Time shall be of the essence in all respects of this Agreement.

Section 8.4 Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta, and each of the parties irrevocably attorns to the
non-exclusive jurisdiction of the courts of Alberta.

Section 8.5 Entire Agreement

This Agreement and the attached Schedules constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
agreements, negotiations discussions, undertakings, representations, warranties
and understandings, whether written or oral. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the parties in connection with the
subject matter of this Agreement, except as specifically set forth herein. The
parties are not relying on any other information, discussion or understanding in
entering into this Agreement and completing the Transfer.

 

- 10 -



--------------------------------------------------------------------------------

Section 8.6 Amendment

No amendment, supplement, restatement or termination of any provision of this
Agreement is binding unless it is in writing and signed by each person that is a
party to this Agreement at the time of the amendment, supplement, restatement or
termination.

Section 8.7 Waiver

No waiver of any provision of this Agreement is binding unless it is in writing
and signed by all the parties to this Agreement entitled to grant the waiver. No
failure to exercise, and no delay in exercising, any right or remedy, under this
Agreement will be deemed to be a waiver of that right or remedy. No waiver of
any breach of any provision of this Agreement will be deemed to be a waiver of
any subsequent breach of that provision.

Section 8.8 Assignment and Enurement

No party may assign this Agreement without the prior written consent of the
other party. This Agreement enures to the benefit of and binds the parties and
their respective successors and permitted assigns.

Section 8.9 Counterparts and Facsimile

This Agreement may be executed and delivered in any number of counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument. To evidence its execution of an
original counterpart of this Agreement, a party may send a copy of its original
signature on the execution page hereof to the other party by facsimile or
electronic transmission and such transmissions shall constitute delivery of an
executed copy of this Agreement to the receiving party.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

The parties have executed this Agreement.

 

WILLIAMS ENERGY CANADA ULC

By:

   

 

  Name: David M. Chappell   Title: Vice President

 

WILLIAMS CANADA PROPYLENE ULC

By:

   

 

  Name: John R. Dearborn   Title: Sr. Vice President

 

- 12 -



--------------------------------------------------------------------------------

Schedule 2.1(1)(a)

Real Property

The real or immovable property located near Redwater, Alberta legally described
as follows:

FIRST

ALL THAT PORTION OF THE NORTH EAST QUARTER OF SECTION TWENTY FIVE (25)

TOWNSHIP FIFTY FIVE (55)

RANGE TWENTY TWO (22)

WEST OF THE FOURTH MERIDIAN

WHICH IS NOT COVERED BY ANY OF THE WATERS OF THE NORTH

SASKATCHEWAN RIVER, AS SHOWN ON A PLAN OF SURVEY OF THE

SAID TOWNSHIP SIGNED AT OTTAWA ON THE 2ND DAY OF MAY A.D.

1883, CONTAINING 46.70 HECTARES (115.5 ACRES) MORE OR LESS

EXCEPTING THEREOUT:

(A) ALL THAT PORTION WHICH LIES TO THE NORTH OF THE SAID RIVER

CONTAINING 5.462 HECTARES (13.50 ACRES) MORE OR LESS

5.462 HECTARES (13.50 ACRES) MORE OR LESS

(B) ALL THAT PORTION OF THE NORTH EAST OF SAID SECTION,

AS TAKEN FOR RIGHT-OF-WAY ON RAILWAY PLAN 8322154

CONTAINING 3.08 HECTARES MORE OR LESS.

EXCEPTING THEREOUT ALL MINES AND MINERALS

SECOND

MERIDIAN 4 RANGE 22 TOWNSHIP 55

SECTION 25

ALL THAT PORTION OF THE SOUTH EAST QUARTER

WHICH IS NOT COVERED BY ANY OF THE WATERS OF THE

NORTH SASKATCHEWAN RIVER, AS SHOWN ON A PLAN OF SURVEY

OF THE SAID TOWNSHIP SIGNED AT OTTAWA ON 02 MAY, 1883

CONTAINING 64.7 HECTARES (160 ACRES) MORE OR LESS

EXCEPTING THEREOUT: HECTARES (ACRES) MORE OR LESS

A) PLAN 8322154—RAILWAY 0.936 2.31

B) PLAN 0826605—RAILWAY 7.41 18.31

EXCEPTING THEREOUT ALL MINES AND MINERALS

ESTATE: FEE SIMPLE

MUNICIPALITY: STRATHCONA COUNTY



--------------------------------------------------------------------------------

Schedule 2.1(1)(d)

Contracts

Engineering Services Agreement dated September 24, 2012 between Williams Energy
(Canada), Inc. and UOP LLC, as amended

Supplemental Engineering Services Agreement dated August 6, 2013 between
Williams Energy Canada ULC and UOP LLC

License Agreement dated March 18, 2013 between Williams Energy Canada ULC and
UOP LLC

Master Services Agreement dated December 12, 2012 between Williams Energy Canada
ULC and Fluor Canada Ltd. (Master Services Agreement FCL#11262012), as amended
pursuant to Special Conditions dated December 13, 2012 and further amended
pursuant to an Amendment of MSA Scope Letter Agreement dated August 16, 2013

Requests for Service with Fluor under the foregoing Master Services Agreement:

 

•   Original RFS FCL11272012 dated December 17, 2012

 

•   Revision 1 to the RFS dated March 14, 2013

 

•   Revision 2 to the RFS dated June 11, 2013.



--------------------------------------------------------------------------------

Exhibit I

PERSONNEL SERVICES AGREEMENT

This Personnel Services Agreement (“Agreement”) is effective as of January 1,
2014, 12:01 AM Mountain Standard Time (the “Effective Date”), by and between
Williams Canada Employee Services Inc. (“WCES”), an Alberta corporation and
Williams Energy Canada ULC (“WECU”), an Alberta unlimited liability corporation.

RECITALS

 

  A. WECU is in the business of producing, fractionating, storing and
transporting natural gas liquids and olefins (the “Business”).

 

  B. WECU requires personnel to perform certain services to operate the Business
and to fulfill other general and administrative functions relating to the
Business (the “Services”).

 

  C. WCES has agreed to provide such personnel in accordance with the terms of
this Agreement, and WECU is willing to engage WCES subject to the terms and
conditions of this Agreement.

NOW, THEREFORE in consideration of the foregoing recitals, which are
incorporated herein by this reference, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

  1. Services. WCES shall, during the term of this Agreement, provide to WECU
such employees (the “Assigned Employees”) to perform the Services. Such Assigned
Employees will have the requisite skills, knowledge, training, experience, and
competence to provide the Services.

 

  2. Employer Obligation. WCES is the sole employer of the Assigned Employees
for all purposes, and WECU shall not be the employer or common employer for any
purpose.

 

  3. Employee Compensation. WCES shall be responsible for the payment of any and
all wages and other compensation to all of the Assigned Employees. In this
regard, it is the responsibility of WCES to implement procedures that comply
with rules and regulations governing the reporting and payment of all federal
and provincial taxes on payroll wages paid under this Agreement including, but
not limited to: (i) federal income tax withholding provisions of the Income Tax
Act; (ii) provincial and/or local income tax withholding provisions, if
applicable; (iii) Employment Insurance premiums; and (iv) Canada Pension Plan
contributions. In addition, WCES shall be the rated employer for unemployment
compensation purposes with respect to the Employees.

 

  4. Intellectual Property. Any (i) inventions, whether patentable or not,
developed or invented, or (ii) copyrightable material (and the intangible rights
of copyright therein) developed, by the Assigned Employees in connection with
the performance of the Services shall be the property of WECU.



--------------------------------------------------------------------------------

  5. Books and Records. WCES shall maintain accurate books and records regarding
the performance of the Services and its calculation of the Payment Amount, as
defined below, and shall maintain such books and records for the period required
by applicable accounting practices or Law. Each party shall at all reasonable
times have access to the other party’s books, records, files and other
statements, documents or instruments reasonably relating to the services to be
provided hereunder.

 

  6. Payment to WCES. WECU shall pay WCES, subject to the terms of section 7
below, an amount equal to all direct and indirect expenses WCES incurs
(including salary, bonus, benefits, withholding and employment taxes and other
amounts paid to or on behalf of any Assigned Employee) to perform the Services
(collectively, the “Payment Amount”). The allocation methodology WCES uses to
allocate expenses to WECU shall satisfy US Internal Revenue Code Section 482 and
Section 247 of Canada’s Income Tax Act. As deemed necessary by WCES, the Payment
Amount may include an additional arm’s length fee or mark-up, as required under
US Internal Revenue Code Section 482 and Section 247 of Canada’s Income Tax Act.
Payments pursuant to this Section shall be in addition to any payment to WCES as
a result of indemnification pursuant to any other Section in this Agreement.

 

  7. Payment Terms: On or before the 10th calendar day of each month, WCES shall
notify WECU, in a mutually agreeable electronic format (e.g., e-mail, fax), of
the Payment Amount due for the prior month. WECU shall pay WCES such amount on
or before the last day of the month of notification. Any payments not received
by this date shall bear interest at an arm’s length rate of interest (as
determined under US Internal Revenue Code Section 482 or Section 247 of Canada’s
Income Tax Act) from the date due until the date of payment. The Payment Amount
shall be in Canadian dollars and all payments shall be remitted in Canadian
dollars.

 

  8. Benefit Plans. WCES, directly or through its Affiliates, may adopt and
participate in employee benefit plans, employee programs, and employee practices
(including paid time off payments, severance, retiree medical, retiree life,
equity related awards, bonuses, vesting of employee benefits, retirement plans,
and other employee or retiree related payments, obligations, liabilities or
benefits) (collectively, “Plans and Practices”), in each case for the benefit of
employees, former employees, and directors of WCES or any of its Affiliates, in
respect of Services performed, directly or indirectly, for the benefit of WECU.
WCES, directly or through its Affiliates, has adopted and participates in (or in
the future may adopt and participate in) Plans and Practices for the benefit of
employees and former employees of WECU, the predecessor of WECU, and their
Affiliates, in respect of services previously performed, directly or indirectly,
for the benefit of WECU or its predecessor. Any and all expenses incurred or
accrued by WCES or its Affiliates in connection with any such Plans and
Practices shall be reimbursed by WECU in accordance with the procedures
described in Section 6 and 7.

 

-2-



--------------------------------------------------------------------------------

  9. Confidential Information. Each of WCES and WECU may receive information
that is proprietary to or confidential to the other party or its affiliated
companies and their clients. Both parties agree to hold such information in
strict confidence and not to disclose such information to third parties, other
than the Partnership Parties or the Contributing Parties, or to use such
information for any purpose whatsoever other than performing under this
Agreement or as required by law.

 

  10. Permitted Disclosure. Notwithstanding the foregoing, each party may
disclose Confidential Information to the extent required by a court of competent
jurisdiction or other governmental authority or otherwise as required by law,
including without limitation disclosure obligations imposed under the federal
securities laws, provided that such party has given the other party prior notice
of such requirement when legally permissible to permit the other party to take
such legal action to prevent the disclosure as it deems reasonable, appropriate
or necessary.

 

  11. Term. Unless terminated earlier as provided below, this Agreement shall
remain in full force and effect except that (a) each party may terminate this
Agreement upon 60 days’ advance written notice to the other party, and (b) WCES
or WECU may terminate this Agreement immediately upon written notice to the
other party at such time as neither WCES nor its successor in interest is an
affiliate of WECU or its successor in interest.

 

  12. Termination for Breach. If a party shall be in breach of any provision of
this Agreement (the “Breaching Party”), the non-breaching party (“Non-breaching
Party”) shall give the Breaching Party written notice of such breach (the
“Notice”), and, subject to the terms of this Section, the Breaching Party shall
have 30 days after receipt of the Notice within which to cure the breach, except
that no Notice shall be required and this Agreement may be terminated with
immediate effect if (a) the breach is an obligation to pay money, in which case
the Breaching Party shall have ten business days to cure the breach; (b) the
same breach occurs in any six-month period; (c) the breach pertains to the
Breaching Party’s obligations under Section 9; or (d) a party files a petition
in Bankruptcy (or is the subject of an involuntary petition in Bankruptcy that
is not dismissed within 60 days after the effective filing date thereof). With
respect to a breach of the obligations of a Breaching Party contained in
Section 9, there is no adequate remedy at law, and the Non-Breaching Party will
suffer irreparable harm as a result of such a breach. Therefore, if a breach or
threatened breach by a Breaching Party of Section 9 occurs, the Non-Breaching
Party shall be entitled to injunctive relief restraining the breaching party
from doing any act in violation thereof without the obligation of posting a
bond, cash, or otherwise.

 

  13.

Effect of Termination. If this Agreement is terminated in accordance with
Section 11 or 12, all rights and obligations under this Agreement shall cease
except for (a) obligations that expressly survive termination of this Agreement;
(b) liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, (c) the obligation to pay any portion of the Payment
Amount that has accrued prior to such termination, even if such portion has not
become due and payable at that time, and (d) all liabilities and other
obligations attributable, or in any way related to, employees and former
employees of WCES, to the extent that such employees and former employees
provided Services to WECU, and former employees of WECU, and the predecessors in
interest of each and the estates, heirs, personal

 

-3-



--------------------------------------------------------------------------------

  representatives, successors, and assigns of each such employee and former
employee (each, a “Subject Employee”) including with respect to current and
former Plans and Practices and any benefit, equity, or incentive related plans,
programs, policies, or practices of WECU or its predecessors, all of which shall
be paid when due by WECU, recognizing that the amount of some of such
liabilities and other obligations shall not be known at the time of termination
of this Agreement and the obligation to pay shall continue after such
termination.

 

  14. Release. WECU, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each, releases and forever
discharges WCES, WCES’ Affiliates, and the successors and assigns of each, and
the officers, directors, shareholders, members, partners, employees and agents
of each (as applicable, a “Releasee”) of and from any and all causes of action,
claims, demands, assessments, losses, liabilities, fines, penalties, suits,
damages, liens, rights, compensation, costs, and expenses of whatsoever kind or
nature including reasonable legal and expert fees and expenses (“Damages”),
whether now known or unknown, and whether they exist now or in the future,
arising from or relating to performance of, error or delay in performance,
attempting to perform or failing to perform, any responsibilities hereunder, or
any Damages related thereto, including claims arising as a result of the express
negligence of the Releasee unless the Damages resulted from the gross negligence
or willful misconduct of the Releasee.

 

  15. Indemnification. As used in Sections 14, 15, and 16: (a) the term
Affiliate means any individual or corporation, limited liability company,
partnership, joint venture or other entity (“Person”), that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question, with the term “control”
meaning the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise; and from and after the closing
of the transactions contemplated by the Contribution Agreement by and among The
Williams Companies, Inc. and Williams Partners L.P., and certain of their
respective affiliates contemplated to be signed in February 2014 (the
“Contribution Agreement”) (b) the term Affiliate, when used in reference to
WCES, shall exclude WECU, including all of the “Partnership Parties” and their
respective “Affiliates” as defined in the Contribution Agreement, and, when used
with reference to WECU, shall exclude WCES and all of the “Contributing Parties”
and their respective “Affiliates” as defined in the Contribution Agreement;
(c) references to WCES and WECU, as applicable, as the Indemnified Party, shall
include their respective Affiliates, the successors and assigns of each, and the
officers, directors, shareholders, members, partners, employees, and agents of
each, and their respective successors, assigns, and, in the case of individuals,
their estates, heirs, and personal representatives; and (d) the Subject
Employees are deemed to be third parties.

 

  16.

Indemnification Obligations. WECU, for itself and on behalf of its Affiliates,
and the predecessors in interest, successors, and assigns of each (the “WECU
Indemnifying Party”) shall indemnify WCES for itself and on behalf of its
Affiliates, and the predecessors in interest, successors, and assigns of each
(the “WCES Indemnified Party”) from and against all Damages sustained or
incurred as a result of or arising out of or by virtue of any

 

-4-



--------------------------------------------------------------------------------

  claim made by a third party against a WCES Indemnified Party, which claim
arises out of or is caused by (a) a breach of this Agreement by a WECU
Indemnifying Party, or (b) any action or omission, including negligence (but
excluding gross negligence or willful misconduct) of a WCES Indemnifying Party
(as defined below) in connection with WCES’ obligations hereunder. WCES, (the
“WCES Indemnifying Party”) shall indemnify WECU (the “WECU Indemnified Party”)
from and against all Damages sustained or incurred as a result of or arising out
of or by virtue of any claim made by a third party against a WECU Indemnified
Party, which claim arises out of or is caused by the gross negligence or willful
misconduct of a WCES Indemnifying Party.

 

  17. Procedure. Each of WCES and WECU shall give the other party prompt written
notice and information in such party’s possession concerning any claim that
could result in Damages. In performing its indemnity obligation, the WECU
Indemnifying Party or the WCES Indemnifying Party (as applicable, the
“Indemnifying Party”) shall have the right to assume the settlement in the
defense of any suit or suits or other legal proceedings brought to enforce all
such Damages and shall pay all judgments entered in any such suit or other legal
proceedings. Except in the case where the Indemnifying Party refuses to assume
such defense in settlement, the Indemnifying Party shall have no liability for
any settlement in or compromise made without its written consent.

 

  18. Disclaimer; Limitation of Liability. Neither party shall be responsible
for any incidental, indirect, consequential, special, punitive, aggravated, or
exemplary damages. Regardless of the basis on which WECU makes a claim against
WCES for damages, WCES shall not be liable for any amount in excess of the
lesser of (a) the amount of any actual and direct loss or damages incurred, or
(b) the amount paid to WCES in excess of reimbursement for direct and indirect
costs in performance of the Services. All claims against WCES shall be deemed
waived unless made by WECU in writing and received by WCES within six months
after completion of the Services with respect to which the claim is being made.

 

  19. Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the “Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a Delayed Party be required
to settle any strike, lockout, or other labor dispute in which it may be
involved, but in the event of a strike, lockout, or other labor dispute
affecting WCES, WCES shall use reasonable efforts to continue to perform the
Services by utilizing its management personnel and that of its Affiliates.

 

-5-



--------------------------------------------------------------------------------

  20. Assignment; Amendment. Except as otherwise provided herein, neither party
shall sell, assign, or transfer any of its rights, or delegate any of its
obligations, under this Agreement to any Person without the prior consent of the
other party except that such prior consent shall not be required if such sale,
assignment, or transfer is to an Affiliate of a party or in connection with a
merger, consolidation, or the sale of substantially all of its assets. This
Agreement may be amended in a writing signed by both parties hereunder.

 

  21. Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

 

If to WECU:       Attention: Kevin Westfall    Facsimile: (918) 573-9377   
E-Mail: Kevin.Westfall@williams.com If to WCES:       Attention: Paul Reynolds
   Facsimile:    E-Mail: Paul.Reynolds@williams.com

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.

 

  22. Further Assurances. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

  23. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.

 

  24. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

-6-



--------------------------------------------------------------------------------

  25. Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of, or shall be enforceable by, any Person not a party to
this Agreement.

 

  26. Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.

 

  27. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the Province of Alberta, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Calgary, Alberta.

 

  28. Legal Fees. If a party shall commence any action or proceeding against
another party in order to enforce the provisions of this Agreement or to recover
Damages as a result of the alleged breach of any of the provisions of this
Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable legal
fees and disbursements.

 

  29. Survival of Terms and Conditions. The terms and conditions of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate, including the terms and conditions contained in
Sections 3, 4, 9, 10, 14, 15 and 16.

 

  30. Integration; Amendments. This Agreement constitutes the entire Agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. This Agreement may
be amended or restated only by a written instrument executed by both parties.

 

  31. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A facsimile or electronic signature to this Agreement
shall be deemed an original and binding upon the party against whom enforcement
is sought.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

The parties have executed this Agreement effective as the Effective Date.

 

WILLIAMS CANADA EMPLOYEE SERVICES INC. By:     Name:   John R. Dearborn Title:  
Sr. Vice President

 

WILLIAMS ENERGY CANADA ULC By:     Name:   David M. Chappell Title:   Vice
President

 

- 8 -



--------------------------------------------------------------------------------

Exhibit J

WECU - WCP

PERSONNEL SERVICES AND ALLOCATION AGREEMENT

This Personnel Services and Allocation Agreement (“Agreement”) is effective as
of February 1, 2014 12:01 AM Mountain Standard Time (the “Effective Date”), by
and between Williams Energy Canada ULC (“WECU”) an Alberta unlimited liability
corporation, and Williams Canada Propylene ULC, an Alberta Unlimited liability
corporation (“WCP”).

RECITALS

 

  A. WCP is in the natural gas liquids business related to the PDH Project (the
“Business”).

 

  B. Effective as of January 1, 2014, WECU entered into a Personnel Services
Agreement with Williams Canada Employee Services Inc. (“WCES”), an Alberta
unlimited liability corporation pursuant to which WCES will provide personnel to
perform certain services to operate WECU’s business and to fulfill other general
and administrative functions relating to WECU’s business (the “WCES Personnel
Agreement”).

 

  C. WCP requires personnel to perform certain services to operate the Business
and to fulfill other general and administrative functions relating to the
Business, as well as certain office space and equipment relating to the
operation of the Business (the “Services”).

 

  D. WECU has agreed to provide such Services and allocate these costs to WCP in
accordance with the terms of this Agreement, and WCP is willing to engage WECU
subject to the terms and conditions of this Agreement.

NOW, THEREFORE in consideration of the foregoing recitals, which are
incorporated herein by this reference, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

  1. Services. WECU shall, during the term of this Agreement, provide to WCP
such employees (the “Assigned Employees”) to perform the Services. Such Assigned
Employees will have the requisite skills, knowledge, training, experience, and
competence to provide the Services. WECU shall enforce and perform under the
WCES Personnel Agreement so as to permit WECU to perform its obligations under
this Agreement.

 

  2. Employer Obligation. The Parties acknowledge WCES is the sole employer of
the Assigned Employees for all purposes. WCP shall not be the employer or common
employer for any purpose.

 

  3.

Employee Compensation. WECU shall be responsible for ensuring the payment by
WCES of any and all wages and other compensation to all of the Assigned
Employees. In this regard, it is the responsibility of WECU to ensure
implementation by WCES of procedures



--------------------------------------------------------------------------------

  that comply with rules and regulations governing the reporting and payment of
all federal and provincial taxes on payroll wages paid under this Agreement
including, but not limited to: (i) federal income tax withholding provisions of
the Income Tax Act; (ii) provincial and/or local income tax withholding
provisions, if applicable; (iii) Employment Insurance premiums; and (iv) Canada
Pension Plan contributions. In addition, WCES shall be the rated employer for
unemployment compensation purposes with respect to the Assigned Employees.

 

  4. Intellectual Property. Any (i) inventions, whether patentable or not,
developed or invented, or (ii) copyrightable material (and the intangible rights
of copyright therein) developed, by the Assigned Employees in connection with
the performance of the Services shall be the property of WCP.

 

  5. Books and Records. WECU shall maintain accurate books and records regarding
the performance of the Services and its calculation of the Payment Amount, as
defined below, and shall maintain such books and records for the period required
by applicable accounting practices or Law. Each party shall at all reasonable
times have access to the other party’s books, records, files and other
statements, documents or instruments reasonably relating to the services to be
provided hereunder.

 

  6. Payment to WECU. WCP shall pay WECU, subject to the terms of section 7
below, an amount equal to all direct and indirect expenses WECU incurs
(including, but not limited to, salary, bonus, benefits, withholding and
employment taxes and other amounts paid to or on behalf of any Assigned Employee
and office space, equipment and other general and administrative costs) to
perform the Services (collectively, the “Payment Amount”). The allocation
methodology WECU uses to allocate expenses to WCP shall satisfy US Internal
Revenue Code Section 482 and Section 247 of Canada’s Income Tax Act. As deemed
necessary by WECU, the Payment Amount may include an additional arm’s length fee
or mark-up, as required under US Internal Revenue Code Section 482 and
Section 247 of Canada’s Income Tax Act. Payments pursuant to this Section shall
be in addition to any payment to WECU as a result of indemnification pursuant to
any other Section in this Agreement.

 

  7. Payment Terms. On or before the 10th calendar day of each month, WECU shall
notify WCP, in a mutually agreeable electronic format (e.g., e-mail, fax), of
the Payment Amount due for the prior month. WCP shall pay WECU such amount on or
before the last day of the month of notification. Any payments not received by
this date shall bear interest at an arm’s length rate of interest (as determined
under US Internal Revenue Code Section 482 or Section 247 of Canada’s Income Tax
Act) from the date due until the date of payment. The Payment Amount shall be in
Canadian dollars and all payments shall be remitted in Canadian dollars.

 

  8. Benefit Plans. The parties agree that WCES may adopt and participate in
employee benefit plans, employee programs, and employee practices (including
paid time off payments, severance, retiree medical, retiree life, equity related
awards, bonuses, vesting of employee

 

-2-



--------------------------------------------------------------------------------

  benefits, retirement plans, and other employee or retiree related payments,
obligations, liabilities or benefits) (collectively, “Plans and Practices”), in
each case for the benefit of employees, former employees, and directors of WCES
or any of its Affiliates, in respect of Services performed, directly or
indirectly, for the benefit of WCP. The Parties acknowledge that WCES, directly
or through its Affiliates, has adopted and participates in (or in the future may
adopt and participate in) Plans and Practices for the benefit of employees and
former employees of WECU, the predecessor of WECU, and their Affiliates, in
respect of services previously performed, directly or indirectly, for the
benefit of WECU and WCP or its predecessors. Any and all expenses incurred or
accrued by WECU or its Affiliates in connection with any such Plans and
Practices, to the extent they relate to the Assigned Employees, shall be
reimbursed by WCP in accordance with the procedures described in Section 6 and
7.

 

  9. Confidential Information. Each of WECU and WCP may receive information that
is proprietary to or confidential to the other party or its affiliated companies
and their clients. Both parties agree to hold such information in strict
confidence and not to disclose such information to third parties, other than the
Partnership Parties or the Contributing Parties, or to use such information for
any purpose whatsoever other than performing under this Agreement or as required
by law.

 

  10. Permitted Disclosure. Notwithstanding the foregoing, each party may
disclose Confidential Information to the extent required by a court of competent
jurisdiction or other governmental authority or otherwise as required by law,
including without limitation disclosure obligations imposed under the federal
securities laws, provided that such party has given the other party prior notice
of such requirement when legally permissible to permit the other party to take
such legal action to prevent the disclosure as it deems reasonable, appropriate
or necessary.

 

  11. Term. Unless terminated earlier as provided below, this Agreement shall
remain in full force and effect except that (a) each party may terminate this
Agreement upon 60 days’ advance written notice to the other party, and (b) WECU
or WCP may terminate this Agreement immediately upon written notice to the other
party at such time as neither WECU nor its successor in interest is an affiliate
of WCP or its successor in interest.

 

  12.

Termination for Breach. If a party shall be in breach of any provision of this
Agreement (the “Breaching Party”), the non-breaching party (“Non-breaching
Party”) shall give the Breaching Party written notice of such breach (the
“Notice”), and, subject to the terms of this Section, the Breaching Party shall
have 30 days after receipt of the Notice within which to cure the breach, except
that no Notice shall be required and this Agreement may be terminated with
immediate effect if (a) the breach is an obligation to pay money, in which case
the Breaching Party shall have ten business days to cure the breach; (b) the
same breach occurs in any six-month period; (c) the breach pertains to the
Breaching Party’s obligations under Section 9; or (d) a party files a petition
in Bankruptcy (or is the subject of an involuntary petition in Bankruptcy that
is not dismissed within 60 days after the effective filing date thereof). With
respect to a breach of the obligations of a Breaching Party contained in
Section 9, there is no adequate remedy at law, and the Non-Breaching Party

 

-3-



--------------------------------------------------------------------------------

  will suffer irreparable harm as a result of such a breach. Therefore, if a
breach or threatened breach by a Breaching Party of Section 9 occurs, the
Non-Breaching Party shall be entitled to injunctive relief restraining the
breaching party from doing any act in violation thereof without the obligation
of posting a bond, cash, or otherwise.

 

  13. Effect of Termination. If this Agreement is terminated in accordance with
Section 11 or 12, all rights and obligations under this Agreement shall cease
except for (a) obligations that expressly survive termination of this Agreement;
(b) liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, (c) the obligation to pay any portion of the Payment
Amount that has accrued prior to such termination, even if such portion has not
become due and payable at that time, and (d) all liabilities and other
obligations attributable, or in any way related to, employees and former
employees of WCES, to the extent that such employees and former employees
provided Services to WCP, and former employees of WCP, and the predecessors in
interest of each and the estates, heirs, personal representatives, successors,
and assigns of each such employee and former employee (each, a “Subject
Employee”) including with respect to current and former Plans and Practices and
any benefit, equity, or incentive related plans, programs, policies, or
practices of WCP or its predecessors, all of which shall be paid when due by
WCP, recognizing that the amount of some of such liabilities and other
obligations shall not be known at the time of termination of this Agreement and
the obligation to pay shall continue after such termination.

 

  14. Release. WCP, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each, releases and forever
discharges WECU, WECU’ Affiliates, and the successors and assigns of each, and
the officers, directors, shareholders, members, partners, employees and agents
of each (as applicable, a “Releasee”) of and from any and all causes of action,
claims, demands, assessments, losses, liabilities, fines, penalties, suits,
damages, liens, rights, compensation, costs, and expenses of whatsoever kind or
nature including reasonable legal and expert fees and expenses (“Damages”),
whether now known or unknown, and whether they exist now or in the future,
arising from or relating to performance of, error or delay in performance,
attempting to perform or failing to perform, any responsibilities hereunder, or
any Damages related thereto, including claims arising as a result of the express
negligence of the Releasee unless the Damages resulted from the gross negligence
or willful misconduct of the Releasee.

 

  15.

Indemnification. As used in Sections 14, 15, and 16: (a) the term Affiliate
means any individual or corporation, limited liability company, partnership,
joint venture or other entity (“Person”), that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with the Person in question, with the term “control” meaning the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise; and from and after the closing of the
transactions contemplated by the Contribution Agreement by and among The
Williams Companies, Inc. and Williams Partners L.P., and certain of their
respective affiliates contemplated to be signed in February 2014 (the
“Contribution Agreement”) (b) when used in reference to WCP, the term Affiliate
shall exclude WECU, including all of the “Partnership Parties” and

 

-4-



--------------------------------------------------------------------------------

  their respective “Affiliates” as defined in the Contribution Agreement, and,
when used with reference to WECU, shall exclude WCP and all of the “Contributing
Parties” and their respective “Affiliates” as defined in the Contribution
Agreement; (c) references to WECU and WCP, as applicable, as the Indemnified
Party, shall include their respective Affiliates, the successors and assigns of
each, and the officers, directors, shareholders, members, partners, employees,
and agents of each, and their respective successors, assigns, and, in the case
of individuals, their estates, heirs, and personal representatives; and (d) the
Subject Employees are deemed to be third parties.

 

  16. Indemnification Obligations. WCP, for itself and on behalf of its
Affiliates, and the predecessors in interest, successors, and assigns of each
(the “WCP Indemnifying Party”) shall indemnify WECU for itself and on behalf of
its Affiliates, and the predecessors in interest, successors, and assigns of
each (the “WECU Indemnified Party”) from and against all Damages sustained or
incurred as a result of or arising out of or by virtue of any claim made by a
third party against a WECU Indemnified Party, which claim arises out of or is
caused by (a) a breach of this Agreement by a WCP Indemnifying Party, or (b) any
action or omission, including negligence (but excluding gross negligence or
willful misconduct) of a WECU Indemnifying Party (as defined below) in
connection with WECU’ obligations hereunder. WECU, (the “WECU Indemnifying
Party”) shall indemnify WCP (the “WCP Indemnified Party”) from and against all
Damages sustained or incurred as a result of or arising out of or by virtue of
any claim made by a third party against a WCP Indemnified Party, which claim
arises out of or is caused by the gross negligence or willful misconduct of a
WECU Indemnifying Party.

 

  17. Procedure. Each of WECU and WCP shall give the other party prompt written
notice and information in such party’s possession concerning any claim that
could result in Damages. In performing its indemnity obligation, the WCP
Indemnifying Party or the WECU Indemnifying Party (as applicable, the
“Indemnifying Party”) shall have the right to assume the settlement in the
defense of any suit or suits or other legal proceedings brought to enforce all
such Damages and shall pay all judgments entered in any such suit or other legal
proceedings. Except in the case where the Indemnifying Party refuses to assume
such defense in settlement, the Indemnifying Party shall have no liability for
any settlement in or compromise made without its written consent.

 

  18. Disclaimer; Limitation of Liability. Neither party shall be responsible
for any incidental, indirect, consequential, special, punitive, aggravated, or
exemplary damages. Regardless of the basis on which WCP makes a claim against
WECU for damages, WECU shall not be liable for any amount in excess of the
lesser of (a) the amount of any actual and direct loss or damages incurred, or
(b) the amount paid to WECU in excess of reimbursement for direct and indirect
costs in performance of the Services. All claims against WECU shall be deemed
waived unless made by WCP in writing and received by WECU within six months
after completion of the Services with respect to which the claim is being made.

 

-5-



--------------------------------------------------------------------------------

  19. Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the “Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a Delayed Party be required
to settle any strike, lockout, or other labor dispute in which it may be
involved, but in the event of a strike, lockout, or other labor dispute
affecting WECU, WECU shall use reasonable efforts to continue to perform the
Services by utilizing its management personnel and that of its Affiliates.

 

  20. Assignment; Amendment. Except as otherwise provided herein, neither party
shall sell, assign, or transfer any of its rights, or delegate any of its
obligations, under this Agreement to any Person without the prior consent of the
other party except that such prior consent shall not be required if such sale,
assignment, or transfer is to an Affiliate of a party or in connection with a
merger, consolidation, or the sale of substantially all of its assets. This
Agreement may be amended in a writing signed by both parties hereunder.

 

  21. Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

 

If to WCP:       Attention: Kevin Westfall, Non-regulated controller   
Facsimile: (918) 573-9377    E-Mail: Kevin.Westfall@Williams.com If to WECU:   
   Attention: Paul Reynolds, General Accounting Director    Facsimile:   
E-Mail: Paul.Reynolds@Williams.com

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.

 

-6-



--------------------------------------------------------------------------------

  22. Further Assurances. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

  23. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.

 

  24. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

  25. Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of, or shall be enforceable by, any Person not a party to
this Agreement.

 

  26. Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.

 

  27. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the Province of Alberta, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Calgary, Alberta.

 

  28. Legal Fees. If a party shall commence any action or proceeding against
another party in order to enforce the provisions of this Agreement or to recover
Damages as a result of the alleged breach of any of the provisions of this
Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable legal
fees and disbursements.

 

  29. Survival of Terms and Conditions. The terms and conditions of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate, including the terms and conditions contained in
Sections 3, 4, 9, 10, 14, 15 and 16.

 

  30. Integration; Amendments. This Agreement constitutes the entire Agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. This Agreement may
be amended or restated only by a written instrument executed by both parties.

 

  31. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A facsimile or electronic signature to this Agreement
shall be deemed an original and binding upon the party against whom enforcement
is sought.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

The parties have executed this Agreement on, and effective as of the Effective
Date.

 

WILLIAMS CANADA PROPYLENE ULC By:     Name:   John R. Dearborn Title:   Sr. Vice
President

 

WILLIAMS ENERGY CANADA ULC By:     Name:   David M. Chappell Title:   Vice
President

 

-8-



--------------------------------------------------------------------------------

Exhibit J

WECU - WHO

PERSONNEL SERVICES AND ALLOCATION AGREEMENT

This Personnel Services and Allocation Agreement (“Agreement”) is effective as
of February 1, 2014 12:01 AM Mountain Standard Time (the “Effective Date”), by
and between Williams Energy Canada ULC (“WECU”) an Alberta unlimited liability
corporation, and Williams Horizon Offgas ULC, an Alberta Unlimited liability
corporation (“WHO”).

RECITALS

 

  A. WHO is in the natural gas liquids business related to the CNRL Horizon
project (the “Business”).

 

  B. Effective as of January 1, 2014, WECU entered into a Personnel Services
Agreement with Williams Canada Employee Services Inc. (“WCES”), an Alberta
unlimited liability corporation pursuant to which WCES will provide personnel to
perform certain services to operate WECU’s business and to fulfill other general
and administrative functions relating to WECU’s business (the “WCES Personnel
Agreement”).

 

  C. WHO requires personnel to perform certain services to operate the Business
and to fulfill other general and administrative functions relating to the
Business, as well as certain office space and equipment relating to the
operation of the Business (the “Services”).

 

  D. WECU has agreed to provide such Services and allocate these costs to WHO in
accordance with the terms of this Agreement, and WHO is willing to engage WECU
subject to the terms and conditions of this Agreement.

NOW, THEREFORE in consideration of the foregoing recitals, which are
incorporated herein by this reference, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

  1. Services. WECU shall, during the term of this Agreement, provide to WHO
such employees (the “Assigned Employees”) to perform the Services. Such Assigned
Employees will have the requisite skills, knowledge, training, experience, and
competence to provide the Services. WECU shall enforce and perform under the
WCES Personnel Agreement so as to permit WECU to perform its obligations under
this Agreement.

 

  2. Employer Obligation. The Parties acknowledge WCES is the sole employer of
the Assigned Employees for all purposes. WHO shall not be the employer or common
employer for any purpose.



--------------------------------------------------------------------------------

  3. Employee Compensation. WECU shall be responsible for ensuring the payment
by WCES of any and all wages and other compensation to all of the Assigned
Employees. In this regard, it is the responsibility of WECU to ensure
implementation by WCES of procedures that comply with rules and regulations
governing the reporting and payment of all federal and provincial taxes on
payroll wages paid under this Agreement including, but not limited to:
(i) federal income tax withholding provisions of the Income Tax Act;
(ii) provincial and/or local income tax withholding provisions, if applicable;
(iii) Employment Insurance premiums; and (iv) Canada Pension Plan contributions.
In addition, WCES shall be the rated employer for unemployment compensation
purposes with respect to the Assigned Employees.

 

  4. Intellectual Property. Any (i) inventions, whether patentable or not,
developed or invented, or (ii) copyrightable material (and the intangible rights
of copyright therein) developed, by the Assigned Employees in connection with
the performance of the Services shall be the property of WHO.

 

  5. Books and Records. WECU shall maintain accurate books and records regarding
the performance of the Services and its calculation of the Payment Amount, as
defined below, and shall maintain such books and records for the period required
by applicable accounting practices or Law. Each party shall at all reasonable
times have access to the other party’s books, records, files and other
statements, documents or instruments reasonably relating to the services to be
provided hereunder.

 

  6. Payment to WECU. WHO shall pay WECU, subject to the terms of section 7
below, an amount equal to all direct and indirect expenses WECU incurs
(including, but not limited to, salary, bonus, benefits, withholding and
employment taxes and other amounts paid to or on behalf of any Assigned Employee
and office space, equipment and other general and administrative costs) to
perform the Services (collectively, the “Payment Amount”). The allocation
methodology WECU uses to allocate expenses to WHO shall satisfy US Internal
Revenue Code Section 482 and Section 247 of Canada’s Income Tax Act. As deemed
necessary by WECU, the Payment Amount may include an additional arm’s length fee
or mark-up, as required under US Internal Revenue Code Section 482 and
Section 247 of Canada’s Income Tax Act. Payments pursuant to this Section shall
be in addition to any payment to WECU as a result of indemnification pursuant to
any other Section in this Agreement.

 

  7. Payment Terms. On or before the 10th calendar day of each month, WECU shall
notify WHO, in a mutually agreeable electronic format (e.g., e-mail, fax), of
the Payment Amount due for the prior month. WHO shall pay WECU such amount on or
before the last day of the month of notification. Any payments not received by
this date shall bear interest at an arm’s length rate of interest (as determined
under US Internal Revenue Code Section 482 or Section 247 of Canada’s Income Tax
Act) from the date due until the date of payment. The Payment Amount shall be in
Canadian dollars and all payments shall be remitted in Canadian dollars.

 

-2-



--------------------------------------------------------------------------------

  8. Benefit Plans. The parties agree that WCES may adopt and participate in
employee benefit plans, employee programs, and employee practices (including
paid time off payments, severance, retiree medical, retiree life, equity related
awards, bonuses, vesting of employee benefits, retirement plans, and other
employee or retiree related payments, obligations, liabilities or benefits)
(collectively, “Plans and Practices”), in each case for the benefit of
employees, former employees, and directors of WCES or any of its Affiliates, in
respect of Services performed, directly or indirectly, for the benefit of WHO.
The Parties acknowledge that WCES, directly or through its Affiliates, has
adopted and participates in (or in the future may adopt and participate in)
Plans and Practices for the benefit of employees and former employees of WECU,
the predecessor of WECU, and their Affiliates, in respect of services previously
performed, directly or indirectly, for the benefit of WECU and WHO or its
predecessors. Any and all expenses incurred or accrued by WECU or its Affiliates
in connection with any such Plans and Practices, to the extent they relate to
the Assigned Employees, shall be reimbursed by WHO in accordance with the
procedures described in Section 6 and 7.

 

  9. Confidential Information. Each of WECU and WHO may receive information that
is proprietary to or confidential to the other party or its affiliated companies
and their clients. Both parties agree to hold such information in strict
confidence and not to disclose such information to third parties, other than the
Partnership Parties or the Contributing Parties, or to use such information for
any purpose whatsoever other than performing under this Agreement or as required
by law.

 

  10. Permitted Disclosure. Notwithstanding the foregoing, each party may
disclose Confidential Information to the extent required by a court of competent
jurisdiction or other governmental authority or otherwise as required by law,
including without limitation disclosure obligations imposed under the federal
securities laws, provided that such party has given the other party prior notice
of such requirement when legally permissible to permit the other party to take
such legal action to prevent the disclosure as it deems reasonable, appropriate
or necessary.

 

  11. Term. Unless terminated earlier as provided below, this Agreement shall
remain in full force and effect except that (a) each party may terminate this
Agreement upon 60 days’ advance written notice to the other party, and (b) WECU
or WHO may terminate this Agreement immediately upon written notice to the other
party at such time as neither WECU nor its successor in interest is an affiliate
of WHO or its successor in interest.

 

  12.

Termination for Breach. If a party shall be in breach of any provision of this
Agreement (the “Breaching Party”), the non-breaching party (“Non-breaching
Party”) shall give the Breaching Party written notice of such breach (the
“Notice”), and, subject to the terms of this Section, the Breaching Party shall
have 30 days after receipt of the Notice within which to cure the breach, except
that no Notice shall be required and this Agreement may be terminated with
immediate effect if (a) the breach is an obligation to pay money, in which case
the Breaching Party shall have ten business days to cure the breach; (b) the
same breach occurs in any six-month period; (c) the breach pertains to the
Breaching Party’s obligations under Section 9; or (d) a party files a petition
in Bankruptcy (or is the subject of an involuntary petition in Bankruptcy that
is not dismissed within 60 days after the effective filing date thereof). With
respect to a breach of the obligations of a Breaching Party

 

-3-



--------------------------------------------------------------------------------

  contained in Section 9, there is no adequate remedy at law, and the
Non-Breaching Party will suffer irreparable harm as a result of such a breach.
Therefore, if a breach or threatened breach by a Breaching Party of Section 9
occurs, the Non-Breaching Party shall be entitled to injunctive relief
restraining the breaching party from doing any act in violation thereof without
the obligation of posting a bond, cash, or otherwise.

 

  13. Effect of Termination. If this Agreement is terminated in accordance with
Section 11 or 12, all rights and obligations under this Agreement shall cease
except for (a) obligations that expressly survive termination of this Agreement;
(b) liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, (c) the obligation to pay any portion of the Payment
Amount that has accrued prior to such termination, even if such portion has not
become due and payable at that time, and (d) all liabilities and other
obligations attributable, or in any way related to, employees and former
employees of WCES, to the extent that such employees and former employees
provided Services to WHO, and former employees of WHO, and the predecessors in
interest of each and the estates, heirs, personal representatives, successors,
and assigns of each such employee and former employee (each, a “Subject
Employee”) including with respect to current and former Plans and Practices and
any benefit, equity, or incentive related plans, programs, policies, or
practices of WHO or its predecessors, all of which shall be paid when due by
WHO, recognizing that the amount of some of such liabilities and other
obligations shall not be known at the time of termination of this Agreement and
the obligation to pay shall continue after such termination.

 

  14. Release. WHO, for itself and on behalf of its Affiliates, and the
predecessors in interest, successors, and assigns of each, releases and forever
discharges WECU, WECU’ Affiliates, and the successors and assigns of each, and
the officers, directors, shareholders, members, partners, employees and agents
of each (as applicable, a “Releasee”) of and from any and all causes of action,
claims, demands, assessments, losses, liabilities, fines, penalties, suits,
damages, liens, rights, compensation, costs, and expenses of whatsoever kind or
nature including reasonable legal and expert fees and expenses (“Damages”),
whether now known or unknown, and whether they exist now or in the future,
arising from or relating to performance of, error or delay in performance,
attempting to perform or failing to perform, any responsibilities hereunder, or
any Damages related thereto, including claims arising as a result of the express
negligence of the Releasee unless the Damages resulted from the gross negligence
or willful misconduct of the Releasee.

 

  15.

Indemnification. As used in Sections 14, 15, and 16: (a) the term Affiliate
means any individual or corporation, limited liability company, partnership,
joint venture or other entity (“Person”), that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with the Person in question, with the term “control” meaning the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise; and from and after the closing of the
transactions contemplated by the Contribution Agreement by and among The
Williams Companies, Inc. and Williams Partners L.P., and certain of their
respective affiliates contemplated to be

 

-4-



--------------------------------------------------------------------------------

  signed in February 2014 (the “Contribution Agreement”) (b) when used in
reference to WHO, the term Affiliate shall exclude WECU, including all of the
“Partnership Parties” and their respective “Affiliates” as defined in the
Contribution Agreement, and, when used with reference to WECU, shall exclude WHO
and all of the “Contributing Parties” and their respective “Affiliates” as
defined in the Contribution Agreement; (c) references to WECU and WHO, as
applicable, as the Indemnified Party, shall include their respective Affiliates,
the successors and assigns of each, and the officers, directors, shareholders,
members, partners, employees, and agents of each, and their respective
successors, assigns, and, in the case of individuals, their estates, heirs, and
personal representatives; and (d) the Subject Employees are deemed to be third
parties.

 

  16. Indemnification Obligations. WHO, for itself and on behalf of its
Affiliates, and the predecessors in interest, successors, and assigns of each
(the “WHO Indemnifying Party”) shall indemnify WECU for itself and on behalf of
its Affiliates, and the predecessors in interest, successors, and assigns of
each (the “WECU Indemnified Party”) from and against all Damages sustained or
incurred as a result of or arising out of or by virtue of any claim made by a
third party against a WECU Indemnified Party, which claim arises out of or is
caused by (a) a breach of this Agreement by a WHO Indemnifying Party, or (b) any
action or omission, including negligence (but excluding gross negligence or
willful misconduct) of a WECU Indemnifying Party (as defined below) in
connection with WECU’ obligations hereunder. WECU, (the “WECU Indemnifying
Party”) shall indemnify WHO (the “WHO Indemnified Party”) from and against all
Damages sustained or incurred as a result of or arising out of or by virtue of
any claim made by a third party against a WHO Indemnified Party, which claim
arises out of or is caused by the gross negligence or willful misconduct of a
WECU Indemnifying Party.

 

  17. Procedure. Each of WECU and WHO shall give the other party prompt written
notice and information in such party’s possession concerning any claim that
could result in Damages. In performing its indemnity obligation, the WHO
Indemnifying Party or the WECU Indemnifying Party (as applicable, the
“Indemnifying Party”) shall have the right to assume the settlement in the
defense of any suit or suits or other legal proceedings brought to enforce all
such Damages and shall pay all judgments entered in any such suit or other legal
proceedings. Except in the case where the Indemnifying Party refuses to assume
such defense in settlement, the Indemnifying Party shall have no liability for
any settlement in or compromise made without its written consent.

 

  18. Disclaimer; Limitation of Liability. Neither party shall be responsible
for any incidental, indirect, consequential, special, punitive, aggravated, or
exemplary damages. Regardless of the basis on which WHO makes a claim against
WECU for damages, WECU shall not be liable for any amount in excess of the
lesser of (a) the amount of any actual and direct loss or damages incurred, or
(b) the amount paid to WECU in excess of reimbursement for direct and indirect
costs in performance of the Services. All claims against WECU shall be deemed
waived unless made by WHO in writing and received by WECU within six months
after completion of the Services with respect to which the claim is being made.

 

-5-



--------------------------------------------------------------------------------

  19. Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the “Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a Delayed Party be required
to settle any strike, lockout, or other labor dispute in which it may be
involved, but in the event of a strike, lockout, or other labor dispute
affecting WECU, WECU shall use reasonable efforts to continue to perform the
Services by utilizing its management personnel and that of its Affiliates.

 

  20. Assignment; Amendment. Except as otherwise provided herein, neither party
shall sell, assign, or transfer any of its rights, or delegate any of its
obligations, under this Agreement to any Person without the prior consent of the
other party except that such prior consent shall not be required if such sale,
assignment, or transfer is to an Affiliate of a party or in connection with a
merger, consolidation, or the sale of substantially all of its assets. This
Agreement may be amended in a writing signed by both parties hereunder.

 

  21. Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

If to WHO:

Attention: Kevin Westfall, Non-regulated controller

Facsimile: (918) 573-9377

E-Mail: Kevin.Westfall@Williams.com

If to WECU:

Attention: Paul Reynolds, General Accounting Director

Facsimile:

E-Mail: Paul.Reynolds@Williams.com

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.

 

-6-



--------------------------------------------------------------------------------

  22. Further Assurances. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

  23. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.

 

  24. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

  25. Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of, or shall be enforceable by, any Person not a party to
this Agreement.

 

  26. Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.

 

  27. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the Province of Alberta, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Calgary, Alberta.

 

  28. Legal Fees. If a party shall commence any action or proceeding against
another party in order to enforce the provisions of this Agreement or to recover
Damages as a result of the alleged breach of any of the provisions of this
Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable legal
fees and disbursements.

 

  29. Survival of Terms and Conditions. The terms and conditions of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate, including the terms and conditions contained in
Sections 3, 4, 9, 10, 14, 15 and 16.

 

  30. Integration; Amendments. This Agreement constitutes the entire Agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. This Agreement may
be amended or restated only by a written instrument executed by both parties.

 

  31. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A facsimile or electronic signature to this Agreement
shall be deemed an original and binding upon the party against whom enforcement
is sought.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

The parties have executed this Agreement on, and effective as of the Effective
Date.

 

WILLIAMS HORIZON OFFGAS ULC By:     Name: John R. Dearborn Title:   Sr. Vice
President

 

WILLIAMS ENERGY CANADA ULC By:     Name: David M. Chappell Title:   Vice
President

 

-8-



--------------------------------------------------------------------------------

Exhibit J

WECU – Williams Development

PERSONNEL SERVICES AND ALLOCATION AGREEMENT

This Personnel Services and Allocation Agreement (“Agreement”) is effective as
of February 1, 2014 12:01 AM Mountain Standard Time (the “Effective Date”), by
and between Williams Energy Canada ULC (“WECU”) an Alberta unlimited liability
corporation, and Williams Energy Canada Development ULC (“Williams
Development”).

RECITALS

 

  A. Williams Development is in the business of extracting, fractionating,
storing and transporting natural gas liquids and olefins (the “Business”).

 

  B. Effective as of January 1, 2014, WECU entered into a Personnel Services
Agreement with Williams Canada Employee Services Inc. (“WCES”), an Alberta
unlimited liability corporation pursuant to which WCES will provide personnel to
perform certain services to operate WECU’s business and to fulfill other general
and administrative functions relating to WECU’s business (the “WCES Personnel
Agreement”).

 

  C. Williams Development requires personnel to perform certain services to
operate the Business and to fulfill other general and administrative functions
relating to the Business, as well as certain office space and equipment relating
to the operation of the Business (the “Services”).

 

  D. WECU has agreed to provide such Services and allocate these costs to
Williams Development in accordance with the terms of this Agreement, and
Williams Development is willing to engage WECU subject to the terms and
conditions of this Agreement.

NOW, THEREFORE in consideration of the foregoing recitals, which are
incorporated herein by this reference, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

  1. Services. WECU shall, during the term of this Agreement, provide to
Williams Development such employees (the “Assigned Employees”) to perform the
Services. Such Assigned Employees will have the requisite skills, knowledge,
training, experience, and competence to provide the Services. WECU shall enforce
and perform under the WCES Personnel Agreement so as to permit WECU to perform
its obligations under this Agreement.

 

  2. Employer Obligation. The Parties acknowledge WCES is the sole employer of
the Assigned Employees for all purposes. Williams Development shall not be the
employer or common employer for any purpose.



--------------------------------------------------------------------------------

  3. Employee Compensation. WECU shall be responsible for ensuring the payment
by WCES of any and all wages and other compensation to all of the Assigned
Employees. In this regard, it is the responsibility of WECU to ensure
implementation by WCES of procedures that comply with rules and regulations
governing the reporting and payment of all federal and provincial taxes on
payroll wages paid under this Agreement including, but not limited to:
(i) federal income tax withholding provisions of the Income Tax Act;
(ii) provincial and/or local income tax withholding provisions, if applicable;
(iii) Employment Insurance premiums; and (iv) Canada Pension Plan contributions.
In addition, WCES shall be the rated employer for unemployment compensation
purposes with respect to the Assigned Employees.

 

  4. Intellectual Property. Any (i) inventions, whether patentable or not,
developed or invented, or (ii) copyrightable material (and the intangible rights
of copyright therein) developed, by the Assigned Employees in connection with
the performance of the Services shall be the property of Williams Development.

 

  5. Books and Records. WECU shall maintain accurate books and records regarding
the performance of the Services and its calculation of the Payment Amount, as
defined below, and shall maintain such books and records for the period required
by applicable accounting practices or Law. Each party shall at all reasonable
times have access to the other party’s books, records, files and other
statements, documents or instruments reasonably relating to the services to be
provided hereunder.

 

  6. Payment to WECU. Williams Development shall pay WECU, subject to the terms
of section 7 below, an amount equal to all direct and indirect expenses WECU
incurs (including, but not limited to, salary, bonus, benefits, withholding and
employment taxes and other amounts paid to or on behalf of any Assigned Employee
and office space, equipment and other general and administrative costs) to
perform the Services (collectively, the “Payment Amount”). The allocation
methodology WECU uses to allocate expenses to Williams Development shall satisfy
US Internal Revenue Code Section 482 and Section 247 of Canada’s Income Tax Act.
As deemed necessary by WECU, the Payment Amount may include an additional arm’s
length fee or mark-up, as required under US Internal Revenue Code Section 482
and Section 247 of Canada’s Income Tax Act. Payments pursuant to this Section
shall be in addition to any payment to WECU as a result of indemnification
pursuant to any other Section in this Agreement.

 

  7. Payment Terms. On or before the 10th calendar day of each month, WECU shall
notify Williams Development, in a mutually agreeable electronic format (e.g.,
e-mail, fax), of the Payment Amount due for the prior month. Williams
Development shall pay WECU such amount on or before the last day of the month of
notification. Any payments not received by this date shall bear interest at an
arm’s length rate of interest (as determined under US Internal Revenue Code
Section 482 or Section 247 of Canada’s Income Tax Act) from the date due until
the date of payment. The Payment Amount shall be in Canadian dollars and all
payments shall be remitted in Canadian dollars.

 

-2-



--------------------------------------------------------------------------------

  8. Benefit Plans. The parties agree that WCES may adopt and participate in
employee benefit plans, employee programs, and employee practices (including
paid time off payments, severance, retiree medical, retiree life, equity related
awards, bonuses, vesting of employee benefits, retirement plans, and other
employee or retiree related payments, obligations, liabilities or benefits)
(collectively, “Plans and Practices”), in each case for the benefit of
employees, former employees, and directors of WCES or any of its Affiliates, in
respect of Services performed, directly or indirectly, for the benefit of
WILLIAMS DEVELOPMENT. The Parties acknowledge that WCES, directly or through its
Affiliates, has adopted and participates in (or in the future may adopt and
participate in) Plans and Practices for the benefit of employees and former
employees of WECU, the predecessor of WECU, and their Affiliates, in respect of
services previously performed, directly or indirectly, for the benefit of WECU
and Williams Development or its predecessors. Any and all expenses incurred or
accrued by WECU or its Affiliates in connection with any such Plans and
Practices, to the extent they relate to the Assigned Employees, shall be
reimbursed by Williams Development in accordance with the procedures described
in Section 6 and 7.

 

  9. Confidential Information. Each of WECU and Williams Development may receive
information that is proprietary to or confidential to the other party or its
affiliated companies and their clients. Both parties agree to hold such
information in strict confidence and not to disclose such information to third
parties, other than the Partnership Parties or the Contributing Parties, or to
use such information for any purpose whatsoever other than performing under this
Agreement or as required by law.

 

  10. Permitted Disclosure. Notwithstanding the foregoing, each party may
disclose Confidential Information to the extent required by a court of competent
jurisdiction or other governmental authority or otherwise as required by law,
including without limitation disclosure obligations imposed under the federal
securities laws, provided that such party has given the other party prior notice
of such requirement when legally permissible to permit the other party to take
such legal action to prevent the disclosure as it deems reasonable, appropriate
or necessary.

 

  11. Term. Unless terminated earlier as provided below, this Agreement shall
remain in full force and effect except that (a) each party may terminate this
Agreement upon 60 days’ advance written notice to the other party, and (b) WECU
or Williams Development may terminate this Agreement immediately upon written
notice to the other party at such time as neither WECU nor its successor in
interest is an affiliate of Williams Development or its successor in interest.

 

  12.

Termination for Breach. If a party shall be in breach of any provision of this
Agreement (the “Breaching Party”), the non-breaching party (“Non-breaching
Party”) shall give the Breaching Party written notice of such breach (the
“Notice”), and, subject to the terms of this Section, the Breaching Party shall
have 30 days after receipt of the Notice within which to cure the breach, except
that no Notice shall be required and this Agreement may be terminated with
immediate effect if (a) the breach is an obligation to pay money, in which case
the Breaching Party shall have ten business days to cure the breach; (b) the
same

 

-3-



--------------------------------------------------------------------------------

  breach occurs in any six-month period; (c) the breach pertains to the
Breaching Party’s obligations under Section 9; or (d) a party files a petition
in Bankruptcy (or is the subject of an involuntary petition in Bankruptcy that
is not dismissed within 60 days after the effective filing date thereof). With
respect to a breach of the obligations of a Breaching Party contained in
Section 9, there is no adequate remedy at law, and the Non-Breaching Party will
suffer irreparable harm as a result of such a breach. Therefore, if a breach or
threatened breach by a Breaching Party of Section 9 occurs, the Non-Breaching
Party shall be entitled to injunctive relief restraining the breaching party
from doing any act in violation thereof without the obligation of posting a
bond, cash, or otherwise.

 

  13. Effect of Termination. If this Agreement is terminated in accordance with
Section 11 or 12, all rights and obligations under this Agreement shall cease
except for (a) obligations that expressly survive termination of this Agreement;
(b) liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, (c) the obligation to pay any portion of the Payment
Amount that has accrued prior to such termination, even if such portion has not
become due and payable at that time, and (d) all liabilities and other
obligations attributable, or in any way related to, employees and former
employees of WCES, to the extent that such employees and former employees
provided Services to Williams Development , and former employees of Williams
Development , and the predecessors in interest of each and the estates, heirs,
personal representatives, successors, and assigns of each such employee and
former employee (each, a “Subject Employee”) including with respect to current
and former Plans and Practices and any benefit, equity, or incentive related
plans, programs, policies, or practices of Williams Development or its
predecessors, all of which shall be paid when due by Williams Development ,
recognizing that the amount of some of such liabilities and other obligations
shall not be known at the time of termination of this Agreement and the
obligation to pay shall continue after such termination.

 

  14. Release. Williams Development , for itself and on behalf of its
Affiliates, and the predecessors in interest, successors, and assigns of each,
releases and forever discharges WECU, WECU’ Affiliates, and the successors and
assigns of each, and the officers, directors, shareholders, members, partners,
employees and agents of each (as applicable, a “Releasee”) of and from any and
all causes of action, claims, demands, assessments, losses, liabilities, fines,
penalties, suits, damages, liens, rights, compensation, costs, and expenses of
whatsoever kind or nature including reasonable legal and expert fees and
expenses (“Damages”), whether now known or unknown, and whether they exist now
or in the future, arising from or relating to performance of, error or delay in
performance, attempting to perform or failing to perform, any responsibilities
hereunder, or any Damages related thereto, including claims arising as a result
of the express negligence of the Releasee unless the Damages resulted from the
gross negligence or willful misconduct of the Releasee.

 

  15.

Indemnification. As used in Sections 14, 15, and 16: (a) the term Affiliate
means any individual or corporation, limited liability company, partnership,
joint venture or other entity (“Person”), that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with the Person in question, with the term “control” meaning the possession,
direct or indirect, of the power to direct or cause the

 

-4-



--------------------------------------------------------------------------------

  direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; and from and after the
closing of the transactions contemplated by the Contribution Agreement by and
among The Williams Companies, Inc. and Williams Partners L.P., and certain of
their respective affiliates contemplated to be signed in February 2014 (the
“Contribution Agreement”) (b) when used in reference to Williams Development,
the term Affiliate shall exclude WECU, including all of the “Partnership
Parties” and their respective “Affiliates” as defined in the Contribution
Agreement, and, when used with reference to WECU, shall exclude Williams
Development and all of the “Contributing Parties” and their respective
“Affiliates” as defined in the Contribution Agreement; (c) references to WECU
and Williams Development , as applicable, as the Indemnified Party, shall
include their respective Affiliates, the successors and assigns of each, and the
officers, directors, shareholders, members, partners, employees, and agents of
each, and their respective successors, assigns, and, in the case of individuals,
their estates, heirs, and personal representatives; and (d) the Subject
Employees are deemed to be third parties.

 

  16. Indemnification Obligations. Williams Development , for itself and on
behalf of its Affiliates, and the predecessors in interest, successors, and
assigns of each (the “Williams Development Indemnifying Party”) shall indemnify
WECU for itself and on behalf of its Affiliates, and the predecessors in
interest, successors, and assigns of each (the “WECU Indemnified Party”) from
and against all Damages sustained or incurred as a result of or arising out of
or by virtue of any claim made by a third party against a WECU Indemnified
Party, which claim arises out of or is caused by (a) a breach of this Agreement
by a Williams Development Indemnifying Party, or (b) any action or omission,
including negligence (but excluding gross negligence or willful misconduct) of a
WECU Indemnifying Party (as defined below) in connection with WECU’ obligations
hereunder. WECU, (the “WECU Indemnifying Party”) shall indemnify Williams
Development (the “Williams Development Indemnified Party”) from and against all
Damages sustained or incurred as a result of or arising out of or by virtue of
any claim made by a third party against a Williams Development Indemnified
Party, which claim arises out of or is caused by the gross negligence or willful
misconduct of a WECU Indemnifying Party.

 

  17. Procedure. Each of WECU and Williams Development shall give the other
party prompt written notice and information in such party’s possession
concerning any claim that could result in Damages. In performing its indemnity
obligation, the Williams Development Indemnifying Party or the WECU Indemnifying
Party (as applicable, the “Indemnifying Party”) shall have the right to assume
the settlement in the defense of any suit or suits or other legal proceedings
brought to enforce all such Damages and shall pay all judgments entered in any
such suit or other legal proceedings. Except in the case where the Indemnifying
Party refuses to assume such defense in settlement, the Indemnifying Party shall
have no liability for any settlement in or compromise made without its written
consent.

 

  18.

Disclaimer; Limitation of Liability. Neither party shall be responsible for any
incidental, indirect, consequential, special, punitive, aggravated, or exemplary
damages. Regardless of the basis on which Williams Development makes a claim
against WECU for damages, WECU shall not be liable for any amount in excess of
the lesser of (a)

 

-5-



--------------------------------------------------------------------------------

  the amount of any actual and direct loss or damages incurred, or (b) the
amount paid to WECU in excess of reimbursement for direct and indirect costs in
performance of the Services. All claims against WECU shall be deemed waived
unless made by Williams Development in writing and received by WECU within six
months after completion of the Services with respect to which the claim is being
made.

 

  19. Force Majeure. A party’s obligation under this Agreement, other than an
obligation to pay money and the indemnification obligations hereunder, shall be
excused when and to the extent its performance of that obligation is prevented
due to any cause beyond the reasonable control of a party, including the
following causes (unless they are within such party’s reasonable control): acts
of God, strikes, lockouts, acts of the public enemy, wars or warlike action
(whether actual or impending), arrests and other restraints of government (civil
or military), blockades, embargoes, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, sabotage, tornadoes, named tropical storms and
hurricanes, floods, civil disturbances, terrorism, mechanical breakdown of
machinery or equipment, explosions, confiscation or seizure by any government or
other public authority and any order of any court of competent jurisdiction,
regulatory agency or governmental body having jurisdiction. The party that is
prevented from performing its obligation by reason of one or more of the
foregoing events (the “Delayed Party”) shall promptly notify the other party of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. However, in no event shall a Delayed Party be required
to settle any strike, lockout, or other labor dispute in which it may be
involved, but in the event of a strike, lockout, or other labor dispute
affecting WECU, WECU shall use reasonable efforts to continue to perform the
Services by utilizing its management personnel and that of its Affiliates.

 

  20. Assignment; Amendment. Except as otherwise provided herein, neither party
shall sell, assign, or transfer any of its rights, or delegate any of its
obligations, under this Agreement to any Person without the prior consent of the
other party except that such prior consent shall not be required if such sale,
assignment, or transfer is to an Affiliate of a party or in connection with a
merger, consolidation, or the sale of substantially all of its assets. This
Agreement may be amended in a writing signed by both parties hereunder.

 

  21. Notices. All notices and other communications that are required or
permitted to be given to a party under this Agreement shall be sufficient in all
respects if given in writing and delivered in person, by electronic mail, by
facsimile, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:

 

 

If to Williams

Development:

        Attention: Kevin Westfall, Non-regulated controller      Facsimile:
(918) 573-9377      E-Mail: Kevin.Westfall@Williams.com  

If to WECU:

        Attention: Paul Reynolds, General Accounting Director      Facsimile:  
   E-Mail: Paul.Reynolds@Williams.com

 

-6-



--------------------------------------------------------------------------------

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or facsimile, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier.

 

  22. Further Assurances. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

  23. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.

 

  24. Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

  25. Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of, or shall be enforceable by, any Person not a party to
this Agreement.

 

  26. Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.

 

  27. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the Province of Alberta, without regard to the
principles of conflicts of law. The proper venue for any lawsuit shall only
exist in Calgary, Alberta.

 

  28. Legal Fees. If a party shall commence any action or proceeding against
another party in order to enforce the provisions of this Agreement or to recover
Damages as a result of the alleged breach of any of the provisions of this
Agreement, the prevailing party shall be entitled to recover from the other
party all reasonable costs in connection therewith, including reasonable legal
fees and disbursements.

 

  29. Survival of Terms and Conditions. The terms and conditions of this
Agreement shall survive the expiration or termination of this Agreement to the
full extent necessary for their enforcement and for the protection of the party
in whose favor they operate, including the terms and conditions contained in
Sections 3, 4, 9, 10, 14, 15 and 16.

 

-7-



--------------------------------------------------------------------------------

  30. Integration; Amendments. This Agreement constitutes the entire Agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto. This Agreement may
be amended or restated only by a written instrument executed by both parties.

 

  31. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A facsimile or electronic signature to this Agreement
shall be deemed an original and binding upon the party against whom enforcement
is sought.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

The parties have executed this Agreement on, and effective as of the Effective
Date.

 

WILLIAMS ENERGY CANADA DEVELOPMENT ULC By:     Name: John R. Dearborn Title:
  Sr. Vice President WILLIAMS ENERGY CANADA ULC By:     Name: David M. Chappell
Title:   Vice President

 

-9-



--------------------------------------------------------------------------------

Exhibit K

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

SUPPLEMENTARY CONDITIONS INDEX

 

         General    Article A-1    The Work    2 Article A-4    Contract
Documents    2 Article A-9    Payment    3 Article A-12    Succession    3
Article A-13    Interpretation    3    Definitions    4 GC 1.1    Contract
Documents    4 GC 1.4    Assignment    5 GC 2.2    Authority of the Consultant
   5 GC 2.3    Consultant’s Responsibilities    5 GC 2.4    Review and
Inspection of the Work    5 GC 2.5    Defective Work    5 GC 3.2    Construction
by Owner or Other Contractors    6 GC 3.5    Construction Schedule    6 GC 3.7
   Subcontractors and Suppliers    7 GC 5.1    Financing Information Required by
the Owner    8 GC 5.3    Progress Payment for the Services    8 GC 5.4   
Progress Payment for the Work    9 GC 5.5    Substantial Performance of the Work
   10 GC 5.6    Payment of Holdback Upon Substantial Performance of Work    11
GC 5.7    Progressive Release of Holdback for the Work    12 GC 5.8    Final
Payment    13 GC 6.3    Change Directive    14 GC 9.2    Toxic and Hazardous
Substances    14 GC 9.4    Construction Safety    15 GC 10.1    Taxes and Duties
   15 GC 10.2    Laws, Notices, Permits, and Fees    16 GC 11.1    Insurance   
16 GC 12.1    Indemnification    16 GC 12.3    Warranty    16

 

      Project Name: C3+D    Page 1 of 16   

 



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

GENERAL

 

SC-01  

1.1      These Supplementary Conditions (“SCs”) presuppose the use of the
Standard Construction Document, CCDC 5B-2010 Construction Management Contract –
for Services and Construction, including the Agreement between Owner and
Construction Manager, Definitions and General Conditions, GC 1 to GC 12
inclusive, in full. These “Supplementary Conditions” void, supersede or amend
the Agreement between Owner and Construction Manager, the Definitions and the
General Conditions, as the case may be.

 

1.2      Throughout the Contract Documents reference to the “General Conditions
of the Contract” shall imply the inclusion of these Supplementary Conditions.

 

1.3      To the extent that the Lien Act expressly forbids parties from
contracting out of all or some of the provisions of the Lien Act then, with
respect to but only to the extent that, those provisions of the Lien Act are
deemed to apply to any provisions of these Supplementary Conditions the
provisions set out in the Lien Act shall overrule any provision of the Contract
Documents that is determined to contradict or contravene the Lien Act but only
to the extent of such contradiction or contravention.

 

 

Amend the Agreement between Owner and Construction Manager, which forms part of
the Standard Construction Document—CCDC 5B, 2010, as follows:

ARTICLE A-1 THE WORK

SC-02  

Add the following sentence to Section 1.3 of Article A-1:

 

“Time is of the essence in the Work provided for in the Contract Documents and
there will be, on the part of the Owner, in the event that the Work provided for
in the Contract Documents is not completed by the Construction Manager within
the time fixed for Substantial Performance of the Work, or within the time for
which such Substantial Performance of the Work may be extended as provided in
the Contract Documents.”

ARTICLE A-4 CONTRACT DOCUMENTS

SC-03  

Add bullet point “Appendix A: Supplementary Conditions” to Section 4.1.

 

 

      Project Name: C3+D    Page 2 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

ARTICLE A-9 PAYMENT

SC-04   Delete Sections 9.1.4 and 9.1.5 and substitute the following:  

“9.1.4     upon Substantial Performance of the Work, the major lien fund
together with such Value Added Taxes as may be applicable to such payment, as
set out in GC 5.6 – Payment of Holdback Upon Substantial Performance of the
Work, and

 

9.1.5       upon the issuance of the final certificate for payment, the unpaid
balance of the Construction Manager’s Fee for the Services, the reimbursable
expenses for the Services, the Price of the Work, and the minor lien fund when
due, together with such Value Added Taxes as may be applicable to such payment,
as set out in paragraph 5.8.4 of these Supplementary General Conditions.”

SC-05  

DeleteSection 9.2 and substitute the following:

 

 

“9.2         In the event of loss or damage occurring where payment becomes due
under the Property and Boiler and Machinery Insurance policies provided for in
GC 11.1, payments shall be made to the Owner to reimburse the Construction
Manager for the cost of rebuilding or repair.”

ARTICLE A-12 SUCCESSION

SC-06   Amend Article A-12 by adding the word “permitted” before the word
“assigns” in the 2nd line thereof.

ARTICLE A-13 INTERPRETATION

SC-07   As follows:  

“13.1    If any provision of the Contract is determined to be invalid, illegal
or unenforceable in whole or in part, such invalidity, illegality or
unenforceability will only apply to such provision or part, as the case may be,
and any other part and all other provisions of the Contract shall remain in full
force and effect. Furthermore, the parties shall endeavour to agree on a
provision which reflects insofar as reasonably possible the commercial
intentions of the invalid, illegal or unenforceable provision or part.

 

13.2      Headings of all articles of the Standard Construction Document, CCDC
5B-2010 and of all articles of the Specifications are inserted for reference
only and do not affect the construction and the interpretation of the Contract.

 

13.3      Wherever the words “approve”, “permitted”, “instructed”, “required”,
“submit” or similar words or phrases are used in the Contract Documents, it
shall be understood that they mean, unless the context prescribes otherwise,
“approved by the Consultant”, “selected by the Consultant”, “directed by the
Consultant”, “permitted by the Consultant”, “instructed by the Consultant” and
“submitted to the Consultant”.

 

 

      Project Name: C3+D    Page 3 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

DEFINITIONS Amend the Definitions as follows: SC-8   Delete definition
Consultant, and substitute with the following:  

 

“Consultant

  The Consultant is the person, firm or corporation identified as such in the
Agreement. The term Consultant means the Consultant or the Consultant’s
authorized representative.” SC-9   Add at the end of definition number Drawings,
the words “including all Schedules”. SC-10   Add at the end of definition
Specifications, the words “including all Schedules”. SC-11   Add to definition
Substantial Performance of the Work, the following:   “In addition to the
foregoing, the criteria for determining the date of Substantial Performance of
the Work shall include, but shall not be limited to, the date upon which an
occupancy permit is issued, if applicable, by the appropriate governmental
authority (if such permits are issued by such authority) as to all of the Work
and the ability of the Owner to occupy and use all of the Work without being
impeded by any work of the Construction Manager.” SC-12   Delete definition
Work, and substitute the following:  

 

“Work

  The Work means the total construction and related services including, but not
limited to, the supply of all materials, products, labour, supervision,
services, permits and licences required to complete the Construction Manager’s
obligations under the terms and conditions of the Contract Documents.” SC-13  
Add the following definition:   “Schedules   Schedules are supplementary details
and lists contained within or appended to the Specifications and to the
Drawings.” Amend the General Conditions of the Stipulated Price Contract as
follows:

 

GC 1.1 CONTRACT DOCUMENTS

SC-14   Delete the words “If there is a conflict within the Contract Documents”
from GC 1.1.6 and substitute the following therefor:

 

      Project Name: C3+D    Page 4 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

  “In the event of any inconsistency or conflict in the contents of the Contract
Documents, such documents shall take precedence and govern in the following
order:”

 

GC 1.4 ASSIGNMENT

 

SC-15   Delete GC 1.4.1 and substitute the following:  

 

“1.4.1   The Construction Manager shall not assign the Contract without the
written consent of the Owner, which consent may be withheld in the Owner’s
complete discretion.”

 

GC 2.3 CONSULTANT’S RESPONSIBILITIES

 

SC-16   Delete the words “Except with respect to GC 5.1 – Financing Information
Required of the Owner,” where they appear in the first line of GC 2.3.7. SC-17  
Delete the word “reject” and replace it with the words “refuse to accept” in the
first line of GC 2.3.12. SC-18   Add to GC 2.3.13:   “If in the opinion of the
Construction Manager a Supplemental Instruction involves an adjustment in the
Contract Price or Contract Time, the Construction Manager shall within 7 Working
Days of receipt of a Supplemental Instruction advise the Consultant in writing
accordingly. Failure to provide written notification within the time stipulated
shall imply acceptance of the Supplemental Instruction by the Construction
Manager.

 

GC 2.4 REVIEW AND INSPECTION OF THE WORK

SC-19   Add GC 2.4.6 as follows:  

“2.4.6   Where standards of performance are specified and the Work does not
comply with the performance standard specified or implied, such deficiency shall
be corrected as directed by the Consultant. Any subsequent testing (including
retesting by the Owner) to verify performance shall be done at the Construction
Manager’s expense and not out of any cash allowance.”

 

GC 2.5 DEFECTIVE WORK

SC-20  

Add  the following to the end of GC 2.5.1:

  “The correction of defective Work shall be at the Construction Manager’s
expense. The Construction Manager shall rectify, in a manner acceptable to the
Consultant, all defective or deficient Work, and the Construction Manager shall
prioritize the correction of any such Work so as not to interfere with, or
derogate from, the construction schedule. The Owner reserves the right to
contract out uncompleted deficiencies if same have not been completed within a
reasonable amount of time, as determined by the Consultant, without prejudice to
any other right or remedy and without affecting warranty period.”

 

      Project Name: C3+D    Page 5 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

SC-21   Delete the words “the difference in value between the work as performed
and that called for by the Contract Documents” in GC 2.5.3 and insert in their
place the words “the value of such work as is necessary to correct any
non-compliance with the Contract Documents”.   GC 3.2 CONSTRUCTION BY OWNER OR
OTHER CONTRACTORS SC-22   Delete GCs 3.2.2.2 and 3.2.2.4 entirely. SC-23   Add
GC 3.2.3.4 as follows:  

“.4    Subject to GC 9.4, for the Owner’s own forces and for other contractors,
assume overall responsibility for compliance with respect to all aspects of the
applicable health and safety legislation of the Place of the Work, including all
the responsibilities of the “constructor” under the Occupational Health and
Safety Act (Alberta) (“OH&SA”).”

SC-24   Add GCs 3.2.7, 3.2.8 and 3.2.9 as follows:  

“3.2.7 Entry by the Owner’s own forces or by other contractors does not mean
acceptance of the Work and does not relieve the Construction Manager of his
responsibilities to complete the Contract.

 

3.2.8  The placing, installation and connection of work by the Owner’s own
forces or by other contractors on and to the Work performed by the Construction
Manager does not relieve the Construction Manager of his responsibility to
provide the specified warranties.

 

3.2.9  The Construction Manager shall afford any other contractors reasonable
cooperation and opportunity to deliver and store materials at the Place of the
Work.”

 

 

GC 3.5 CONSTRUCTION SCHEDULE

 

SC-25   Add GC 3.5.2 as follows:  

“3.5.2 The Construction Manager shall attend meetings with respect to the Work
as may be directed by the Consultant. The Construction Manager shall not claim
any extra compensation for attendance at these meetings. The Construction
Manager shall provide a representative to attend such meetings who is authorized
to make undertakings on behalf of the Construction Manager.”

 

      Project Name: C3+D    Page 6 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

GC 3.7 SUBCONTRACTORS AND SUPPLIERS

SC-26   Add to GC 3.7.2 as follows:

 

 

  “The Construction Manager agrees not to change Subcontractors without the
written consent of the Owner, such consent not to be unreasonably withheld.”

 

      Project Name: C3+D    Page 7 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

  GC 5.1 FINANCING INFORMATION REQUIRED OF THE OWNER SC-27   Delete GC 5.1 in
its entirety.  

 

GC 5.3 PROGRESS PAYMENT FOR THE SERVICES

SC-28   Add GC 5.3.3 as follows:  

“5.3.3    If the Construction Manager fails to provide a statutory declaration
as required by GC 5.4.8 or if the Construction Manager is not in compliance with
GC – 10.4 – WORKERS’ COMPENSATION, the Owner will not be required to make
payments to the Construction Manager”.

SC-29   Add GC 5.3.4 as follows:  

“5.3.4.1  Notwithstanding any other term or condition in the Contract Documents,
the Consultant shall not be obligated to issue a certificate for payment, and
the Owner shall not be obligated to make payment to the Construction Manager, if
at the time such certificate or payment was otherwise due:

 

(i)       a claim for lien has been registered against the Project lands, or

 

(ii)      the Owner or mortgagee of the Project lands has received a written
notice of lien, or

 

(iii)     the Owner reasonably believes that any party has purported to retain
title to Products or materials in respect of which an application for payment
has been made.

 

5.3.4.2     If a construction lien (other than a lien by the Construction
Manager) is registered arising from the performance of the Work, the
Construction Manager shall promptly, and in any event within five Working Days,
at its sole expense, vacate or discharge the lien from title to the Place of the
Work. If the lien is merely vacated, the Construction Manager shall undertake
the Owner’s defence of any subsequent lawsuit commenced in respect of the lien
at the Construction Manager’s sole expense. The Owner shall have the right to be
represented by advisory counsel and other professionals, at its own expense, and
shall be kept fully informed by the Construction Manager of the proceeding at
all stages thereof whether or not so represented. If the Owner determines,
acting reasonably, that the Construction Manager is not satisfactorily defending
the Owner’s interests, the Owner may defend the claim and the Construction
Manager shall indemnify the Owner for all costs thereof, including, without
limitation, legal fees on a substantial indemnity basis.

 

5.3.4.3   If the Construction Manager fails or refuses to vacate or discharge a
construction lien within the time prescribed above, the Owner shall, at its
option, be entitled to take all steps necessary to vacate and/or discharge the
lien, and all costs incurred by the Owner in so doing (including, without

 

      Project Name: C3+D    Page 8 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

 

limitation, legal fees on a substantial indemnity basis and any payment which
may ultimately be made out of or pursuant to security posted to vacate the lien)
shall be for the account of the Construction Manager, and the Owner may deduct
such amounts from amounts otherwise due or owing to the Construction Manager. If
the Owner vacates the lien, it shall be entitled to retain all amounts it would
be required to retain pursuant to the Builders’ Lien Act (Alberta) if the lien
had not been vacated.

 

5.3.4.4     Without limiting any of the foregoing, the Construction Manager
shall indemnify the Owner from any liability, costs (including, without
limitation, legal fees on a substantial indemnity basis), losses or damages that
the Owner may incur in connection with the claim for lien or any subsequent
lawsuit brought in connection with the lien, or in connection with any other
claim or lawsuit brought against the Owner by any person (other than the
Construction Manager) that provided services or materials to the Project lands
which constituted a part of the Work.

 

 

GC 5.4 PROGRESS PAYMENT FOR THE WORK

SC-30   Delete GC 5.4.6 and substitute the following:  

“5.4.6      Applications for payment for Products manufactured but not yet
delivered to the Place of Work will not be considered. Payment requests for any
Products prior to their being incorporated into the Work, when accompanied by an
invoice shown as “Paid in Full” from the manufacturer and/or Supplier of such
Products, will be considered on an individual basis when the prior payment for
such Products will, in the opinion of the Consultant:

 

1.        ensure maintenance of the construction schedule;

 

2.        ensure materials in short supply will be available when required; and

 

3.        ensure that the Construction Manager and/or Subcontractors will not be
burdened with increasing costs.

  Requests for payment for such Products shall be supported by such evidence as
the Consultant may reasonably require to establish the value and delivery of the
Products. Products receiving “prior payment” shall be stored at the risk of the
Construction Manager, in such a place and manner as approved by the Consultant,
so as to be immediately available on site as required. The Construction Manager
shall be responsible for storage, security and timely delivery of Products to
the Place of the Work, as well as any and all such additional costs resulting
therefrom. SC-31   Add GCs 5.4.8 and 5.4.9 as follows:  

“5.4.8      For each application after the first application for payment, the
Construction Manager shall include a statutory declaration in a form approved by
the Consultant that states that all accounts for materials, Products and labour
incorporated in the Work, except lawfully retained holdbacks, are paid up to

 

      Project Name: C3+D    Page 9 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

 

the last invoice and that all assessments and deductions required by applicable
law have been deducted and/or paid. The Consultant’s issuance of a certificate
for payment shall be conditional upon the Construction Manager submitting such
statutory declaration to the Consultant.

 

“5.4.9     The Construction Manager shall submit with each application for
payment receipts for Products and materials purchased under conditional sales
contracts. The Consultant shall not be required to authorize payment of Products
and materials purchased under conditional sales contracts until evidence of
payment is submitted.

 

 

GC 5.5 SUBSTANTIAL PERFORMANCE OF THE WORK

SC-32   Delete 5.5.1 and substitute the following:  

“5.5.1     When the Construction Manager is of the opinion that the Work is
substantially performed, the Construction Manager shall prepare and submit to
the Owner, with a copy to the Consultant:

 

.1        a comprehensive list of items to be completed or corrected — failure
to include an item on the list does not alter the responsibility of the
Construction Manager to complete the Contract — and

 

.2        a certificate of Substantial Performance of the Work for verification
by the Consultant.

SC-33   Delete 5.5.2 and substitute the following:  

“5.5.2     The Consultant will review the Work to verify the validity of the
certificate of Substantial Performance of the Work and shall promptly, and in
any event, no later than 15 calendar days after receipt of the Construction
Manager’s list and certificate of Substantial Performance of the Work:

 

.1        advise the Construction Manager in writing, with a copy to the Owner,
that the Work is not substantially performed and give reasons why, or

 

.2        verify in writing the certificate of Substantial Performance of the
Work, with a copy to the Owner and the Construction Manager.

 

Within 3 calendar days after the date of issue of the certificate, as verified
by the Consultant, the Construction Manager shall post the certificate in a
conspicuous place at the Place of the Work to which the certificate relates.

 

 

      Project Name: C3+D    Page 10 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

SC-34   Add GCs 5.5.4 and 5.5.5 as follows:  

5.5.4       No later than 10 days after the receipt of the Construction
Manager’s application, the Consultant will review the Work to verify the
validity of the application, and no later than 7 days after completing the
review, will notify the Construction Manager whether the Work is substantially
performed.

 

5.5.5       When satisfied, the Consultant shall state the date of Substantial
Performance of the Work in a certificate.”

 

GC 5.6 PAYMENT OF HOLDBACK UPON SUBSTANTIAL PERFORMANCE OF WORK

SC-35   Delete GC 5.6 in its entirety and substitute:  

 

“5.6.1     After the Consultant verifies the certificate of Substantial
Performance of the Work, the Construction Manager shall:

 

.1        submit an application for payment of the major lien fund,

 

.2        submit CCDC 9A ‘Statutory Declaration’ to state that all accounts for
labour, subcontracts, Products, Construction Equipment, and other indebtedness
which may have been incurred by the Construction Manager in the Substantial
Performance of the Work and for which the Owner might in any way be held
responsible have been paid in full, except for amounts properly retained as a
holdback or as an identified amount in dispute.

 

5.6.2       After the receipt of an application for payment from the
Construction Manager and the statement as provided in paragraph 5.6.1, the
Consultant will issue a certificate for payment of the major lien fund.

 

5.6.3       The Owner shall, within 10 calendar days after the date of the
certificate for payment of the major lien fund, place the major lien fund in a
bank account in the joint names of the Owner and the Construction Manager.

 

5.6.4       When 45 calendar days have expired from the date of issue of the
certificate of Substantial Performance of the Work, as verified by the
Consultant, and if no builders’ liens have been registered for the Work, the
Owner shall promptly release the major lien fund to the Construction Manager.

 

5.6.5       If a builders’ lien has been registered for the Work, the Owner will
not make any further payments to the Construction Manager until that builders’
lien has been discharged.

 

      Project Name: C3+D    Page 11 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

  GC 5.7 PROGRESSIVE RELEASE OF HOLDBACK FOR THE WORK SC-36   Delete GC 5.7 in
its entirety and substitute:  

 

5.7.1       When the Construction Manager or a Subcontractor is of the opinion
that the work of that Subcontractor is substantially performed, the Construction
Manager or that Subcontractor shall prepare and submit to the Owner, with a copy
to the Consultant:

 

.1        a comprehensive list of the items to be completed or corrected —
failure to include an item on the list does not alter the responsibility of the
Construction Manager and that Subcontractor to complete the work of that
subcontract — and

 

.2        a certificate of substantial performance in respect of that
Subcontractor’s subcontract, for verification by the Consultant.

 

5.7.2       The Consultant will review the Subcontractor’s work to verify the
validity of the certificate of substantial performance in respect of that
Subcontractor’s subcontract and shall promptly, and in any event, no later than
15 calendar days after receipt of the Subcontractor’s list and certificate:

 

.1        advise the Construction Manager and Subcontractor in writing, with a
copy to the Owner, that the Subcontractor’s work is not substantially performed
and give reasons why, or

 

.2        verify in writing the certificate of substantial performance in
respect of that Subcontractor’s subcontract, with a copy to the Owner, the
Construction Manager and Subcontractor.

 

Within 3 calendar days after the date of issue of the certificate, as verified
by the Consultant, the person issuing the certificate shall post the certificate
in a conspicuous place at the Place of the Work to which the certificate
relates.

 

5.7.3       After the Consultant verifies the certificate of substantial
performance in respect of a Subcontractor’s subcontract, the Subcontractor shall
submit CCDC 9B ‘Statutory Declaration’ to state that all accounts for labour,
subcontracts, Products, Construction Equipment, and other indebtedness which may
have been incurred by the Subcontractor in the performance of that
Subcontractor’s work and for which the Owner or the Construction Manager might
in any way be held responsible have been paid in full, except for amounts
properly retained as a holdback or as an identified amount in dispute.

 

5.7.4       After the receipt of an application for payment from the
Construction Manager and the Subcontractor’s statement as provided in paragraph
5.7.3, the Consultant will issue a certificate for payment of that
Subcontractor’s portion of the major lien fund and provide a copy of such
certificate to the Owner, the Construction Manager, and the Subcontractor.

 

      Project Name: C3+D    Page 12 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

 

5.7.5  When 45 days have expired from the date of issue of the certificate of
substantial performance in respect of that Subcontractor’s subcontract, as
verified by the Consultant, and no builders’ liens have been registered for the
Work, the Owner shall promptly release that Subcontractor’s portion of the major
lien fund to the Construction Manager. If no builders’ liens have been
registered for the Work, the Construction Manager shall promptly release that
portion of the major lien fund to that Subcontractor.

 

5.7.6  Notwithstanding the provisions of the preceding paragraphs, and
notwithstanding the wording of such certificates, the Construction Manager and
that Subcontractor shall ensure that such subcontract work or Products are
protected pending the issuance of a final certificate for payment and be
responsible for the correction of defects or work not performed regardless of
whether or not such was apparent when such certificates were issued.

 

GC 5.8  FINALPAYMENT

 

SC-37   In GC 5.8.4 delete the words “5 calendar days after the issuance” and
substitute the words “10 calendar days after the receipt”, and add the following
provisions at the end of the section:  

“, provided that funds for the completion of the Work shall not be released
until certified by the Consultant. The Owner reserves the right to contract out
uncompleted deficiencies if same have not been completed within a reasonable
amount of time, as determined by the Consultant, without prejudice to any other
right or remedy and without affecting warranty period. When it has been mutually
agreed between the Consultant and the Construction Manager that the Work has
been satisfactorily completed, the Construction Manager shall issue a written
statement to the Owner to the effect that “all Work in respect to the Contract
has been completed as of the date of the statement and no further Work is
required, except for repairs or replacements as set out in the warranty clauses
contained in the Contract Documents”. Prior to the release of the holdback, the
Construction Manager shall submit to the Consultant:

 

a)        An acceptable statutory declaration signed by the Construction Manager
stating that all materials, Work and services, in connection with the Contract,
have been paid in full, except for statutory holdbacks and there exists no
preserved or unpreserved liens;

 

b)        A statement from the Workplace Safety & Insurance Board to the effect
that all assessments from the Workplace Safety & Insurance Board to the end of
the Project have been paid in full;

 

      Project Name: C3+D    Page 13 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

 

c)        A receipt from each Subcontractor stating that the Subcontractor has
been paid in full, except for statutory holdbacks, for all material, Work and
services in connection with this Contract; and

 

d)        A statutory declaration from each Subcontractor in form prescribed by
the Builder’s Lien Act (Alberta), setting forth the last date upon which the
Subcontractor has supplied materials, Work or services in connection with the
Subcontract.”

SC-38   Amend GC 5.8.1 by adding to the end thereof after the word “work” the
words “and to adequately protect the Owner from claims”.  

 

GC 6.3 CHANGE DIRECTIVE

SC-39   Add the following as GC 6.3.9:  

“6.3.9      The following maximum fees, which include overhead and profit, may
be charged for those portions of the Work other than those covered by unit
prices:

 

1.        Work carried out by the Construction Manager’s own forces: 9% overhead
and profit combined.

 

2.        Work carried out by a Subcontractor: 3% overhead and profit combined.

 

3.        Construction Manager’s mark-up on Subcontractor’s Work: 3% overhead
and profit combined.”

 

 

GC 9.2 TOXIC AND HAZARDOUS SUBSTANCES

SC-40   Add GC 9.2.1.1 as follows:  

“9.2.1.1 Where the terms “toxic and hazardous substances and materials” or
“toxic and hazardous substances” or “toxic or hazardous substances or materials”
occur in this document, they shall be deleted and the term “designated
substance(s)” (as defined by the OH&SA and Regulations for construction
projects) substituted in their place.”

SC-41   Delete GC 9.2.2 and substitute the following:  

“9.2.2      Prior to the Construction Manager commencing the Work, the Owner
shall provide the Consultant and the Construction Manager with a written list of
any designated substances present at the Place of Work of which the Owner has
knowledge.”

SC-42   Add to GC 9.2.6 after the word “responsible” the following:   “or
whether any toxic or hazardous substances or materials already at the Place of
the Work (and which were then harmless or stored, contained or otherwise dealt
with in accordance with legal and statutory requirements), were dealt with by
the

 

      Project Name: C3+D    Page 14 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

  Construction Manager or anyone for whom the Construction Manager is
responsible in a manner that does not comply with legal and statutory
requirements, or which threaten human health and safety or the environment, or
so as to cause material damage to the property of the Owner or others,” SC-43  

Add to GC 9.2.8 after the word “responsible” the following:

  “or that any toxic or hazardous substances or materials already at the Place
of the Work (and which were then harmless or stored, contained or otherwise
dealt with in accordance with legal and statutory requirements), were dealt with
by the Construction Manager or anyone for whom the Construction Manager is
responsible in a manner that does not comply with legal and statutory
requirements, or which threaten human health and safety or the environment, or
so as to cause material damage to the property of the Owner or others,”  

 

GC 9.4 CONSTRUCTION SAFETY

SC-44   Delete the first words in the first line of GC 9.4.1, up to the word
“the”. SC-45   Add the following as GC 9.4.2:  

“9.4.2      Without limiting the generality of GC 9.4.1 and notwithstanding any
other provision in the Contract Documents, the Construction Manager acknowledges
and agrees as follows:

 

The Owner hereby appoints the Construction Manager as the Owner’s agent and
constructor with respect to those improvements to the Project to be carried out
by the Owner’s separate contractors, including contractors engaged for the
installation of audio-video equipment, furniture, telephones, computer equipment
and other finish installations, and the Construction Manager hereby accepts such
appointment. The Construction Manager acknowledges that it is the “constructor”
and, with respect to forces directly engaged by the Construction Manager, the
“employer” for the entire Project within the meaning of the OH&SA, and the
Construction Manager undertakes to carry out the duties, obligations and
responsibilities of the “constructor” and with respect to such directly engaged
forces the “employer”, with respect to the Work. Without restricting the
generality of any other term or condition in the Contract, the Construction
Manager shall comply with the duties, responsibilities and obligations of the
“constructor” or with respect to such directly engaged forces, the “employer”
under the OH&SA with respect to the Work and shall police and supervise every
person who enters the Place of the Work with respect to site safety. The
Construction Manager shall file the requisite notice of project and list itself
as the ‘constructor’ with respect to the Project.”

 

 

GC 10.1 TAXES AND DUTIES

SC-46   Add to GC 10.1.2 the following:

 

      Project Name: C3+D    Page 15 of 16   



--------------------------------------------------------------------------------

Owner: Williams Energy Canada ULC

Construction Manager: HB Construction Company Ltd.

Location: Redwater Fractionator Site

Project #: Redwater Horizon C3 + Debottleneck Project

   LOGO [g684179p53.jpg]

Supplementary Conditions

 

 

 

  “The Construction Manager shall not be entitled to overhead and profit or any
other mark-up on any such increase.”  

 

GC 10.2 LAWS, NOTICES, PERMITS, AND FEES

SC-47   Delete GCs 10.2.5 and 10.2.6 in their entirety. SC-48   Add GC 10.4.3 as
follows:  

“10.4.3   The Construction Manager shall indemnify and hold harmless the Owner
and its directors, officers and employees from and against all claims, demands,
actions, suits or proceedings by any of the employees of the Construction
Manager or Subcontractors with respect to Workers’ Compensation insurance
claims. This indemnity shall survive the completion of the Work or the
termination of the Contract for any reason whatsoever.”

 

 

GC 11.1 INSURANCE

SC-49   Add the words “naming, in the case of the coverage required under
Sections 1 and 3 of CCDC 41, the Owner and its officers, directors,
shareholders, employees and agents, as well as any entities and persons required
by the landlord of the new office premises, as additional insured” after the
word “coverage” in the second line of Section 11.1.1. SC-50   Add GC 11.1.9 as
follows:   “Insurance shall not be terminated until the Owner has been notified
in writing of this intention by the insurer and the Owner agrees to such
termination.”  

 

GC 12.1 INDEMNIFICATION, WAIVER OF CLAIMS AND WARRANTY

SC-51   Delete GC 12.1.2 in its entirety and substitute the following:  

“12.2.11 All provisions of GC 12.2 – WAIVER OF CLAIMS, are subject to the
provisions of the Limitations Act (Alberta) and amendments thereto.”

 

 

GC 12.3 WARRANTY

SC-52   Delete GC 12.3.1 in its entirety and substitute the following:  

“12.3.1   Except for extended warranties as described in paragraph 12.3.7, the
warranty period under the Contract is one year from the date of Substantial
Performance of the Work, as verified by the Consultant.”

 

      Project Name: C3+D    Page 16 of 16   



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

PRE-APPROVED CAPITAL EXPENDITURES

Redwater Expansion Costs



--------------------------------------------------------------------------------

SCHEDULE 2.4

NET WORKING CAPITAL AND PRE-CLOSING CAPITAL EXPENDITURES AMOUNT

Calculation of Net Working Capital*

Current Assets (1)

- Current Liabilities (1)

Net Working Capital

 

(1) As adjusted to take into account effects on the assets or liabilities of the
Contributed Entities as a result of the transactions contemplated by this
Agreement.

Calculation of Pre-Closing Capital Expenditures Amount*

Redwater Expansion Costs constituting capital expenditures as determined by
GAAP, excluding capitalized interest, since project inception.

 

* All amounts in Canadian dollars. For purposes of final determination of the
Final Consideration Adjustment Amount and payment thereof pursuant to
Section 2.4(d), the Canadian dollar amount shall be converted to a United States
dollar amount at the exchange rate as of the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 2.5

SUNCOR ADJUSTMENT AMOUNT

Calculation of Suncor Adjustment Amount*

Williams’ Expected Case (1)

- Present value(2) of revised expected future profit share payments to Suncor(3)

Suncor Adjustment Amount

 

(1) Amount in United State dollars as set forth in the model confirmed by Robert
W. Baird & Co. prior to the Closing

(2) Present value, using a 10% annual discount rate, as of as of 11:59 p.m.
Central time on the day immediately preceding the Closing Date

(3) Prepared in a manner consistent with the calculation of Williams’ Expected
Case pursuant to the model confirmed by Robert W. Baird & Co. prior to the
Closing, and subject to adjustment in accordance with the Suncor Arbitration
Resolution



--------------------------------------------------------------------------------

Disclosure Schedule 2.3(b)

Foreign Qualification Certificates

 

Contributed Entity    Jurisdiction of Foreign Qualification Williams Energy
Canada ULC   

British Columbia

  

Saskatchewan

Williams Partners Coöperatief U.A.   

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.3

No Conflict; Consent

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.5(a)

Unaudited Balance Sheets and Statements of Income

Williams Energy Canada ULC

Unaudited Statements of Income

 

     Year Ended December 31,        2011     2012     2013        (USD in
thousands)  

Revenues

      

Affiliate

     137,875        128,240        123,333   

Other

     202,671        151,004        149,912      

 

 

   

 

 

   

 

 

 

Total revenues

     340,546        279,244        273.245      

 

 

   

 

 

   

 

 

 

Costs and expenses:

      

Product cost

      

Affiliate

     63,959        —          —     

Other

     56,841        97,626        103.649   

Operating and maintenance expense

      

Affiliate

     —          —          1,159   

Other

     33,481        31,399        49,924   

Depreciation & amortization

     15,510        20,198        32,221   

General and administrative expenses

      

Affiliate

     8,607        11,736        11,692   

Other

     15,740        18,924        14596   

Other—net

     3,240        (38 )      (15 )    

 

 

   

 

 

   

 

 

 

Total costs and expenses

     197,378        179,845        213,226      

 

 

   

 

 

   

 

 

 

Operating income

     143,168        99,399        60,019      

 

 

   

 

 

   

 

 

 

Interest expense—affiliate

      

Affiliate

     (13,047 )      (17,628 )      (21,291 ) 

Other

     (1 )      (3 )      —     

Interest capitalized

     13,048        17,631        21,291   

Other non-operating income (expense)—net

     (7,039 )      (3,816 )      763      

 

 

   

 

 

   

 

 

 

Income before provision for income taxes

     136,129        95,583        60,782      

 

 

   

 

 

   

 

 

 

Provision for income taxes

     38,282        26,203        8,403      

 

 

   

 

 

   

 

 

 

Net income

     97,847        69,380        52,379      

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

These income statements reflect the following adjustments:

  

Elimination of income (expense) associated with net assets not being contributed
to Williams Partners

     (827 )      (2,244 )      (1,877 ) 

Inclusion of historical net income (loss) of Williams Alliance Canada Marketing.

     (3,799 )      (3,857 )      2,386   

Allocation of interest expense from Williams to cover capitalized interest

     (13,047 )      (17,463 )      (18,672 ) 



--------------------------------------------------------------------------------

Disclosure Schedule 3.5(a)

Unaudited Balance Sheets and Statements of Income

Williams Energy Canada ULC

Unaudited Balance Sheets

 

     Year Ended December 31,        2011      2012     2013        (USD in
thousands)  

ASSETS

       

Current Assets:

       

Cash and cash equivalents

     175,353         61,946        7,790   

Accounts receivable—trade

     40,852         18,552        14,187   

Accounts receivable—affiliate

     12,007         12,561        8,669   

Income tax receivable

     —           9,087        30,649   

Other

     5,465         8,643        5,363      

 

 

    

 

 

   

 

 

 

Total Current Assets

     233,677         110,789        66,658      

 

 

    

 

 

   

 

 

 

Property, plant and equipment, net

     586,194         871,188        1,138,153   

Other noncurrent assets

     7,013         7,052        21,966      

 

 

    

 

 

   

 

 

 

Total Assets

     826,884         989,030        1,226,777      

 

 

    

 

 

   

 

 

 

LIABILITIES AND OWNER’S EQUITY

       

Current Liabilities:

       

Accounts payable—trade

     42,910         85,636        61,294   

Accounts payable—affiliate

     6,224         203        42,388   

Accrued liabilities

     20,438         5,613        5,670      

 

 

    

 

 

   

 

 

 

Total current liabilities

     69,572         91,452        109,352      

 

 

    

 

 

   

 

 

 

Long-term debt—affiliate

     —           —          268,145   

Noncurrent deferred income taxes

     64,563         71,674        101,837   

Other noncurrent liabilities

     2,713         24,151        25,036   

Owner’s equity

     690,036         801,752        722,407      

 

 

    

 

 

   

 

 

 

Total Liabilities and Owner’s Equity

     826,884         989,030        1,226,777      

 

 

    

 

 

   

 

 

 

These balance sheets reflect the following adjustments:

       

Reclassification of certain intercompany payables to owner’s equity.

     116,253         132,471        107,191   

Distribution to Williams of net assets not being contributed to Williams
Partners.

     70         (7,344 )      (81,786 ) 

Williams Partners Coöperatief U.A. was formed on December 31, 2013. Prior to
Closing, a series of transfers will take place that will ultimately result in
Williams Partners Coöperatief U.A. holding all of the ownership interest in
Williams Energy Canada ULC (WECU). In addition, Williams Partners Coöperatief
U.A. will hold a CAD$360 million receivable from WECU pursuant to a credit
facility, which is reflected as Long-term debt—affiliate in the balance sheet
above. Williams Partners Coöperatief U.A. will also have



--------------------------------------------------------------------------------

the following two notes payable:

 

  1. Revolving Credit Agreement, as amended, dated as of November 6, 2012, by
and among Arctic Fox Assets, LLC, as Borrower, and TWC Holdings C.V., as Lender.
This revolver will ultimately be among Williams Olefins, LLC (as Lender) and
Williams Partners Coöperatief U.A. (as Borrower). The current balance of the
revolver is CAD$360 million.   2. Creation of the new note at Williams Partners
Coöperatief U.A. (“COOP Note”) is in process. The COOP Note will initially be
among Arctic Fox Assets, LLC (as Lender) and Williams Partners Coöperatief U.A.
(as Borrower). The COOP Note will ultimately be among Williams Olefins, LLC (as
Lender) and Williams Partners Coöperatief U.A. (as Borrower).



--------------------------------------------------------------------------------

Disclosure Schedule 3.5(b)

Liabilities and Obligations

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.7(a)

Real Property

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.7(b)

Rights of Way

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.7(c)

Zoning/Condemnation Actions

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.8

Litigation; Laws and Regulations

Suncor Arbitration:

Name of Case: Suncor Energy Inc. v. Williams Energy Canada ULC Arbitration(s)

 

Parties:    Williams Energy Canada ULC (WECU)    Suncor Energy Oil Sands Limited
Partnership / Suncor Energy Inc. (Suncor)

Arbitration Panel: Gerald Ghikas, Q.C. (Vancouver Arbitration Chambers)

 

Summary:    WECU and Suncor are parties to a long term offgas processing
agreement which provides for a profit sharing arrangement under which a portion
of the net value of the liquids produced from Suncor’s offgas stream, if
positive, is paid to Suncor. The Aggregate Netback Price accrual account, which
tracks associated revenues from product sales and costs (including operational,
capital, and return), is currently negative.    Suncor and WECU do not agree on
(a) the price to be applied to propane (the postings used to determine the price
are no longer in existence), and (b) the ability of WECU to make corrections to
the Aggregate Netback Price accrual account that relate to historical
calculation mistakes. The agreement provides that all disputes are to be
referred to binding arbitration. Suncor initiated the arbitration on the propane
price issue in mid-February 2013, and WECU initiated the arbitration on the
Aggregate Netback Price corrections issue at the end of February 2013.    The
disputes have been consolidated and are being heard together.

Status (01/22/14):    On January 20, 2014 initial pleadings (Statements of
Position) were filed by each party. Responses (Answering Statement of Position)
are due to be filed February 3, 2014.

 



--------------------------------------------------------------------------------

Disclosure Schedule 3.9

No Adverse Changes

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.10

Tax Classifications

Williams Partners Coöperatief U.A., a cooperative organized under the laws of
the Netherlands, has been treated as (i) an entity disregarded from its owner
for U.S. federal income tax purposes and (ii) a corporation for Netherlands
income tax purposes, both effective upon its formation on December 31, 2013.

Williams Energy (Canada), Inc., (“WECI”), a corporation organized under the laws
of New Brunswick, was treated as (i) a controlled foreign corporation for U.S.
federal income tax purposes, (ii) a corporation for Canadian income tax purposes
and (iii) a corporation for Netherlands income tax purposes, all effective upon
formation on July 31, 2000 until November 6, 2012.

On November 6, 2012, WECI converted to an Alberta unlimited liability
corporation and changed its name to Williams Energy Canada ULC (“WECU”). From
November 6, 2012 to date, WECU has been treated as (i) an entity disregarded
from its owner for U.S. federal income tax purposes, (ii) a corporation for
Canadian income tax purposes and (iii) a corporation for Netherlands income tax
purposes.

.



--------------------------------------------------------------------------------

Disclosure Schedule 3.11

Environmental Matters

Fort McMurray pipeline license amendment:

The operating license governing the pipelines at the WECU Fort McMurray
facilities which transport offgas from the compression and treatment facilities
on the Suncor upgrader site to the liquids extraction plant require amendment
due to H2S content.

When the pipelines were initially put into service, the H2S content specified in
the license was entered as 0.0 H2S. In a meeting with the regulator on
August 13, 2013, the regulator clarified that entering “0” H2S was common
practice for pipelines that have H2S content below the sour service
threshold. WECU notified the regulator that there is some H2S in these pipelines
and that WECU intends to amend the license in the near future. The Alberta
Energy Regulator has not required that the facility cease operations.

WECU has completed an engineering assessment, has gathered the data required to
amend the license and is currently looking at the impacts of the amendment on
emergency planning. WECU intends to submit an amendment application in the first
quarter of 2014.



--------------------------------------------------------------------------------

Disclosure Schedule 3.13

Licenses; Permits

Fort McMurray pipeline license amendment:

The operating license governing the pipelines at the WECU Fort McMurray
facilities which transport offgas from the compression and treatment facilities
on the Suncor upgrader site to the liquids extraction plant require amendment
due to H2S content.

When the pipelines were initially put into service, the H2S content specified in
the license was entered as 0.0 H2S. In a meeting with the regulator on
August 13, 2013, the regulator clarified that entering “0” H2S was common
practice for pipelines that have H2S content below the sour service
threshold. WECU notified the regulator that there is some H2S in these pipelines
and that WECU intends to amend the license in the near future. The Alberta
Energy Regulator has not required that the facility cease operations.

WECU has completed an engineering assessment, has gathered the data required to
amend the license and is currently looking at the impacts of the amendment on
emergency planning. WECU intends to submit an amendment application in the first
quarter of 2014.

Permits held by WECU:

The main operating permits governing the WECU Redwater olefins facility also
govern the adjoining Pembina Redwater paraffins facility and are held by Pembina
NGL Corporation, operator of the complex.



--------------------------------------------------------------------------------

Disclosure Schedule 3.14

Material Contracts

 

Contract Title

  

Date

  

Parties

SGL Purchase and Sale Agreement Williams Extraction, Processing and
Transportation Facilities    September 13, 2012    Williams Energy (Canada),
Inc.    Canadian Natural Resources Limited OC2 Supply Agreement Williams
Extraction, De-Ethanization and Storage Facilities    March 25, 2011    Williams
Energy (Canada), Inc.    NOVA Chemicals Corporation SGL Transportation and
Amending Agreement    November 14, 2008    Williams Energy (Canada), Inc.   
Suncor Energy Oil Sands Limited Partnership by its General Partner Suncor Energy
INC. SGL Transportation and Amending Agreement No. 2    September 16, 2011   
Williams Energy (Canada), Inc.    Suncor Energy Oil Sands Limited Partnership by
its General Partner Suncor Energy INC. Amended and Restated Processing and
Transportation of Offgas Agreement    December 10, 1998    NOVAGAS Canada
Limited Partnership    Suncor Energy Inc. Offgas Amending Agreement    November
1, 2002    Williams Energy (Canada), Inc.    Suncor Energy Inc. Natural Gas
Transportation Agreement    April 1, 1998    Novagas Canada Limited Partnership
   NOVA Pipeline Ventures Limited Partnership (“Ventures”) Service Agreement   
November 1, 2010    NOVA Gas Transmission Ltd.    Williams Energy (Canada), Inc
Base Contract for Sale and Purchase of Natural Gas    January 1, 2009    Suncor
Energy Marketing Inc.    Williams Gas Marketing Inc. Base Contract for Sale and
Purchase of Natural Gas Canadian Addendum    January 1, 2009    Williams Gas
Marketing, Inc.    Suncor Energy Marketing Inc. Base Contract for Sale and
Purchase of Natural Gas    April 1, 2009    Husky Energy Marketing Inc.   
Williams Gas Marketing Inc. Assignment and Novation Agreement    March 12, 2012
   WPX Energy Marketing, LLC & Williams Energy (Canada), Inc. & Husky Energy
Marketing Inc. Contracting Party’s Agreement    February 28, 2012    Williams
Energy (Canada), Inc.    Natural Gas Exchange Inc. Amended Contracting Party’s
Agreement    August 2, 2012    Williams Energy (Canada), Inc.    Natural Gas
Exchange Inc. Special Provisions Attached to and Forming Part of the NAESB Base
Contract for Sale and Purchase of Natural Gas Including Canadian Addendum   
January 1, 2009    Suncor Energy Marketing Inc.    Williams Gas Marketing Inc.



--------------------------------------------------------------------------------

Assignment, Assumption and Consent Agreement    February 1, 2012    Suncor
Energy Marking Inc., & WPX Energy Marketing, LLC & Williams Energy (Canada),
Inc. GasEDI Base Contract for Sale and Purchase of Natural Gas    May 1, 2012   
AECO Gas Storage Partnership    Williams Energy (Canada), Inc. GasEDI Base
Contract for Sale and Purchase of Natural Gas    May 9, 2012    Direct Energy
Marketing Limited    Williams Energy (Canada), Inc. ICE OTC Participant
Agreement    April 13, 2012    ICE U.S. OTC Commodity Markets, LLC    Williams
Energy (Canada), Inc. GasEDI Base Contract for Sale and Purchase of Natural Gas
   May 1, 2013    Imperial Oil Resources, an Alberta Limited Partnership   
Williams Energy Canada ULC Base Contract for Sale and Purchase of Natural Gas   
December 1, 2012    Shell Energy North America (Canada) Inc.    Williams Energy
Canada ULC Credit Support Addendum       Shell Energy North America (Canada)
Inc.    Williams Energy Canada ULC Special Provisions Attached to and Forming
Part of the 20063 NAESB Base Contract for Sale and Purchase of Natural Gas
Amended by the Canadian Addendum    December 1, 2012    Shell Energy North
America (Canada) Inc.    Williams Energy Canada ULC Redwater Ownership and
Operating Agreement in respect of the Redwater Fractionation and Storage and the
Redwater Olefins Facility    September 30, 2003    Provident Energy Ltd.   
Williams Energy (Canada), Inc. Sale Agreement Relating to the Sale of the
Interest of Williams Energy (Canada), Inc. in the Redwater Paraffins Business   
September 10, 2003    Williams Energy (Canada), Inc.    Provident Energy Ltd.
Contract Operating Agreement    January 1, 2003    Williams Energy (Canada),
Inc.    Suncor Energy Marketing Inc. Operation and Maintenance Agreement   
January 1, 2003    Williams Energy (Canada), Inc.    Suncor Energy Inc. Natural
Gas Liquids Master Purchase, Sale & Exchange Agreement    March 22, 2012   
Williams Energy (Canada), Inc.    Canadian Enterprise Gas Products Ltd. Natural
Gas Liquids Master Purchase, Sale & Exchange Agreement    February 20, 2009   
Williams Energy (Canada), Inc.    Centennial Gas Liquids, ULC Natural Gas
Liquids Master Purchase, Sale & Exchange Agreement    March 4, 2009    Williams
Energy (Canada), Inc.    Elbow River Marketing Limited Partnership Supply or
Sales Agreement    June 27, 2012    Flint Hills Resources Canada, LP    Williams
Energy (Canada), Inc.



--------------------------------------------------------------------------------

Natural Gas Liquids Master Purchase, Sale & Exchange Agreement    March 4, 2009
   Williams Energy (Canada), Inc.    Gas Supply Resources Holdings, Inc. Natural
Gas Liquids Master Purchase, Sale & Exchange Agreement    March 4, 2009   
Williams Energy (Canada), Inc.    Gibson Gas Liquids Partnership Natural Gas
Liquids Master Purchase, Sale & Exchange Agreement    February 8, 2012   
Williams Energy (Canada), Inc.    KIROS Energy Marketing Natural Gas Liquids
Master Purchase, Sale & Exchange Agreement    August 5, 2010    Williams Energy
(Canada), Inc.    Lansing Trade Group LLC Natural Gas Liquids Master Purchase,
Sale & Exchange Agreement    February 27, 2009    Williams Energy (Canada), Inc.
   NOVA Chemicals Corporation Natural Gas Liquids Master Purchase, Sale &
Exchange Agreement    October 8, 2009    Williams Energy (Canada), Inc.   
Provident Midstream L.P. Natural Gas Liquids Master Purchase, Sale & Exchange
Agreement    April 14, 2009    Williams Energy (Canada), Inc.    Petrogas
Marketing Ltd. Natural Gas Liquids Master Purchase, Sale & Exchange Agreement   
October 15, 2012    Williams Energy (Canada), Inc.    Petrolama Energy Canada
Inc. Natural Gas Liquids Master Purchase, Sale & Exchange Agreement    March 4,
2009    Williams Energy (Canada), Inc.    Superior Gas Liquids, a division of
Superior Gas Liquids Partnership Natural Gas Liquids Master Purchase, Sale &
Exchange Agreement    June 1, 2010    Williams Energy (Canada), Inc.    Williams
Olefins L.L.C. Natural Gas Liquids Contract    October 1, 2011    Husky Oil
Marketing Company, a Division of Husky Oil Limited    Williams Energy (Canada),
Inc. Pipeline Product Supply Agreement    April 20, 2009    Air Products Canada
Ltd.    Williams Energy (Canada), Inc. Redwater Cogeneration Agreement    August
1, 2000    TransCanada Energy Ltd.    Novagas Canada Limited Partnership
Purchase Order    October 1, 2012    Williams Energy Canada ULC    Technip USA,
Inc. Technology License Agreements    Date    Parties License Agreement LO-CAT
Hydrogen Sulfide Oxidation System    May 27, 2013    Williams Energy Canada ULC
   Merichem Company Merox Process License Agreement for C3 Merox Extraction Unit
and C4 Merox Extraction Unit    March 20, 2013    Williams Energy Canada ULC   
UOP LLC Merox Process License Agreement for Butane Merox Process Unit Propane
Merox Process Unit    September 3, 1996    NovaGas Canada Ltd.    UOP LLC CVMS
Annual Support    January 1, 2011    Williams Companies Inc.    TTG Systems



--------------------------------------------------------------------------------

Disclosure Schedule 3.15(a)

Employees and Employee Benefits

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.17

Transactions with Affiliates

None



--------------------------------------------------------------------------------

Disclosure Schedule 3.18

Insurance

None



--------------------------------------------------------------------------------

Disclosure Schedule 5.1(b)

Operation of Contributed Entities

None



--------------------------------------------------------------------------------

Disclosure Schedule 5.3

Business Guaranties

Guarantees – Canada

 

Guarantor Entity

   Amount      Expiration     

Beneficiary Entity

WMB

   $ 10,000,000         12/31/2014       Shell Energy North America (Canada)
Inc.

WMB

   $ 3,000,000         12/31/2015       Taqa North LTD

WMB

   $ 5,000,000         6/30/2014       Direct Energy Marketing Limited

WMB

   $ 5,000,000         9/30/2014       AECO Gas Storage Partnership

WMB

   $ 4,215,000         12/31/2015       Nova Gas Transmission LTD

WMB

   $ 5,000,000         7/31/2014       Imperial Oil Resources, L.P.

WMB

   $ 5,000,000         9/30/2014       Husky Energy Marketing, Inc.

Letters of Credit – Canada

 

Guarantor Entity

   Amount      Expiration     

Beneficiary Entity

WMB

   $ 4,700,000         6/30/2014       Natural Gas Exchange Inc



--------------------------------------------------------------------------------

Disclosure Schedule 5.5

Indebtedness

 

1. Revolving Credit Agreement, as amended, dated as of November 6, 2012, by and
among Arctic Fox Assets, LLC, as Borrower, and TWC Holdings C.V., as Lender.
This revolver will ultimately be among Williams Olefins, LLC (as Lender) and
Williams Partners Cooperatief U.A. (as Borrower). The current balnce of the
revolver is $360 million.

 

2. Revolving Credit Agreement, as amended, dated as of November 6, 2012, by and
among Williams Energy Canada ULC, as Borrower, and Arctic Fox Assets, LLC, as
Lender. This revolver will ultimately be among Williams Partners Cooperatief
U.A. (as Lender) and Williams Energy Canada ULC (as Borrower). The balnce of the
revolver is $360 million.

 

3. Creation of the new note at Williams Partners Cooperatief U.A. (“COOP Note”)
is in process. The COOP Note will initially be among Arctic Fox Assets, LLC (as
Lender) and Williams Partners Cooperatief U.A. (as Borrower). The COOP Note will
ultimately be among Williams Olefins, LLC (as Lender) and Williams Partners
Cooperatief U.A. (as Borrower).

 

4. Accrued interest expense due Artic Fox on the note due to Artic Fox described
in #2 above. As of February 7, 2014 the balance was $397 thousand.

 

5. Accounts payable due to Williams Field Services Group. Balance as of
November 30, 2013 was $52 thousand for capital expenditures.

 

6. Accounts payable due to The Williams Companies for direct general and
administrative expenses. The November 30, 2013 balance was $265 thousand.

 

7. Accounts payable due to The Williams Companies for allocated general and
administrative expenses. The November 30, 2013 balance was $17,640 thousand.